 

Exhibit 10.1

 

 

 



 [pg1img1_ex10-1.jpg] [pg1img2_ex10-1.jpg] 



 

 

Centers for Medicare & Medicaid Services

Center for Medicare and Medicaid Innovation

Seamless Care Models Group

7205 Windsor Blvd

Baltimore, MD 21244

 

Next Generation ACO Model

Participation Agreement

 

Last Modified: December 15, 2016

 

 

 

 

Contents

 

I. Agreement Term and Renewal 6       II. Definitions 7       III. ACO
Composition 12       A. ACO Legal Entity 12       B. ACO Governance 12          
1. General 12           2. Composition and Control of the Governing Body 13    
      3. Conflict of Interest 14         C. ACO Leadership and Management 14    
  D. ACO Financial Arrangements 14       IV. Next Generation Participants and
Preferred Providers 17       A. General 17       B. Initial Next Generation
Participant List 17       C. Initial Preferred Provider List 18       D.
Updating Lists During the Performance Year 19           1. Additions to a List
19           2. Removals from a List 20           3. Updating Enrollment
Information 20         E. Annual Updates to Participant List and Preferred
Provider List 20           1. Proposed Participant and Preferred Provider Lists
20           2. ACO Notice to Proposed Participants 21           3. ACO Notice
to TINs 21           4. Review, Certification, and Finalization of the
Participant List and Preferred Provider List 21         F. Non-Duplication and
Exclusivity of Participation 22       V. Beneficiary Alignment, Engagement, and
Protections 23       A. Beneficiary Alignment 23       B. Alignment Minimum 23  
    C. Voluntary Alignment 23           1. General 23

 

 1 

 

 

  2. Influencing or Attempting to Influence the Beneficiary 23           3.
Enforcement 24           4. Modification or Elimination of Voluntary Alignment
24         D. Beneficiary Notifications 24       E. Descriptive ACO Materials
and Activities 24       F. Availability of Services 25       G. Beneficiary
Freedom of Choice 25       H. Prohibition on Beneficiary Inducements 26        
  1. General Prohibition 26           2. Exception 26         I. HIPAA
Requirements 26       VI. Data Sharing and Reports 27       A. General 27      
B. Provision of Certain Claims Data 27       C. De-Identified Reports 30        
  1. Monthly Financial Reports 30           2. Quarterly Benchmark Reports 30  
      D. Beneficiary Rights to Opt Out of Data Sharing 31       E. Beneficiary
Substance Abuse Data Opt-In 32       F. Certification of Data and Information 32
      VII. Care Improvement Objectives 33       A. General 33       B.
Outcomes-Based Contracts with Other Purchasers 33       VIII. ACO Quality
Performance 34         A. Quality Scores 34       B. Quality Measures 34      
C. Quality Measure Reporting 34       D. Quality Performance Scoring 35      
IX. Use of Certified EHR Technology 35       X. ACO Selections and Approval 35  
    A. ACO Selections 35

 

 2 

 

 

B. Risk Arrangement and Savings/Loss Cap Approval 36       C. Alternative
Payment Mechanism Approval 36       XI. Benefit Enhancements 36       A. General
36       B. 3-Day SNF Rule Waiver Benefit Enhancement 36       C. Telehealth
Expansion 37       D. Post-Discharge Home Visits 37       E. Requirements for
Termination of Benefit Enhancements 38       F. Termination of Benefit
Enhancements upon Termination 38       XII. Coordinated Care Reward 39       A.
Reward Payment 39       B. ACO Obligations and Limitations Regarding the
Coordinated Care Reward 39       XIII. ACO Benchmark 40       A. Prospective
Benchmark 40       B. Trend Adjustments 40       XIV. Payment 40       A.
General 40       B. Alternative Payment Mechanisms 41           1. General 41  
        2. Infrastructure Payments 41           3. Population-Based Payments
(PBP) 41           4. All-Inclusive Population-Based Payments (AIPBP) 41        
C. Settlement 42           1. General 42           2. Error Notice 42          
3. Deferred Settlement 43           4. Settlement Reopening 43           5.
Payment of Amounts Owed 43           6. Transition from the ACO Investment Model
(AIM) 44         D. Financial Guarantee 44       E. Delinquent Debt 44

 

 3 

 

 

XV. Participation in Evaluation, Shared Learning Activities, and Site Visits 44
      A. Evaluation Requirement 45           1. General 45           2. Primary
Data 45           3. Secondary Data 45         B. Shared Learning Activities 46
      C. Site Visits 46       D. Rights in Data and Intellectual Property 46    
  XVI. Public Reporting and Release of Information 47       A. ACO Public
Reporting and Transparency 47       B. ACO Release of Information 47       XVII.
Compliance and Oversight 48       A. ACO Compliance Plan 48       B. CMS
Monitoring and Oversight Activities 48       C. ACO Compliance with Monitoring
and Oversight Activities 49       D. Compliance with Laws 49           1.
Agreement to Comply 49           2. State Recognition 49           3.
Reservation of Rights 50           4. Office of Inspector General of the
Department of Health and Human Services (OIG) Authority 50           5. Other
Government Authority 50         E. Certification of Data and Information 50    
  XVIII. Audits and Record Retention 51       A. Right to Audit and Correction
51       B. Maintenance of Records 51       XIX. Remedial Action and Termination
52       A. Remedial Action 52       B. Termination of Agreement by CMS 54      
C. Termination of Agreement by ACO 55       D. Financial Settlement upon
Termination 55

 

 4 

 

 

E. Notifications to Participants, Preferred Providers, and Beneficiaries upon
Termination. 55       XX. Limitation on Review and Dispute Resolution 56      
A. Limitations on Review 56       B. Dispute Resolution 56           1. Right to
Reconsideration 56           2. Standards for reconsideration. 57           3.
Reconsideration determination. 57         XXI. Miscellaneous 58       A. Agency
Notifications and Submission of Reports 58       B. Notice of Bankruptcy 58    
  C. Severability 59       D. Entire Agreement; Amendment 59       E. Survival
59       F. Precedence 60       G. Change of ACO Name 60       H. Prohibition on
Assignment 60       I. Change in Control 60       J. Certification 61       K.
Execution in Counterpart 61

 

 5 

 

  

PARTICIPATION AGREEMENT

 

This participation agreement (“Agreement”) is between the CENTERS FOR MEDICARE &
MEDICAID SERVICES (“CMS”) and ____________________________, an accountable care
organization (“ACO”).

 

CMS is the agency within the U.S. Department of Health and Human Services
(“HHS”) that is charged with administering the Medicare and Medicaid programs.

 

The ACO is an entity that has been approved by CMS to operate a Medicare
accountable care organization (“Medicare ACO”). A Medicare ACO is an entity
formed by certain health care providers that accepts financial accountability
for the overall quality and cost of medical care furnished to Medicare
fee-for-service beneficiaries assigned to the entity.

 

Typically, the health care providers participating in a Medicare ACO continue to
bill Medicare under the traditional fee-for-service system for services rendered
to Beneficiaries. However, the Medicare ACO may share in any Medicare savings
achieved with respect to the aligned beneficiary population if the Medicare ACO
satisfies minimum quality performance standards. The Medicare ACO may also share
in any Medicare losses recognized with respect to the aligned beneficiary
population. Medicare ACOs participating in a two-sided risk model are liable to
CMS for a portion of the Medicare expenditures that exceed a benchmark.

 

CMS is implementing the Next Generation ACO Model (“Model”) under section 1115A
of the Social Security Act (“Act”), which authorizes CMS, through its Center for
Medicare and Medicaid Innovation, to test innovative payment and service
delivery models that have the potential to reduce Medicare, Medicaid, or
Children’s Health Insurance Program expenditures while maintaining or improving
the quality of beneficiaries’ care.

 

The purpose of the Next Generation ACO Model is to test an alternative Medicare
ACO payment model. Specifically, this model will test whether health outcomes
improve and Medicare Parts A and B expenditures for Medicare fee-for-service
beneficiaries decrease if Medicare ACOs (1) accept a higher level of financial
risk compared to existing Medicare ACO payment models, and (2) are permitted to
select certain innovative Medicare payment arrangements and to offer certain
additional benefit enhancements to their assigned Medicare fee-for-service
beneficiaries.

 

The ACO submitted an application to participate in the Next Generation ACO
Model, and CMS has approved the ACO for participation in the model.

 

The parties therefore agree as follows:

 

I.Agreement Term and Renewal

 

A.This Agreement will become effective when it is signed by both parties. The
effective date of this Agreement (the “Effective Date”) will be the date this
Agreement is signed by the last party to sign it (as indicated by the date
associated with that party’s signature). This Agreement will conclude at the end
of two Performance Years (the “Initial Term”) or at the end of a renewal period,
unless sooner terminated by either party in accordance with Section XIX.

 

 6 

 

 

B.The first Performance Year of this Agreement shall begin on January 1, 2017
(the “Start Date”) and end on December 31, 2017. The second Performance Year
shall begin on January 1, 2018 and end on December 31, 2018.

 

C.CMS may offer to renew this Agreement for a renewal period of an additional
two Performance Years. In deciding whether to offer to renew this Agreement, CMS
may consider the ACO’s actual spending in relation to the Performance Year
Benchmark; the ACO’s quality score performance; the ACO’s history of compliance
with the terms of this Agreement and Medicare program requirements; the results
of a program integrity screening of the ACO, its Next Generation Participants,
and its Next Generation Professionals; the ACO’s ability to repay in full any
Shared Losses and Other Monies Owed; and such other criteria CMS deems relevant.
If CMS offers to renew this Agreement, CMS shall make a written offer to renew
this Agreement at least 60 days before the expiration of the Initial Term. The
ACO shall accept or reject such offer in writing by a date and in a manner
specified by CMS.

 

II.Definitions

 

“ACO Activities” means activities related to promoting accountability for the
quality, cost, and overall care for a patient population of aligned Medicare
fee-for-service Beneficiaries, including managing and coordinating care for Next
Generation Beneficiaries; encouraging investment in infrastructure and
redesigned care processes for high quality and efficient service delivery; or
carrying out any other obligation or duty of the ACO under this Agreement.
Examples of these activities include, but are not limited to, providing direct
patient care to Next Generation Beneficiaries in a manner that reduces costs and
improves quality; promoting evidence-based medicine and patient engagement;
reporting on quality and cost measures under this Agreement; coordinating care
for Next Generation Beneficiaries, such as through the use of telehealth, remote
patient monitoring, and other enabling technologies; establishing and improving
clinical and administrative systems for the ACO; meeting the quality performance
standards of this Agreement; evaluating health needs of Next Generation
Beneficiaries; communicating clinical knowledge and evidence-based medicine to
Next Generation Beneficiaries; and developing standards for Beneficiary access
and communication, including Beneficiary access to medical records.

 

“AIPBP” means the all-inclusive population-based payment Alternative Payment
Mechanism in which CMS makes a monthly payment to the ACO reflecting an
estimate, based on historical expenditures, of the percentage of total expected
Medicare Part A and/or Part B FFS payments for Covered Services furnished to
Next Generation Beneficiaries by Next Generation Participants and Preferred
Providers who have agreed to receive AIPBP Fee Reduction.

 

“AIPBP Fee Reduction” means the 100% reduction in Medicare FFS payments to
selected Next Generation Participants and Preferred Providers, who have agreed
to receive no payment from Medicare for Covered Services furnished to Next
Generation Beneficiaries to account for the Monthly AIPBP Payments made by CMS
to the ACO under AIPBP.

 

“Alternative Payment Mechanism” means an optional payment mechanism that may be
selected by the ACO for a given Performance Year, under which CMS will make
interim payments to the ACO during a Performance Year. The three Alternative
Payment Mechanisms available for selection are Infrastructure Payments, PBP, and
AIPBP.

 

 7 

 

 

“At-Risk Beneficiary” means a Beneficiary who—

 

A.Has a high risk score on the CMS-Hierarchical Condition Category (HCC) risk
adjustment model;

 

B.Is considered high cost due to having two or more hospitalizations or
emergency room visits each year;

 

C.Is dually eligible for Medicare and Medicaid;

 

D.Has a high utilization pattern;

 

E.Has one or more chronic conditions;

 

F.Has had a recent diagnosis that is expected to result in increased cost

 

G.Is entitled to Medicaid because of disability;

 

H.Is diagnosed with a mental health or substance abuse disorder; or

 

I.Meets such other criteria as specified in writing by CMS.

 

“Beneficiary” means an individual who is enrolled in Medicare.

 

“Benefit Enhancements” means the following additional benefits the ACO chooses
to make available to Next Generation Beneficiaries through Next Generation
Participants and Preferred Providers in order to support high-value services and
allow the ACO to more effectively manage the care of Next Generation
Beneficiaries: (1) 3-Day SNF Rule Waiver (as described in Section

XI.B and Appendix I; (2) Telehealth Expansion (as described in Section XI.C and
Appendix J); and (3) Post-Discharge Home Visits (as described in Section XI.D
and Appendix K).

 

“CCN” means a CMS Certification Number.

 

“Coordinated Care Reward” means payment from CMS to a Beneficiary to reward the
Beneficiary for receiving qualifying services from Next Generation Participants
and Preferred Providers in an ACO when the Beneficiary was a Next Generation
Beneficiary aligned to that ACO.

 

“Covered Services” means the scope of health care benefits described in sections
1812 and 1832 of the Act for which payment is available under Part A or Part B
of Title XVIII of the Act.

 

“Days” means calendar days unless otherwise specified.

 

“Descriptive ACO Materials and Activities” include, but are not limited to,
general audience materials such as brochures, advertisements, outreach events,
letters to Beneficiaries, web pages, mailings, social media, or other activities
conducted by or on behalf of the ACO or its Next Generation Participants or
Preferred Providers, when used to educate, notify, or contact Beneficiaries
regarding the Next Generation ACO Model. The following communications are not
Descriptive ACO Materials and Activities: communications that do not directly or
indirectly reference the Next Generation ACO Model (for example, information
about care coordination generally would not be considered Descriptive ACO
Materials and Activities); materials that cover Beneficiary-specific billing and
claims issues; educational information on specific medical conditions; referrals
for health care items and services; and any other materials that are excepted
from the definition of “marketing” under the HIPAA Privacy Rule (45 CFR Part 160
& Part 164, subparts A & E).

 

 8 

 

 

“FFS” means fee-for-service.

 

“Infrastructure Payments” means the Alternative Payment Mechanism under which
CMS makes monthly per-Next Generation Beneficiary payments to the ACO to support
ACO Activities.

 

“Legacy TIN” means a TIN that a Next Generation Participant or Preferred
Provider previously used for billing Medicare Parts A and B services but no
longer uses to bill for those services, and includes a “sunsetted” Legacy TIN (a
TIN that is no longer used for billing for Medicare Parts A and B services by
any Medicare-enrolled provider or supplier) or an “active” Legacy TIN (a TIN
that may be in use by a Medicare-enrolled provider or supplier that is not a
Next Generation Participant or Preferred Provider).

 

“Medically Necessary” means reasonable and necessary as determined in accordance
with section 1862(a) of the Act.

 

“Monthly AIPBP Payment” means the monthly payment made by CMS to an ACO under
AIPBP.

 

“Monthly PBP Payment” means the monthly payment made by CMS to an ACO under PBP.

 

“Next Generation Beneficiary” means a Beneficiary who is aligned to the ACO for
a given Performance Year using the methodology set forth in Appendix B and has
not subsequently been excluded from the aligned population of the ACO.

 

“Next Generation Participant” means an individual or entity that:

 

A.Is a Medicare-enrolled provider (as defined at 42 CFR § 400.202) or supplier
(as defined at 42 CFR § 400.202);

 

B.Is identified on the Participant List in accordance with Section IV;

 

C.Bills for items and services it furnishes to Beneficiaries under a Medicare
billing number assigned to a TIN in accordance with applicable Medicare
regulations;

 

D.Is not a Preferred Provider;

 

E.Is not a Prohibited Participant; and

 

F.Pursuant to a written agreement with the ACO, has agreed to participate in the
Model, to report quality data through the ACO, and to comply with care
improvement objectives and Model quality performance standards.

 

“Next Generation Professional” means a Next Generation Participant who is
either:

 

A.A physician (as defined in section 1861(r) of the Act); or

 

B.One of the following non-physician practitioners:

 

1.Physician assistant who satisfies the qualifications set forth at 42 CFR §
410.74(a)(2)(i)-(ii);



 

2.Nurse practitioner who satisfies the qualifications set forth at 42 CFR §
410.75(b);

 

3.Clinical nurse specialist who satisfies the qualifications set forth at 42 CFR
§ 410.76(b);



 

4.Certified registered nurse anesthetist (as defined at 42 CFR § 410.69(b));

 

 9 

 

 

5.Certified nurse midwife who satisfies the qualifications set forth at 42 CFR §
410.77(a);



 

6.Clinical psychologist (as defined at 42 CFR § 410.71(d));

 

7.Clinical social worker (as defined at 42 CFR § 410.73(a)); or

 

8.Registered dietician or nutrition professional (as defined at 42 CFR §
410.134).

 

“NPI” means a national provider identifier.

 

“Other Monies Owed” means a monetary amount owed by either party to this
Agreement that represents a reconciliation of monthly payments made by CMS
during a Performance Year, including payments made through Alternative Payment
Mechanisms, and is neither Shared Savings nor Shared Losses. Such calculations
shall be made in accordance with Appendix B and reconciliation shall be
performed pursuant to Section XIV.B.

 

“Participant List” means the list that identifies each Next Generation
Participant that is approved by CMS for participation in the Next Generation
Model, specifies which Next Generation Participants, if any, have agreed to
receive an AIPBP Fee Reduction or PBP Fee Reduction, and designates the Benefit
Enhancements, if any, in which each Next Generation Participant participates, as
updated from time to time in accordance with Sections IV.D and IV.E of this
Agreement.

 

“PBP” means the population-based payment Alternative Payment Mechanism in which
CMS makes a Monthly PBP Payment to the ACO reflecting an estimate, based on
historical expenditures, of the percentage of total expected Medicare Part A
and/or Part B FFS payments for Covered Services furnished to Next Generation
Beneficiaries by Next Generation Participants and Preferred Providers who have
agreed to receive a PBP Fee Reduction.

 

“PBP Fee Reduction” means a partial reduction in Medicare FFS payments to
selected Next Generation Participants and Preferred Providers who have agreed to
receive such reduced payments for Covered Services furnished to Next Generation
Beneficiaries are reduced to account for the Monthly PBP Payments made by CMS to
the ACO under PBP.

 

“Performance Year” means the 12-month period beginning on January 1 of each year
during the term of this Agreement.

 

“Performance Year Benchmark” means the target expenditure amount to which actual
Medicare Part A and Part B expenditures for Next Generation Beneficiaries during
a Performance Year will be compared in order to calculate Shared Losses and
Shared Savings as determined by CMS in accordance with Appendix B.

 

“Preferred Provider” means an individual or entity that:

 

A.Is a Medicare-enrolled provider (as defined at 42 CFR § 400.202) or supplier
(as defined at 42 CFR § 400.202);

 

B.Is identified on the Preferred Provider List in accordance with Section IV;

 

C.Bills for items and services it furnishes to Beneficiaries under a Medicare
billing number assigned to a TIN in accordance with applicable Medicare
regulations;

 

D.Is not a Next Generation Participant;

 



 10 

 

 



E.Is not a Prohibited Participant; and

 

F.Has agreed to participate in the Model pursuant to a written agreement with
the ACO.

 

“Preferred Provider List” means the list that identifies each Preferred Provider
that that is approved by CMS for participation in the Next Generation Model,
specifies which Preferred Providers, if any, have agreed to receive an AIPBP Fee
Reduction or PBP Fee Reduction, and designates the Benefit Enhancements, if any,
in which each Preferred Provider participates, as updated from time to time in
accordance with Section IV of this Agreement.

 

“Prohibited Participant” means an individual or entity that is: (1) a Durable
Medical Equipment, Prosthetics, Orthotics and Supplies (DMEPOS) supplier, (2) an
ambulance supplier, (3) a drug or device manufacturer, or (4) excluded or
otherwise prohibited from participation in Medicare or Medicaid.

 

“Reduced FFS Payment” means the applicable Medicare FFS payment for Covered
Services furnished by Next Generation Participants or Preferred Providers to
Next Generation Beneficiaries, less the applicable AIPBP Fee Reduction or PBP
Fee Reduction.

 

“Risk Arrangement” means the arrangement selected by the ACO that determines the
portion of the savings or losses in relation to the Performance Year Benchmark
that accrue to the ACO as Shared Savings or Shared Losses.

 

“Rural ACO” means an ACO in this Model for which at least 40 percent of the
Federal Information Processing Standard (FIPS) codes in its service area are
determined to be rural according to the definition used by the Health Resources
and Services Administration (HRSA) Office of Rural Health Policy. Such
definition includes all non-Metropolitan counties, census tracts inside
Metropolitan counties with Rural-Urban Commuting Area (RUCA) codes 4-10, and
census tracts with RUCA codes 2 or 3 that are at least 400 square miles in area
with a population density of no more than 35 people per square mile.

 

“Savings/Losses Cap” means the maximum percentage of Shared Savings or Shared
Losses that will be paid to or owed by the ACO, as selected by the ACO in
accordance with Section X.A.2. and based upon the ACO’s Performance Year
Benchmark (i.e., if the ACO elects a 5% Savings/Losses Cap, the ACO would only
share in savings up to 5% of its Performance Year Benchmark, even if it achieved
savings equal to 6% of that Performance Year Benchmark and elected a 100%
savings risk arrangement).

 

“Shared Losses” means the monetary amount owed to CMS by the ACO in accordance
with the applicable Risk Arrangement and Appendix B due to expenditures for
Medicare Part A and B items and services furnished to Next Generation
Beneficiaries in excess of the Performance Year Benchmark.

 

“Shared Savings” means the monetary amount owed to the ACO by CMS in accordance
with the applicable Risk Arrangement and Appendix B due to expenditures for
Medicare Part A and B items and services furnished to Next Generation
Beneficiaries lower than the Performance Year Benchmark.

 

“TIN” means a federal taxpayer identification number.

 

“Voluntary Alignment” means the process by which Beneficiaries may voluntary
align to the ACO as described in Section V.C and Appendix C.

 

 11 

 

 

“Voluntary Alignment Form” has the meaning set forth in Appendix C.

 

III.ACO Composition

 

A.ACO Legal Entity

 

1.The ACO shall be a legal entity identified by a TIN formed under applicable
state, federal, or tribal law, and authorized to conduct business in each state
in which it operates for purposes of the following:

 

(a)Receiving and distributing Shared Savings;

 

(b)Repaying Shared Losses or Other Monies Owed to CMS;

 

(c)Establishing, reporting, and ensuring Next Generation Participant compliance
with health care quality criteria, including quality performance standards; and

 

(d)Fulfilling ACO Activities identified in this Agreement.

 

2.If the ACO was formed by two or more Next Generation Participants, the ACO
shall be a legal entity separate from the legal entity of any of its Next
Generation Participants or Preferred Providers.

 

3.If the ACO was formed by a single Next Generation Participant, the ACO’s legal
entity and governing body may be the same as that of the Next Generation
Participant if the ACO satisfies the requirements of Section III.B.

 

4.The ACO is deemed to satisfy the requirements of Sections III.A.1 and III.A.2
if, as of the Effective Date, it was a Pioneer ACO pursuant to a Pioneer ACO
Model Innovation Agreement or a Medicare Shared Savings Program (“MSSP”) ACO
pursuant to a participation agreement (as defined at 42 C.F.R. § 425.20).

 

5.During the term of this Agreement, the ACO shall not participate in the MSSP,
the independence at home medical practice pilot program under section 1866E of
the Act, another model tested or expanded under section 1115A of the Act that
involves shared savings, or any other Medicare initiative that involves shared
savings.

 

B.ACO Governance

 

1.General

 

(a)The ACO shall maintain an identifiable governing body with sole and exclusive
authority to execute the functions of the ACO and make final decisions on behalf
of the ACO. The ACO shall have a governing body that satisfies the following
criteria:

 

i.The governing body has responsibility for oversight and strategic direction of
the ACO and is responsible for holding ACO management accountable for the ACO's
activities;

 

ii.The governing body is separate and unique to the ACO, except as permitted
under section III.A.3;

 

 12 

 

 

iii.The governing body has a transparent governing process;

 

iv.When acting as a member of the governing body of the ACO, each governing body
member has a fiduciary duty to the ACO, including the duty of loyalty, and shall
act consistent with that fiduciary duty; and

 

v.The governing body shall receive regular reports from the designated
compliance official of the ACO that satisfies the requirements of XVII.A.1.

 

(b)The ACO shall provide each member of the governing body with a copy of this
Agreement.

 

2.Composition and Control of the Governing Body

 

(a)The ACO governing body shall include at least one Beneficiary served by the
ACO who:

 

i.Does not have a conflict of interest with the ACO;

 

ii.Has no immediate family member with a conflict of interest with the ACO;

 

iii.Is not a Next Generation Participant or Preferred Provider; and

 

iv.Does not have a direct or indirect financial relationship with the ACO, a
Next Generation Participant, or a Preferred Provider, except that such person
may be reasonably compensated by the ACO for his or her duties as a member of
the governing body of the ACO.

 

(b)The ACO governing body shall include at least one person with training or
professional experience in advocating for the rights of consumers (“Consumer
Advocate”), who may be the same person as the Beneficiary and who:

 

i.Does not have a conflict of interest with the ACO;

 

ii.Has no immediate family member with a conflict of interest with the ACO;

 

iii.Is not a Next Generation Participant or Preferred Provider; and

 

iv.Does not have a direct or indirect financial relationship with the ACO, a
Next Generation Participant, or a Preferred Provider, except that such person
may be reasonably compensated by the ACO for his or her duties as a member of
the governing body of the ACO.

 

(c)The ACO Governing body shall not include a Prohibited Participant, or an
owner, employee or agent of a Prohibited Participant.

 

(d)If Beneficiary and/or consumer advocate representation on the ACO governing
body is prohibited by state law, the ACO shall notify CMS and request CMS
approval of an alternative mechanism to ensure that its policies and procedures
reflect consumer and patient perspectives. CMS shall use reasonable efforts to
approve or deny the request within 30 days.

 



 13 

 

 



(e)The governing body members may serve in similar or complementary roles or
positions for Next Generation Participants or Preferred Providers.

 

(f)At least 75 percent control of the ACO's governing body shall be held by Next
Generation Participants or their designated representatives. The Beneficiary and
consumer advocate required under this Section shall not be included in either
the numerator or the denominator when calculating the percent control.

 

3.Conflict of Interest

 

The ACO shall have a conflict of interest policy that applies to members of the
governing body and satisfies the following criteria:

 

(a)Requires each member of the governing body to disclose relevant financial
interests;

 

(b)Provides a procedure to determine whether a conflict of interest exists and
set forth a process to address any conflicts that arise; and

 

(c)Addresses remedial actions for members of the governing body that fail to
comply with the policy.

 

C.ACO Leadership and Management

 

1.The ACO’s operations shall be managed by an executive, officer, manager,
general partner, or similar party whose appointment and removal are under the
control of the ACO’s governing body and whose leadership team has demonstrated
the ability to influence or direct clinical practice to improve the efficiency
of processes and outcomes.

 

2.Clinical management and oversight shall be managed by a senior-level medical
director who is:

 

(a)A Next Generation Participant;

 

(b)Physically present on a regular basis at any clinic, office, or other
location participating in the ACO; and

 

(c)A board-certified physician and licensed in a state in which the ACO
operates.

 

D.ACO Financial Arrangements

 

1.The ACO shall not condition a Next Generation Participant’s or Preferred
Provider’s participation in the Model, directly or indirectly, on referrals of
items or services provided to Beneficiaries who are not aligned to the ACO.

 

2.The ACO shall not require that Next Generation Beneficiaries be referred only
to Next Generation Participants or Preferred Providers or to any other provider
or supplier. This prohibition shall not apply to referrals made by employees or
contractors who are operating within the scope of their employment or
contractual arrangement with the employer or contracting entity, provided that
the employees and contractors remain free to make referrals without restriction
or limitation if a Next Generation Beneficiary expresses a preference for a
different provider or supplier, or the referral is not in the Next Generation
Beneficiary's best medical interests in the judgment of the referring party.

 



 14 

 



 

3.The ACO shall not condition the eligibility of an individual or entity to be a
Next Generation Participant or Preferred Provider on the individual’s or
entity’s offer or payment of cash or other remuneration to the ACO or any other
individual or entity.

 

4.The ACO, its Next Generation Participants, and/or Preferred Providers shall
not take any action to limit the ability of a Next Generation Participant or
Preferred Provider to make decisions in the best interests of the Beneficiary,
including the selection of devices, supplies and treatments used in the care of
the Beneficiary.

 

5.The ACO shall notify CMS within 15 days after becoming aware that any Next
Generation Participant or Preferred Provider is under investigation or has been
sanctioned by the Government or any licensing authority (including, without
limitation, the imposition of program exclusion, debarment, civil monetary
penalties, corrective action plans, and revocation of Medicare billing
privileges). If a Next Generation Participant or Preferred Provider is under
investigation or has been sanctioned but not excluded from Medicare program
participation, CMS may take any of the actions set forth in Section XIX.

 

6.By the date specified in Section III.D.7, below, the ACO shall have a written
agreement with each of the individuals and entities that are approved by CMS to
be Next Generation Participants or Preferred Providers that complies with the
following criteria:

 

(a)The only parties to the agreement are the ACO and the Next Generation
Participant or Preferred Provider.

 

(b)The agreement requires the Next Generation Participant or Preferred Provider
to agree to participate in the Model, to engage in ACO Activities, to comply
with the applicable terms of the Model as set forth in this Agreement, and to
comply with all applicable laws and regulations (including, but not limited to,
those specified at Section XVII.D). The ACO shall provide each Next Generation
Participant and Preferred Provider with a copy of this Agreement.

 

(c)The agreement expressly sets forth the Next Generation Participant’s or
Preferred Provider’s obligation to comply with the applicable terms of this
Agreement, including provisions regarding the following: participant
exclusivity, quality measure reporting, and continuous care improvement
objectives for Next Generation Participants; Voluntary Alignment; Beneficiary
freedom of choice; Benefit Enhancements; the Coordinated Care Reward;
participation in evaluation, shared learning, monitoring, and oversight
activities; the ACO compliance plan; and audit and record retention
requirements.

 

(d)The agreement requires the Next Generation Participant or Preferred Provider
to update its Medicare enrollment information (including the addition and
deletion of Next Generation Professionals that have reassigned to the Next
Generation Participant or Preferred Provider their right to Medicare payment) on
a timely basis in accordance with Medicare program requirements.

 



 15 

 

 

(e)The agreement requires the Next Generation Participant or Preferred Provider
to notify the ACO of any changes to its Medicare enrollment information within
30 days after the change.

 

(f)The agreement requires the Next Generation Participant or Preferred Provider
to notify the ACO within seven days of becoming aware that it is under
investigation or has been sanctioned by the Government or any licensing
authority (including, without limitation, the imposition of program exclusion,
debarment, civil monetary penalties, corrective action plans, and revocation of
Medicare billing privileges).

 

(g)The agreement permits the ACO to take remedial action against the Next
Generation Participant or Preferred Provider (including the imposition of a
corrective action plan, denial of incentive payments such as Shared Savings
distributions, and termination of the ACO’s agreement with the Next Generation
Participant or Preferred Provider) to address noncompliance with the terms of
the Model or program integrity issues identified by CMS.

 

(h)The agreement is for a term of at least one year, but permits early
termination if CMS requires the ACO to remove the Next Generation Participant or
Preferred Provider pursuant to Section XIX.A.1.

 

(i)The agreement requires the Next Generation Participant to complete a close-
out process upon termination or expiration of the agreement that requires the
Next Generation Participant to furnish all quality measure reporting data.

 

7.The ACO shall have fully executed written agreements in place that meet the
requirements set forth in Section III.D.6 by the following dates:

 

(a)By the Start Date in the case of agreements with individuals and entities
that are approved by CMS before the Start Date to be Next Generation
Participants and Preferred Providers;

 

(b)By the date the ACO certifies its Participant List and Preferred Provider
Lists in accordance with Section IV.E in the case of agreements with individuals
and entities approved by CMS to be Next Generation Participants and Preferred
Providers effective on the first day of the second or any subsequent Performance
Year.

 

(c)For agreements with individuals or entities approved by CMS to be Next
Generation Participants or Preferred Providers effective on a day other than the
first day of a Performance Year, by the date the ACO requests the addition of
the individual or entity to the Participant List or Preferred Provider List.

 

8.The ACO shall not distribute Shared Savings to any Next Generation Participant
or Preferred Provider that has been terminated pursuant to Section XIX.A.1.

 



 16 

 

 



9.CMS provides no opinion on the legality of any contractual or financial
arrangement that the ACO, a Next Generation Participant, or a Preferred Provider
has proposed, implemented, or documented. The receipt by CMS of any such
documents in the course of the application process or otherwise shall not be
construed as a waiver or modification of any applicable laws, rules or
regulations, and will not preclude CMS, HHS or its Office of Inspector General,
a law enforcement agency, or any other federal or state agency from enforcing
any and all applicable laws, rules and regulations.

 

IV.Next Generation Participants and Preferred Providers

 

A.General

 

1.Next Generation Participants and Preferred Providers will be included on the
Participant List or Preferred Provider List only upon the prior written approval
of CMS.

 

2.CMS shall maintain the Participant List and Preferred Provider List in a
manner that permits the ACO to review the list.

 

3.The ACO shall maintain current and historical Participant Lists and Preferred
Provider Lists in accordance with Section XVIII.

 

4.CMS may periodically monitor the program integrity history of an ACO’s Next
Generation Participants or Preferred Providers. CMS may remove an individual or
entity from the Participant List or Preferred Provider List, or subject the ACO
to additional monitoring on the basis of the results of a periodic program
integrity screening or information obtained regarding an individual’s or
entity’s history of program integrity issues. CMS shall notify the ACO if it
chooses to remove an individual or entity from the Participant List or Preferred
Provider List, and such notice shall specify the effective date of removal.

 

B.Initial Next Generation Participant List

 

1.The parties acknowledge that the ACO submitted to CMS a proposed list of Next
Generation Participants, identified by name, NPI, TIN, Legacy TIN (if
applicable), and CCN (if applicable).

 

2.CMS states that it has reviewed the proposed list of Next Generation
Participants and conducted a program integrity screening on the proposed Next
Generation Participants.

 

3.CMS states that it has submitted to the ACO a list of individuals and entities
that it approved to be Next Generation Participants. The ACO states that it
reviewed the list and made any necessary corrections to it, including the
removal of any individuals or entities that have not agreed to participate in
the Model as of the Start Date pursuant to a written agreement. No additions to
the list are permitted.

 



 17 

 

 

4.The ACO states that it has submitted to CMS an initial Participant List that
the ACO has certified is a true, accurate and complete list identifying all of
the ACO’s Next Generation Participants approved by CMS to participate in the
Model as of the Start Date and with whom the ACO will have a fully executed
written agreement meeting the requirements in Section III.D.6. The ACO further
states that, by a date set by CMS, this initial Participant List identified
which individuals and entities, if any, had agreed to receive a PBP Fee
Reduction or AIPBP Fee Reduction and specified the Benefit Enhancements, if any,
in which each individual or entity had agreed to participate.

  

5.The ACO states that at least 30 days after the Start Date it will furnish a
written notice to the executive of each entity through whose TIN a Next
Generation Participant bills Medicare. The notice must –

 

(a)Include a list identifying by name and NPI each Next Generation Participant
who is identified on the initial Participant List as billing through the
entity’s TIN; and

 

(b)Inform the executive that participation in the Model may preclude a Next
Generation Participant from participating in the MSSP, another Medicare ACO or
other payment model tested or expanded under section 1115A of the Act, or any
other Medicare initiative that involves shared savings.

 

6.The ACO shall update the initial Participant List in accordance with Sections
IV.D and IV.E.



 

C.Initial Preferred Provider List

 

1.The parties acknowledge that the ACO submitted to CMS a proposed list of
Preferred Providers identified by name, NPI, TIN, Legacy TIN (if applicable),
and CCN (if applicable). The proposed list also identified which individuals and
entities, if any, had agreed to receive a PBP Fee Reduction, and specified the
Benefit Enhancements, if any, in which each individual or entity had agreed to
participate.

 

2.CMS states that it will review the proposed list of Preferred Providers and
conduct a program integrity screening on the proposed Preferred Providers.

 

3.Before the Start Date, CMS shall submit to the ACO a list of individuals and
entities that it has approved to be Preferred Providers. The ACO shall review
the list and made any necessary corrections to it, including the removal of any
individuals or entities that have not agreed to participate in the Model. No
additions to this list are permitted at this time.

 

4.Before the Start Date or at such other time as may be specified by CMS, the
ACO shall submit to CMS an initial Preferred Provider List that the ACO has
certified is a true, accurate and complete list identifying the following: (i)
all of the ACO’s Preferred Providers approved by CMS to participate in the Model
as of the Start Date, and with whom the ACO will have, by the date specified in
Section III.D.7.a, a fully executed written agreement meeting the requirements
in Section III.D.6; (ii) each Preferred Provider that has agreed to receive a
PBP Fee Reduction, or AIPBP Fee Reduction, if applicable, and (iii) the specific
Benefit Enhancements, if any, in which each Preferred Provider has agreed to
participate.

 



 18 

 

 



5.The ACO shall update the initial Preferred Provider List in accordance with
Sections IV.D and IV.E.

 

D.Updating Lists During the Performance Year

 

1.Additions to a List

 

(a)Participant List Additions. The ACO shall not add a Next Generation
Participant without prior written approval from CMS. If the ACO wishes to add an
individual or entity to the Participant List effective on a date other than the
first day of a Performance Year (“during a Performance Year”), it shall submit a
request to CMS in a form and manner specified by CMS. CMS may accept requests
for additions only under the following circumstances:

 

i.The request for addition is submitted to CMS between January 1 of the
Performance Year for addition and July 31 of the Performance Year for addition;

 

ii.In the case of a request to add an individual to a Participant List, the ACO
certifies that the individual (1) currently bills for items and services he or
she furnishes to Beneficiaries under a Medicare billing number assigned to the
TIN of an entity that is a Next Generation Participant, and (2) did not bill for
such services under the TIN of the same Next Generation Participant at the time
the ACO submitted its most recent Proposed Participant List pursuant to Section
IV.E.1;

 

iii.The ACO certifies that it has a fully executed written agreement with the
individual or entity it wishes to add to the Participant List and that the
agreement meets the requirements of Section III.D.6; and

 

iv.The ACO certifies that is has given notice to each Next Generation
Participant that is a physician or non-physician practitioner and the TIN
through which such individual bills Medicare that the individual has been added
to the ACO’s Participant List.

 

CMS may reject the request on the basis that the individual or entity fails to
satisfy the definition of “Next Generation Participant,” or on the basis of
information obtained from a program integrity screening. If CMS approves the
request, the individual or entity will be added to the Participant List
effective on the date the addition is approved by CMS.

 

(b)Preferred Provider List Additions. The ACO shall not add an individual or
entity to the Preferred Provider List during a Performance Year without prior
written approval from CMS. If the ACO wishes to add an individual or entity to
the Preferred Provider List during a Performance Year, it shall submit a request
to CMS in the form and manner and by a deadline specified by CMS, under the
following requirements:

 

i.The ACO certifies that is has a fully executed written agreement with the
individual or entity it wishes to add to the Preferred Provider List and that
the agreement meets the requirements of Section III.D.6; and

 



 19 

 

 

ii.The ACO certifies that it has furnished a written notice to the executive of
each entity identified in the request for addition through whose TIN a Preferred
Provider bills Medicare. The notice must identify by name and NPI each
individual who is identified on the request for addition as billing through the
entity’s TIN.

 

CMS may reject the request on the basis that the individual or entity fails to
satisfy the definition of “Preferred Provider,” or on the basis of information
obtained from a program integrity screening. If CMS approves the request, the
individual or entity will be added to the Preferred Provider List effective on
the date the addition is approved by CMS.

 

2.Removals from a List

 

In a form and manner specified by CMS, the ACO shall notify CMS no later than 30
days after an individual or entity has ceased to be a Next Generation
Participant or Preferred Provider and shall include in the notice the date on
which the individual or entity ceased to be a Next Generation Participant or
Preferred Provider. The removal of the individual or entity from the Participant
List or Preferred Provider List will be effective on the date the individual or
entity ceased to be a Participant or Preferred Provider. An individual or entity
ceases to be a Next Generation Participant or Preferred Provider when it is no
longer a Medicare-enrolled provider or supplier, when its agreement with the ACO
to participate in the Model terminates, or when it ceases to bill for items and
services to Beneficiaries under a Medicare billing number assigned to a TIN in
accordance with applicable Medicare regulations.

 

3.Updating Enrollment Information

 

The ACO shall ensure that all changes to enrollment information for Next
Generation Participants and Preferred Providers, including changes to
reassignment of the right to receive Medicare payment, are reported to CMS
consistent with 42 C.F.R. § 424.516.

 

E.Annual Updates to Participant List and Preferred Provider List

 

1.Proposed Participant and Preferred Provider Lists

 

Prior to its second and subsequent Performance Years, the ACO shall submit to
CMS by a date and in a manner specified by CMS proposed lists identifying each
individual or entity that the ACO expects to participate in the Model as a Next
Generation Participant or Preferred Provider effective at the start of the next
Performance Year (“Proposed Participant List” and “Proposed Preferred Provider
List,” respectively). CMS shall specify a submission deadline for the Proposed
Participant List that is no later than 165 days before the start of the next
Performance Year. CMS shall specify a submission deadline for the Proposed
Preferred Provider List that is not later than 45 days before the start of the
next Performance Year. The Proposed Participant List must identify each
individual or entity by name, NPI, TIN, Legacy TIN (if applicable), and CCN (if
applicable).

 

 20 

 

 

The Proposed Preferred Provider List must identify each individual or entity by
name, NPI, TIN, Legacy TIN (if applicable), and CCN (if applicable), and any PBP
Fee Reduction, AIPBP Fee Reduction (if applicable) and participation in any
benefit enhancements (if applicable). The ACO shall certify that the Proposed
Preferred Provider list is a true, accurate, and complete list of individuals
and entities that have agreed to be Preferred Providers, subject to CMS
approval, effective January 1 of the relevant Performance Year.

 

2.ACO Notice to Proposed Participants

 

At least 14 days prior to submitting its Proposed Participant List to CMS, the
ACO shall furnish written notification to each individual or entity it wishes to
include on the Proposed Participant List. Such notice shall –

 

(a)State that the individual or entity and any relevant TINs through which it
bills Medicare will be identified on the Proposed Participant List; and

 

(b)State that participation in the Model may preclude the individual or entity
from participating in the MSSP, another Medicare ACO or other payment model
tested or expanded under section 1115A of the Act, or any other Medicare
initiative that involves shared savings.

 

3.ACO Notice to TINs

 

At least 30 days prior to submitting its Proposed Participant List and Proposed
Preferred Provider List to CMS, the ACO shall furnish written notification to
the executive of any TIN through which an individual on the Proposed Participant
List or Proposed Preferred Provider List bills Medicare. Such notification must:

 

(a)Identify by name and NPI any individual associated with the TIN that will be
identified on the ACO’s Proposed Participant List or Proposed Preferred Provider
List; and

 

(b)Inform the entity that a Next Generation Participant’s participation in the
ACO may preclude the entire TIN from receiving payment adjustments through the
value-based payment modifier under section 1848(p) of the Act and from
participating in the MSSP.

 

4.Review, Certification, and Finalization of the Participant List and Preferred
Provider List

 

(a)With respect to each individual and entity identified on the Proposed
Participant List and Proposed Preferred Provider List, CMS shall conduct a
program integrity screening, including a review of the individual’s or entity’s
history of Medicare program exclusions, current or prior law enforcement
investigations, or other sanctions and affiliations with individuals or entities
that have a history of program integrity issues.

 

(b)CMS may reject any individual or entity on a Proposed Participant List or a
Proposed Preferred Provider List on the basis of the results of a program
integrity screening, history of program integrity issues, or if it determines
that the individual or entity does not satisfy the definition of Next Generation
Participant or Preferred Provider.

 



 21 

 

 

(c)No later than 115 days before the start of the next Performance Year, CMS
shall send the ACO a preliminary list of individuals and entities that CMS has
tentatively approved to be Next Generation Participants effective at the start
of the next Performance Year.

 

(d)No later than 90 days before the start of the next Performance Year, the ACO
shall, after a review of the list of tentatively approved Next Generation
Participants, submit a revised Participant List with any necessary corrections,
including the removal of any individuals or entities that have not agreed to
participate in the Model pursuant to a written agreement with the ACO or
otherwise ineligible to participate. No additions to the list are permitted at
this time. The ACO shall certify that the submitted list is a true, accurate,
and complete list of the individuals and entities that have agreed to be Next
Generation Participants effective January 1 of the relevant Performance Year.

 

(e)No later than 60 days before the start of the next Performance Year, CMS
shall send the ACO a list of individuals and entities that CMS has approved to
be Next Generation Participants effective at the start of the next Performance
Year. The ACO shall not request the addition of any individual or entity to this
list until after the start of the next Performance Year.

 

(f)No later than 45 days before the start of the next Performance Year, the ACO
shall submit to CMS completed AIPBP Fee Reduction, PBP Fee Reduction, and
Benefit Enhancement information, as applicable, for each individual and entity
identified on the Participant List it received from CMS.

 

(g)No later than 15 days before the start of the next Performance Year, CMS
shall send the ACO a final Participant List identifying all individuals and
entities that CMS has approved to be Next Generation Participants effective at
the start of the next Performance Year (now including PBP Fee Reduction or AIPBP
Fee Reduction and Benefit Enhancement information, as applicable) and a final
Preferred Provider List identifying all individuals and entities that it has
approved to be Preferred Providers (including PBP Fee Reduction or AIPBP Fee
Reduction and Benefit Enhancement information, as applicable) effective at the
start of the next Performance Year. The ACO shall update such lists in
accordance with this Agreement.

 

F.Non-Duplication and Exclusivity of Participation

 

1.The ACO and its Next Generation Participants may not participate in any other
Medicare shared savings initiatives, as described in Appendix A.

 

2.CMS waives the non-duplication requirements under section 1899(b)(4)(A) of the
Act and in the implementing regulations at 42 C.F.R. § 425.114(a) regarding
participation in a model tested under section 1115A of the Act that involves
shared savings as they apply to Preferred Providers, subject to the conditions
and requirements set forth in Appendix A.

 



 22 

 

 



3.The ACO and its Next Generation Participants and Preferred Providers are bound
by the participation overlap provisions set forth in Appendix A.

 

V.Beneficiary Alignment, Engagement, and Protections

 

A.Beneficiary Alignment

 

1.CMS shall, according to the methodology set forth in Appendix B, use an
analysis of evaluation and management services furnished by Next Generation
Professionals to Beneficiaries to align Beneficiaries to the ACO for the
purposes of the Next Generation ACO Model.

 

2.The addition or removal of a Next Generation Participant or Preferred Provider
from the Next Generation Participant List or Preferred Provider List, pursuant
to Section IV.D, will not affect the alignment of Next Generation Beneficiaries
to the ACO for the Performance Year during which the removal becomes effective.

 

B.Alignment Minimum

 

1.The ACO shall maintain an aligned population of at least 10,000 Next
Generation Beneficiaries during each Performance Year.

 

2.A Rural ACO shall maintain an aligned population of at least 7,500 Next
Generation Beneficiaries during each Performance Year.

 

3.If at any time during a Performance Year, the ACO’s aligned population falls
below the minimum, CMS shall notify the ACO, request a corrective action plan
(CAP) pursuant to Section XIX, and require the ACO to satisfy the applicable
minimum aligned population requirement by a date specified by CMS. If the ACO’s
aligned population remains below the applicable minimum required under this
section by the specified date, CMS may take further remedial action and/or
terminate this Agreement pursuant to Section XIX.

 

C.Voluntary Alignment

 

1.General

 

If the ACO elects to participate in Voluntary Alignment for a Performance Year
according to Section X.A, CMS shall conduct Voluntary Alignment in accordance
with Appendix C, subject to the provisions in this Section V.C.

 

2.Influencing or Attempting to Influence the Beneficiary

 

(a)The ACO, Next Generation Participants, Preferred Providers, and other
individuals or entities performing functions or services related to ACO
Activities are prohibited from providing gifts or other remuneration to
Beneficiaries as inducements for influencing a Beneficiary’s decision to
complete or not complete a Voluntary Alignment Form.

 

 23 

 



 

(b)The ACO, Next Generation Participants, Preferred Providers, and other
individuals or entities performing functions or services related to ACO
Activities shall not, directly or indirectly, commit any act or omission, nor
adopt any policy, that coerces or otherwise influences a Beneficiary’s decision
to complete or not complete a Voluntary Alignment Form, including but not
limited to the following:

  

i.Offering of anything of value to the Beneficiary;

 

ii.Including the Voluntary Alignment Form and instructions with any other
materials or forms, including but not limited to materials requiring the
signature of the Beneficiary; and

 

iii.Withholding or threatening to withhold medical services or limiting or
threatening to limit access to care.

 

(c)For purposes of Section V.H.2, any items or services provided in violation of
this Section V.C.2 will not be considered to have a reasonable connection to the
medical care of the Beneficiary.

 

3.Enforcement

 

In addition to the actions available under Section XIX, failure to comply with
the provisions of this Section may result in retroactive reversal of any
alignment of Next Generation Beneficiaries to the ACO that occurred solely
pursuant to this section.

 

4.Modification or Elimination of Voluntary Alignment

 

Notwithstanding Section XXI.D, CMS may amend this Agreement without ACO consent
to revise or remove the provisions of Appendix C.

 

D.Beneficiary Notifications

 

1.In a form and manner and by a date specified by CMS, the ACO shall provide
Next Generation Beneficiaries notice in writing that they have been aligned to
the ACO for the Performance Year.

 

2.CMS shall provide the ACO with a template letter indicating letter content
that the ACO shall not change and places in which the ACO may insert its own
original content.

 

3.Pursuant to Section V.E, the ACO shall obtain CMS approval of the final
notification letter content, which includes the ACO’s own original content,
prior to sending letters to Next Generation Beneficiaries.

 

E.Descriptive ACO Materials and Activities

 

1.The ACO shall not use, and shall prohibit its Next Generation Participants and
Preferred Providers from using Descriptive ACO Materials or Activities until
reviewed and approved in their entirety by CMS.

 

2.Descriptive ACO Materials or Activities are deemed approved 10 business days
following their submission to CMS if:

 



 24 

 

 



(a)The ACO certifies in writing its compliance with all the marketing
requirements under this section; and

 

(b)CMS does not disapprove the Descriptive ACO Materials or Activities.

 

3.CMS may issue written notice of disapproval of Descriptive ACO Materials or
Activities at any time, including after the expiration of the 10 day review
period.

 

4.The ACO, Next Generation Participants, Preferred Providers, or any other
individuals or entities performing functions or services related to ACO
activities, as applicable, must immediately discontinue use of any Descriptive
ACO Materials or Activities disapproved by CMS.

 

5.Any material changes to CMS-approved Descriptive ACO Materials and Activities
must be reviewed and approved by CMS before use.

 

6.The ACO shall retain copies of all written and electronic Descriptive ACO
Materials and Activities and appropriate records for all other Descriptive ACO
Materials and Activities provided to Next Generation Beneficiaries in a manner
consistent with Section XVIII.

 

F.Availability of Services

 

1.The ACO shall require its Next Generation Participants and Preferred Providers
to make Medically Necessary Covered Services available to Next Generation
Beneficiaries in accordance with applicable laws, regulations and guidance. Next
Generation Beneficiaries and their assignees retain their right to appeal claims
determinations in accordance with 42 CFR § 405, Subpart I.

 

2.The ACO and its Next Generation Participants and Preferred Providers shall not
take any action to avoid treating At-Risk Beneficiaries or to target certain
Beneficiaries for services with the purpose of trying to ensure alignment in a
future period.

 

G.Beneficiary Freedom of Choice

 

1.Consistent with section 1802(a) of the Act, neither the ACO nor any Next
Generation Participant, Preferred Provider, or other individuals or entities
performing functions or services related to ACO Activities shall commit any act
or omission, nor adopt any policy, that inhibits Next Generation Beneficiaries
from exercising their freedom to obtain health services from providers and
suppliers who are not Next Generation Participants or Preferred Providers. This
prohibition shall not apply to referrals made by employees or contractors who
are operating within the scope of their employment or contractual arrangement
with the employer or contracting entity, provided that the employees and
contractors remain free to make referrals without restriction or limitation if a
Next Generation Beneficiary expresses a preference for a different provider or
supplier, or the referral is not in the Next Generation Beneficiary's best
medical interests in the judgment of the referring party.

 



 25 

 

 



2.Notwithstanding the foregoing, the ACO may communicate to Next Generation
Beneficiaries the benefits of receiving care with the ACO. All such
communications shall be deemed Descriptive ACO Materials and Activities. CMS may
provide the ACO with scripts, talking points or other materials explaining these
benefits.

 

H.Prohibition on Beneficiary Inducements

 

1.General Prohibition

 

Except as set forth in Section V.H.2, the ACO, Next Generation Participants,
Preferred Providers, and other individuals or entities performing functions and
services related to ACO Activities are prohibited from providing gifts or other
remuneration to Beneficiaries to induce them to receive items or services from
the ACO, Next Generation Participants, or Preferred Providers, or to induce them
to continue to receive items or services from the ACO, Next Generation
Participants or Preferred Providers.

 

2.Exception

 

(a)Consistent with the provisions of Section V.H.1, and subject to compliance
with all other applicable laws and regulations, Next Generation Participants,
Preferred Providers, and other individuals or entities performing functions or
services related to ACO Activities may provide in-kind items or services to
Beneficiaries if the following conditions are satisfied:

 

i.There is a reasonable connection between the items and services and the
medical care of the Beneficiary; and

 

ii.The items and services are preventive care items and services or advance a
clinical goal for the Beneficiary, including adherence to a treatment regime,
adherence to a drug regime, adherence to a follow-up care plan, or management of
a chronic disease or condition.

 

(b)For each in-kind item or service provided by a Next Generation Participant or
Preferred Provider under V.H.2.a, above, the ACO shall maintain records of the
following:

 

i.The nature of the in-kind item or service;

 

ii.The identity of each Beneficiary that received the in-kind item or service;

 

iii.The identity of the individual or entity that furnished the in-kind item or
service; and

 

iv.The date the in-kind item or service was furnished.

 

I.HIPAA Requirements

 

1.The ACO acknowledges that it is a covered entity or a business associate, as
those terms are defined in 45 CFR § 160.103, of Next Generation Participants who
are covered entities.

 

 26 

 

 



2.The ACO shall have all appropriate administrative, technical, and physical
safeguards in place before the start of the first Performance Year to protect
the privacy and security of protected health information in accordance with 45
CFR § 164.530(c).



 

3.The ACO shall maintain the privacy and security of all Model-related
information that identifies individual Beneficiaries in accordance with the
Health Insurance Portability and Accountability (HIPAA) Privacy and Security
Rules and all relevant HIPAA Privacy and Security guidance applicable to the use
and disclosure of protected health information by covered entities, as well as
applicable state laws and regulations.

 

VI.Data Sharing and Reports

 

A.General

 

1.Subject to the limitations discussed in this Agreement, and in accordance with
applicable law, CMS will offer the ACO an opportunity to request certain data
and reports, which are described in Sections VI.B, V.C, and Appendix D in this
Agreement.

 

2.The data and reports provided to the ACO under the preceding paragraph will
omit individually identifiable data for Next Generation Beneficiaries who have
opted out of data sharing with the ACO, as described in Section VI.D. of this
Agreement. The data and reports provided to the ACO will also omit substance
abuse data for any Next Generation Beneficiaries who have not opted into
substance abuse data sharing, as described in Section VI.E. of this Agreement.

 

B.Provision of Certain Claims Data

 

1.CMS believes that the care coordination and quality improvement work of the
ACO (that is acting on its own behalf as a HIPAA covered entity (CE) or who is a
business associate (BA) acting on behalf of its Next Generation Participants or
Preferred Providers that are HIPAA covered entities) would benefit from the
receipt of certain beneficiary-identifiable claims data on Next Generation
Beneficiaries. CMS will therefore offer to the ACO an opportunity to request
specific beneficiary-identifiable claims data by completing the HIPAA-Covered
Disclosure Request Attestation and Data Specification Worksheet (Appendix D).
All requests for beneficiary-identifiable claims data will be granted or denied
at CMS’ sole discretion based on CMS’ available resources, the limitations in
this Agreement, and applicable law.

 

2.In offering this beneficiary-identifiable claims data, CMS does not represent
that the ACO or any Next Generation Participant or Preferred Provider has met
all applicable HIPAA requirements for requesting data under 45 CFR
164.506(c)(4). The ACO and its Next Generation Participants and Preferred
Providers should consult with their own counsel to make those determinations
prior to requesting this data from CMS.

 



 27 

 

 



3.The beneficiary-identifiable claims data available is the data described in
Appendix D.

 

4.The parties mutually agree that, except for data covered by VI.B.13 below, CMS
retains all ownership rights to the data files referred to in Appendix D, and
the ACO does not obtain any right, title, or interest in any of the data
furnished by CMS.

 

5.The ACO represents, and in furnishing the data files specified in Appendix D
CMS relies upon such representation, that such data files will be used solely
for the purposes described in this Agreement. The ACO agrees not to disclose,
use or reuse the data except as specified in this Agreement or except as CMS
shall authorize in writing or as otherwise required by law. The ACO further
agrees not to sell, rent, lease, loan, or otherwise grant access to the data
covered by this Agreement.

 

6.The ACO intends to use the requested information as a tool to deliver
seamless, coordinated care for patients with Original Medicare to promote better
care, better health, and lower growth in expenditures. Information derived from
the CMS files specified in Appendix D may be shared and used within the legal
confines of the ACO and its Next Generation Participants and Preferred Providers
in a manner consistent with paragraph 7 below to enable the ACO to improve care
integration and be a patient-centered organization.

 

7.The ACO may reuse original or derivative data without prior written
authorization from CMS for clinical treatment, care management and coordination,
quality improvement activities, and provider incentive design and
implementation, but shall not disseminate individually identifiable original or
derived information from the files specified in Appendix D to anyone who is not
a HIPAA CE Next Generation Participant or Preferred Provider in a treatment
relationship with the subject Next Generation Beneficiary(ies); a HIPAA BA of
such a CE Next Generation Participant or Preferred Provider; the ACO’s BA, where
that ACO is itself a HIPAA CE; the ACO’s sub-BA, which is hired by the ACO to
carry out work on behalf of the CE Next Generation Participants; or a
non-participant HIPAA CE in a treatment relationship with the subject Next
Generation Beneficiary(ies). When using or disclosing protected health
information (PHI) or personally identifiable information (PII), obtained from
files specified in Appendix D, the ACO must make “reasonable efforts to limit”
the information to the “minimum necessary” to accomplish the intended purpose of
the use, disclosure or request. The ACO shall further limit its disclosure of
such information to the types of disclosures that CMS itself would be permitted
make under the “routine uses” in the applicable systems of records listed in
Appendix D.

 

Subject to the limits specified above and elsewhere in this Agreement and
applicable law, the ACO may link individually identifiable information specified
in Appendix D (including directly or indirectly identifiable data) or derivative
data to other sources of individually-identifiable health information, such as
other medical records available to the ACO and its Next Generation Participants
or Preferred Providers. The ACO may disseminate such data that has been linked
to other sources of individual identifiable health information provided such
data has been de-identified in accordance with HIPAA requirements in 45 CFR
164.514(b).

 

 28 

 

 

8.The ACO agrees to establish appropriate administrative, technical, and
physical safeguards to protect the confidentiality of the data and to prevent
unauthorized use or access to it. The safeguards shall provide a level and scope
of security that is not less than the level and scope of security requirements
established for federal agencies by the Office of Management and Budget (OMB) in
OMB Circular No. A-130, Appendix I—Responsibilities for Protecting and Managing
Federal Information Resources (https://www.whitehouse.gov/omb/circulars_default)
as well as Federal Information Processing Standard 200 entitled “Minimum
Security Requirements for Federal Information and Information Systems”
(http://csrc.nist.gov/publications/fips/fips200/FIPS-200-final-march.pdf); and,
NIST Special Publication 800-53 “Recommended Security Controls for Federal
Information Systems”
(http://nvlpubs.nist.gov/nistpubs/SpecialPublications/NIST.SP.800-53r4.pdf). The
ACO acknowledges that the use of unsecured telecommunications, including the
Internet, to transmit directly or indirectly identifiable information from the
files specified in Appendix D or any such derivative data files is strictly
prohibited. Further, the ACO agrees that the data specified in Appendix D must
not be physically moved, transmitted or disclosed in any way from or by the site
of the custodian indicated in Appendix D other than as provided in this
Agreement without written approval from CMS, unless such movement, transmission
or disclosure is required by a law.

 

9.The ACO agrees to grant access to the data and/or the facility(ies) in which
the data is maintained to the authorized representatives of CMS or DHHS Office
of the Inspector General, including at the site of the custodian indicated in
Appendix D, for the purpose of inspecting to confirm compliance with the terms
of this Agreement.

 

10.The ACO agrees that any use of CMS data in the creation of any document
concerning the purpose specified in this section and Appendix D must adhere to
CMS’ current cell size suppression policy. This policy stipulates that no cell
(e.g., admittances, discharges, patients, services) representing 10 or fewer
beneficiaries may be displayed. Also, no use of percentages or other
mathematical formulas may be used if they result in the display of a cell
representing 10 or fewer beneficiaries.

 

11.The ACO agrees to report any breach of personal health information (PHI) or
personally identifiable information (PII) from or derived from the CMS data
files, loss of these data or improper use or disclosure of such data to the CMS
Action Desk by telephone at (410) 786-2850 or by email notification at
cms_it_service_desk@cms.hhs.gov within one hour. Furthermore, the ACO agrees to
cooperate fully in any federal incident security process that results from such
improper use or disclosure.

 



 29 

 

 



12.The parties mutually agree that the individual named in Appendix D is
designated as Custodian of the CMS data files on behalf of the ACO and will be
responsible for the observance of all conditions of use and disclosure of such
data and any derivative data files, and for the establishment and maintenance of
security arrangements as specified in this Agreement to prevent unauthorized use
or disclosure. Furthermore, such Custodian is responsible for contractually
binding any downstream recipients of such data to the terms and conditions in
this agreement as a condition of receiving such data. The ACO agrees to notify
CMS within fifteen (15) days of any change of custodianship. The parties
mutually agree that CMS may disapprove the appointment of a custodian or may
require the appointment of a new custodian at any time.

 

13.Data disclosed to the ACO pursuant to Appendix D may be retained by the ACO
until the termination of this Agreement. The ACO is permitted to retain any
individually identifiable health information from such data files or derivative
data files after the termination of the Agreement if the ACO is a HIPAA CE, and
the data has been incorporated into the subject beneficiaries’ medical records
that are part of a designated record set under HIPAA. Furthermore, any HIPAA CE
to whom the ACO provides such data in the course of carrying out the Model
initiative may also retain such data if the recipient entity is a HIPAA CE or BA
and the data is incorporated into the subject beneficiaries’ medical records
that are part of a designated record set under HIPAA. The ACO shall destroy all
other data and send written certification of the destruction of the data files
and/or any derivative data files to CMS within 30 days following the termination
of the Agreement. Except for disclosures for treatment purposes, the ACO shall
bind any downstream recipients to these terms and conditions as a condition of
disclosing such data to downstream entities and permitting them to retain such
records under this paragraph. These retention provisions survive termination of
the Agreement.

 

C.De-Identified Reports

 

CMS will provide the following reports to the ACO, which will be de-identified
in accordance with HIPAA requirements in 45 CFR 164.514(b):

 

1.Monthly Financial Reports

 

These reports will include monthly and year-to-date information on total
Medicare expenditures and expenditures for selected categories of services for
Next Generation Beneficiaries. This aggregate information will not include
individually identifiable health information and will incorporate de-identified
data from Next Generation Beneficiaries who have opted out of data sharing.

 

2.Quarterly Benchmark Reports

 

CMS will provide quarterly benchmark reports (“BRs”) to the ACO to monitor ACO
financial performance throughout the year. The BRs will not contain individually
identifiable data. The design and data source used to generate the BRs is also
used for the final year-end financial settlement report. In the event that data
contained in the BRs conflicts with data provided from any other source, the
data in the BRs will control with respect to settlement under Section XIV.B of
the Agreement.

 

 30 

 

 

D.Beneficiary Rights to Opt Out of Data Sharing

 

1.The ACO shall provide Next Generation Beneficiaries who inquire about and wish
to modify their preferences regarding claims data sharing for care coordination
and quality improvement purposes with information about how to modify their data
sharing preferences via 1-800-MEDICARE. Such communications shall note that,
even if a Next Generation Beneficiary has elected to decline claims data
sharing, CMS may still engage in certain limited data sharing for quality
improvement purposes.

 

2.The ACO shall allow Next Generation Beneficiaries to reverse a data sharing
preference at any time by calling 1-800-MEDICARE.

 

3.CMS will maintain the data sharing preferences of Next Generation
Beneficiaries who elect to decline data sharing in this Model, the MSSP, or the
Pioneer ACO Model.

 

4.The ACO may affirmatively contact a Next Generation Beneficiary who has
elected to decline claims data sharing no more than one time in a given
Performance Year to provide information regarding data sharing. Such contact
includes mailings, phone calls, electronic communications, or other methods of
communicating with Next Generation Beneficiaries outside of a clinical setting.

 

5.In the event that a Next Generation Professional is terminated from the ACO
for any reason, if that departing Next Generation Professional is the sole Next
Generation Professional in the ACO to have submitted claims for a particular
Next Generation Beneficiary during the 12-month period prior to the effective
date of the termination, CMS will administratively opt the Next Generation
Beneficiary out of all claims data-sharing under this Section VI within 30 days
of the effective date of the termination, unless—

 

(a)The Next Generation Beneficiary affirmatively consents to continued data
sharing of such claims with the ACO through an authorization that meets the
requirements under 45 CFR 164.508(b); or

 

(b)The Next Generation Beneficiary has become the patient of another Next
Generation Professional participating in the ACO.

 

6.Notwithstanding the foregoing, an ACO shall receive claims data regarding
substance abuse treatment only if the Next Generation Beneficiary has not
elected to decline data sharing or otherwise been opted out of data sharing and
has also submitted a CMS-approved form pursuant to Section VI.E of this
Agreement.

 

7.CMS will administratively opt a Next Generation Beneficiary back into such
claims data sharing if they were administratively opted out of data sharing
solely due to the termination of a Next Generation Professional within the given
ACO. That is, if he or she is subsequently aligned to the ACO, unless the Next
Generation Beneficiary affirmatively opts out of data sharing according to this
Section VI.C.

 



 31 

 





 

E.Beneficiary Substance Abuse Data Opt-In

 

1.The ACO may inform each newly-aligned Next Generation Beneficiary, in
compliance with applicable law:

 

(a)That he or she may elect to allow the ACO to receive beneficiary-identifiable
data regarding his or her utilization of substance abuse services;

 

(b)Of the mechanism by which the Next Generation Beneficiary can make this
election; and

 

(c)That 1-800-Medicare will answer any questions regarding data sharing of
substance abuse services.

 

2.A Next Generation Beneficiary may opt in to substance abuse data sharing only
by submitting a CMS-approved substance abuse opt in form to the ACO. The ACO
shall promptly send the opt-in form to CMS.

 

F.Certification of Data and Information

 

1.With respect to data and information that are generated or submitted by the
ACO, Next Generation Participants, Preferred Providers, or other individuals or
entities performing functions or services related to ACO Activities, the ACO
shall ensure that an individual with the authority to legally bind the
individual or entity submitting such data or information certifies the accuracy,
completeness, and truthfulness of the data and information to the best of his or
her knowledge information, and belief. Such certifications are a condition of
receiving Shared Savings and Other Monies Owed.

 

2.At the end of each performance year, an individual with the legal authority to
bind the ACO must certify to the best of his or her knowledge, information, and
belief—

 

(a)That the ACO, its Next Generation Participants, its Preferred Providers, and
other individuals or entities performing functions or services related to ACO
Activities are in compliance with program requirements; and

 

(b)The accuracy, completeness, and truthfulness of all data and information that
are generated or submitted by the ACO, Next Generation Participants, Preferred
Providers, or other individuals or entities performing functions or services
related to ACO Activities, including any quality data or other information or
data relied upon by CMS in determining the ACO's eligibility for, and the amount
of Shared Savings, or the amount of Shared Savings or Other Monies Owed.

 



 32 

 

 

VII.Care Improvement Objectives

 



A.General

 

1.The ACO shall implement processes and protocols that relate to the following
objectives for patient-centered care:

 

(a)Promotion of evidence-based medicine, such as through the establishment and
implementation of evidence-based guidelines at the organizational or
institutional level. An evidence-based approach would also regularly assess and
update such guidelines.

 

(b)Process to ensure Beneficiary/caregiver engagement, and shared decision
making processes employed by Next Generation Participants that takes into
account the Beneficiaries' unique needs, preferences, values, and priorities.
Measures for promoting Beneficiary engagement include, but are not limited to,
the use of decision support tools and shared decision making methods with which
the Beneficiary can assess the merits of various treatment options in the
context of his or her values and convictions. Beneficiary engagement also
includes methods for fostering what might be termed "health literacy" in
Beneficiaries and their families.

 

(c)Coordination of Beneficiaries’ care and care transitions (e.g., sharing of
electronic summary records across providers, telehealth, remote Beneficiary
monitoring, and other enabling technologies).

 

(d)Providing Beneficiaries access to their own medical records and to clinical
knowledge so that they may make informed choices about their care.

 

(e)Ensuring individualized care for Beneficiaries, such as through personalized
care plans.

 

(f)Routine assessment of Beneficiary and caregiver and/or family experience of
care and seek to improve where possible.

 

(g)Providing care that is integrated with the community resources Beneficiaries
require.

 

2.The ACO shall require its Next Generation Participants to comply with and
implement these designated processes and protocols, and shall institute remedial
processes and penalties, as appropriate, for Next Generation Participants that
fail to comply with or implement a required process or protocol.

 

B.Outcomes-Based Contracts with Other Purchasers

 

1.CMS may require the ACO to report to CMS, in a manner and by a date determined
by CMS, information regarding the scope of outcomes-based contracts held by the
ACO and/or its Next Generation Participants with non- Medicare Purchasers. For
purposes of this provision, outcomes-based contracts mean contracts that
evaluate Beneficiary experiences of care, include financial accountability
(e.g., shared savings or financial risk) and/or quality performance standards.

 

 33 

 

 



2.Notwithstanding other sections of this Agreement, failure to comply with this
Section VII.B.2 may result in CMS imposing appropriate remedial actions under
Section XIX.A but shall not be cause for CMS to terminate this Agreement.

 

VIII.   ACO Quality Performance

 

A.Quality Scores

 

CMS shall use the ACO’s quality scores calculated under this Section to
determine, in part, the ACO’s Performance Year Benchmark according to the
methodology described in Appendix B.

 

B.Quality Measures

 

CMS shall assess quality performance using the quality measures set forth in
Appendix F and the quality measure data reported by the ACO. Notwithstanding
Section XXI.D, CMS may amend the quality measures to be used in a Performance
Year without the consent of the ACO prior to the beginning of the Performance
Year. CMS shall notify the ACO of any measure set change prior to the beginning
of each Performance Year.

 

C.Quality Measure Reporting

 

1.Except as set forth in paragraph 2, the ACO shall completely, timely, and
accurately report quality measures for each Performance Year and shall require
its Next Generation Participants to cooperate in quality measure reporting.
Complete reporting means that the ACO meets all of the reporting requirements
including timing and reporting the requested data for all measures.

 

2.The ACO shall not report quality measures data on behalf of its Next
Generation Participants unless it remains in the Model for the entire
Performance year with financial risk.

 

3.CMS shall use the following sources for quality reporting:

 

(a)ACO reporting via the Group Practice Reporting Option (GPRO) Web Interface
tool;

 

(b)ACO reporting of results from the Consumer Assessment of Healthcare Providers
and Systems (CAHPS) or other patient experience surveys;

 

(c)Medicare claims submitted for service to Next Generation Beneficiaries; and

 

(d)Any other relevant data shared between the ACO and CMS pursuant to this
Agreement.

 

4.For each Performance Year, the ACO is responsible for procuring a CMS-
approved vendor to conduct the CAHPS or other patient experience surveys. The
ACO is responsible for paying for the surveys for ensuring that the survey
results are transmitted to CMS by a date and in a manner established by CMS.

 



 34 

 

 



D.Quality Performance Scoring

 

1.CMS shall use the ACO’s performance on each of the quality measures to
calculate the ACO’s total quality score according to a methodology to be
determined by CMS prior to the start of each Performance Year.

 

2.Prior to the start of each Performance Year, CMS shall notify the ACO of the
methodology for calculating the quality performance benchmarks and the
methodology for calculating the ACO’s total quality score for that Performance
Year. Notwithstanding Section XXI.D, CMS may amend these methodologies without
the consent of the ACO prior to the beginning of each Performance Year.

 

3.Starting in the ACO’s second Performance Year in the Model, the ACO’s quality
score may be adjusted downward based on quality measure validation (“QMV”)
findings. Prior to the start of the ACO’s second Performance Year and each
subsequent Performance Year, CMS will provide additional information regarding
how the quality score will be adjusted based on the QMV findings.

 

IX.Use of Certified EHR Technology

 

Beginning in 2017, the ACO and its Next Generation Participants shall use
certified EHR technology (as defined in section 1848(o)(4) of the Act) in a
manner sufficient to meet the requirements for an “eligible alternative payment
entity” under section 1833(z)(3)(D)(i)(I) of the Act (added by section 101(e)(2)
of the Medicare Access and CHIP Reauthorization Act of 2015) as prescribed
through regulation.

 

X.ACO Selections and Approval

 

A.ACO Selections

 

For each Performance Year, by one or more deadlines and in a manner determined
by CMS in advance of the relevant Performance Year, the ACO shall submit to CMS
its selections for the following:

 

1.The ACO’s selected Risk Arrangement from the alternatives described in
Appendix B;

 

2.The ACO’s selected Savings/Loss Cap, between 5.0% and 15%;

 

3.The ACO’s selected Alternative Payment Mechanism, if any;

 

4.The Benefit Enhancements, if any, that it elects to offer through its Next
Generation Participants and Preferred Providers; and

 

5.The ACO’s decision with respect to participation in Voluntary Alignment
pursuant to Section V.C and Appendix C.

 



 35 

 

 



B.Risk Arrangement and Savings/Loss Cap Approval

 

The ACO’s Risk Arrangement and Savings/Loss Cap selection for the first
Performance Year, and for each subsequent Performance Year, shall be deemed
approved unless rejected in writing by CMS within 30 days after submission.

 

C.Alternative Payment Mechanism Approval

 

1.If the ACO selects an Alternative Payment Mechanism for a Performance Year,
CMS shall send the ACO written notice of approval or rejection of the selected
Alternative Payment Mechanism within 15 days after the ACO submission of its
Alternative Payment Mechanism selection. In the event that CMS does not send
such written notice within 15 days after the ACO submission of its selection,
the ACO’s selection shall be deemed approved.

 

2.CMS shall assess the ACO’s Alternative Payment Mechanism selection according
to the eligibility criteria set forth in Appendix G or H, whichever is relevant.

 

XI.Benefit Enhancements

 

A.General

 

1.The ACO may elect to provide one or more Benefit Enhancements for a
Performance Year. The ACO shall submit an “Implementation Plan” to CMS in a
manner and by a date determined by CMS for each Benefit Enhancement for the
first time that Benefit Enhancement is elected under Section X by the ACO.

 

2.If the ACO elects to provide one or more Benefit Enhancements for a
Performance Year, the ACO’s Next Generation Participants and Preferred
Providers, as indicated on the relevant Participant List and Preferred Provider
List under Section IV, may submit claims for services furnished pursuant to a
Benefit Enhancement as described in this Section during the Performance Year for
which the ACO elected to provide the Benefit Enhancement. Appendices I, J, and K
shall apply to this Agreement only if the ACO elected under Section X to provide
the relevant Benefit Enhancement for a given Performance Year.

 

3.CMS may require the ACO to report data on the use of Benefit Enhancements to
CMS. Such data shall be reported in a form in manner to be determined by CMS.

 

B.3-Day SNF Rule Waiver Benefit Enhancement

 

1.Appendix I shall apply to this Agreement for any Performance Year for which
the ACO submits an Implementation Plan for the 3-Day SNF Rule Waiver Benefit
Enhancement.

 

2.The ACO shall require that, in order to be eligible to submit claims for
services furnished to Next Generation Beneficiaries pursuant to the 3-Day SNF
Rule Waiver Benefit Enhancement, an entity must be:

 

(a)A Next Generation Participant or Preferred Provider; and

 



 36 

 

 



(b)A skilled-nursing facility (“SNF”) or a hospital or critical access hospital
that has swing-bed approval for SNF services (“Swing-Bed Hospital”); and

 

(c)Designated on the Participant List or Preferred Provider List as
participating in the 3-Day SNF Rule Waiver Benefit Enhancement; and

 

(d)Approved by CMS according to the criteria described in Appendix I.

 

3.If CMS notifies the ACO that a SNF or Swing-Bed Hospital has not been approved
for participation in the 3-Day SNF Rule Waiver Benefit Enhancement under this
Section XI.B, but the provider is otherwise eligible to be a Next Generation
Participant or Preferred Provider, the ACO may either remove the provider from
the Participant List or Preferred Provider List, or amend the relevant list to
reflect that the provider will not participate in the 3-Day SNF Rule Waiver
Benefit Enhancement. The ACO shall amend the relevant list no later than 30 days
after the date of the notice from CMS.

 

C.Telehealth Expansion

 

1.Appendix J shall apply to this Agreement for any Performance Year for which
the ACO submits an Implementation Plan for the Telehealth Expansion Benefit
Enhancement.

 

2.In order to be eligible to bill for telehealth services furnished to Next
Generation Beneficiaries pursuant to the Telehealth Expansion Benefit
Enhancement, an individual or entity must be:

 

(a)A Next Generation Professional or Preferred Provider [who is a physician or
other practitioner]; and

 

(b)Authorized under relevant Medicare rules and state law to bill for telehealth
services; and

 

(c)Designated on the Participant List or Preferred Provider List as
participating in the Telehealth Expansion Benefit Enhancement; and

 

(d)Approved by CMS according to the criteria described in Appendix J.

 

3.The ACO shall ensure that Next Generation Participants and Preferred Providers
do not substitute telehealth services for in-person services when in-person
services are more clinically appropriate.

 

4.The ACO shall ensure that Next Generation Participants and Preferred Providers
only furnish Medically Necessary telehealth services and do not use telehealth
services to prevent or deter a Beneficiary from seeking or receiving in-person
care when such care is Medically Necessary.

 

D.Post-Discharge Home Visits

 

1.Appendix K shall apply to this Agreement for any Performance Year for which
the ACO submits an Implementation Plan for the Post-Discharge Home Visits
Benefit Enhancement.

 

 



 37 

 

 



2.In order to be eligible to submit claims for post-discharge home visits
furnished to Next Generation Beneficiaries pursuant to the Post-Discharge Home
Visit Benefit Enhancement, the supervising physician or other practitioner must
be:

 

(a)A Next Generation Professional or a physician or non-physician practitioner
who is a Preferred Provider; and

 

(b)Eligible under Medicare rules to submit claims for “incident to” services as
defined in Chapter 15, Section 60 of the Medicare Benefit Policy Manual; and

 

(c)Designated on the Next Generation Participant List or Preferred Provider List
as participating in the Post-Discharge Home Visit Benefit Enhancement.

 

3.The individual performing services under this Benefit Enhancement must be
“auxiliary personnel” as defined at 42 CFR § 410.26(a)(1).

 

4.The ACO shall ensure that post-discharge home visits are not used to prevent
or deter a Beneficiary from seeking or receiving other Medically Necessary care.

 

E.Requirements for Termination of Benefit Enhancements

 

1.The ACO must obtain CMS consent before voluntarily discontinuing any Benefit
Enhancement during a Performance Year.

 

2.In the event that during a Performance Year a Benefit Enhancement will cease
to be in effect with respect to the ACO or any Next Generation Participant or
Preferred Provider pursuant to Section XIX, the effective date of such
termination shall be the date specified by CMS in the notice to the ACO.

 

(a)Within 30 days after the effective date of termination, the ACO shall send
notice in writing to the affected Beneficiaries and/or Next Generation
Beneficiaries. Such notification shall state that following a date that is 90
days after the effective date of termination or the end of the Performance Year,
whichever is sooner, the Benefit Enhancement will no longer be covered by
Medicare and the Beneficiary may be responsible for the payment of such
services.

 

(b)CMS shall cease coverage of claims for a terminated Benefit Enhancement 90
days after the effective date of such termination.

 

3.In the event that the ACO elects to discontinue a Benefit Enhancement through
the selection process under Section X of this Agreement, the ACO shall notify
all its Next Generation Participants and Preferred Providers no later than 30
days prior to the start of the subsequent Performance Year.

 

F.Termination of Benefit Enhancements upon Termination

 

If this Agreement is terminated by either party prior to the end of a
Performance Year, CMS shall terminate the ACO’s Benefit Enhancements and the ACO
shall notify its Next Generation Beneficiaries in accordance with Section XI.E.
The ACO shall also notify its Next Generation Participants and Preferred
Providers within 10 business days after the effective date of the termination.

 



 38 

 

 



XII.  Coordinated Care Reward

 

A.Reward Payment

 

CMS may make direct Coordinated Care Reward payments directly to eligible
Beneficiaries and Next Generation Beneficiaries. CMS will determine the
methodology for calculating which Beneficiaries are eligible to receive the
payment, the amount of the payment, and the manner in which the payment will be
issued.

 

B.ACO Obligations and Limitations Regarding the Coordinated Care Reward

 

1.In any Performance Year in which CMS elects to make Coordinated Care Reward
payments, the ACO shall ensure that all Next Generation Participants and
Preferred Providers will, upon any Next Generation Beneficiary’s inquiry about
the Coordinated Care Reward, provide an accurate and current list of all Next
Generation Participants and Preferred Providers, either in hard copy or by
reference to the ACO’s website, to the Next Generation Beneficiary.

 

2.In any Performance Year in which CMS elects to make Coordinated Care Reward
payments, the ACO shall ensure that all Next Generation Beneficiaries will be
directed by the ACO, Next Generation Participants, Preferred Providers, and
other individuals or entities performing functions or services related to ACO
Activities to 1-800-MEDICARE to obtain additional information about the
Coordinated Care Reward.

 

3.In any Performance Year in which CMS elects to make Coordinated Care Reward
payments, the ACO and its Next Generation Participants and Preferred Providers
may communicate in writing with Next Generation Beneficiaries regarding the
coordinated care reward. Any such written materials must comply with the
requirements under Section V.E of this Agreement.

 

4.In any Performance Year in which CMS elects to make Coordinated Care Reward
payments, the ACO shall ensure that any communication with Next Generation
Beneficiaries regarding the Coordinated Care Reward, whether by the ACO, a Next
Generation Participant, or Preferred Provider, clearly conveys that CMS is
solely responsible for the terms and payment of the coordinated care reward and
that the reward does not limit the Beneficiaries’ freedom of choice of Medicare
providers and suppliers.

 

5.The ACO shall not, and shall ensure that its Next Generation Participants,
Preferred Providers, and any other individuals or entities performing services
related to ACO Activities do not, provide gifts or other remuneration to Next
Generation Beneficiaries as inducements for receiving the Coordinated Care
Reward or to influence a Next Generation Beneficiary’s decision to qualify for
the Coordinated Care Reward.

 



 39 

 

 

XIII.  ACO Benchmark

 



A.Prospective Benchmark

 

1.For each Performance Year, CMS shall determine the ACO’s Performance Year
Benchmark according the methodology in Appendix B.

 

2.No later than 15 days before the beginning of each Performance Year, CMS shall
provide the ACO with a report (“Performance Year Benchmark Report”) consisting
of the ACO’s Performance Year Benchmark.

 

3.On a quarterly basis during each Performance Year, CMS shall provide the ACO
with a financial report (“Quarterly Financial Report”). The Quarterly Financial
Report may comprise adjustments to the Performance Year Benchmark resulting from
updated information regarding any factors that affect the Performance Year
Benchmark calculation in Appendix B.

 

B.Trend Adjustments

 

1.At its sole discretion, CMS may make retroactive adjustments to the
Performance Year Benchmark if CMS determines any policies and/or events during
the Performance Year render the trend used in calculating the Performance Year
Benchmark inaccurate or inappropriate for payment purposes.

 

2.If CMS determines that any such policies and/or events have occurred, CMS
shall adjust the Performance Year Benchmark according to the methodology in
Appendix B.

 

3.CMS shall make a reasonable effort to notify the ACO of any adjustments to the
Performance Year Benchmark made under this Section XIII.B. Such notification
shall not limit CMS’ discretion to make determinations regarding retroactive
adjustment under this Section.

 

4.In order to accommodate the trend adjustment, CMS may at its sole discretion
delay settlement under Section XIV.C of this Agreement for the affected
Performance Year for no more than 60 days.

 

5.Except for revisions made pursuant to Section XIV.C.4, no trend adjustments
shall be made under this Section XIII.B after the issuance of the settlement
report for the relevant Performance Year.

 

XIV.  Payment

 

A.General

 

For each Performance Year, CMS shall pay the ACO in accordance with (i) the
Alternative Payment Mechanism, if any, for which CMS has approved the ACO under
Section X; (ii) the Risk Arrangement for which the ACO has been approved or
deemed approved by CMS under Section X.B; (iii) Appendix B; (iv) Section XIII;
and (v) this Section XIV.

 



 40 

 

 



B.Alternative Payment Mechanisms

 

1.General

 

(a)The ACO may elect to receive only one Alternative Payment Mechanism. The ACO
shall select such Alternative Payment Mechanism, if any, and CMS shall approve
or reject the ACO’s selection, in accordance with Section X.

 

(b)By the deadline specified by CMS, the ACO shall submit to CMS a financial
disclosure statement demonstrating sufficient financial reserves to repay Other
Monies Owed incurred as a result of participation in an Alternative Payment
Mechanism.

 

2.Infrastructure Payments

 

(a)If the ACO selects and CMS approves participation in Infrastructure Payments,
CMS shall make payments to the ACO in accordance with the methodology in
Appendix G.

 

(b)The ACO shall spend the amounts received as Infrastructure Payments only on
ACO Activities.

 

(c)The ACO shall repay CMS all Infrastructure Payments it received during a
Performance Year as Other Monies Owed at the Performance Year settlement or
through settlement reports issued at such other times under Section XIV.C.

 

3.Population-Based Payments (PBP)

 

(a)If the ACO wishes to participate in PBP, it must elect PBP as an Alternative
Payment Mechanism in accordance with Section I.A. of Appendix H. CMS shall
review and respond to the ACO’s election in accordance with Sections I.A and
I.B. of Appendix H.



 

(b)If CMS approves the ACO's election to participate in PBP, CMS shall make
Monthly PBP Payments to the ACO in accordance with the methodology in Appendix
H. Each party shall comply with the terms of Appendix H that are applicable to
that party.

 

(c)As part of settlement for a Performance Year under Section XIV.C, CMS shall
calculate the difference between the total Monthly PBP Payments amounts that CMS
paid the ACO during the Performance Year and the total amount of PBP Fee
Reductions. Such calculations shall be made in accordance with Appendix H. Any
difference would constitute Other Monies Owed and may be subject to recoupment
or offset in accordance with Appendix H and Section XIV.C of this Agreement.

 

4.All-Inclusive Population-Based Payments (AIPBP)

 

(a)If the ACO wishes to participate in AIPBP, it must elect AIPBP as an
Alternative Payment Mechanism in accordance with Section I.A of Appendix N. CMS
shall review and respond to the ACO’s election in accordance with Sections I.A
and I.B of Appendix N.

 



 41 

 

 



(b)If CMS approves the ACO’s election to participate in AIPBP, CMS shall make
Monthly AIPBP Payments to the ACO in accordance with the methodology in Appendix
N. Each party shall comply with the terms of Appendix N that are applicable to
that party.

 

(c)As part of settlement for a Performance Year under Section XIV.C, CMS shall
calculate the difference between the total Monthly AIPBP Payments that CMS paid
to the ACO during the Performance Year and the total amount of AIPBP Fee
Reductions in accordance with Appendix N. Such calculations shall be made in
accordance with Appendix N. Any difference would constitute Other Monies Owed
and may be subject to recoupment or offset in accordance with Appendix N and
Section XIV.C of this Agreement.

 

C.Settlement

 

1.General

 

(a)Following the end of each Performance Year, and at such other times as may be
required under this Agreement, CMS will issue a settlement report to the ACO
setting forth the amount of any Shared Savings or Shared Losses and the amount
of Other Monies Owed. CMS shall calculate Shared Savings, Shared Losses, and
Other Monies Owed according to the methodology in Appendix B.

 

(b)CMS shall make reasonable efforts to issue the settlement report for each
Performance Year no later than 240 days after the end of the Performance Year.

 

(c)Any amounts determined to be owed as a result of a settlement or revised
settlement upon reopening shall be paid in accordance with Section XIV.C.5.

 

2.Error Notice

 

(a)The settlement report will be deemed final 30 days after the date it is
issued, unless the ACO submits to CMS written notice of an error in the
mathematical calculations in the settlement report within 30 days after the
settlement report is issued (“Timely Error Notice”).

 

(b)Upon receipt of a Timely Error Notice, CMS shall review the calculations in
question and any mathematical issues raised by the ACO in its written notice.

 

(c)If CMS issues a written determination that the settlement report is correct,
the settlement report is final on the date the written determination is issued.

 

(d)If CMS issues a revised settlement report, the revised settlement report is
final on the date it is issued.

 

(e)There shall be no further administrative or judicial review of the settlement
report or a revised settlement report.

 



 42 

 

 



3.Deferred Settlement

 

(a)The ACO may elect, in a manner and by a date specified by CMS, to defer
settlement for a period not to exceed 180 days (“Deferred Settlement”).

 

(b)As a condition of Deferred Settlement, CMS may require the ACO to increase
the amount of its financial guarantee under Section XIV.D in an amount and by a
date determined by CMS.

 

4.Settlement Reopening

 

(a)For a given Performance Year, for a period of one year following issuance of
the settlement report for that performance year, or until issuance of the
settlement report for the subsequent performance year, whichever comes earlier,
CMS reserves the right to reopen the settlement report in order to include
payments or recoupments specified in Section 3.9 of Appendix B that were not
included in the initial settlement, issue a revised settlement report, and make
or demand payment of any additional amounts owed to or by the ACO.

 

(b)CMS reserves the right, for a period of six years following the end of the
term or termination of this Agreement, to reopen a final settlement report in
order to recalculate the amounts owed, issue a revised settlement report, and
make or demand payment of any additional amounts owed to or by the ACO if, as a
result of later inspection, evaluation, investigation, or audit, it is
determined that the amount due to the ACO by CMS or due to CMS by the ACO has
been calculated in error due to CMS data source file errors, computational
errors, or other similar CMS technical errors.

 

(c)The parties shall pay any amounts determined to be owed as a result of a
reopening under this Section XIV.C.4 in accordance with Section XIV.C.5.

 

(d)CMS may reopen and revise a settlement report at any time in the event of
fraud or similar fault by the ACO, a Next Generation Participant or Preferred
Provider.

 

5.Payment of Amounts Owed

 

(a)If CMS owes the ACO Shared Savings or Other Monies Owed as a result of a
final settlement, or revised settlement upon reopening, CMS shall pay the ACO in
full within 30 days after the date on which the relevant settlement report is
deemed final, except that CMS shall not make any payment of Shared Savings if
this Agreement is terminated by CMS pursuant to Section XIX, and CMS may reduce
amounts owed to the ACO under this Agreement by amounts owed by the ACO under
this Agreement or any other CMS program or initiative.

 

(b)If the ACO owes CMS Shared Losses or Other Monies Owed as a result of a final
settlement, or revised settlement upon reopening, the ACO shall pay CMS in full
within 30 days after the relevant settlement report is deemed final.

 



 43 

 

 



(c)If CMS does not timely receive payment in full, the remaining amount owed
will be considered a delinquent debt subject to the provisions of Section XIV.E.

 

6.Transition from the ACO Investment Model (AIM)

 

If the ACO participated in AIM prior to the Start Date, the ACO shall be
responsible for repayment of all Pre-Paid Shared Savings (as such term is
defined in the AIM agreement) owed to CMS according to the terms of the AIM
Agreement. Notwithstanding the terms of the AIM Agreement, CMS may deduct such
amounts from any Shared Savings earned by the ACO during settlement under the
Next Generation ACO Model.

 

D.Financial Guarantee

 

1.The ACO must have the ability to repay all Shared Losses and Other Monies Owed
for which it may be liable under the terms of this Agreement and shall provide a
financial guarantee for each Performance Year in accordance with the terms set
forth in Appendix L.

 

2.The ACO shall submit such documentation of such financial guarantee for the
first Performance Year to CMS by a date determined by CMS, and thereafter in
accordance with Appendix L.

 

3.Any changes made to a financial guarantee must be approved in advance by CMS.

 

4.Nothing in this Agreement or its Appendices shall be construed to limit the
ACO’s liability to pay any Shared Losses or Other Monies Owed in excess of the
guarantee amount.

 

E.Delinquent Debt

 

1.If CMS does not receive payment in full by the date payment is due, CMS shall
pursue payment under the financial guarantee required under Section XIV.D and
may withhold payments otherwise owed to the ACO under this Agreement or any
other CMS program or initiative.

 

2.If the ACO fails to pay the amounts due CMS in full within 30 days after the
date of a demand letter or settlement report, CMS shall assess simple interest
on the unpaid balance at the rate applicable to other Medicare debts under 45
CFR § 30.18 and 42 CFR § 405.378. Interest shall be calculated in 30-day periods
and shall be assessed for each 30-day period that payment is not made in full.



 

3.CMS and the U.S. Department of the Treasury may use any applicable debt
collection tools available to collect the total amount owed by the ACO.

 



 44 

 

 

XV.  Participation in Evaluation, Shared Learning Activities, and Site Visits

 



A.Evaluation Requirement

 

1.General

 

(a)The ACO shall participate and cooperate in any independent evaluation
activities conducted by CMS and/or its designees aimed at assessing the impact
of the Model on the goals of better health, better health care, and lower
Medicare per capita costs for Next Generation Beneficiaries. The ACO shall
require its Next Generation Participants and Preferred Providers to participate
and cooperate in any such independent evaluation activities conducted by CMS
and/or its designees.

 

(b)The ACO shall ensure that it has written agreements and/or legal
relationships with any individuals and entities performing functions and
services related to ACO Activities, that are necessary to ensure CMS or its
designees can carry out evaluation activities.

 

2.Primary Data

 

In its evaluation activities, CMS may collect qualitative and quantitative data
from the following sources:

 

(a)Site visits;

 

(b)Interviews with Next Generation Beneficiaries and their caregivers;

 

(c)Focus groups of Next Generation Beneficiaries and their caregivers;

 

(d)Interviews with ACO, Next Generation Participant and Preferred Provider
staff;

 

(e)Focus groups with ACO, Next Generation Participant and Preferred Provider
staff;

 

(f)Direct observation of Beneficiary interactions with Next Generation
Participant and Preferred Provider staff, care management meetings among Next
Generation Participant and Preferred Provider staff, and other activities
related to the ACO’s participation in the Model; and

 

(g)Surveys.

 

3.Secondary Data

 

In its evaluation activities, CMS may use data or information submitted by the
ACO as well as claims submitted to CMS for items and services furnished to Next
Generation Beneficiaries. This data may include, but is not limited to:

 

(a)Survey data from CAHPS surveys;

 

(b)Clinical data such as lab values;

 

(c)Medical records; and

 

(d)ACO Implementation Plans.

 



 45 

 

 



B.Shared Learning Activities

 

1.The ACO shall participate in CMS-sponsored learning activities designed to
strengthen results and share learning that emerges from participation in the
Model.

 

2.The ACO shall participate in periodic conference calls, site visits, and
virtual or in-person meetings, and actively share resources, tools and ideas as
prescribed by CMS.

 

C.Site Visits

 

1.The ACO shall cooperate in periodic site visits by CMS and/or its designees in
order to facilitate evaluation, shared learning activities, or the fulfilment of
the terms of this Agreement.

 

2.CMS shall schedule site visits with the ACO no fewer than 15 days in advance.
To the extent practicable, CMS will attempt to accommodate the ACO’s request for
particular dates in scheduling site visits. However, the ACO may not request a
date that is more than 60 days after the date of the initial site visit notice
from CMS.

 

3.The ACO shall ensure that personnel with the appropriate responsibilities and
knowledge associated with the purpose of the site visit are available during
site visits.

 

4.Notwithstanding the foregoing, CMS may perform unannounced site visits at the
office of any Next Generation Participant or Preferred Provider at any time to
investigate concerns about the health or safety of Next Generation Beneficiaries
or other program integrity issues.

 

5.Nothing in this Agreement shall be construed to limit or otherwise prevent CMS
from performing site visits permitted by applicable law or regulations.

 

D.Rights in Data and Intellectual Property

 

1.CMS may use any data obtained pursuant to the Next Generation ACO Model to
evaluate the Model and to disseminate quantitative results and successful care
management techniques, to other providers and suppliers and the public. Data to
be disseminated may include results of patient experience of care and quality of
life surveys as well as measures based upon claims and medical records. The ACO
will be permitted to comment on evaluation reports for factual accuracy but may
not edit conclusions or control the dissemination of reports.

 

2.Notwithstanding any other provision in this Agreement, all proprietary trade
secret information and technology of the ACO or its Next Generation Participants
and Preferred Providers is and shall remain the sole property of the ACO, the
Next Generation Participant, or Preferred Provider and, except as required by
federal law, shall not be released by CMS without the express written consent of
the ACO. The regulation at 48 CFR § 52.227-14, “Rights in Data-General” is
hereby incorporated by reference into this Agreement. CMS does not acquire by
license or otherwise, whether express or implied, any intellectual property
right or other rights to the ACO’s, Next Generation Participants’, or Preferred
Providers’ proprietary information or technology.

 



 46 

 

  

3.The ACO acknowledges that it has submitted to CMS a form identifying specific
examples of what it considers proprietary and confidential information currently
contained in its program that should not be publicly disclosed. This form is
attached as Appendix M.

 

XVI.  Public Reporting and Release of Information

 

A.ACO Public Reporting and Transparency

 

The ACO shall report the following information on a publicly accessible website
maintained by the ACO. CMS may publish some or all of this information on the
CMS website.

 

1.Organizational information including all of the following:

 

(a)Name and location of the ACO;

 

(b)Primary contact information for the ACO;

 

(c)Identification of all Next Generation Participants and Preferred Providers;

 

(d)Identification of all joint ventures between or among the ACO and any of its
Next Generation Participants and Preferred Providers;

 

(e)Identification of the ACO’s key clinical and administrative leaders and the
name of any company by which they are employed; and

 

(f)Identification of members of the ACO’s governing body and the name of any
entity by which they are employed.

 

2.Shared Savings and Shared Losses information, including:

 

(a)The amount of any Shared Savings or Shared Losses for any Performance Year;

 

(b)The proportion of Shared Savings invested in infrastructure, redesigned care
processes, and other resources necessary to improve outcomes and reduce Medicare
costs for Beneficiaries; and

 

(c)The proportion of Shared Savings distributed to Next Generation Participants
and Preferred Providers.

 

3.The ACO’s performance on the quality measures described in Appendix F.

 

B.ACO Release of Information

 

1.The ACO, its Next Generation Participants, and Preferred Providers shall
obtain prior approval from CMS during the term of this Agreement and for six
months thereafter for the publication or release of any press release, external
report or statistical/analytical material that materially and substantially
references the ACO’s participation in the Model or the ACO’s financial
arrangement with CMS. External reports and statistical/analytical material may
include, but are not limited to, papers, articles, professional publications,
speeches, and testimony.

 



 47 

 





 

2.All external reports and statistical/analytical material that are subject to
this section must include the following statement on the first page: “The
statements contained in this document are solely those of the authors and do not
necessarily reflect the views or policies of CMS. The authors assume
responsibility for the accuracy and completeness of the information contained in
this document.”

 

XVII.  Compliance and Oversight

 

A.ACO Compliance Plan

 

1.The ACO shall have a compliance plan that includes at least the following
elements:

 

(a)A designated compliance official or individual who is not legal counsel to
the ACO and reports directly to the ACO's governing body;

 

(b)Mechanisms for identifying and addressing compliance problems related to the
ACO's operations and performance;

 

(c)A method for employees or contractors of the ACO, its Next Generation
Participants and Preferred Providers, and other individuals or entities
performing functions or services related to ACO Activities to anonymously report
suspected problems related to the ACO to the compliance official;

 

(d)Compliance training for the ACO and its Next Generation Participants and
Preferred Providers;

 

(e)A requirement for the ACO to report probable violations of law to an
appropriate law enforcement agency.

 

2.The ACO's compliance plan must be in compliance with all applicable laws and
regulations and be updated periodically to reflect changes in those laws and
regulations.

 

B.CMS Monitoring and Oversight Activities

 

1.CMS shall conduct monitoring activities to evaluate compliance by the ACO, its
Next Generation Participants, and Preferred Providers with the terms of this
Agreement. Such monitoring activities may include, without limitation:

 

(a)Interviews with any individual or entity participating in ACO Activities,
including members of the ACO leadership and management, Next Generation
Participants, and Preferred Providers;

 

(b)Interviews with Next Generation Beneficiaries and their caregivers;

 

(c)Audits of charts, medical records, Implementation Plans, and other data from
the ACO, its Next Generation Participants and Preferred Providers;

 

(d)Site visits to the ACO and its Next Generation Participants and Preferred
Providers; and

 



 48 

 

 



(e)Documentation requests sent to the ACO, its Next Generation Participants,
and/or Preferred Providers, including surveys and questionnaires.

 

2.In conducting monitoring and oversight activities, CMS or its designees may
use any relevant data or information including, without limitation, all Medicare
claims submitted for items or services furnished to Next Generation
Beneficiaries.

 

3.CMS shall, to the extent practicable and as soon as practicable, provide the
ACO with a comprehensive schedule of planned comprehensive annual audits related
to compliance with this Agreement.

 

(a)Such schedule does not preclude the ability of CMS to conduct more limited,
targeted or ad hoc audits as necessary.

 

(b)CMS may alter such schedule without the consent of the ACO. CMS shall notify
the ACO within 15 days of altering such schedule.

 

C.ACO Compliance with Monitoring and Oversight Activities

 

The ACO shall cooperate with, and the ACO shall require its Next Generation
Participants, Preferred Providers and other individuals and entities performing
functions and services related to ACO Activities to cooperate with all CMS
monitoring and oversight requests and activities.

 

D.Compliance with Laws

 

1.Agreement to Comply

 

(a)The ACO shall comply with, and shall require all Next Generation
Participants, Preferred Providers, and other individuals or entities performing
functions or services related to ACO Activities to comply with the applicable
terms of this Agreement and all applicable statutes regulations, and guidance,
including without limitation: (a) federal criminal laws; (b) the False Claims
Act (31 U.S.C. § 3729 et seq.); (c) the anti-kickback statute (42 U.S.C. §
1320a-7b(b)); (d) the civil monetary penalties law (42 U.S.C. § 1320a-7a); and
(e) the physician self-referral law (42 U.S.C. § 1395nn).



 

(b)This Agreement does not waive any obligation of the ACO or the ACO’s Next
Generation Participants or Preferred Providers to comply with the terms of any
other CMS contract, agreement, model, or demonstration.

 

2.State Recognition

 

During all Performance Years of this Agreement, the ACO shall be in compliance
with applicable state licensure requirements in each state in which it operates
regarding risk-bearing entities unless it has provided a written attestation to
CMS that it is exempt from such state laws. If the ACO is exempt from such laws,
it shall submit a certification to CMS no later than 60 days after the Start
Date or after the date on which it becomes exempt from any such laws.

 



 49 

 

 



3.Reservation of Rights

 

(a)Nothing contained in this Agreement or in the application process for the
Next Generation ACO Model is intended or can be construed as a waiver by the
United States Department of Justice, the Internal Revenue Service, the Federal
Trade Commission, HHS Office of the Inspector General, or CMS of any right to
institute any proceeding or action for violations of any statutes, rules or
regulations administered by the Government, or to prevent or limit the rights of
the Government to obtain relief under any other federal statutes or regulations,
or on account of any violation of this Agreement or any other provision of law.
This Agreement cannot be construed to bind any Government agency except CMS and
this Agreement binds CMS only to the extent provided herein.

 

(b)The failure by CMS to require performance of any provision of this Agreement
does not affect CMS’s right to require performance at any time thereafter, nor
does a waiver of any breach or default of this Agreement constitute a waiver of
any subsequent breach or default or a waiver of the provision itself.

 

4.Office of Inspector General of the Department of Health and Human Services
(OIG) Authority

 

None of the provisions of this Agreement limit or restrict the OIG’s authority
to audit, evaluate, investigate, or inspect the ACO or its Next Generation
Participants and Preferred Providers.

 

5.Other Government Authority

 

None of the provisions of this Agreement limit or restrict any other Government
authority that is permitted by law to audit, evaluate, investigate, or inspect
the ACO or its Next Generation Participants and Preferred Providers.

 

E.Certification of Data and Information

 

1.With respect to data and information generated or submitted to CMS by the ACO,
Next Generation Participants, Preferred Providers, or other individuals or
entities performing functions or services related to ACO Activities, the ACO
shall ensure that an individual with the authority to legally bind the
individual or entity submitting such data or information certifies the accuracy,
completeness, and truthfulness of that data and information to the best of his
or her knowledge information, and belief. Such certifications are a condition of
receiving Shared Savings and Other Monies Owed.

 

2.At the end of each Performance Year, an individual with the legal authority to
bind the ACO must certify to the best of his or her knowledge, information, and
belief:

 



 50 

 

 



(a)That the ACO, its Next Generation Participants, its Preferred Providers, and
other individuals or entities performing functions or services related to ACO
Activities are in compliance with program requirements; and

 

(b)The accuracy, completeness, and truthfulness of all data and information that
are generated or submitted by the ACO, Next Generation Participants, Preferred
Providers, or other individuals or entities performing functions or services
related to ACO Activities, including any quality data or other information or
data relied upon by CMS in determining the ACO’s eligibility for, and the amount
of Shared Savings, or the amount of Shared Savings or Other Monies Owed.

 

XVIII.  Audits and Record Retention

 

A.Right to Audit and Correction

 

The ACO agrees, and must require all of its Next Generation Participants and
Preferred Providers, and other individuals or entities performing functions or
services related to ACO Activities to agree, that the Government, including CMS,
HHS, and the Comptroller General or their designees, has the right to audit,
inspect, investigate, and evaluate any books, contracts, records, documents and
other evidence of the ACO and its Next Generation Participants, Preferred
Providers, and other individuals or entities performing functions or services
related to ACO Activities that pertain to the following:

 

1.The ACO’s compliance with the terms of this Agreement, including provisions
that require the ACO impose duties or requirements on Next Generation
Participants or Preferred Providers;

 

2.Whether Next Generation Participants and Preferred Providers complied with the
duties and requirements imposed on them by the ACO pursuant to the terms of this
Agreement;

 

3.The quality of the services performed under this Agreement;

 

4.The ACO’s right to, and distribution of, Shared Savings; and

 

5.The ability of the ACO to bear the risk of potential losses and to repay any
losses to CMS.

 

B.Maintenance of Records

 

The ACO agrees, and must require all Next Generation Participants, Preferred
Providers, and individuals and entities performing functions or services related
to ACO Activities to agree, to the following:

 



 51 

 

 





1.To maintain and give the Government, including CMS, HHS, and the Comptroller
General or their designees, access to all books, contracts, records, documents,
and other evidence (including data related to Medicare utilization and costs,
quality performance measures, and other financial arrangements) sufficient to
enable the audit, evaluation, inspection, or investigation of the following: the
ACO’s compliance with the terms of this Agreement, including provisions that
require the ACO impose duties or requirements on Next Generation Participants or
Preferred Providers; whether Next Generation Participants or Preferred Providers
complied with the duties and requirements imposed on them by the ACO pursuant to
the terms of this Agreement; the quality of services furnished to Next
Generation Beneficiaries; the ACO’s right to, and distribution of, Shared
Savings; and the ACO’s obligation and ability to repay any Shared Losses or
Other Monies Owed to CMS.

  

2.To maintain such books, contracts, records, documents, and other evidence for
a period of 10 years from the expiration or termination of this Agreement or
from the date of completion of any audit, evaluation, inspection, or
investigation, whichever is later, unless:

 

(a)CMS determines there is a special need to retain a particular record or group
of records for a longer period and notifies the ACO at least 30 calendar days
before the normal disposition date; or

 

(b)There has been a termination, dispute, or allegation of fraud or similar
fault against the ACO, its Next Generation Participants, Preferred Providers, or
other individuals or entities performing functions or services related to ACO
Activities, in which case the records shall be maintained for an additional six
years from the date of any resulting final resolution of the termination,
dispute, or allegation of fraud or similar fault.

 

XIX.  Remedial Action and Termination

 

A.Remedial Action

 

1.If CMS determines that any provision of this Agreement may have been violated,
CMS may take one or more of the following actions:

 

(a)Notify the ACO and, if appropriate, the Next Generation Participant, and/or
Preferred Provider of the violation;

 

(b)Require the ACO to provide additional information to CMS or its designees;

 

(c)Conduct on-site visits, interview Beneficiaries, or take other actions to
gather information;

 

(d)Place the ACO on a monitoring and/or auditing plan developed by CMS;

 

(e)Require the ACO to remove a Next Generation Participant or Preferred Provider
from the Participant List or Preferred Provider List and to terminate its
agreement, immediately or within a timeframe specified by CMS, with such Next
Generation Participant or Preferred Provider with respect to this Model;

 

(f)Require the ACO to terminate its relationship with any other individual or
entity performing functions or services related to ACO Activities;

 



 52 

 

 



(g)Prohibit the ACO from distributing Shared Savings to a Next Generation
Participant or Preferred Provider;

 

(h)Request a corrective action plan (“CAP”) from the ACO that is acceptable to
CMS, in which case, the following requirements apply:

 

i.The ACO shall submit a CAP for CMS approval by a deadline established by CMS;
and

 

ii.The CAP must address what actions the ACO will take (or will require any Next
Generation Participant, Preferred Provider or other individual or entity
performing functions or services related to ACO Activities to take) within a
specified time period to ensure that all deficiencies will be corrected and that
the ACO will be in compliance with the terms of this Agreement;

 

(i)Amend this Agreement without the consent of the ACO to provide that any or
all waivers of existing law made pursuant to section 1115A(d)(1) of the Act will
be inapplicable;

 

(j)Amend this Agreement without the consent of the ACO to deny the use of any
Alternative Payment Mechanism by the ACO or any Next Generation Participant and
to require that the ACO terminate any agreements effectuating such Alternative
Payment Mechanism by a date determined by CMS, in which case, the ACO (and any
Next Generation Participant or Preferred Provider, if applicable) shall be paid
under normal FFS following the effective date determined by CMS, and Other
Monies Owed will be calculated and paid in accordance with Section XIV.C and
Appendix B;

 

(k)Discontinue the provision of data sharing and reports to the ACO under
Section VI;

 

(l)Amend this Agreement without the consent of the ACO to deny the use of one or
more Benefit Enhancements by the ACO or any Next Generation Participant or
Preferred Provider and to require that the ACO terminate any agreements
effectuating such Benefit Enhancements by a date determined by CMS.

 

2.CMS may impose additional remedial actions or terminate this Agreement
pursuant to Section XIX.B if CMS determines that remedial actions were
insufficient to correct noncompliance with the terms of this Agreement.

 

3.CMS may require the ACO to remove a Next Generation Participant or Preferred
Provider from the ACO’s Participant List or Preferred Provider List and
terminate its written agreement with the removed Next Generation Participant or
Preferred Provider if CMS determines that the Next Generation Participant or
Preferred Provider:

 

(a)Has failed to comply with any Medicare program requirement, rule, or
regulation;

 



 53 

 

 



(b)Has failed to comply with the ACO’s corrective action plan, the monitoring
and/or auditing plan developed by CMS for the ACO, or other remedial action
imposed by CMS; or

 

(c)Has taken any action that threatens the health or safety of a Beneficiary or
other patient.

 

B.Termination of Agreement by CMS

 

CMS may immediately or with advance notice terminate this Agreement if:

 

1.CMS determines that the Agency no longer has the funds to support the Model;

 

2.CMS terminates the Model pursuant to Section 1115A(b)(3)(B) of the Act;

 

3.CMS determines that the ACO:

 

(a)Has failed to comply with any term of this Agreement or any other Medicare
program requirement, rule, or regulation;

 

(b)Has failed to comply with a monitoring and/or auditing plan;

 

(c)Has failed to submit, obtain approval for, implement or fully comply with the
terms of a CAP;

 

(d)Has failed to demonstrate improved performance following any remedial action;

 

(e)Has taken any action that threatens the health or safety of a Beneficiary or
other patient;

 

(f)Has submitted false data or made false representations, warranties, or
certifications in connection with any aspect of the Model;

 

(g)Is subject to sanctions or other actions of an accrediting organization or a
federal, state or local government agency;

 

(h)Is subject to investigation or action by HHS (including HHS-OIG and CMS) or
the Department of Justice due to an allegation of fraud or significant
misconduct, including being subject to the filing of a complaint, filing of a
criminal charge, being subject to an indictment, being named as a defendant in a
False Claims Act qui tam matter in which the government has intervened, or
similar action; or

 

(i)Assigns or purports to assign any of the rights or obligations under this
Agreement, voluntarily or involuntarily, whether by merger, consolidation,
dissolution, operation of law, or any other manner, without the written consent
of CMS.

 

4.CMS determines that one or more of the ACO’s Next Generation Participants or
Preferred Providers has submitted false data or made false representations,
warranties, or certifications in connection with any aspect of the Model; or

 

5.The state in which the ACO operates enters into an arrangement with CMS that
is based on a statewide global or per-capita Medicare payment.

 



 54 

 

 



C.Termination of Agreement by ACO

 

The ACO may terminate this Agreement prior to the end of the Performance Year
upon advance written notice to CMS. Such notice must specify the effective date
of the termination, which date may be no sooner than 30 days following the date
of the notice.

 

D.Financial Settlement upon Termination

 

1.If this Agreement is terminated by either party, except as otherwise provided
in this section, CMS shall conduct settlement for the entire Performance Year in
which the Agreement is terminated in accordance with Section XIV.C of this
Agreement.

 

2.If this Agreement is terminated by CMS under Section XIX.B, CMS shall not make
any payments of Shared Savings to the ACO, and the ACO shall remain liable for
any Shared Losses, for the Performance Year in which termination becomes
effective.

 

3.If the ACO voluntarily terminates this Agreement during a Performance Year
pursuant to Section XIX.C.1 by providing notice to CMS on or before February 28,
with an effective date 30 days after the date of notice, the ACO shall neither
be eligible to receive Shared Savings nor liable for Shared Losses for such
Performance Year.

 

4.Upon termination or expiration of this Agreement, the ACO shall immediately
pay all Other Monies Owed to CMS and shall remain liable for any amounts
included in a settlement report issued for any Performance Year in accordance
with Section XIV.C.5.

 

E.Notifications to Participants, Preferred Providers, and Beneficiaries upon
Termination

 

1.If this Agreement is terminated under Sections XIX.B or XIX.C, the ACO shall
provide written notice of the termination to all Next Generation Participants
and Preferred Providers. The ACO shall also post a notice of the termination on
its ACO website. The ACO shall deliver such written notice in a manner
determined by CMS and no later than 30 days before the effective date of
termination unless a later date is specified by CMS. The ACO shall include in
such notices any content specified by CMS, including information regarding data
destruction and the discontinuation of Benefit Enhancements, as applicable.

 

2.The ACO may also provide written notice of the termination to Next Generation
Beneficiaries. If the ACO elects to send a notice of termination to Next
Generation Beneficiaries, the ACO shall deliver such notices in a manner
determined by CMS and no later than 30 days before the effective date of
termination unless a later date is specified by CMS. The ACO shall include in
such notices any content specified by CMS, including information regarding the
discontinuation of Benefit Enhancements and the CCR, as applicable. Any notice
to Next Generation Beneficiaries is subject to review and approval by CMS under
Section V.E., as “Descriptive ACO Materials and Activities.”

 

 55 

 



 

XX. Limitation on Review and Dispute Resolution

 

A.Limitations on Review

 

There is no administrative or judicial review under sections 1869 or 1878 of the
Act or otherwise for the following:

 

1.The selection of organizations, sites, or participants to test the selected
models, including the decision by CMS to terminate this Agreement or to require
the termination of any individual’s or entity’s status as a Next Generation
Participant or Preferred Provider;

 

2.The elements, parameters, scope, and duration of such models for testing or
dissemination;

 

3.Determinations regarding budget neutrality under subsection 1115A(b)(3);

 

4.The termination or modification of the design and implementation of a model
under subsection 1115A(b)(3)(B);

 

5.Decisions about expansion of the duration and scope of a model under
subsection 1115A(c), including the determination that a model is not expected to
meet criteria described in paragraph (1) or (2) of such subsection;

 

6.The selection of quality performance standards;

 

7.The assessment of the quality of care furnished by the ACO;

 

8.The alignment of Beneficiaries to the ACO; and

 

9.A final settlement report issued pursuant to Section XIV.C, including without
limitation the determination of—

 

(a)the Historical Expenditure Baseline;

 

(b)the Performance Year Benchmark;

 

(c)the ACO Performance Year Expenditures;

 

(d)the determination of whether the ACO is eligible for Shared Savings or liable
for Shared Losses or Other Monies Owed; and

 

(e)the amount of such Shared Savings, Shared Losses, and/or Other Monies Owed.

 

B.Dispute Resolution

 

1.Right to Reconsideration

 

The ACO may request reconsideration of a determination made by CMS pursuant to
this Agreement only if such reconsideration is not precluded by Section
1115A(d)(2) of the Act or this Agreement.

 



 56 

 

 



(a)Such a request for reconsideration by the ACO must satisfy the following
criteria:

 

i.The request must be submitted to a designee of CMS (“reconsideration
official”) who—

 

A.Is authorized to receive such requests; and

 

B.Did not participate in the determination that is the subject of the
reconsideration request.

 

ii.The request must contain a detailed, written explanation of the basis for the
dispute, including supporting documentation.

 

iii.The request must be made within 30 days of the date of the determination for
which reconsideration is being requested via email to CMS at the address
specified in Section XXI.A or such other address as may be specified by CMS.

 

(b)Requests that do not meet the requirements of Section XX.B.1(a) will be
denied by the reconsideration official.

 

(c)Within 10 business days of receiving a request for reconsideration, the
reconsideration official will send to the ACO and to CMS a written
acknowledgement of receipt of the reconsideration request. Such an
acknowledgement will set forth:

 

i.The review procedures; and

 

ii.A briefing schedule that permits each party to submit only one written brief,
including any evidence, for consideration by the reconsideration official in
support of the party’s position. The submission of any additional briefs or
supplemental evidence will be at the sole discretion of the reconsideration
official.

 

2.Standards for reconsideration.

 

(a)The parties shall proceed diligently with the performance of this Agreement
during the course of any dispute arising under the Agreement.

 

(b)The reconsideration will consist of a review of documentation that is
submitted timely and in accordance with the standards specified by the
reconsideration official.

 

(c)The burden of proof is on the ACO to demonstrate to the reconsideration
official with clear and convincing evidence that the determination is
inconsistent with the terms of the Agreement.

 

3.Reconsideration determination.

 

(a)The reconsideration determination will be based only upon

 

i.Position papers and supporting documentation that are timely submitted to the
reconsideration official and meet the standards for submission; and

 



 57 

 

 



ii.Documents and data that were timely submitted to CMS in the required format
before the agency made the determination that is the subject of the
reconsideration request.

 

(b)The reconsideration official will issue to CMS and to the ACO a written
notification of the reconsideration determination. Absent unusual circumstances,
written notification will be issued within 60 days of receipt of timely filed
position papers and supporting documentation.

 

(c)Effect of the Reconsideration Determination

 

i.The determination of the reconsideration official is final and binding.

 

ii.The reconsideration review process under this Agreement shall not be
construed to negate, diminish, or otherwise alter the applicability of existing
laws, rules, and regulations or determinations made by other government
agencies.

 

XXI.  Miscellaneous

 

A.Agency Notifications and Submission of Reports

 

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this Agreement shall be submitted to the parties at
the addresses set forth below.

 



CMS: Next Generation ACO Model

Centers for Medicare & Medicaid Services

7500 Security Boulevard

Mailstop: WB-06-05

Baltimore, MD 21244

Email: NextGenerationACOModel@cms.hhs.gov

 

ACO:                                  



 

B.Notice of Bankruptcy

 

In the event the ACO enters into proceedings relating to bankruptcy, whether
voluntary or involuntary, the ACO agrees to furnish, by certified mail, written
notification of the bankruptcy to CMS. This notification shall be furnished
within 5 calendar days of the initiation of the proceedings relating to
bankruptcy filing. This notification shall include the date on which the
bankruptcy petition was filed, the court in which the bankruptcy petition was
filed, and a listing of Government contracts, project agreements, contract
officers, and project officers for all Government contracts and project
agreements against which final payment has not been made. This obligation
remains in effect until the expiration or termination of this Agreement and
final payment by the ACO under this Agreement has been made.

 



 58 

 

 

C.Severability

 

In the event that any one or more of the provisions of this Agreement is, for
any reason, held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provisions had never been included in the Agreement,
unless the deletion of such provision or provisions would result in such a
material change to the Agreement so as to cause continued participation under
the terms of the Agreement to be unreasonable.

 

D.Entire Agreement; Amendment

 

This Agreement, including all Appendices, constitutes the entire agreement
between the parties. The parties may amend this Agreement or any Appendix hereto
at any time by mutual written agreement; provided, however, that CMS may amend
this Agreement or any Appendix hereto without the consent of the ACO as
specified in this Agreement or Appendix, or for good cause or as necessary to
comply with applicable federal or state law, regulatory requirements,
accreditation standards or licensing guidelines or rules. To the extent
practicable, CMS shall provide the ACO with 30 calendar days advance written
notice of any such unilateral amendment, which notice shall specify the
amendment’s effective date.

 

E.Survival

 

Expiration or termination of this Agreement by any party shall not affect the
rights and obligations of the parties accrued prior to the effective date of the
expiration or termination of this Agreement, except as provided in this
Agreement. The rights and duties under the following sections of this agreement
shall also survive termination of this agreement and apply thereafter:

 

1.Section XVIII (Audits and Record Retention);

 

2.Section VI.B (Data Sharing and Reports);

 

3.Section VIII.C. (Quality Measure Reporting);

 

4.Section XVII.C (Compliance and Oversight);

 

5.Section XV. A (Evaluation Requirement);

 

6.Section XIV. B (Alternative Payment Mechanisms)

 

7.Section XIV. C (Settlement);

 

8.Section XIV. D (Financial Guarantee);

 

9.Section XIX. D, E (Financial Settlement upon Termination; Notifications to
Participants, Preferred Providers, and Beneficiaries upon Termination);

 



 59 

 

 



10.Section XXI. B (Notice of Bankruptcy); and

 

11.Appendix B (Next Generation ACO Alignment and Financial Reconciliation).

 

Provisions of this Agreement that survive the expiration or termination of this
Agreement, as specified in this Section E may be amended after the effective
date of the expiration or termination of this Agreement with the mutual consent
of the parties as necessary to achieve the purpose of the Next Generation ACO
Model.

 

F.Precedence

 

If any provision of this Agreement conflicts with a provision of any document
incorporated herein by reference, the provision of this Agreement shall prevail.

 

G.Change of ACO Name

 

If the ACO changes its name, the ACO shall forward to CMS a copy of the document
effecting the name change, authenticated by the appropriate state official, and
the parties shall execute an agreement reflecting the change of the ACO’s name.

 

H.Prohibition on Assignment

 

Except with the prior written consent of CMS, the ACO shall not transfer,
including by merger (whether the ACO is the surviving or disappearing entity),
consolidation, dissolution, or otherwise: (1) any discretion granted it under
this Agreement; (2) any right that it has to satisfy a condition under this
Agreement; (3) any remedy that it has under this Agreement; or (4) any
obligation imposed on it under this Agreement. The ACO shall provide CMS 90 days
advance written notice of any such transfer. This obligation remains in effect
until the expiration or termination of this Agreement and final payment by the
ACO under this Agreement has been made. CMS may condition its consent to such
transfer on full or partial reconciliation of Shared Losses and Other Monies
Owed. Any purported transfer in violation of this Section is voidable at the
discretion of CMS.

 

I.Change in Control

 

CMS may terminate this Agreement or require immediate reconciliation of Shared
Losses and Other Monies Owed if the ACO undergoes a Change in Control. For
purposes of this paragraph, a “Change in Control” shall mean: (1) the
acquisition by any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934), directly
or indirectly, of voting securities of the ACO representing more than 50% of the
ACO’s outstanding voting securities or rights to acquire such securities; (2)
upon any sale, lease, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all of the assets of the ACO; or (3) a
plan of liquidation of the ACO or an agreement for the sale or liquidation of
the ACO is approved and completed. The ACO shall provide CMS 90 days advance
written notice of a Change in Control. This obligation remains in effect until
the expiration or termination of this Agreement and final payment by the ACO
under this Agreement has been made.

 



 60 

 

 



J.Certification

 

The ACO executive signing this Agreement certifies to the best of his or her
knowledge, information, and belief that the information submitted to CMS and
contained in this Agreement (inclusive of Appendices), is accurate, complete,
and truthful, and that he or she is authorized by the ACO to execute this
Agreement and to legally bind the ACO on whose behalf he or she is executing
this Agreement to its terms and conditions.

 

K.Execution in Counterpart

 

This Agreement and any amendments hereto may be executed in counterparts, each
of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same agreement. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 61 

 

 



Each party is signing this Agreement on the date stated opposite that party’s
signature. If a party signs but fails to date a signature, the date that the
other party receives the signing party’s signature will be deemed to be the date
that the signing party signed this Agreement.

 

ACO:                 Date:       By:                             Name of
authorized signatory                       Title

 

CMS:

 

Date:       By:                             Name of authorized signatory        
              Title

 

Appendices

 

A.Non-Duplication Waiver and Participant Exclusivity

 

B.Next Generation ACO Alignment and Financial Reconciliation

 

C.Voluntary Alignment

 

D.HIPAA-Covered Disclosure Request Attestation and Data Specification Worksheet

 

E.[RESERVED]

 

F.Quality Measures

 

G.Alternative Payment Mechanism - Infrastructure Payments

 

H.Alternative Payment Mechanism - Population-Based Payment

 

I.Benefit Enhancement - 3-Day SNF Rule Waiver

 

J.Benefit Enhancement - Telehealth Expansion

 

K.Benefit Enhancement - Post-Discharge Home Visits

 

L.Financial Guarantees - Requirements and Guidance

 

M.ACO Proprietary Information

 

N.Alternative Payment Mechanism – All-Inclusive Population-Based Payment



 



 62 

 

 

Next Generation ACO Model

Appendix A

Non-Duplication Waiver and Participant Overlap

 

I.Waiver

 

In order to support the ACO’s ability to enter into agreements with
Medicare-enrolled providers and suppliers to participate as Preferred Providers,
and thus enable the ACO to better care for its Next Generation Beneficiaries in
an environment where increasing numbers of providers and suppliers are
participating in ACOs under the Medicare Shared Savings Program and in other
Medicare shared savings initiatives, CMS waives the non-duplication requirements
under section 1899(b)(4)(A) of the Act and 42 C.F.R. § 425.114(a) as they apply
to Preferred Providers, subject to the requirements set forth in this Appendix
A.

 

II.ACO Overlap

 

A.The ACO may not simultaneously participate in any other Medicare shared
savings initiatives (e.g., MSSP, Pioneer ACO Model, Comprehensive ESRD Care
(CEC) Initiative).

 

B.If the ACO is otherwise eligible, the ACO may participate in other Medicare
demonstrations or models. CMS may issue guidance or work directly with the ACO
in determining how participation in certain demonstrations or models can be
combined with participation in the Next Generation ACO Model.

 

III.Next Generation Participant and Preferred Provider Overlap

 

A.Pursuant to section 1899(b)(4)(A), a Next Generation Participant may not also
be an ACO participant, ACO provider/supplier and/or ACO professional in an
accountable care organization in the MSSP.

 

B.A Next Generation Professional who is a primary care specialist as defined in
Appendix B may not: (a) be identified as a Next Generation Participant by a
different accountable care organization in the Model; (b) be an ACO participant,
ACO provider/supplier or ACO professional in the Medicare Shared Savings
Program; or (c) participate in another Medicare ACO model, except as expressly
permitted by CMS.

 

C.A Next Generation Participant who is a non-primary care specialist according
to Appendix B of this Agreement may be a Next Generation Participant in another
accountable care organization in this Model, a Pioneer Provider/Supplier in the
Pioneer ACO Model, or serve in an equivalent role in or any other model or
program in which such non-primary care specialists are not required to be
exclusive to one participating entity.

 

 1 

 

 

D.A Preferred Provider may serve in the following roles provided all other
applicable requirements are met:

 

1.Preferred Provider for one or more other accountable care organizations
participating in the Next Generation ACO Model;

 

2.Subject to Section III.B of this Appendix, Next Generation Participant in one
or more other accountable care organizations participating in the Next
Generation ACO Model;

 

3.Pursuant to the waiver in Section I of this Appendix, ACO participant, ACO
provider/supplier and/or ACO professional in an accountable care organization in
the MSSP; and/or

 

4.Role similar in function to the Next Generation Participant in another shared
savings initiative.

 

 2 

 

 

Next Generation ACO Model

Benchmarking Methods

Performance Years 1 through 3

 

October 1, 2016

 

Revision: 1.02.01

 

Document Number: RTI.NGACO.BNCH.1.02.01

Contact Number: HHSM-500-2014-0037I/HHSM-500-T0001

 

Prepared for:

Centers for Medicare & Medicaid Services (CMS)

Center for Medicare & Medicaid Innovation

Seamless Care Models Group

7500 Security Boulevard, N2-13-16

Baltimore, MD 21244-1850

 

Prepared by:

RTI International

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 



 

Front Matter ii

 

Revision History

 

Revision   Date   Revisions 1.00   November 17, 2015   Final post-OGC review
version 1.00.01   November 19, 2015   Revised §3.7.5
Revision to §5.3
Revision to §8.1 1.00.02   November 19, 2015   Revision to §3.7.1
Revision to §3.7.5
Revision to §3.7.9 1.00.03   December 14, 2015  

Non-substantive copy editing corrections to §§2.0, 2.2, 2.4, 2.4.1, 2.4.2, 3.3,
3.4, 3.7.5, 4.0, 5.2, 5.3, 6.1, 6.2, 6.3, 6.4, 7.0, 7.1.1, 7.1.2, 7.2, 7.3, 8.0,
8.1, A.1, A.2.6, A.2.7, A.5.

Deleted footnote in §5.4.1.

1.02.01   October 1, 2016  

Addition of §3.7.6

Revision of §§2.4, 2.7, 3.9, 7.0, 7.1, 8.1, A.2.4, A.2.6, A.4, A.6

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Front Matter iii

 

Reference documents

 

Document   Date   Title     00/00/0000    

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Front Matter iv

 

Acronyms

 

ACO Accountable Care Organization CMMI Center for Medicare & Medicaid Innovation
CMS Centers for Medicare & Medicaid Services NGACO Next Generation ACO

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Front Matter v

 

Table of Contents

 

Revision History ii Reference documents iii Acronyms iv Table of Contents v 1.0
Introduction 1 2.0 Overview of the Next Generation ACO Model Benchmark 1      
2.1 NGACO baseline expenditure 2 2.2 Projected regional trend 2 2.3 Risk
adjustment 3 2.4 Efficiency- and quality-adjusted discount 3       2.4.1 Quality
adjustment to the standard discount 3 2.4.2 Efficiency adjustments to standard
discount 4       2.7 Illustrative Example of Benchmark Calculation 4       3.0
Definitions 4       3.1 Base and performance years 5 3.2 Entitlement categories
5 3.3 NGACO region 5 3.4 Alignment-eligible beneficiaries 5 3.5 Aligned
beneficiaries 6 3.6 Reference beneficiaries 7 3.7 Expenditure 7       3.7.1
Exclusion of certain provider payments 7 3.7.2 Indirect Medicare Education and
Disproportionate Share Hospital payments 8 3.7.3 Budget sequestration 8 3.7.4
Effect of Population-based Payment (PBP) 8 3.7.5 Adjustment for
performance-based provider payment incentives 8 3.7.6. Bundled Payments for Care
Improvement initiative 8       3.8 Capped expenditure 9 3.9 Provider payments
made outside of standard claims systems 9 3.10 Quality Measures 9       4.0
NGACO benchmark for each entitlement category 9 5.0 Trended baseline 10      
5.1 NGACO baseline expenditure 10 5.2 Projected regional trend 10 5.3 Projected
national FFS trend 10 5.4 GAF trend adjustment 11       5.4.1 Calculation of GAF
trend adjustment factors 12 5.4.2 GAF trend-adjusted baseline claims 12      
6.0 Risk Adjustment of Trended Baseline 13

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Front Matter vi

 

6.1 Risk scores 13 6.2 “Re-normalization” of Risk Scores 13 6.3 Risk ratio 14
6.4 Risk-adjusted trended baseline 15       7.0 Quality- and efficiency-adjusted
discount 15       7.1 Quality adjustment to the standard discount 16       7.1.1
Use of prior year quality score for the initial benchmark calculation 16 7.1.2
Use of performance-year quality score for purposes of financial settlement 17
7.1.3 Minimum Quality Requirement 17       7.2 Regional Baseline Efficiency
Adjustment to the standard discount 17       7.2.1 Regional baseline efficiency
ratio 18 7.2.2 GAF baseline standardization factors 18 7.2.3 GAF-adjusted
baseline claims 19 7.2.4 Risk- and GAF-adjusted expenditure PBPM for each county
19 7.2.5 Regional Efficiency Adjustment 20       7.3 National Baseline
Efficiency Adjustment to the Savings Requirement 21       7.3.1 National
Efficiency Ratio 21 7.3.2 National Efficiency Adjustment 22       8.0 NGACO
Financial Settlement 22       8.1 Savings/Losses Amount 23 8.2 Alternative
payment arrangements 24       Appendix A. Next Generation ACO Model Alignment
Procedures 25       A.1 Alignment Years 25 A.2 Definitions used in alignment
procedures 25       A.2.1 Alignment-eligible beneficiary 25 A.2.2 “Alignable”
beneficiary 25 A.2.3 NGACO Service Area 26 A.2.4 Qualified Evaluation &
Management services 26 A.2.5 Primary care services 26 A.2.6 Primary care
specialists 26 A.2.7 Next Generation Participant 27 A.2.8 Participating practice
27 A.2.9 Participating practitioner (professional) 27 A.2.10 Legacy practice
identifiers 28       A.3 Quarterly exclusion of beneficiaries during the
Performance Year 28 A.4 Alignment of beneficiaries 28 A.5 Use of weighted
allowable charges in alignment 29 A.6 The 2-stage alignment algorithm 29 A.7
Tie-breaker rule 30 A.8 Voluntary alignment 30

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Front Matter vii

 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
39       B.1 Notational conventions 39 B.2 NGACO savings or loss 39 B.3
Benchmark expenditure 40 B.4 Benchmark PBPM for an entitlement category 40 B.5
Baseline expenditure PBPM for an entitlement category 41 B.6 Capped expenditure
accrued to an entitlement category by a beneficiary 41       B.6.1 Capped
base-year expenditure 41 B.6.1 Capped Performance-Year expenditure 42       B.7
Regional GAF trend adjustment for an entitlement category 42 B.8 Risk adjustment
to the trended baseline 43       B.8.1 Re-normalized base year average risk
score for an entitlement category 43 B.8.2 Re-normalized Performance-Year
average risk score for an entitlement category 45       B.9 Adjusted discount 47
      B.9.1 Regional efficiency adjustment to the standard discount 48 B.9.2
National efficiency adjustment to the standard discount 48 B.9.3 Quality
adjustment to the standard discount 49       B.10 Standardized baseline
expenditure PBPM for an entitlement category 49       B.10.1 Standardized NGACO
baseline expenditure PBPM for an entitlement category 49 B.10.2 Standardized
regional baseline expenditure PBPM for an entitlement category 50 B.10.3
Standardized national baseline expenditure PBPM for an entitlement category 50  
    B.11 Base-year average operating expense PBPM 51       B.11.1 Operating
expenditure incurred by a beneficiary 51 B.11.2 Capped base-year operating
expenditure for a beneficiary 52       B.12 Terms used in the formal statement
of the NGACO benchmarking methods 52       Appendix C. Technical description of
the GAF trend adjustment 57       C.1 Overview of the GAF trend adjustment 57  
    C.1.1 GAF-adjustable claims 58 C.1.2 Attribution of expenditures to counties
58       C.2 Regional GAF trend adjustment factor for an NGACO 58 C.3
County-level GAF trend adjustment factor 59       C.3.1 Formal statement of
county-level GAF trend-adjustment factor 60 C.3.2 Budget-neutrality factor for
class of GAF-adjustable claims 61 C.3.3 County-level GAF trend-adjusted
base-year expenditure (before budget neutrality) 62 C.3.4 Beneficiary-level GAF
trend-adjusted base-year expenditure 63 C.3.5 GAF trend-adjusted base-year
payment amount (expenditure) 63       C.4 Adjustment of Inpatient Prospective
Payment System (IPPS) claims 64 C.5 Adjustment of Inpatient Rehabilitation
Facility Prospective Payment System (IRF PPS) claims 65 C.6 Adjustment of
Long-term Care Hospital Prospective Payment System (LTCH PPS) claims 66

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Front Matter viii

 

C.7 Adjustment of Skilled Nursing Facility Prospective Payment System (SNF PPS)
claims 67 C.8 Adjustment of Home Health Prospective Payment System (HH PPS)
claims 69 C.9 Adjustment of Hospice Per-diem Payment System (Hospice PDPS)
claims 70 C.10 Adjustment of Hospital Outpatient Prospective Payment System
(OPPS) claims 71 C.11 Adjustment of ESRD Prospective Payment System (ESRD PPS)
claims 72 C.12 Adjustment of Physician Fee Schedule (PFS) claims 72 Technical
Note C-1: 73       Appendix D. Technical description of the GAF
baseline-adjustment 76       D.1 Overview of the GAF baseline-adjustment 76    
  D.1.1 GAF-adjustable claims 77 D.1.2 Attribution of expenditures to counties
77       D.2 GAF baseline-adjustment factor for an NGACO 77 D.3 County-level GAF
trend adjustment factor 78       D.3.1 Formal statement of county-level GAF
baseline-adjustment factor 79 D.3.2 Budget-neutrality factor for class of
GAF-adjustable claims 80 D.3.3 County-level GAF trend-adjusted base-year
expenditure (before budget neutrality) 81 D.3.4 Beneficiary-level GAF
trend-adjusted base-year expenditure 82 D.3.5 GAF trend-adjusted base-year
payment amount (expenditure) 82       D.4 Adjustment of Inpatient Prospective
Payment System (IPPS) claims 83 D.5 Adjustment of Inpatient Rehabilitation
Facility Prospective Payment System (IRF PPS) claims 84 D.6 Adjustment of
Long-term Care Hospital Prospective Payment System (LTCH PPS) claims 85 D.7
Adjustment of Skilled Nursing Facility Prospective Payment System (SNF PPS)
claims 86 D.8 Adjustment of Home Health Prospective Payment System (HH PPS)
claims 87 D.9 Adjustment of Hospice Per-diem Payment System (Hospice PDPS)
claims 88 D.10 Adjustment of Hospital Outpatient Prospective Payment System
(OPPS) claims 89 D.11 Adjustment of ESRD Prospective Payment System (ESRD PPS)
claims 90 D.12 Adjustment of Physician Fee Schedule (PFS) claims 90

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

1.0 Introduction 1

 

1.0Introduction

 

Building upon experience from the Pioneer ACO Model and the Medicare Shared
Savings Program (MSSP), the Next Generation ACO (NGACO) Model offers a new
opportunity in accountable care—one that sets predictable financial targets,
enables providers and beneficiaries greater opportunities to coordinate care,
and aims to attain the highest quality standards of care. The purpose of the
NGACO Model is to test whether strong financial incentives for ACOs, coupled
with tools to support better patient engagement and care management, can improve
health outcomes and reduce expenditures for Medicare fee-for-service (FFS)
beneficiaries.

 

The Model offers financial arrangements with higher levels of risk and reward
than current Medicare ACO initiatives, using benchmarking methods that: (1)
reward quality performance; (2) reward both attainment of and improvement in
cost containment; and (3) ultimately transition away from reference to ACO
historical expenditures. The Model offers a choice of two risk arrangements that
determine the portion of the savings or losses that accrue to the ACO. The risk
arrangement applies to the difference between actual expenditures and the
prospective benchmark.

 

This document describes the NGACO Model’s benchmarking methodology. Section 2 is
an overview of the methodology, and Section 3 provides definitions of key
concepts. Each of the major components of the methodology is then described in
greater detail in Sections 4 to 10.

 

2.0Overview of the Next Generation ACO Model Benchmark

 

This Section provides an overview of the Performance Year Benchmark (or, for
purposes of this methodology paper, “Benchmark”). This prospective benchmark is
a core feature of the NGACO Model. The Performance Year Benchmark used in the
NGACO Model is prospective because the trend that is used to project the ACO’s
baseline expenditure is set prior to the start of the Performance Year.1

 

The Performance Year Benchmark will be set initially using the expenditure, risk
score, and quality data that are available at the time the Performance-Year
trended baseline is calculated. The Benchmark will be updated at the time of
financial reconciliation using the average Performance-Year risk scores of Next
Generation Beneficiaries aligned to the NGACO for the Performance-Year and the
quality score for the Performance-Year. Neither the baseline expenditure data
nor the projected regional trend will be updated after the calculation of the
Benchmark, except as allowed under the terms of the Participation Agreement
between the NGACO and CMS.

 

 





 

1 The Next Generation ACO benchmark is prospective in the same way that a
Medicare Advantage plan’s negotiated rate is prospective. The base payment rate
of a Medicare Advantage plan is determined through the prospective bidding
process. However, the PBPM payment that the Medicare Advantage plan receives
depends on the risk scores of enrolled beneficiaries, and the number of months
that are paid under the Aged/Disabled and ESRD payment rates, neither of which
is known definitively until after the end of the fiscal year. For example, the
CY2016 revenue under the negotiated rates will not be known until mid-2017 when
the final risk-score data for CY2016 enrollees is available.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

2.1 Overview of the Next Generation ACO Model Benchmark 2

 

In the first three Performance Years (calendar years 2016-2018), the Performance
Year Benchmark will be calculated in four steps:

 

1.Step 1: Calculate the NGACO baseline expenditure for the entitlement category;

2.Step 2: Calculate the trended baseline by applying a projected regional trend
component;

3.Step 3: Calculate the risk-adjusted trended baseline by applying a risk
adjustment factor reflecting the difference between the average risk of the
base-year aligned beneficiaries and the average risk of the performance-year
aligned beneficiaries; and,

4.Step 4: Calculate the Benchmark by applying a quality- and efficiency-adjusted
discount to the risk-adjusted trended baseline.

 

This document describes the NGACO benchmarking methodology. Section 2 is an
overview of the methodology, section 3 defines key terms, and sections 4 through
10 describe in greater detail the calculation of the NGACO baseline, the trended
baseline, risk adjustment, and the adjustments to the baseline that are made to
arrive at the Benchmark.

 

2.1NGACO baseline expenditure

 

The NGACO baseline expenditure is the expenditure incurred in a single baseline
year (CY2014) by base- year (CY2014) aligned beneficiaries. The baseline
expenditure will be calculated prior to the start of each performance year.
CY2014 is the baseline year for the first three performance years. The baseline
expenditure will be updated each year to reflect the ACO’s Participant List for
the given Performance Year.2

 

2.2Projected regional trend

 

The NGACO baseline expenditure will be trended to each Performance Year. The
expenditure Benchmark will incorporate a projected regional trend, which will
be:

 

1.A national projected expenditure trend;

2.Adjusted to reflect the impact of Performance-Year Medicare geographic pricing
factors on base-year expenditures.

 

The national projected trend will be developed using a method similar to that
used by the Medicare Office of the Actuary to develop the Medicare Advantage
county rate book. Under limited circumstances, CMS would adjust the projected
trend in response to unforeseeable events such as legislative actions that have
a substantial impact on Medicare FFS expenditures.

 



 

 

2 If the NGACO’s Participant List is the same in all three Performance-Years,
the NGACO baseline will be the same in all three Performance-Years. If an NGACO
modifies its Participant List, the NGACO baseline expenditure will change
because a different set of beneficiaries will be aligned in the base-year
(CY2014).

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

2.0 Overview of the Next Generation ACO Model Benchmark 3

 

2.3Risk adjustment

 

To calculate the Performance Year Benchmark, the trended baseline expenditure
will be risk adjusted to account for the difference in the risk (or expected
cost) of the beneficiaries aligned with the NGACO in the base year and the Next
Generation Beneficiaries aligned with the NGACO in the Performance Year.

 

This adjustment will be based on the difference in the average Medicare
Hierarchical Condition Categories (HCC) risk scores of the base-year and
Performance-Year aligned beneficiaries. The HCC risk score (using both
demographic and diagnostic components) will be used for all aligned
beneficiaries.

 

The risk-adjustment to the ACO’s trended baseline will limited to a maximum of
±3%. Financial settlement will be based on the Performance-Year risk scores of
the Next Generation Beneficiaries aligned to the ACO during the Performance Year
3

 

2.4Efficiency- and quality-adjusted discount

 

The Performance Year Benchmark will be calculated by applying to the
risk-adjusted trended baseline an efficiency- and quality-adjusted discount that
will range from 0.5% to 4.5%. The adjusted discount is:

 

1.A standard discount of 2.25%.

2.MINUS: A regional efficiency adjustment of ±1.0%

3.MINUS: A national efficiency adjustment of ±0.5%

4.MINUS: A quality adjustment to the standard discount of up to +1.0%

 

The minimum adjusted discount is, therefore, 0.5% and the maximum is 4.5% as
shown in section 7.0.2.4.1.

 

2.4.1Quality adjustment to the standard discount

 

The standard discount will be reduced by up to 1% depending on the quality score
attained by the NGACO in the Performance-Year. The quality adjustment to the
standard discount in PY1/CY2016 for an NGACO whose agreement is effective
January 1, 2016, will be 100% if the NGACO submits all data required to
calculate a quality score in PY1 as described in the Participation Agreement.
The quality adjustment to the standard discount in PY2/CY2017 for an NGACO whose
agreement is effective January 1, 2017, will be 100% if the NGACO submits all
data required to calculate a quality score in PY2.

 

The Performance-Year quality score for an ACO that does not report all data
required to calculate the Performance-Year quality score or that does not
otherwise satisfy quality scoring standards will be zero (0.00%). An ACO that
has a quality score of zero will not be eligible to receive any savings bonus,
but will be required to repay losses.

 



 

 

3 CMMI will endeavor to make use of preliminary or mid-year risk scores for the
Performance-Year aligned beneficiaries, when they become available, in quarterly
financial reports.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

3.0 Definitions 4

 

2.4.2Efficiency adjustments to standard discount

 

The standard discount will be decreased or increased based on an ACO’s
efficiency in the base-year relative to its region and to the nation as a whole.

 

1.The regional efficiency adjustment to the standard discount will be ±1%.

2.The national efficiency adjustment to the standard discount will be ±0.5%.

 

The efficiency adjustments will be set prospectively on the basis of base-year
(CY2014) experience.

 

2.7Illustrative Example of Benchmark Calculation

 

Table 2.7 illustrates the benchmark calculation.

 

Table 2.7. Calculation of Performance Year Benchmark for Aged/Disabled
beneficiaries

 



    Baseline
(CY2014)    

 

Benchmark

  ACO baseline (CY2014) expenditure:   $ 876.54     $ 876.54   Projected
PY1/CY2016 regional trend adjustment:           $ 30.36   Projected PY1/CY2016
national trend:     3.00 %         CY2016 GAF trend adjustment     0.45 %      
  Projected PY1/CY2016 regional trend:     3.46 %         Trended baseline1    
      $ 906.90   PY1 baseline risk adjustment factor2             1.010  
Risk-adjusted trended baseline3           $ 915.97   Adjusted NGACO discount    
            Standard discount     2.25 %     2.25 % National baseline efficiency
adjustment to the standard discount     -0.04 %     -0.04 % National efficiency
ratio     0.993           Regional baseline efficiency adjustment to the
standard discount     -0.13 %     -0.13 % Regional efficiency ratio     0.987  
        Quality adjustment to the standard discount             -1.00 % Quality-
and efficiency-adjusted discount             1.08 % LESS: NGACO discount4      
    $ 9.89   Benchmark5           $ 906.08  

 



1The ACO baseline plus the regional trend adjustment (906.90 = 876.54 + 30.36 =
876.54 x (1 + 0.0346).

2The ratio of the PY1 risk score to the base-year risk score (subject to a ±3%
limit). The example assumes the PY1 risk score is 1% higher than the base-year
risk score, therefore a risk adjustment factor of 1.010.

3The product of the trended baseline and the risk adjustment factor (915.97 =
906.90 x 1.010).

4The NGACO discount is equal to the risk-adjusted trended baseline multiplied by
quality- and efficiency-adjusted discount ($899.12 = 0.0184 x $915.97).

5The benchmark is equal to the risk-adjusted trended baseline less the NGACO
discount ($899.12 = $915.97 – $16.85).



 

3.0Definitions

 

This section defines certain terms that are used throughout this document unless
otherwise noted.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

3.0 Definitions 5

 

3.1Base and performance years

 

Performance Year 1 (PY1) is calendar year 2016 (CY2016).

 

Performance Year 2 (PY2) is calendar year 2017 (CY2017).

 

Performance Year 3 (PY3) is calendar year 2018 (CY2018).

 

The base year (BY) for the first three performance years is calendar year 2014
(CY2014).

 

3.2Entitlement categories

 

NGACO baseline and benchmark calculations are performed separately for:

 

1.Aged and Disabled (A/D) aligned beneficiaries (aligned beneficiaries eligible
for Medicare by age or disability) who do not have End Stage Renal Disease
(ESRD).

2.End stage renal disease (ESRD) aligned beneficiaries (aligned beneficiaries
eligible for Medicare by ESRD). 4

 

Each month of experience accrued during a year by an aligned beneficiary will be
attributed to either the A/D or ESRD entitlement category.

 

3.3NGACO region

 

The ACO’s region consists of all counties in which its base-year aligned
beneficiaries reside. The ACO region is used in two components of the benchmark
calculation:

 

1.The calculation of the regional trend; and,

2.The calculation of the regional efficiency adjustment to the standard
discount.

 

For these components of the benchmark calculation, a person-month weighted
average of county- specific values (i.e., the regional trend and the
standardized regional baseline expenditure) will be calculated.

 

3.4Alignment-eligible beneficiaries

 

A beneficiary is alignment-eligible during the base- or Performance-Year if the
beneficiary:

 

 



4 ESRD status in a month is determined based on Medicare enrollment/eligibility
files not dialysis claims. A beneficiary’s experience accrues to the ESRD
entitlement category if, during a month, the beneficiary was receiving
maintenance dialysis for kidney failure or was in the 3-month period starting in
the month when a kidney transplant was performed.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

3.1 Definitions 6

 

1.Is covered under Part A in January of the base- or performance-year and in
every month of the base- or performance-year in which the beneficiary is alive;

2.Has no months of coverage under only Part A;

3.Has no months of coverage under only Part B;

4.Has no months of coverage under a Medicare Advantage or other Medicare managed
care plan;

5.Has no months in which Medicare was the secondary payer; and,

6.Was a resident of the United States.

 

Alignment is performed prior to the start of the Performance-Year, and
alignment-eligibility will be determined on a quarterly basis throughout the
Performance-Year.

 

Note that a beneficiary may be alignment-eligible in the base-year but not a
Performance-Year and may be alignment-eligible in a Performance-Year but not the
base-year.

 

3.5Aligned beneficiaries

 

Prior to the start of the Performance Year, the Next Generation Beneficiaries
for the Performance Year will be identified using the Participant List for that
Performance Year.5 The same methods and Participant List will be used to
identify two panels of aligned beneficiaries:

 

1.Those beneficiaries aligned with the NGACO in the base-year; and,

2.Those beneficiaries aligned with the NGACO in the Performance -Year.

 

To be included in the financial settlement, beneficiaries must be
alignment-eligible during the Performance Year. A beneficiary who is not
alignment-eligible in one or more months of the Performance-Year will be
excluded from the aligned population of the ACO retroactive to the start of the
Performance-Year.

 

Prior to financial settlement, Next Generation Beneficiaries will also be
excluded if:

 

1.The Next Generation Beneficiary was a resident of a county that was part of
the ACO’s service area in the last month of the 2-year alignment period but was
a resident of a county that was not part of the ACO’s service area in the
performance-year.

2.During the base- or Performance-Year (respectively, for base-year and
performance-year aligned beneficiaries) at least 50% of Qualified Evaluation and
Management (QEM) services used by the Next Generation Beneficiary were from
providers practicing outside the ACO’s service area.

 

The same requirements apply to the base year. However, all alignment-eligibility
requirements can be applied to beneficiaries aligned in the base-year at the
time alignment is performed.

  



 

 

5 Alignment methods are described in Appendix A.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

3.0 Definitions 7



 



3.6Reference beneficiaries



 

The reference beneficiaries, or population, for the base-year or
Performance-Year will consist of all beneficiaries who are alignment-eligible in
the base-year or Performance-Year.

 

3.7Expenditure

 

Subject to the exceptions discussed below, the expenditure incurred by an
alignment-eligible beneficiary, for purposes of financial calculations for any
Performance Year or baseline period, is the sum of all Medicare payments on
claims for services covered by Part A or Part B of Medicare. All services
covered by Part A or Part B are used in financial calculations, including, but
not limited to:

 

1.Inpatient claims;

2.Skilled Nursing Facility (SNF) claims;

3.Home Health Agency (HHA) claims;

4.Hospice claims.

5.Physician claims:

6.Outpatient claims; and,

7.Durable Medical Equipment (DME) claims.

 

The expenditure used in financial calculations is the total amount paid to
providers on claims:

 

1.For services covered by Medicare Parts A and B;

2.That are incurred during the base- or Performance-Year; and

3.That are paid within 3 months of the close of the base- or Performance-Year.

 

The incurred date for a claim is determined by the date of service. The date of
service is the “through date” of the period covered by the claim. In the case of
claims for inpatient, outpatient, SNF, HHA and hospice claims, the “date of
service” is the through date on the Part A claim header record. In the case of
hospital physician, and DME claims, the date of service is the through date on
the line item claim record.

 

The paid date for a claim is the effective date of the claim in conjunction with
the date the claim is loaded into the Integrated Data Repository (IDR).

 

3.7.1Exclusion of certain provider payments

 

Medicare inpatient pass-through payment amounts (estimates) for inpatient
services are excluded from expenditures.

 

Direct Graduate Medical Education, PQRS, eRx, and EHR incentive payments for
eligible professionals, and EHR incentive payments to hospitals that are not
reflected in provider payments under the FFS payment systems are excluded from
expenditure calculations.

 

Uncompensated Care (UCC) payments are excluded from the baseline and
performance-year expenditure of beneficiaries.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 



 

3.0 Definitions 8

 

3.7.2Indirect Medicare Education and Disproportionate Share Hospital payments

 

Indirect Medical Education (IME) and Disproportionate Share Hospital (DSH)
payments are included in calculation of the baseline and Performance-Year
expenditure, but are excluded from the expenditure used in the calculation of
the regional and national efficiency adjustments.6

 

3.7.3Budget sequestration

 

All financial calculations will be based on the amount of payment that would
have been made to providers if sequestration had not been required (i.e., on a
pre-sequestration basis).

 

3.7.4Effect of Population-based Payment (PBP)

 

Under the NGACO Model, an ACO can elect to participate in Population-Based
Payments, under which certain Next Generation Participants may agree to receive
Population Based Payment Fee Reductions, which will reduce their FFS payment
reimbursements from CMS. These reductions in FFS payments will not be included
in the calculation of the base-year or Performance-Year expenditure of the ACO
(i.e., the baseline and Performance-Year expenditure will be the amount that
would have been paid to the Next Generation Participant if the Population-Based
Payment Fee Reductions had not been made).

 

3.7.5Adjustment for performance-based provider payment incentives

 

By November 2016, CMS will determine whether and how to adjust the NGACO
Benchmark and Performance-Year expenditure so that performance-based provider
payment incentives (including but not limited to value-based purchasing,
physician payment value modifiers, PQRS, and incentives to promote meaningful
use of electronic health records) do not under- or over-state savings or losses.

 

If determined to be necessary, the NGACO Benchmark and Performance-Year
expenditure will be adjusted not earlier than Performance-Year 2 (CY2017), and
quarterly financial reporting will identify these adjustments.

 

3.7.6.Bundled Payments for Care Improvement Initiative

 

When determining the expenditures incurred by NGACO-aligned beneficiaries for
purposes of financial reconciliation for a performance year, CMS will exclude
Bundled Payments for Care Improvement (BPCI) initiative Net Payment
Reconciliation Amounts only in those cases where including these BPCI Net
Payment Reconciliation Amounts would be the sole reason that an ACO would incur
shared losses or not qualify to receive shared savings. Consistent with Section
3.9 of this Appendix, in all other cases, the BPCI Net Reconciliation Amounts
will be included in the determination of expenditures incurred by NGACO-aligned
beneficiaries.

 

 



 

6 IME and DSH payments are excluded from the expenditure used to calculate the
efficiency ratios because they are unrelated to an ACO’s efficiency.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

4.0 NGACO benchmark for each entitlement category 9

 

3.8Capped expenditure

 

The capped expenditure for a base-year or Performance-Year that accrues to the
entitlement category by the beneficiary is the lesser of:

 

1.The expenditure accrued to the category by the beneficiary during the year;
and,

2.The expenditure cap that applies to that entitlement category for that year.

 

The expenditure cap is based on the experience accrued by the beneficiary to the
entitlement category. It is equal to the product of:

 

1.The PBPM cap on expenditures for the entitlement category for that year;

2.The number of months that the beneficiary accrued to the entitlement category
during the year;

 

The PBPM cap on expenditures for a given entitlement category is the 99th
percentile of the expenditure PBPM amount incurred by all alignment-eligible
beneficiaries who accrue experience to the entitlement category during the year.
Expenditure caps will be based on national experience.

 

When required by a calculation (e.g., for a capped baseline or for the
calculation of an efficiency ratio), the capped expenditure incurred by a
beneficiary is determined separately by entitlement category based on the
expenditure incurred by a beneficiary during months in which the beneficiary
contributed experience to an entitlement category.

 

3.9Provider payments made outside of standard claims systems

 

Subject to Section 3.7.6 of this Appendix, payments and adjustments to payments
for services provided to identifiable beneficiaries that are made outside the
standard Part A and Part B claims systems will also be included in calculation
of the ACO and reference baseline and performance-period expenditures.

 

3.10Quality Measures

 

Quality measures and performance standards in the NGACO Model will be aligned
with those in MSSP and other CMS quality measurement efforts. For each
Performance Year, the Model will generally follow quality domains, measures,
benchmarking methodology, sampling, and scoring as reflected in the most recent
final regulations for MSSP and the Physician Fee Schedule. Appendix F describes
quality measurement for the NGACO Model.

 

4.1NGACO benchmark for each entitlement category

 

Separate benchmarks will be calculated for each entitlement category. The
Benchmark for an entitlement category is calculated in four steps:

 

1.Step 1: Calculate the NGACO baseline expenditure for the entitlement category;

2.Step 2: Calculate the trended baseline by applying a projected regional trend
component;

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

5.0 Trended baseline 10

 

3.Step 3: Calculate the risk-adjusted trended baseline by apply a risk
adjustment factor reflecting the difference between the average risk of the
base-year aligned beneficiaries and the average risk of the performance-year
aligned beneficiaries; and,

4.Step 4: Calculate the Benchmark by applying a quality- and efficiency-adjusted
discount.

 

The baseline expenditure and projected regional trend are discussed in section
5. Risk adjustment is discussed in section 6. The calculation of the quality-
and efficiency-adjusted discount is discussed in section 7. The use of the
Benchmark in financial settlement is discussed in section 8.

 

5.0Trended baseline

 

The trended baseline for an entitlement category will be set prospectively on
the basis of the NGACO’s baseline expenditure for the entitlement category and a
projected regional trend.

 

For a given Performance Year, the trended baseline for each entitlement category
is the product of the NGACO baseline expenditure and the regional trend.

 

5.1NGACO baseline expenditure

 

The baseline expenditure PBPM for an entitlement category is the total capped
expenditure accrued to the entitlement category by all base-year aligned
beneficiaries divided by the total months accrued to the entitlement category by
those beneficiaries.

 

5.2Projected regional trend

 

A projected regional trend will be calculated for each entitlement category. It
will be the product of:

 

1.A National projected FFS trend (expenditure percentage growth rate) for the
entitlement category similar to that currently used by the Medicare Office of
the Actuary (OACT) in its calculation of the Medicare Advantage county ratebook;
and,

2.A regional GAF trend-adjustment that accounts for the impact of the
performance-year Medicare geographic price factors on baseline expenditure.

 

The projected regional trend will be set prior to the start of the Performance
Year and will be applied to final settlement without retrospective adjustments
to account for the difference between projected and actual trend. Under limited
circumstances, CMS may adjust the projected trend in response to unforeseeable
events such as legislative actions that have a substantial impact on Medicare
FFS expenditures.

 

5.3Projected national FFS trend

 

The projected national FFS expenditure trend (percentage growth rate) will be
determined using assumptions and methods similar to those used by the Medicare
Office of the Actuary (OACT) to calculate the Medicare Advantage (MA) county
ratebook. OACT calculates a projected FFS United States

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

5.1 Trended baseline 11

 

Per Capita Cost (USPCC), which is used in the calculation of the ratebook.7
Adjustments to the projected FFS USPCC may be made to take into account
differences in the expenditure trend of the FFS population as a whole, and the
subset of FFS beneficiaries eligible to be aligned to ACOs (see Section 3.5).
The beneficiaries eligible for alignment to an NGACO (i.e., NGACO reference
beneficiaries) are the vast majority of FFS beneficiaries.

 

For each Performance Year the projected trend will be the projected percentage
difference between the base year (CY2014) and:

 

1.In PY1: CY2016

2.In PY2: CY2017

3.In PY3: CY2018

 

The prospective projected trend will be set in the quarter prior to the start of
the performance-year using OACT’s most recent projection of FFS spending for the
performance year. For example, in Performance Year 1 (2016), the trend is from
2014 through 2016, and will be set during the last quarter of 2015.

 

5.4GAF trend adjustment

 

Medicare FFS payments under most Medicare payment systems are adjusted to
reflect the cost-of- doing-business in the local geographic area in which the
provider operates. Examples of these Geographic Adjustment Factors (GAFs) are
the Medicare area wage index (AWI) and the geographic practice cost index
(GPCI). These local geographic price adjustments are updated annually.

 

The purpose of the GAF trend adjustment in the NGACO Model is to prevent the
benchmark from being unfairly understated (or overstated) because of differences
between the GAFs that Medicare used to calculate provider payments in the
base-year (CY2014) and the performance-year.

 

Separate GAF trend-adjustments will be calculated for the Aged/Disabled and ESRD
populations.

 

 



 

7 The methodology used by OACT to project the FFS spending is described in the
Annual Report of the Trustees of the Federal Hospital insurance and Federal
Supplementary Medical Insurance Trust Funds:
https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-Reports/ReportsTrustFunds/Downloads/TR2015.pdf.
The projected FFS USPCC is used by OACT in the calculation of the Medicare
Advantage county ratebook. The projected FFS USPCC for 2016 was published in the
Announcement of Calendar Year (CY) 2016 Medicare Advantage Capitation Rates and
Medicare Advantage and Part D Payment Policies and Final Call Letter published
April 6:
https://www.cms.gov/Medicare/Health-Plans/MedicareAdvtgSpecRateStats/Downloads/Announcement2016.pdf.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

5.0 Trended baseline 12

 

5.4.1Calculation of GAF trend adjustment factors

 

The GAF trend adjustment factor for a county is an estimate of the impact on
base-year provider payments for services provided to reference beneficiaries
residing in the county of the difference between the base-year Medicare GAFs and
the performance year Medicare GAFs.

 

The GAF trend-adjustment factor for a county will be the ratio of:

 

1.The county PBPM expenditure calculated after adjusting base year claims to
reflect the impact on provider payments of the geographic pricing factors that
Medicare will use in the performance year; to,

2.The actual incurred county PBPM expenditure (reflecting the geographic pricing
factors that Medicare used to calculate provider payments in the base year).

 

The GAF-trend adjustment factor will be calculated prospectively for
alignment-eligible beneficiaries in each county in the base year and will have
no impact on the national FFS trend.

 

The GAF trend-adjustment factor for an ACO will be the person-month weighted
average of county GAF- trend adjustment factors, where the weights are the ACO
aligned beneficiary person months residing in each county.

 

5.4.2GAF trend-adjusted baseline claims

 

To calculate the GAF trend adjustment, baseline claims will be adjusted to
reflect the impact of Performance-Year GAFs on baseline expenditures. Baseline
claims will be adjusted using appropriately weighted performance year geographic
pricing factors. For example:

 

·The geographic price adjustment under the Inpatient Prospective Payment System
(IPPS), the Area Wage Index (AWI), is weighted by the proportion of cost that is
attributable to labor.

·Under the Physician Fee Schedule, the three Geographic Practice Cost Indexes
(GPCIs) are weighted by the corresponding relative value units.

 

Adjusted payment amounts using Performance-Year geographic pricing factors will
be calculated for each the following types of claims:

 

1.Inpatient claims paid under Prospective Payment Systems.

2.Outpatient claims paid under the Hospital Outpatient Prospective Payment
System (HOPPS).

3.Skilled Nursing Facility claims paid under the SNF Prospective Payment System.

4.Home Health claims paid under the HHA Prospective Payment System.

5.Hospice claims.

6.Physician claims paid under the Physician Fee Schedule.

7.Claims paid under the Renal Dialysis Prospective Payment System.

 

For all other claims, the adjusted payment amount will be equal to the amount
actually paid.

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

6.0 Risk Adjustment of Trended Baseline 13

 

6.1Risk Adjustment of Trended Baseline

 

The trended baseline (see Section 5) will be risk adjusted to account for the
difference between:

 

1.The average health status of the ACO’s base-year aligned beneficiaries; and,

2.The average health status of Next Generation Beneficiaries aligned in the
Performance Year.

 

This difference in risk will be measured using Centers for Medicare & Medicaid
Services Hierarchical Condition Categories risk scores (HCC risk scores).

 

6.1Risk scores

 

HCC risk scores are used to more accurately measure the expected expenditure for
a Performance Year of a beneficiary that is based on the clinical conditions for
which a beneficiary was treated in the prior year. CMS maintains HCC prospective
risk adjustment models for the Medicare Advantage (MA) program. HCC risk models
are prospective in the sense that diagnoses obtained from claims in the prior
year are used to predict expenditure in the current year. For example, diagnoses
from claims for services provided in CY2013 are used to calculate the CY2014
risk score, which represents the beneficiary’s expected CY2014 expenditures. HCC
risk scores are calculated for all Medicare beneficiaries, including FFS
beneficiaries. Thirteen separate models are used to predict the cost of
different beneficiary subpopulations including:

 

1.Community-residing Aged/Disabled beneficiaries;

2.Aged/Disabled beneficiaries residing in long-term institutional settings;

3.New Aged/Disabled Medicare enrollees;

4.Aged/Disabled beneficiaries with functioning graft (post-kidney-transplant);

5.ESRD beneficiaries receiving dialysis;

6.ESRD beneficiaries during the three months following a kidney transplant.

 

One or more of the risk scores calculated using these models may be applicable
to a beneficiary during a given calendar month. For example, a beneficiary who
has been living in the community may become a resident of a long-term care
institution during the year. The risk score from the community-residing model
will be used for months in which the beneficiary was living in the community,
while the long-term institutional risk score will be used for months in which
the beneficiary is a long-term resident of a nursing facility.

 

The MA risk adjustment model(s) that are used for each Benchmark and Performance
Year will be used for risk adjustment in the NGACO Model. For example, the BY
(CY2014) risk score(s) for a beneficiary will be the risk score(s) that were
developed for the beneficiary using the MA risk adjustment models for CY2014.
Risk scores without the MA coding intensity adjustment will be used for ACO risk
adjustment.

 

6.2“Re-normalization” of Risk Scores

 

Risk scores will be “re-normalized” to the average risk score of all
alignment-eligible beneficiaries contributing experience to an entitlement
category (e.g., A/D or ESRD) in each base- or Performance- Year. As a result, in
each base- or Performance-Year the average re-normalized risk score for an
entitlement category has a value of one (1.000). In other words, the risk scores
are re-normalized to the reference population. A beneficiary’s “re-normalized”
risk score for months in which a beneficiary contributes experience to an
entitlement category is:

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

6.1 Risk Adjustment of Trended Baseline 14

 

1.The beneficiary’s average risk score for months in which the beneficiary
contributed experience to the entitlement category during the base- or
Performance-Year; divided by,

2.The average risk score of all beneficiaries who contribute experience to the
category during the base- or Performance-Year.

 

The re-normalized risk score is calculated on a person-month weighted basis. An
ACO’s re-normalized risk score measures the extent to which the beneficiaries
aligned with the ACO who contribute experience to an entitlement category have a
higher or lower expected cost in a base- or a Performance- Year relative to the
average beneficiary contributing experience to that entitlement category in that
year.

 

Using Aged/Disabled beneficiaries as an example,

 

1.If the average risk score of the BY/CY2014 Next Generation Beneficiaries for a
given NGACO is 1.052; and,

2.The average risk score of all BY/CY2014 reference beneficiaries is 1.038;

3.Then the re-normalized risk score of the Next Generation Beneficiaries is
1.013 (= 1.052 ÷ 1.038).

 

The re-normalized risk score can be interpreted as an estimate of the amount by
which the expected cost of NGACO’s aligned Aged/Disabled beneficiaries in a
given entitlement category differs from the expected cost of all NGACO
alignment-eligible beneficiaries in that entitlement category. In the above
example, the expected cost of the NGACO’s Next Generation Beneficiaries is 1.3%
higher than the expected cost of all NGACO alignment-eligible (reference)
beneficiaries.

 

6.3Risk ratio

 

For a given Performance Year and entitlement category, the risk ratio will equal
the ratio of:

 

1.The average HCC risk score of Next Generation Beneficiaries aligned in the
Performance Year; to

2.The average HCC risk score for aligned beneficiaries in the base year.

 

For example, in PY1 (CY2016), the risk ratio for an entitlement category is
equal to:

 

1.The average PY1 (CY2016) HCC risk score of all CY2016 Next Generation
Beneficiaries belonging to the entitlement category in CY2016; divided by

2.The average BY (CY2014) HCC risk score of all CY2014-aligned beneficiaries
belonging to the entitlement category in CY2014.

 

The risk ratio for the ACO aligned beneficiaries between the baseline and the
performance year will be capped at 0.97 and 1.03 (a percentage change of ±3%
from base-year to performance-year).

 



NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

7.0 Quality- and efficiency-adjusted discount 15

 

6.4Risk-adjusted trended baseline

 

For a given performance year, the trended, risk adjusted baseline for each
entitlement category is the product of the trended baseline and the risk ratio.

 

The risk-adjusted trended baseline will be retrospectively adjusted for final
reconciliation based on the final risk scores for the Performance Year. For
example, the PY1/CY2016 final risk scores are expected to be released in April
2017. The PY1/CY2016 final Benchmark will be updated to reflect the final
PY1/CY2016 risk scores.

 

To the extent that preliminary or mid-year risk scores for the Performance Year
are available during the Performance Year, CMMI may update the prospective
Benchmark in the quarterly financial reports.

 

7.1Quality- and efficiency-adjusted discount

 

The NGACO Benchmark will be calculated by applying to the trended, risk-adjusted
baseline an efficiency- and quality-adjusted discount. The adjusted discount is:

 

1.A standard discount of 2.25%.

2.MINUS: A regional efficiency adjustment of ±1.0%

3.MINUS: A national efficiency adjustment of ±0.5%

4.MINUS: A quality adjustment to the standard discount of up to +1.0%

 

The adjusted discount for an NGACO can, therefore, vary from 0.0% to 3.75% as
shown in table 7.0.

 

Table 7.0. Minimum and maximum quality- and efficiency-adjusted discount

 

   High efficiency /
high quality ACO   Low efficiency /
low quality ACO  The standard discount   2.25%   2.25% MINUS: Regional
efficiency adjustment¹   1.0%   -1.0% MINUS: National efficiency adjustment² 
 0.5%   -0.5% MINUS: Quality adjustment   1.0%   0.0% EQUALS: Quality- and
efficiency-adjusted discount   0.0%   3.75%

 

¹The regional efficiency adjustment may be a positive or negative value between
+1.0% and -1.0%. An “efficient” (low cost) ACO has a positive efficiency
adjustment which is subtracted from the standard discount. The regional
efficiency adjustment therefore reduces the standard discount for a low cost
ACO. An “inefficient” (high cost) ACO has a negative efficiency adjustment that
is subtracted from the standard discount. The regional efficiency adjustment
therefore increases the standard discount for a high cost ACO.

²The national efficiency adjustment may be a positive or negative value between
+0.5% and -0.5%. An “efficient” (low cost) ACO has a positive efficiency
adjustment which is subtracted from the standard discount. The national
efficiency adjustment therefore reduces the standard discount for a low cost
ACO. An “inefficient” (high cost) ACO has a negative efficiency adjustment that
is subtracted from the standard discount. The national efficiency adjustment
therefore increases the standard discount for a high cost ACO.

 

Separate quality- and efficiency-adjusted discounts will be calculated for
Aged/Disabled and ESRD benchmarks. The efficiency adjustments will be calculated
separately for Aged/Disabled and ESRD beneficiaries and may differ. However, the
same quality adjustment will apply to both Aged/Disabled and ESRD components.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

7.0 Quality- and efficiency-adjusted discount 16

 

7.1Quality adjustment to the standard discount

 

The quality adjustment to the standard Medicare savings requirement may be up to
1 percentage point. In other words, the standard discount of 2.25% may be
reduced by as much as 1 percentage point based on the ACO’s quality performance.
A higher quality score reduces the standard discount by more than a lower
quality score.

 

For each performance year, the ACO’s quality score will range from 0% (0.000) to
100% (1.000). The quality adjustment to the standard discount will be the
product of the quality score and 1%. Table 7.1 illustrates the relationship
between the quality score and the quality adjustment to the standard discount.

 

Table 7.2.2 Quality adjustment to the standard discount for selected quality
scores

 

Quality score   Adjustment  100   +1.00%  90   +0.90%  80   +0.80%  70   +0.70% 
60   +0.60%  50   +0.50%  40   +0.40%  30   +0.30%  20   +0.20%  10   +0.10%  0 
 +0.00% 

 

7.1.1Use of prior year quality score for the initial benchmark calculation

 

In PY1/CY2016, for NGACOs with agreements effective January 1, 2016, the initial
prospective Benchmark will be based on a quality score of 100 (or 100%) for all
ACOs. In the event an ACO fails to successfully report for PY1, CMS will
retrospectively adjust the quality score to zero.

 

In PY2/CY2017, the initial prospective Benchmark will be based on a quality
score of 100% as PY1 quality scores will not be available at the time that the
Benchmark is calculated. When PY1 quality scores are calculated at mid-year PY2,
CMS will update the Performance Year Benchmark.8 For NGACOs with agreements
effective January 1, 2017, the initial and mid-year update to the quality score
will be 100%.

 

 



 

8 The PY1 quality score for purposes of calculation of the PY1 quality
adjustment to the standard discount will be 100% assuming the NGACO reports all
quality measures. However, a PY1 “baseline” quality score based on the NGACO’s
performance on each quality measure will also be calculated. This PY1 “baseline”
quality score will be used to calculate the mid-year quality adjustment to the
standard discount in PY2.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

7.0 Quality- and efficiency-adjusted discount 17

 

For PY3, the prospectively-set quality score component will be based on the
quality score from PY1. PY2 quality scores will be calculated in mid-2018. When
PY2 quality scores become available, CMS will update the Performance Year
Benchmark to reflect the PY2 quality score.

 

7.1.2Use of performance-year quality score for purposes of financial settlement

 

The Performance Year Benchmark that is used in financial settlement will be
based on an adjusted discount that reflects the actual performance-year quality
score attained by the NGACO. In PY1/CY2016 the quality score used to calculate
the final adjusted discount will be 100% if all quality data reporting
requirements have been satisfied. In subsequent performance years, the quality
score will be calculated as described in the Participation Agreement.

 

For NGACOs with agreements effective January 1, 2017, the PY2/CY2017 quality
score used to calculate the final adjusted discount will be 100% unless the
quality data reporting and other requirements described in the Participation
Agreement have not been met.

 

7.1.3Minimum Quality Requirement

 

Each NGACO must meet certain minimum quality requirements, including the
submission of all data required to calculate quality scores. In the event an
NGACO does not satisfy the minimum quality requirement, it will not be allowed
to share in savings, but will be required to pay losses. The quality score for
an NGACO that does not meet the quality measurement requirements of the Next
Generation ACO Model will be zero. Details on the quality data reporting
requirements are provided in Appendix F of the NGACO’s Participation Agreement.

 

7.2Regional Baseline Efficiency Adjustment to the standard discount

 

The ratio of an ACO’s historic expenditures to regional FFS expenditures
(regional efficiency), or the “regional efficiency ratio,” will be used to
calculate a “regional efficiency” adjustment to the standard discount. The
regional efficiency adjustment is intended to recognize the baseline expenditure
“operating efficiency” of the NGACO when measured against a regional norm.

 

In this context, “operating efficiency” indicates whether the ACO’s baseline
expenditure PBPM is higher or lower than the “average” baseline expenditure PBPM
in the ACO’s region.9 Under this approach, ACOs achieve savings through
year-to-year improvement over historic expenditures (improvement), but the
magnitude by which they must improve will vary based on relative efficiency
(attainment). The regional efficiency adjustment to the standard discount will
be set prospectively. The regional baseline efficiency ratio will be calculated
using capped expenditures for all NGACOs.

 

The regional baseline efficiency adjustment to the standard discount ranges from
-1.0% to +1.0%. An NGACO with a base-year expenditure PBPM that is below the
prevailing regional average base-year expenditure PBPM will therefore have a
smaller adjusted discount than an NGACO with baseline expenditures that are
above average in its region.

 



 

 

9 Risk adjustment and geographic pricing adjustment are applied to the regional
efficiency adjustment. See below for details.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

7.0 Quality- and efficiency-adjusted discount 18

 

7.2.1Regional baseline efficiency ratio

 

A regional baseline efficiency ratio will be calculated for each entitlement
category. The regional efficiency ratio is a measure of the ACO’s efficiency
relative to its region. The regional efficiency ratio will be the ratio of.

 

1.The NGACO’s risk- and GAF-standardized baseline expenditure PBPM; and,

2.The NGACO’s regional risk- and GAF-standardized baseline expenditure PBPM.

 

As noted in section 3.7.2, IME and DSH will be excluded from all expenditures
when calculating the regional efficiency ratio. IME and DSH are not related to
an ACO’s regional efficiency, and inclusion of IME and DSH in the regional
expenditure ratio could create bias in the NGACO Model.

 

The NGACO’s risk- and GAF-standardized baseline expenditure PBPM for an
entitlement category is:

 

1.The NGACO’s baseline expenditure (excluding IME and DSH) PBPM; divided by

2.The product of:

a.The NGACO’s re-normalized risk score; and

b.The NGACO’s baseline GAF standardization factor.

 

The NGACO’s regional risk- and GAF-standardized baseline expenditure PBPM is the
weighted average of the risk- and GAF-standardized expenditure of the counties
in which the NGACO’s base-year aligned beneficiaries reside. The weights used
are the months accrued by the base-year aligned beneficiaries residing in each
county.

 

7.2.2GAF baseline standardization factors

 

A GAF baseline adjustment factor will be calculated for each county that
reflects the impact on base- year payments to providers and suppliers for
services provided to reference beneficiaries residing in the county of the
base-year Medicare GAFs. The resulting GAF-standardized payment is an estimate
of the payment that would have been made if no GAF adjustments had been applied
when calculating payments to providers and suppliers.

 

The GAF baseline adjustment factor for a county will be the ratio of:

 

1.The incurred PBPM expenditure (reflecting the geographic pricing factors that
Medicare used in the base-year to calculate payments to providers and
suppliers); to

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

7.0 Quality- and efficiency-adjusted discount 19

 

2.The county PBPM expenditure calculated after adjusting base year claims to
remove the impact on payments to providers and suppliers of the geographic
pricing factors that Medicare used in the base-year. 10

 

The GAF baseline adjustment factor will be calculated prospectively for
alignment-eligible beneficiaries in each county in the base year and will have
no impact on the national FFS trend.

 

The GAF baseline adjustment for an ACO will be the person-month weighted average
of county GAF baseline adjustment factors, where the weights are the ACO aligned
beneficiary person months residing in each county.

 

7.2.3GAF-adjusted baseline claims

 

The GAF baseline adjustment removes the impact on payments to providers and
suppliers of the GAFs that Medicare applied when calculating payments in the
base-year. Baseline claims will be adjusted using appropriately weighted
base-year geographic pricing factors. For example:

 

·The geographic price adjustment under the Inpatient Prospective Payment System
(IPPS), the Area Wage Index (AWI), is weighted by the proportion of cost that is
attributable to labor.

·Under the Physician Fee Schedule, the three Geographic Practice Cost Indexes
(GPCIs) are weighted by the corresponding relative value units.

 

Adjusted payment amounts using performance-year geographic pricing factors will
be calculated for each the following types of claims:

 

1.Inpatient claims paid under Prospective Payment Systems.

2.Outpatient claims paid under the Hospital Outpatient Prospective Payment
System (HOPPS).

3.Skilled Nursing Facility claims paid under the SNF Prospective Payment System.

4.Home Health claims paid under the HHA Prospective Payment System.

5.Hospice claims.

6.Physician claims paid under the Physician Fee Schedule.

7.Claims paid under the Renal Dialysis Prospective Payment System.

 

For all other claims, the adjusted payment amount will be equal to the amount
actually paid.

 

7.2.4Risk- and GAF-adjusted expenditure PBPM for each county

 

The risk- and GAF-adjusted baseline expenditure PBPM for each county is:

 



 

 

10 The calculation of the baseline GAF adjustment will be normalized such that
the adjustment neither increases nor decreases the total expenditure of the
reference population. That is the adjusted claim amount for the reference
population will equal the incurred claim amount.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

7.1 Quality- and efficiency-adjusted discount 20

 

1.The baseline expenditure (excluding IME and DSH) PBPM incurred by reference
beneficiaries residing in the county; divided by

2.The product of:

a.The weighted average re-normalized risk score of reference beneficiaries
residing in the county; and

b.The baseline GAF standardization factor of the county.

 

Separate ESRD and Aged/Disabled risk- and GAF-adjusted baseline expenditure PBPM
will be calculated for each county.

 

7.2.5Regional Efficiency Adjustment

 

For each entitlement category, the regional efficiency adjustment to the
Medicare savings requirement ranges from -1.0% to +1.0%. If the regional
efficiency ratio is:

 

·Less than 0.9, then the regional efficiency adjustment is +1.0%;

·Between 0.9 and 1.0, then the regional efficiency adjustment is between 0.0%
and +1.0%;

·Between 1.0 and 1.1, then the regional efficiency adjustment is between 0.0%
and -1.0%; and,

·Greater than 1.1, then the regional efficiency adjustment is -1.0%.

 

The floor (and ceiling) for the risk adjusted, geographically price adjusted
regional efficiency ratio that an ACO must attain to receive the “maximum” (or
“minimum”) regional efficiency adjustment is thus 10% below or above average,
respectively.

 

Table 7.2.5 shows the regional efficiency adjustment that will be applied at
selected regional efficiency ratios. Between the minimum and maximum efficiency
ratios, the adjustment is a simple linear interpolation based on the regional
efficiency ratio.

 

Table 7.2.5 Regional efficiency adjustment for selected regional efficiency
ratios

 

Regional efficiency ratio  Adjustment¹   Regional efficiency ratio  
Adjustment¹  0.90 or less   +1.00%    1.00    -0.00%  0.91   +0.90%    1.01  
 -0.10%  0.92   +0.80%    1.02    -0.20%  0.93   +0.70%    1.03    -0.30%  0.94 
 +0.60%    1.04    -0.40%  0.95   +0.50%    1.05    -0.50%  0.96   +0.40%  
 1.06    -0.60%  0.97   +0.30%    1.07    -0.70%  0.98   +0.20%    1.08  
 -0.80%  0.99   +0.10%    1.09    -0.90%  1.00   +0.00%    1.10 or higher  
 -1.00% 

 

¹The efficiency adjustment is subtracted from the standard discount. A positive
adjustment therefore reduces the standard discount, and a negative adjustment
increases it.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

7.0 Quality- and efficiency-adjusted discount 21

 

7.3National Baseline Efficiency Adjustment to the Savings Requirement

 

The ratio of an ACO’s historic expenditures to national FFS expenditures
(national efficiency), or the “national efficiency ratio”, will be used to
calculate a “national efficiency” adjustment to the standard discount. The
national efficiency adjustment is intended to recognize the baseline expenditure
“operating efficiency” of the NGACO when measured against a national norm.

 

In this context, “operating efficiency” simply means whether the ACO’s baseline
expenditure PBPM is higher or lower than the “average” baseline expenditure PBPM
in the nation as a whole. Under this approach, ACOs achieve savings through
year-to-year improvement over historic expenditures (improvement), but the
magnitude by which they must improve will vary based on relative efficiency
(attainment). The national efficiency adjustment to the standard discount will
be set prospectively.

 

The national baseline efficiency adjustment to the standard discount ranges from
-0.5% to +0.5%. An NGACO with a base-year expenditure PBPM that is below the
national average base-year expenditure PBPM will therefore have a smaller
adjusted discount applied to its risk-adjusted trended baseline than an NGACO
with baseline expenditures that are above average nationally.

 

The national baseline efficiency ratio will be calculated using capped
expenditures for all NGACOs.

 

7.3.1National Efficiency Ratio

 

A national baseline efficiency ratio will be calculated for each entitlement
category. The national efficiency ratio is a measure of the ACO’s efficiency
relative to the entire reference population. The national efficiency ratio will
be the ratio of.

 

1.The NGACO’s risk- and GAF-adjusted baseline expenditure PBPM; and,

2.The national risk- and GAF-adjusted baseline expenditure PBPM.11

 

As noted in section 3.7.2, IME and DSH will be excluded from all expenditures
when calculating the national efficiency ratio. IME and DSH are not related to
an ACO’s national efficiency, and inclusion of IME and DSH in the national
expenditure ratio could create bias in the NGACO Model.

 

The NGACO’s risk- and GAF-adjusted baseline expenditure PBPM for an entitlement
category is discussed in section 7.2.1.

 

 

11 The national risk- and GAF-adjusted baseline expenditure PBPM will, because
of the steps taken to ensure that the standardization process neither increases
nor decreases total expenditures, will equal the incurred expenditure PBPM of
the reference population.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

8.1 NGACO Financial Settlement 22

 

7.3.2National Efficiency Adjustment

 

The national efficiency adjustment to the Medicare savings requirement ranges
from -0.5% to 0.5%. If the national efficiency ratio is:

 

·Less than 0.9, then the national efficiency adjustment is +0.5%;

·Between 0.9 and 1.0, then the national efficiency adjustment is between 0.0%
and +0.5%;

·Between 1.0 and 1.1, then the national efficiency adjustment is between 0.0%
and -0.5%;

·Greater than 1.1, then the national efficiency adjustment is -0.5%.

 

The floor (and ceiling) for the risk adjusted, geographically price adjusted
national efficiency ratio that an ACO must attain to receive the “maximum” (or
“minimum”) national efficiency adjustment is thus 10% below or above average,
respectively. Between the minimum and maximum efficiency ratios, the adjustment
is a simple linear interpolation based on the national efficiency ratio.

 

Table 8.3.2 shows the national efficiency adjustment that will be applied at
selected national efficiency ratios.

 

Table 7.3.2. National efficiency adjustment for selected national efficiency
ratios

  

National efficiency ratio  Adjustment¹   National efficiency ratio  
Adjustment¹  0.90 or less   +0.50%    1.00    -0.00%  0.91   +0.45%    1.01  
 -0.05%  0.92   +0.40%    1.02    -0.10%  0.93   +0.35%    1.03    -0.15%  0.94 
 +0.30%    1.04    -0.20%  0.95   +0.25%    1.05    -0.25%  0.96   +0.20%  
 1.06    -0.30%  0.97   +0.15%    1.07    -0.35%  0.98   +0.10%    1.08  
 -0.40%  0.99   +0.05%    1.09    -0.45%  1.00   +0.00%    1.10 or higher  
 -0.50% 

 

¹The efficiency adjustment is subtracted from the standard discount. A positive
adjustment therefore reduces the standard discount, and a negative adjustment
increases it.

 

8.1NGACO Financial Settlement

 

As discussed in section 4, the NGACO Benchmark PBPM for each entitlement
category is the product of:

 

1.The trended, risk adjusted ACO baseline; and,

2.The quality- and efficiency-adjusted discount.12

 



 



12 Technically, the PBPM benchmark is equal to the trended risk-adjusted
baseline multiplied by 1 minus the quality- and efficiency adjusted discount.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

8.1 NGACO Financial Settlement 23

 

The overall NGACO Benchmark expenditure for a Performance-Year is the sum of two
amounts:

 

1.The Benchmark for Aged/Disabled beneficiaries multiplied by the person-months
accrued by to the Aged/Disabled entitlement category by Next Generation
Beneficiaries during the Performance-Year; and,

2.The Benchmark for ESRD beneficiaries multiplied by the person-months accrued
by to the ESRD entitlement category by Next Generation Beneficiaries during the
Performance-Year.

 

This can be expressed as a PBPM Benchmark by dividing the Benchmark expenditure
by the number of person-months accrued during the Performance-Year by aligned
beneficiaries.13

 

8.1Savings/Losses Amount

 

An NGACO’s aggregate gross savings or losses will be determined by subtracting
the expenditure incurred by Performance-Year aligned beneficiaries in the
Performance-Year from the NGACO’s Benchmark expenditure.

 

The risk arrangement selected by the NGACO will determine the portion of the
aggregate gross savings that will be paid to (or the portion of the gross loss
that will be recovered from) the NGACO. The NGACO Model offers two risk
arrangements:

 

1.Arrangement A: 80% shared savings/losses, ACO selects a savings/losses cap
between 5-15%.

2.Arrangement B: 100% shared savings/losses, ACO selects a savings/losses cap
between 5-15%.

 

The shared savings (loss) for an NGACO that elects Arrangement A will be 80% of
the difference between the Benchmark expenditure for the Performance Year and
the expenditure incurred during the Performance-Year.

 

The shared savings (loss) for an NGACO that elects Arrangement B will be 100% of
the difference between the Benchmark expenditure for the Performance Year and
the expenditure incurred during the Performance-Year.

 

Budget sequestration will apply to shared savings payments, but will not apply
to recover of shared losses. For example, if the budget sequestration rate is
2%, the shared savings payment to the NGACO will be 98% of the shared savings
amount, but 100% of the shared loss amount will be recovered from the NGACO.

 



 



13 The combined benchmark is, therefore, simply the person-month weighted
average of the Aged/Disabled and ESRD PBPM benchmarks.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

8.0 NGACO Financial Settlement 24

 

8.2Alternative payment arrangements

 

Under the Next Generation ACO Model, an NGACO may participate in alternative
payment arrangements, including an infrastructure payment arrangement,
population-based payment (PBP), and (starting in Performance Year 2)
all-inclusive population-based payment (AIPBP).

 

The payment made over the course of the performance-year to an NGACO that
receives infrastructure payments will be deducted from any savings (or added to
any loss) during financial settlement and will be considered Other Monies Owed
in accordance with Appendix G of the Participation Agreement.

 

The payments that are made to an NGACO that participates in population-based
payment will be reconciled with the reduction in FFS payments in accordance with
Appendix H of the Participation Agreement. If the FFS reduction is less than the
PBP payment, the difference will be deducted from the savings payment or added
to the loss and be considered Other Monies Owed. If the FFS reduction is greater
than the PBP payment, the difference will be added to the savings payment or
added to the loss and be considered Other Monies Owed.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 25

 

Appendix A. Next Generation ACO Model Alignment Procedures

 

A.1Alignment Years

 

Each Performance Year or base-year is associated with two alignment-years. The
first alignment-year for a Performance Year or base-year is the 12-month period
ending 18 months prior to the start of the Performance Year or base-year. The
second-alignment year is the 12-month period ending 6 months prior to the start
of the Performance Year or base-year. In this document, an Alignment Year is
identified by the calendar year in which the alignment-year ends. For example,
Alignment Year 2014 (AY2014) is the 12-month period ending in June 2014.

 

Table A.1 specifies the period covered by each base year and Performance Year,
and their corresponding alignment years.

 

A.2Definitions used in alignment procedures

 

A.2.1Alignment-eligible beneficiary

 

A beneficiary is alignment-eligible for a base- or Performance-Year if:

 

1.During the related 2-year alignment period, the beneficiary had at least one
paid claim for a QEM (Qualified Evaluation and Management) service; and,

2.During the base- or Performance Year, the beneficiary:

a.Was covered under Part A in January;

b.Has no months of coverage under only Part A;

c.Has no months of coverage under only Part B;

d.Has no months of coverage under a Medicare Advantage or other Medicare managed
care plan;

e.Has no months in which Medicare was the secondary payer;

f.Was a resident of the United States;

 

A beneficiary may be alignment-eligible in a base-year but not a Performance
Year and may be alignment-eligible in a Performance Year but not a base-year.

 

A.2.2“Alignable” beneficiary

 

To be aligned, a beneficiary necessarily must have at least one paid claim for a
QEM service during the 2- year alignment period, but the beneficiary is not
required to be alignment-eligible in either of the two alignment years.
Consequently, the beneficiaries who are aligned for a base year or a Performance
Year, prior to the application of the requirements for alignment-eligibility,
include all beneficiaries who have at least one QEM service that was paid by
fee-for-service Medicare during the 2-year alignment period. These beneficiaries
may be referred to as “alignable” beneficiaries.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 26

 

A.2.3NGACO Service Area

 

The NGACO’s Service Area consists of all counties in which Next Generation
Professionals who are primary care specialists have office locations and the
adjacent counties. The counties in which Next Generation Participants have
office locations will be referred to as the “core” service area. The counties
adjacent to the “core” service area may be referred to as the “extended” service
area. The NGACO is responsible for identifying the counties in which their Next
Generation Professionals have office locations, i.e., the “core” service area.

 

A.2.4Qualified Evaluation & Management services

 

Qualified Evaluation & Management (QEM) services are identified by the
Healthcare Common Procedure Coding System (HCPCS) codes listed in Addendum A,
Table A-1, and physician specialty. Specifically, a QEM service is a claim for a
primary care service provided by a primary care specialist or, for purposes of
the 2nd stage of the 2-stage alignment algorithm discussed in section A.6, one
of the selected non-primary care specialist.

 

In the case of claims submitted by physician practices, the specialty of the
practitioner providing a primary care service will be determined by the CMS
specialty code appearing on the claim. The specialty codes that identify primary
care and selected non-primary care specialties are listed in Addendum A, Tables
A-2 or A-3.

 

In the case of claims submitted by institutional practices, the specialty of the
practitioner providing a primary care service will generally be determined based
on the physician’s primary specialty as recorded in NPPES or PECOS.

 

A.2.5Primary care services

 

In the case of claims submitted by physician practices, a primary care service
is identified by the HCPCS code appearing on the claim line. HCPCS codes
identifying primary care services are listed in Addendum A, Table A-1.

 

In the case of claims submitted by an FQHC (type of bill = 77x) a primary care
service is identified by HCPCS code appearing on the line item claim for the
service.

 

In the case of claims submitted by an RHC (type of bill = 71x) a primary care
service is identified by HCPCS code appearing on the line item claim for the
service.

 

In the case of claims submitted by a CAH2 (type of bill = 85x) a primary care
service is identified by HCPCS code appearing on the line item claim (for
revenue centers 096x, 097x, or 098x) for the service.

 

A.2.6Primary care specialists

 

A primary care specialist is a physician or non-physician practitioner (NPP)
whose principal specialty is included in Addendum A, Table A-2.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 27

 

For purposes of applying the provider exclusivity requirements, the physician or
NPP’s specialty will be determined based on the physician or NPP’s current
information in the National Plan & Provider Enumeration System (NPPES) at the
time the participating provider data is submitted to the Center for Medicare and
Medicaid Innovation (CMMI).

 

For purposes of applying the 2-stage alignment algorithm described in section
A.6, the physician or NPP’s specialty will be determined based on the CMS
Specialty Code recorded on the claim for a qualified E&M service. In the case of
QEM services obtained from FQHC, RHC, or CAH Method 2 (CAH2) providers the
specialty code may be determined based on the physician’s primary specialty as
recorded in NPPES or PECOS.

 

A.2.7Next Generation Participant

 

A Next Generation Participant is a physician or non-physician practitioner (NPP)
as defined in the Participation Agreement.

 

Next Generation Participants are identified by either:

 

1.In the case of physician practices, a combination of Taxpayer Identification
Number (TIN) and the practitioner’s individual National Provider Identifier
(NPI).

2.In the case of institutional practices (including FQHCs, RHCs, and CAH2s), a
combination of a CMS Certification Number (CCN) and the practitioner’s
individual NPI.

 

A Next Generation Participant who is a primary care specialist may be identified
as a Next Generation Participant by one and only one NGACO.

 

A.2.8Participating practice

 

A participating practice is:

 

1.A physician practice;

2.A Federally Qualified Health Center (FQHC);

3.A Rural Health Clinic (RHC); or,

4.A Critical Access Hospital that elects payment under Method 2 (CAH2) that has
an agreement with an NGACO.

 

A participating physician practice is identified by TIN.

 

An FQHC, RHC, or CAH2 practice is identified by TIN, CCN, and an organizational
NPI.

 

A.2.9Participating practitioner (professional)

 

A participating practitioner (professional) is a physician or non-physician
practitioner (NPP) identified by an individual National Provider Identifier
(NPI) who is a member of a participating practice. A practitioner may be a
member of more than one practice and may participate in more than one NGACO.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 28

 

A.2.10Legacy practice identifiers

 

A legacy practice identifier is a TIN or CCN that was used by a Next Generation
Participant or Professional to bill for services provided to Medicare
beneficiaries in an alignment-year for any of the base- or Performance-Years but
that will not be used by that Next Generation Participant or Professional during
the Performance Year.

 

A sunsetted legacy practice identifier means that the TIN or CCN is no longer
used by any Medicare providers and/or suppliers. NGACOs may include sunsetted
legacy practice identifiers on their Next Generation Participant list.

 

An active legacy practice identifier is a TIN or CCN that is no longer used by a
Next Generation Participant, but is still in use by some Medicare providers
and/or suppliers that are not Next Generation Participants. Active legacy
practice identifiers may only be included on the NGACO Participant List with
written agreement from the practice. Next Generation ACOs will submit legacy
practice identifier acknowledgement forms annually for each active legacy
practice.

 

A legacy practice identifier (a TIN or CCN) cannot be used to identify a Next
Generation Participant if the practice it identifies is participating in or
intends to participate in a Medicare Shared Savings Program ACO during the
Performance Year.

 

A.3Quarterly exclusion of beneficiaries during the Performance Year

 

Alignment-eligibility requirements 2.a through 2.f (see section A.2.1) will be
applied during the Performance Year in the first month of each calendar quarter.

 

A beneficiary who is determined not to be alignment-eligible in one quarter will
be continue to be considered ineligible even if subsequent updates to
eligibility data indicate that the beneficiary was eligible in a subsequent
quarter. Once a beneficiary is excluded in a Performance Year, the beneficiary
is removed from all financial calculations for that year. All alignment-eligible
Next Generation Beneficiaries except those who die during the Performance Year
will, therefore, contribute 12 months of experience to the Performance Year
expenditures.

 

A.4Alignment of beneficiaries

 

Next Generation Beneficiaries are identified prospectively, prior to the start
of the Performance Year. Similarly, the beneficiaries who are aligned in each
base-year for the purpose of calculating the baseline expenditure are identified
on the basis of each beneficiary’s use of QEM services in the 2-year alignment
period ending prior to the start of the base-year.

 

Alignment of a beneficiary is determined by comparing:

 

1.The weighted allowable charge for all QEM services that the beneficiary
received from each NGACOs’ Next Generation Participants;

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 29

 

2.The weighted allowable charge for all QEM services that the beneficiary
received from each physician practice (including institutional practices) whose
members are not participating in an NGACO.

 

A beneficiary is aligned with the NGACO or the physician practice from which the
beneficiary received the largest amount of QEM services during the 2-year
alignment period. A beneficiary will generally be aligned with a Next Generation
ACO if he or she received the plurality of QEM services during the 2-year
alignment window from Next Generation Participants.

 

Only claims that are identified as being provided by the primary care
specialists listed in Addendum A, Table A-2 and the non-primary care specialists
listed in table A-3 will be used in alignment calculations.

 

A.5Use of weighted allowable charges in alignment

 

The allowable charge on paid claims for services received during the two
alignment-years associated with each base- or Performance Year will be used to
determine the Next Generation ACO or physician practice from which the
beneficiary received the most QEM services.

 

1.The allowable charge for QEM services provided during the 1st (earlier)
alignment-year will be

weighted by a factor of ⅓.

2.The allowable charge for QEM services provided during the 2nd (later or more
recent) alignment-

year will be weighted by a factor of ⅔.

 

The allowable charge that is used in alignment will be obtained from claims for
QEM services that are:

 

1.Incurred in each alignment-year as determined by the date-of-service on the
claim line-item; and,

2.Paid within 3 month following the end of the 2nd alignment-year as determined
by the effective date of the claim.

 

A.6The 2-stage alignment algorithm

 

Alignment for a base- or performance-year uses a two-stage alignment algorithm.

 

1.Alignment based on primary care services provided by primary care specialists.
If 10% or more of the allowable charges incurred on QEM services received by a
beneficiary during the 2-year alignment period are obtained from physicians and
practitioners with a primary care specialty as defined in Addendum A, Table A-2,
then alignment is based on the allowable charges incurred on QEM services
provided by primary care specialists.

2.Alignment based on primary care services provided by selected non-primary care
specialties. If less than 10% of the QEM services received by a beneficiary
during the 2-year alignment period are provided by primary care specialists,
then alignment is based on the QEM services provided by physicians and
practitioners with certain non-primary specialties as defined in Addendum A,
Table A-3.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 30

 

Provider specialty is determined by the specialty code that is assigned to the
claim during claim processing, in the case of physician claims, or by the
specialty associated with the NPI of the physician or NPP in the Medicare
provider enrollment database in the case of certain FQHC, RHC and CAH2 claims.

 

A.7Tie-breaker rule

 

In the case of a tie in the dollar amount of the weighted allowed charges for
QEM services, the beneficiary will be aligned with the provider from whom the
beneficiary most recently obtained a QEM service.

 

A.8Voluntary alignment

 

A beneficiary who has agreed to voluntary alignment for a Performance-Year with
an NGACO will be aligned to that NGACO for that Performance-Year (and related
base-year) regardless of the NGACO with which the beneficiary would be aligned
based on the 2-stage alignment algorithm.

 

Beneficiaries who have voluntarily aligned with an NGACO will also be excluded
from the base- or Performance-Year alignment if they do not meet the
alignment-eligibility requirements described in section A.2 during the base- or
Performance-Year.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 31

 

Table 2.1: Definition of base years and Performance Years

 

Period  Period covered¹  Corresponding alignment years (AY) Base Year (BY) 
01/01/2014 – 12/31/2014  BY/AY1: 07/01/2011 – 06/30/2012 (AY2012)      BY/AY2:
07/01/2012 – 06/30/2013 (AY2013) Calendar Year 2015 (CY2015)  01/01/2015 –
12/31/2015  CY2015/AY1: 07/01/2012 – 06/30/2013 (AY2013)      CY2015/AY2:
07/01/2013 – 06/30/2014 (AY2014) Performance Year 1 (PY1)  01/01/2016 –
12/31/2016  PY1/AY1: 07/01/2013 – 06/30/2014 (AY2014)      PY1/AY2: 07/01/2014 –
06/30/2015 (AY2015) Performance Year 2 (PY2)  01/01/2017 – 12/31/2017  PY2/AY1:
07/01/2014 – 06/30/2015 (AY2015)      PY2/AY2: 07/01/2015 – 06/30/2016 (AY2016)
Performance Year 3 (PY3)  01/01/2018 – 12/31/2018  PY3/AY1: 07/01/2015 –
06/30/2006 (AY2016)      PY3/AY2: 07/01/2016 – 06/30/2017 (AY2017)

 

¹The period covered is the calendar year for which the expenditures of aligned
beneficiaries will be calculated for purposes of setting the NGACO baseline or
determining performance period savings.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 32

 

Table A-1. Evaluation & Management Services – PY1/2016

 

Office or Other Outpatient Services 99201 New Patient, brief 99202 New Patient,
limited 99203 New Patient, moderate 99204 New Patient, comprehensive 99205 New
Patient, extensive 99211 Established Patient, brief 99212 Established Patient,
limited 99213 Established Patient, moderate 99214 Established Patient,
comprehensive 99215 Established Patient, extensive Nursing Facility Care 99304
Initial Nursing Facility Care, brief 99305 Initial Nursing Facility Care,
moderate 99306 Initial Nursing Facility Care, comprehensive 99307 Subsequent
Nursing Facility Care, brief 99308 Subsequent Nursing Facility Care, limited
99309 Subsequent Nursing Facility Care, comprehensive 99310 Subsequent Nursing
Facility Care, extensive 99315 Nursing Facility Discharge Services, brief 99316
Nursing Facility Discharge Services, comprehensive 99318 Other Nursing Facility
Services Domiciliary, Rest Home, or Custodial Care Services 99324 New Patient,
brief 99325 New Patient, limited 99326 New Patient, moderate 99327 New Patient,
comprehensive 99328 New Patient, extensive 99334 Established Patient, brief
99335 Established Patient, moderate 99336 Established Patient, comprehensive
99337 Established Patient, extensive Domiciliary, Rest Home, or Home Care Plan
Oversight Services 99339 Brief 99340 Comprehensive Home Services 99341 New
Patient, brief 99342 New Patient, limited 99343 New Patient, moderate 99344 New
Patient, comprehensive 99345 New Patient, extensive 99347 Established Patient,
brief 99348 Established Patient, moderate 99349 Established Patient,
comprehensive

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 33

 

Office or Other Outpatient Services 99350 Established Patient, extensive
Wellness Visits G0402 Welcome to Medicare visit G0438 Annual wellness visit
G0439 Annual wellness visit

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 34

 

Table A-1. Evaluation & Management Services – PY2/2017

 

Office or Other Outpatient Services 99201 New Patient, brief 99202 New Patient,
limited 99203 New Patient, moderate 99204 New Patient, comprehensive 99205 New
Patient, extensive 99211 Established Patient, brief 99212 Established Patient,
limited 99213 Established Patient, moderate 99214 Established Patient,
comprehensive 99215 Established Patient, extensive Domiciliary, Rest Home, or
Custodial Care Services 99324 New Patient, brief 99325 New Patient, limited
99326 New Patient, moderate 99327 New Patient, comprehensive 99328 New Patient,
extensive 99334 Established Patient, brief 99335 Established Patient, moderate
99336 Established Patient, comprehensive 99337 Established Patient, extensive
Domiciliary, Rest Home, or Home Care Plan Oversight Services 99339 Brief 99340
Comprehensive Home Services 99341 New Patient, brief 99342 New Patient, limited
99343 New Patient, moderate 99344 New Patient, comprehensive 99345 New Patient,
extensive 99347 Established Patient, brief 99348 Established Patient, moderate
99349 Established Patient, comprehensive 99350 Established Patient, extensive

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 35

 



Transitional Care Management Services 99495 Communication (14 days of discharge)
99496 Communication (7 days of discharge) Chronic Care Management Services 99490
Comprehensive care plan establishment/implementations/revision/monitoring
Wellness Visits G0402 Welcome to Medicare visit G0438 Annual wellness visit
G0439 Annual wellness visit

 

NGACO Benchmarking Methods Rev. 1.02.01

 



 

 

 





Appendix A. Next Generation ACO Model Alignment Procedures 36

 

Table A-2. Specialty codes used for alignment based on primary care specialists
– PY1/2016

 

Code¹ Specialty 1 General Practice 8 Family Medicine 11 Internal Medicine 38
Geriatric Medicine 50 Nurse Practitioner 97 Physician Assistant

 

¹The Medicare Specialty Code. A cross-walk between Medicare Specialty Codes and
the Healthcare Provider Taxonomy is published on the CMS website at:
https://www.cms.gov/Medicare/Provider-Enrollment-and-
Certification/MedicareProviderSupEnroll/Downloads/TaxonomyCrosswalk.pdf

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 37

 

Table A-2. Specialty codes used for alignment based on primary care specialists
– PY2/2017

 

Code¹ Specialty 1 General Practice 8 Family Medicine 11 Internal Medicine 37
Pediatric Medicine 38 Geriatric Medicine 50 Nurse Practitioner 89 Clinical nurse
specialist 97 Physician Assistant    

¹The Medicare Specialty Code. A cross-walk between Medicare Specialty Codes and
the Healthcare Provider Taxonomy is published on the CMS website at:
https://www.cms.gov/Medicare/Provider-Enrollment-and-
Certification/MedicareProviderSupEnroll/Downloads/TaxonomyCrosswalk.pdf

 

Table A-3. Specialty codes used for alignment based on other selected
specialists – PY1/2016

 

Code¹ Specialty 6 Cardiology 13 Neurology 29 Pulmonology 39 Nephrology 46
Endocrinology 66 Rheumatology 83 Hematology/oncology 90 Medical oncology 91
Surgical oncology 92 Radiation oncology 98 Gynecological/oncology 86
Neuropsychiatry

 

Table A-3. Specialty codes used for alignment based on other selected
specialists – PY2/2017

 

Code¹ Specialty 6 Cardiology 12 Osteopathic manipulative medicine 13 Neurology
16 Obstetrics/gynecology 23 Sports medicine 25 Physical medicine and
rehabilitation 26 Psychiatry 27 Geriatric psychiatry 29 Pulmonology 39
Nephrology 46 Endocrinology 70 Multispecialty clinic or group practice 79
Addiction medicine 82 Hematology 83 Hematology/oncology 84 Preventative medicine

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

Appendix A. Next Generation ACO Model Alignment Procedures 38

 

90 Medical oncology 98 Gynecological/oncology 86 Neuropsychiatry

 

¹The Medicare Specialty Code. A cross-walk between Medicare Specialty Codes and
the Healthcare Provider Taxonomy is published on the CMS website at:
https://www.cms.gov/Medicare/Provider-Enrollment-and-
Certification/MedicareProviderSupEnroll/Downloads/TaxonomyCrosswalk.pdf

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

 [pg112img1_ex10-1.jpg]

 



Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
39 Appendix B. Formal statement of Next Generation ACO Model benchmarking
methods B.1 Notational conventions A bar over a variable generally means that it
is a person-month weighted average value. Thus, denotes the person-weighted
average expenditure per month of aligned beneficiaries who accrue experience to
entitlement category e in the base-year, and denotes the person-weighted average
risk-score of aligned beneficiaries who accrue experience to entitlement
category e in the base-year. PBPM means “per beneficiary per month” or “per
beneficiary-month”. The expenditure PBPM for an entitlement category is the
average expenditure per eligible-month for Next Generation Beneficiaries
accruing experience to the entitlement category. The expenditure PBPM is simply
the total expenditure incurred by the Next Generation Beneficiaries accruing
experience to the entitlement category divided by the total months accrued to
the category. A separate PBPM benchmark will be calculated for two entitlement
categories, Aged/Disabled and ESRD. In the variables used in the formulas, the
entitlement categories are identified by the subscript e. The expenditure
variables that are used in the formulas are all average PBPM expenditures. The
superscript c on an expenditure variable denotes capped expenditure. The
superscript u on an expenditure variable denotes uncapped expenditure. The
superscript r on a variable denotes a value for a county (the basic geographic
building block for NGACO regions). The combination of the superscript r and the
subscript a on a variable indicates that the variable represents a weighted
average of the county-level variables using the months accrued by beneficiaries
aligned with NGACO a who reside in each county r as weights. B.2 NGACO savings
or loss The savings (or loss) incurred by an ACO is formally given by: where =
Aggregate savings (loss) incurred by NGACO a in Performance-Year t = Capped
aggregate Performance Year Benchmark expenditure of NGACO a in Performance-Year
t = Capped aggregate expenditure incurred of all Next Generation Beneficiaries
aligned with NGACO a in Performance-Year t NGACO Benchmarking Methods Rev.
1.02.01





 

 

 

[pg113img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
40 B.3 Benchmark expenditure The benchmark expenditure for a Performance Year is
given by: where = the capped aggregate benchmark expenditure of NGACO a in
Performance Year t ,e, = the number of eligible months accrued during
Performance Year t to entitlement category e by Next Generation Beneficiaries
aligned with NGACO a = the capped benchmark expenditure PBPM of NGACO a for
entitlement category e in Performance Year t B.4 Benchmark PBPM for an
entitlement category The NGACO benchmark PBPM for an entitlement category is
given by: where = the capped benchmark expenditure PBPM of NGACO a for
entitlement category e in Performance Year t = the capped baseline expenditure
PBPM of NGACO a for entitlement category e in Performance Year t = the national
projected trend for entitlement category e in Performance Year t = the average
regional GAF trend adjustment for entitlement category e in Performance Year t
(…) = the risk adjustment to the baseline for eligibility category e, which is a
function of the re-normalized average risk scores of beneficiaries accruing
experience to the entitlement category in: (1) the base-year; and (2) the
Performance-Year. = the re-normalized average risk score of NGACO a for
entitlement category e in the base- year = the re-normalized average risk score
of NGACO a for entitlement category e in Performance Year t NGACO Benchmarking
Methods Rev. 1.02.01





 

 

 

[pg114img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
41 = the quality- and efficiency-adjusted discount for eligibility category e,
which is a function of: (1) the standardized base-year expenditure PBPM of the
NGACO for entitlement category e; (2) the average regional standardized
base-year expenditure PBPM for entitlement category e in the NGACO’s region; (3)
the national standardized base-year expenditure PBPM for entitlement category e;
and (4) the applicable quality score of the NGACO for the Performance-Year. =
the GAF- and risk-standardized average expenditure PBPM of NGACO a for
entitlement category e in the base-year = the national GAF- and
risk-standardized average expenditure PBPM for entitlement category e in the
base-year = the average GAF- and risk-standardized average expenditure PBPM in
the region of NGACO a for entitlement category e in the base-year = the quality
score attained by NGACO a in the year prior to the Performance-Year B.5 Baseline
expenditure PBPM for an entitlement category The baseline expenditure PBPM for
an entitlement category is given by: where = Capped aggregate expenditure
incurred of all beneficiaries aligned with NGACO a in the base year = Capped
expenditure accrued to entitlement category e by the ith aligned beneficiary of
NGACO a in the base year = Alignment-eligible months accrued to entitlement
category e by the ith aligned beneficiary of NGACO a in the base year B.6 Capped
expenditure accrued to an entitlement category by a beneficiary B.6.1 Capped
base-year expenditure The capped base-year expenditure accrued to an entitlement
category by a beneficiary is given by: NGACO Benchmarking Methods Rev. 1.02.01





 

 

 

[pg115img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
42 where = Capped expenditure accrued to entitlement category e by the ith
aligned beneficiary of NGACO a in the base year = Uncapped (incurred)
expenditure accrued to entitlement category e by the ith aligned beneficiary of
NGACO a in the base year = 99th percentile of the PBPM expenditure accrued by
all alignment-eligible (reference) beneficiaries in the base year =
Alignment-eligible months accrued to entitlement category e by the ith aligned
beneficiary of NGACO a in the base year B.6.1 Capped Performance-Year
expenditure The capped Performance-Year expenditure accrued to an entitlement
category by a beneficiary is given by: where = Capped expenditure accrued to
entitlement category e by the ith aligned beneficiary of NGACO a in
Performance-Year t = Uncapped (incurred) expenditure accrued to entitlement
category e by the ith aligned beneficiary of NGACO a in Performance-Year t =
99th percentile of the PBPM expenditure accrued by all alignment-eligible
(reference) beneficiaries in Performance-Year t = Alignment-eligible months
accrued to entitlement category e by the ith aligned beneficiary of NGACO a in
Performance-Year t B.7 Regional GAF trend adjustment for an entitlement category
The regional GAF trend adjustment to the national trend is given by: where NGACO
Benchmarking Methods Rev. 1.02.01





 

 

 

[pg116img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
43 = the average Performance Year t regional GAF trend adjustment factor of
beneficiaries aligned with NGACO a in the base-year for experience accrued to
entitlement category e = the Performance Year t regional GAF trend adjustment
factor of base-year alignment- eligible beneficiaries residing in region
(county) r who accrue experience to entitlement category e = the number of
eligible months accrued during the base year to entitlement category e by
beneficiaries aligned with NGACO a who reside in county r = the number of
eligible months accrued during the base year to entitlement category e by
beneficiaries aligned with NGACO a in the base year14 B.8 Risk adjustment to the
trended baseline The risk adjustment to the trended baseline is given by: where
(…)= the risk adjustment to the trended baseline = the re-normalized average
risk score of NGACO a for entitlement category e in the base- year = the
re-normalized average risk score of NGACO a for entitlement category e in
Performance Year t B.8.1 Re-normalized base year average risk score for an
entitlement category The re-normalized base-year average risk score for an
entitlement category is given by: 14 Note that. That is, the total months
accruing to entitlement category e in the base year equals the sum across
counties of the months accruing to the entitlement category by beneficiaries
residing in the county equals in the base year. NGACO Benchmarking Methods Rev.
1.02.01





 

 

 

[pg117img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
44 where = the re-normalized average risk score of NGACO a for entitlement
category e in the base- year = the average base-year HCC risk score of
beneficiaries aligned NGACO a in months accruing to entitlement category e = the
average base-year HCC risk score of all alignment-eligible beneficiaries in
months accruing to entitlement category e in the base-year B.8.1.1 Base year
average HCC risk score for an entitlement category for an NGACO The base-year
average HCC risk score of an NGACO for an entitlement category is given by:
where = the average base-year HCC risk score of beneficiaries aligned to NGACO a
in months accruing to entitlement category e = the average base-year HCC risk
score of the ith beneficiary aligned with NGACO a in months accruing to
entitlement category e = the HCC risk score of the ith beneficiary aligned with
NGACO a in each month m of the base year that accrues to entitlement category e
= the number of eligible months accrued to entitlement category e during the
base year by the ith beneficiary aligned with NGACO a = the number of eligible
months accrued to entitlement category e during the base year by beneficiaries
aligned with NGACO a = the average HCC risk score of all alignment-eligible
beneficiaries for entitlement category e in the base-year B.8.1.2 National
average base year HCC risk score for an entitlement category The base-year
average HCC risk score of all alignment-eligible beneficiaries for an
entitlement category is given by: NGACO Benchmarking Methods Rev. 1.02.01





 

 

 

[pg118img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
45 where = the average HCC risk score of all alignment-eligible beneficiaries
for entitlement category e in the base-year = the average base-year HCC risk
score of beneficiaries aligned NGACO a in months accruing to entitlement
category e = the average base-year HCC risk score of the ith beneficiary aligned
with NGACO a in months accruing to entitlement category e = the HCC risk score
of the ith beneficiary aligned with NGACO a in each month m of the base year
that accrues to entitlement category e = the number of eligible months accrued
to entitlement category e during the base year by the ith beneficiary aligned
with NGACO a = the number of eligible months accrued to entitlement category e
during the base year by beneficiaries aligned with NGACO a = the number of
eligible months accrued during the base year to entitlement category e by all
alignment-eligible beneficiaries B.8.2 Re-normalized Performance-Year average
risk score for an entitlement category The re-normalized Performance-Year
average risk score for an entitlement category is given by: where = the
re-normalized average risk score of NGACO a for entitlement category e in
Performance Year t = the average HCC risk score of NGACO a for entitlement
category e in Performance Year t = the average HCC risk score of all
alignment-eligible beneficiaries for entitlement category e in Performance Year
t NGACO Benchmarking Methods Rev. 1.02.01





 

 

 

[pg119img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
46 B.8.2.1 Performance-Year average HCC risk score for an entitlement category
for an NGACO The Performance-Year average HCC risk score of an NGACO for an
entitlement category is given by: where = the average Performance Year t HCC
risk score of beneficiaries aligned NGACO a in months accruing to entitlement
category e = the average Performance Year t HCC risk score of the ith
beneficiary aligned with NGACO a in months accruing to entitlement category e =
the HCC risk score of the ith beneficiary aligned with NGACO a in each month m
of Performance Year t that accrues to entitlement category e = the number of
eligible months accrued to entitlement category e during Performance Year t by
the ith beneficiary aligned with NGACO a = the number of eligible months accrued
to entitlement category e during Performance Year t by beneficiaries aligned
with NGACO a = the average HCC risk score of all alignment-eligible
beneficiaries for entitlement category e in Performance Year t B.8.2.2 National
average Performance-Year HCC risk score for an entitlement category The
Performance-Year average HCC risk score of all alignment-eligible beneficiaries
for an entitlement category is given by: where = the average HCC risk score of
all alignment-eligible beneficiaries for entitlement category e in Performance
Year t = the average Performance Year t HCC risk score of beneficiaries aligned
NGACO a in months accruing to entitlement category e = the average Performance
Year t HCC risk score of the ith beneficiary aligned with NGACO a in months
accruing to entitlement category e NGACO Benchmarking Methods Rev. 1.02.01





 

 

 

[pg120img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
47 = the HCC risk score of the ith beneficiary aligned with NGACO a in each
month m of Performance Year t that accrues to entitlement category e = the
number of eligible months accrued to entitlement category e during Performance
Year t by the ith beneficiary aligned with NGACO a = the number of eligible
months accrued to entitlement category e during Performance Year t by
beneficiaries aligned with NGACO a = the number of eligible months accrued
during Performance Year t to entitlement category e by all alignment-eligible
beneficiaries B.9 Adjusted discount The adjusted discount to the trended
baseline is generally given by: A more complete statement of the adjusted
discount expresses it as a sum of four factors: where = Standard discount that
applies to the trended risk-adjusted baseline in Performance- Year t (equal to
0.03 (3%)) = the adjusted discount applied to the risk-adjusted trended baseline
for eligibility category e = the regional efficiency adjustment to the standard
discount = the national efficiency adjustment to the standard discount = the
quality adjustment to the standard discount = the GAF- and risk-standardized
average operating expenditure PBPM of NGACO a for entitlement category e in the
base-year = the national GAF- and risk-standardized average operating
expenditure PBPM for entitlement category e in the base-year = the average GAF-
and risk-standardized average operating expenditure PBPM in the region of NGACO
a for entitlement category e in the base-year NGACO Benchmarking Methods Rev.
1.02.01





 

 

 

[pg121img1_ex10-1.jpg]

 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
48 = the quality score attained by NGACO a in the year prior to the
Performance-Year B.9.1 Regional efficiency adjustment to the standard discount
The regional efficiency adjustment to the standard discount is given by: The
national efficiency adjustment to the standard discount can also be stated in
terms of an operating efficiency ratio: where = the GAF- and risk-standardized
average operating expenditure PBPM of NGACO a for entitlement category e in the
base-year = the average GAF- and risk-standardized average operating expenditure
PBPM in the region of NGACO a for entitlement category e in the base-year = the
regional baseline operating efficiency ratio of NGACO a for entitlement category
e B.9.2 National efficiency adjustment to the standard discount The national
efficiency adjustment to the standard discount is given by: NGACO Benchmarking
Methods Rev. 1.02.01





 

 

 

[pg122img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
49 The national efficiency adjustment to the standard discount can also be
stated in terms of an operating efficiency ratio: where = the GAF- and
risk-standardized average operating expenditure PBPM of NGACO a for entitlement
category e in the base-year = the national GAF- and risk-standardized average
operating expenditure PBPM for entitlement category e in the base-year = the
national baseline operating efficiency ratio of NGACO a for entitlement category
e B.9.3 Quality adjustment to the standard discount The quality adjustment to
the standard discount is generally given by: where = the quality score attained
by NGACO a in the year prior to the Performance-Year expressed as a value
ranging from 0.0 to 1.0 For Performance Year 1: B.10 Standardized baseline
expenditure PBPM for an entitlement category B.10.1 Standardized NGACO baseline
expenditure PBPM for an entitlement category The standardized baseline
expenditure PBPM of the NGACO is given by: NGACO Benchmarking Methods Rev.
1.02.01





 

 

 

[pg123img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
50 where = the GAF- and risk-standardized average operating expenditure PBPM of
NGACO a for entitlement category e in the base-year = the average capped
operating expense PBPM accrued to entitlement category e by beneficiaries
aligned with NGACO a = the average regional GAF baseline adjustment of
beneficiaries aligned with NGACO a in the base-year for experience accrued to
entitlement category e = the re-normalized average risk score of NGACO a for
entitlement category e in the base- year B.10.2 Standardized regional baseline
expenditure PBPM for an entitlement category The standardized regional baseline
expenditure PBPM for an NGACO is given by: where = the average base-year
regional GAF- and risk-standardized average operating expenditure PBPM of NGACO
a for entitlement category e = the regional GAF- and risk-standardized average
operating expenditure PBPM accrued in the base-year to entitlement category e by
beneficiaries who reside in county r = the number of eligible months accrued
during the base year to entitlement category e by beneficiaries aligned with
NGACO a who reside in county r = the number of eligible months accrued during
the base year to entitlement category e by beneficiaries aligned with NGACO a in
the base year B.10.3 Standardized national baseline expenditure PBPM for an
entitlement category The standardized national baseline expenditure PBPM is
given by: where NGACO Benchmarking Methods Rev. 1.02.01





 

 

 

[pg124img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
51 = the base-year GAF- and risk-standardized average operating expenditure PBPM
accrued in the base-year to entitlement category e of all alignment
eligible-beneficiaries = the regional GAF- and risk-standardized average
operating expenditure PBPM accrued in the base-year to entitlement category e by
beneficiaries who reside in county r = the number of eligible months accrued
during the base year to entitlement category e by beneficiaries aligned with
NGACO a who reside in county r B.11 Base-year average operating expense PBPM The
average base-year operating expense PBPM is given by: where = the capped
operating expense PBPM accrued to entitlement category e by beneficiaries
aligned with NGACO a in the base year = the capped operating expense PBPM
accrued to entitlement category e by the ith beneficiary aligned with NGACO a in
the base year = the number of eligible months accrued during the base year to
entitlement category e by the ith beneficiary aligned with NGACO a in the base
year B.11.1 Operating expenditure incurred by a beneficiary The (uncapped)
operating expenditure incurred by a beneficiary is given by: where = the
uncapped operating expense accrued to entitlement category e by the ith
beneficiary aligned with NGACO a in the base year = the provider payment accrued
to entitlement category e by the ith beneficiary aligned with NGACO a in the
base year = the budget sequestration reduction accrued to entitlement category e
by the ith beneficiary aligned with NGACO a in the base year NGACO Benchmarking
Methods Rev. 1.02.01





 

 

 

[pg125img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
52 = the PBP (population-based payment) reduction accrued to entitlement
category e by the ith beneficiary aligned with NGACO a in the base year = the
IME (indirect medical education) payment accrued to entitlement category e by
the ith beneficiary aligned with NGACO a in the base year = the DSH
(disproportionate share hospital) payment accrued to entitlement category e by
the ith beneficiary aligned with NGACO a in the base year = the UCC
(uncompensated care) payment accrued to entitlement category e by the ith
beneficiary aligned with NGACO a in the base year B.11.2 Capped base-year
operating expenditure for a beneficiary The capped base-year operating accrued
to an entitlement category by a beneficiary is given by: where = Capped
operating expenditure accrued to entitlement category e by the ith aligned
beneficiary of NGACO a in the base year = Uncapped (incurred) operating
expenditure accrued to entitlement category e by the ith aligned beneficiary of
NGACO a in the base year = 99th percentile of the PBPM operating expenditure
accrued by all alignment-eligible (reference) beneficiaries in the base year =
Alignment-eligible months accrued to entitlement category e by the ith aligned
beneficiary of NGACO a in the base year B.12 Terms used in the formal statement
of the NGACO benchmarking methods = the capped benchmark expenditure PBPM of
NGACO a for entitlement category e in Performance Year t = the average capped
operating expense PBPM accrued to entitlement category e by beneficiaries
aligned with NGACO a = the capped operating expense PBPM accrued to entitlement
category e by the ith beneficiary aligned with NGACO a in the base year NGACO
Benchmarking Methods Rev. 1.02.01





 

 

 

[pg126img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
53 = 99th percentile of the PBPM operating expenditure accrued by all
alignment-eligible (reference) beneficiaries in the base year = Capped operating
expenditure accrued to entitlement category e by the ith aligned beneficiary of
NGACO a in the base year = Uncapped (incurred) operating expenditure accrued to
entitlement category e by the ith aligned beneficiary of NGACO a in the base
year = the DSH (disproportionate share hospital) payment accrued to entitlement
category e by the ith beneficiary aligned with NGACO a in the base year = the
IME (indirect medical education) payment accrued to entitlement category e by
the ith beneficiary aligned with NGACO a in the base year = the provider payment
accrued to entitlement category e by the ith beneficiary aligned with NGACO a in
the base year = the PBP (population-based payment) reduction accrued to
entitlement category e by the ith beneficiary aligned with NGACO a in the base
year = the budget sequestration reduction accrued to entitlement category e by
the ith beneficiary aligned with NGACO a in the base year = the uncapped
operating expense accrued to entitlement category e by the ith beneficiary
aligned with NGACO a in the base year = the UCC (uncompensated care) payment
accrued to entitlement category e by the ith beneficiary aligned with NGACO a in
the base year = Standard discount that applies to the trended risk-adjusted
baseline in Performance- Year t (equal to 0.03 (3%)) = 99th percentile of the
PBPM expenditure accrued by all alignment-eligible (reference) beneficiaries in
the base year = 99th percentile of the PBPM expenditure accrued by all
alignment-eligible (reference) beneficiaries in Performance-Year t = Capped
expenditure accrued to entitlement category e by the ith aligned beneficiary of
NGACO a in the base year = Uncapped (incurred) expenditure accrued to
entitlement category e by the ith aligned beneficiary of NGACO a in the base
year NGACO Benchmarking Methods Rev. 1.02.01





 

 

 

[pg127img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
54 = Capped expenditure accrued to entitlement category e by the ith aligned
beneficiary of NGACO a in Performance-Year t = Uncapped (incurred) expenditure
accrued to entitlement category e by the ith aligned beneficiary of NGACO a in
Performance-Year t = the capped baseline expenditure PBPM of NGACO a for
entitlement category e in Performance Year t = the average regional GAF baseline
adjustment of beneficiaries aligned with NGACO a in the base-year for experience
accrued to entitlement category e = the average base-year HCC risk score of
beneficiaries aligned NGACO a in months accruing to entitlement category e = the
average HCC risk score of NGACO a for entitlement category e in Performance Year
t = the average base-year HCC risk score of all alignment-eligible beneficiaries
in months accruing to entitlement category e in the base-year = the average HCC
risk score of all alignment-eligible beneficiaries for entitlement category e in
Performance Year t = the average base-year HCC risk score of the ith beneficiary
aligned with NGACO a in months accruing to entitlement category e = the average
Performance Year t HCC risk score of the ith beneficiary aligned with NGACO a in
months accruing to entitlement category e = the HCC risk score of the ith
beneficiary aligned with NGACO a in each month m of the base year that accrues
to entitlement category e = the HCC risk score of the ith beneficiary aligned
with NGACO a in each month m of Performance Year t that accrues to entitlement
category e = the average Performance Year t regional GAF trend adjustment factor
of beneficiaries aligned with NGACO a in the base-year for experience accrued to
entitlement category e = the Performance Year t regional GAF trend adjustment
factor of base-year alignment- eligible beneficiaries residing in region
(county) r who accrue experience to entitlement category e = the number of
eligible months accrued during the base year to entitlement category e by
beneficiaries aligned with NGACO a in the base year NGACO Benchmarking Methods
Rev. 1.02.01





 

 

 

[pg128img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
55 = the number of eligible months accrued during the base year to entitlement
category e by beneficiaries aligned with NGACO a in the base year = the number
of eligible months accrued during Performance Year t to entitlement category e
by beneficiaries aligned with NGACO a = the number of eligible months accrued
during the base year to entitlement category e by beneficiaries aligned with
NGACO a who reside in county r = the number of eligible months accrued during
the base year to entitlement category e by all alignment-eligible beneficiaries
= the number of eligible months accrued during the base year to entitlement
category e by beneficiaries aligned with NGACO a who reside in county r = the
number of eligible months accrued during Performance Year t to entitlement
category e by all alignment-eligible beneficiaries = the number of eligible
months accrued during the base year to entitlement category e by the ith
beneficiary aligned with NGACO a in the base year = the number of eligible
months accrued to entitlement category e during Performance Year t by the ith
beneficiary aligned with NGACO a = Alignment-eligible months accrued to
entitlement category e by the ith aligned beneficiary of NGACO a in
Performance-Year t = the national baseline operating efficiency ratio of NGACO a
for entitlement category e = the regional baseline operating efficiency ratio of
NGACO a for entitlement category e = the quality score attained by NGACO a in
the year prior to the Performance-Year = the quality score attained by NGACO a
in the 2nd year prior to the Performance-Year = the re-normalized average risk
score of NGACO a for entitlement category e in the base- year = the
re-normalized average risk score of NGACO a for entitlement category e in
Performance Year t = the GAF- and risk-standardized average expenditure PBPM of
NGACO a for entitlement category e in the base-year NGACO Benchmarking Methods
Rev. 1.02.01





 

 

 

[pg129img1_ex10-1.jpg] 

Appendix B. Formal statement of Next Generation ACO Model benchmarking methods
56 = the national GAF- and risk-standardized average expenditure PBPM for
entitlement category e in the base-year = the average base-year regional GAF-
and risk-standardized average operating expenditure PBPM of NGACO a for
entitlement category e = the base-year GAF- and risk-standardized average
operating expenditure PBPM accrued in the base-year to entitlement category e of
all alignment eligible-beneficiaries = the regional GAF- and risk-standardized
average operating expenditure PBPM accrued in the base-year to entitlement
category e by beneficiaries who reside in county r = the national projected
trend for entitlement category e in Performance Year t = the capped aggregate
benchmark expenditure of NGACO a in Performance Year t = Capped aggregate
benchmark expenditure of NGACO a in Performance-Year t = Capped aggregate
expenditure incurred of all beneficiaries aligned with NGACO a in the base year
= Capped aggregate expenditure incurred of all beneficiaries aligned with NGACO
a in Performance-Year t = Aggregate savings (loss) incurred by NGACO a in
Performance-Year t = the quality adjustment to the standard discount = the
adjusted discount applied to the risk-adjusted trended baseline for eligibility
category e = the risk adjustment to the trended baseline = the national
efficiency adjustment to the standard discount = the regional efficiency
adjustment to the standard discount NGACO Benchmarking Methods Rev. 1.02.01





 

 

 

Appendix C. Technical description of the GAF trend adjustment 57

 

Appendix C. Technical description of the GAF trend adjustment

 

Provider payments under most Medicare fee-for-service (FFS) payment systems
reflect an adjustment for the cost-of-doing business in the local geographic
area in which the provider is located.15 These geographic adjustment factors
(GAFs) are updated annually. The purpose of the GAF trend adjustment in the
NGACO Model is to prevent the benchmark from being unfairly understated (or
overstated) because of differences between the GAFs that Medicare used to
calculate provider payments in the base-year (CY2014) and the Performance-Year.

 

C.1Overview of the GAF trend adjustment

 

The GAF trend adjustment factor is a county-level adjustment. The GAF trend
adjustment factor for a county is an estimate of the impact of the Performance
Year Medicare GAFs on the base-year provider payments for services provided to
reference beneficiaries residing in the county. That is, the GAF trend
adjustment is an estimate of the amount by which the base-year expenditure of
residents of a county would have increased or decreased if the Performance-Year
GAFs had been used to calculate provider payments.

 

The GAF trend adjustment factor for a county will be the ratio of:

 

3.The base year expenditure16 incurred by residents of a county adjusted to
reflect the impact on provider payments of the geographic pricing factors that
Medicare will use in the Performance Year; to,

4.The actual expenditure incurred by residents of a county, which reflects the
geographic pricing factors that Medicare used to calculate provider payments in
the base year.

 

The GAF-trend adjustment factor will be calculated prospectively for
alignment-eligible beneficiaries in each county in the base year and will have
no impact on the national FFS trend.17

 

The GAF trend-adjustment for an ACO will be the person-month weighted average of
county GAF-trend adjustment factors, where the weights are the ACO aligned
beneficiary person months residing in each county.

 



 

 

15 Examples of these Geographic Adjustment Factors (GAFs) are the Medicare area
wage index (AWI) and the geographic practice cost index (GPCI).

 

16 The GAF adjustment is the ratio of: (1) the aggregate normalized or
budget-neutral GAF-adjusted provider payment; to (2) the aggregate unadjusted
provider payment. It is not necessary to convert the aggregate provider payment
to a PBPM amount.

 

17 The GAF-trend adjustment will be calculated on a budget-neutral basis so that
the regional trend adjustments neither increase nor decrease the total
expenditure of the reference population nationally. That is the adjusted claim
amount for the reference population will equal the incurred claim amount.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

[pg131img1_ex10-1.jpg] 

Appendix C. Technical description of the GAF trend adjustment 58 C.1.1
GAF-adjustable claims All claims will be included in the calculation of the GAF
trend-trend adjustment. Only the following classes of claims will be adjusted to
reflect the impact of the Performance-Year GAFs on base-year expenditures: 1.
Claims paid under the Inpatient Prospective Payment System (IPPS); 2. Claims
paid under the Inpatient Rehabilitation Facility Prospective Payment System (IRF
PPS); 3. Claims paid under the Long-term Care Hospital Prospective Payment
System (LTCH PPS); 4. Claims paid under the Skilled Nursing Facility Prospective
Payment System (SNF PPS); 5. Claims paid under the Home Health Prospective
Payment System (HH PPS); 6. Claims paid under the Hospice Per-diem Payment
System (Hospice PDPS); 7. Claims paid under the Hospital Outpatient Prospective
Payment System (OPPS); 8. Claims paid under the ESRD Prospective Payment System
(ESRD PPS); and, 9. Claims paid under the Physician Fee Schedule (PFS). For
claims that do not belong to these classes, the “GAF-adjusted” payment amount
will be equal to the incurred (actual) payment amount. C.1.2 Attribution of
expenditures to counties The GAF trend-adjusted base-year expenditure for a
county is an estimate of the expenditure that would have been incurred in the
base-year for claims that are subject to the GAF trend-adjustment and for which
the GAF trend-adjustment can be calculated by beneficiaries residing in the
county in January of the base-year18 if provider payment had been calculated
using the GAFs that were used in the Performance-Year. C.2 Regional GAF trend
adjustment factor for an NGACO An NGACO’s regional GAF trend adjustment to the
national trend for an entitlement category is given by: ,, ,,0 , = ,,0 ,,e,0,e,0
where = the average Performance Year t regional GAF trend adjustment factor of
beneficiaries aligned with NGACO a in the base-year for experience accrued to
entitlement category e 18 Expenditures accrue to the county in which the
beneficiary resided in January of the base-year. NGACO Benchmarking Methods Rev.
1.02.01

 



 

 

 

[pg132img1_ex10-1.jpg]

 

Appendix C. Technical description of the GAF trend adjustment 59 = the
Performance Year t regional GAF trend adjustment factor of base-year alignment-
eligible beneficiaries residing in region (county) r who accrue experience to
entitlement category e = the number of eligible months accrued during the base
year to entitlement category e by beneficiaries aligned with NGACO a who reside
in county r ,e,0 = the number of eligible months accrued during the base year to
entitlement category e by beneficiaries aligned with NGACO a in the base year19
C.3 County-level GAF trend adjustment factor Conceptually, the county-level GAF
trend adjustment factor represents the amount by which provider payments20 in
the base-year for services received by alignment-eligible beneficiaries who
reside in a county would have increased (or decreased) if payments had been
calculated using the Geographic Adjustment Factors (GAFs) that will be applied
in the Performance-Year. Computationally, the GAF trend adjustment factor is the
ratio of: • The average GAF-adjusted expend21 in the base-year of all
alignment-eligible beneficiaries residing in a county; to, • The average
incurred expenditure PBPM in the base-year of all alignment-eligible
beneficiaries residing in a county. Note that a beneficiary residing in a given
county may obtain services from providers located in other counties. A
beneficiary living in San Diego may, for example, receive care from hospitals
located in Los Angeles. The county-level adjustment would reflect the patterns
of care of beneficiaries living in the county, wherever they happened to obtain
care. It is, therefore, similar to the locality adjustment that OACT applies to
the Medicare Advantage ratebook. 19 The total months accruing to entitlement
category e in the base year equals the sum across counties of the months
accruing to the entitlement category by beneficiaries residing in the county
equals in the base year (,e,0 = ). 20 The provider payment that is used in the
GAF trend-adjustment includes Indirect Medical Education and Disproportionate
Share Hospital payments and exclude Uncompensated Care payments. 21 The
numerator and denominator of the GAF trend adjustment can be expressed either as
a PBPM or simply as the aggregate of all alignment-eligible beneficiaries. When
expressed as a PBPM the numerator (adjusted expenditure) and denominator
(incurred claims) are both divided by the number of eligible months accrued to
the entitlement category by beneficiaries residing in the county. NGACO
Benchmarking Methods Rev. 1.02.01

 



 

 

 

[pg133img1_ex10-1.jpg]

 

Appendix C. Technical description of the GAF trend adjustment 60 C.3.1 Formal
statement of county-level GAF trend-adjustment factor Formally: which can also
be stated: where = the GAF trend-adjustment factor of county r entitlement
category e in Performance- Year t = the Performance-Year t trend-adjusted
expenditure on claims of type k to which a GAF trend-adjustment both applies and
can be calculated that are incurred by alignment- eligible beneficiaries
residing in county r and that accrue to entitlement category e in the base-year
= the national Performance-Year t budget-neutrality factor for claims of type k
to which a GAF trend-adjustment both applies and can be calculated that are
incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year = the expenditure on claims of
type k to which a GAF trend-adjustment both applies and can be calculated that
are incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year = the expenditure on claims of
type k to which a GAF trend-adjustment applies but cannot be calculated that are
incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year = the expenditure on claims of
type k to which a GAF trend-adjustment applies but cannot be calculated that are
incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year = the expenditure on claims of
type k to which a GAF trend-adjustment does not apply that are incurred by
alignment-eligible beneficiaries residing in county r and that accrue to
entitlement category e in the base-year NGACO Benchmarking Methods Rev. 1.02.01

 



 

 

 

[pg134img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 61 = the
expenditure on claims of type k to which a GAF trend-adjustment does not apply
that are incurred by alignment-eligible beneficiaries residing in county r and
that accrue to entitlement category e in the base-year For claims that are not
subject to GAF-adjustment or for which the GAF-adjustment cannot be calculated,
the adjusted expenditure is the same as the incurred expenditure (i.e., =).
Consequently, the budget neutrality factors for these two sub-classes of claims
are both equal to 1.0, and the county-level GAF trend-adjustment factor can be
stated as: C.3.2 Budget-neutrality factor for class of GAF-adjustable claims
Because the application of Performance-Year GAFs to base-year claims may cause
the GAF-adjusted payment across all adjusted claims to be to be higher or lower
than the actual incurred expenditure, a “budget-neutrality” adjustment is
applied to the adjusted payment. The budget-neutrality factor is the same for
all claims within an adjustment class. A separate budget-neutrality factors is
calculated for each class of GAF-adjusted claims (e.g., separate
budget-neutrality factors are calculated for acute inpatient claims paid under
the IPPS, for SNF claims paid under the SNF PPS, for physician claims paid under
the PFS, etc.). For a class of GAF-adjustable claims, the GAF trend-adjusted
expenditure before the application of the budget neutrality factor is the sum
across all beneficiaries residing in the county of the locality adjusted
expenditure for that type of claim during months that accrue to the entitlement
category during the base year. The budget-neutrality factor for a class of
GAF-adjustable claims is the ratio of: 1. The total GAF trend-adjusted
expenditure for that class of claims across all counties (or, equivalently,
across all alignment-eligible beneficiaries); to 2. The total incurred (actual)
expenditure for that class of claims across all counties. Formally: where = the
national Performance-Year t budget-neutrality factor for claims of type k to
which a GAF trend-adjustment both applies and can be calculated that are
incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year NGACO Benchmarking Methods
Rev. 1.02.01

 



 

 

 

[pg135img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 62 = the
Performance-Year t trend-adjusted expenditure on claims of type k to which a GAF
trend-adjustment both applies and can be calculated that are incurred by all
alignment- eligible beneficiaries (nationally) that accrue to entitlement
category e in the base-year = the actual payment on claims of type k to which a
GAF trend-adjustment both applies and can be calculated that are incurred by all
alignment-eligible beneficiaries (nationally) that accrues to entitlement
category e in the base-year = the Performance-Year t trend-adjusted expenditure
on claims of type k to which a GAF trend-adjustment both applies and can be
calculated that are incurred by alignment- eligible beneficiaries residing in
county r and that accrue to entitlement category e in the base-year = the actual
payment on claims of type k to which a GAF trend-adjustment both applies and can
be calculated that are incurred by alignment-eligible beneficiaries residing in
county r and that accrue to entitlement category e in the base-year = the
Performance-Year t trend-adjusted expenditure on claims of type k to which a GAF
trend-adjustment both applies and can be calculated that are incurred by the ith
alignment-eligible beneficiary residing in county r and that accrue to
entitlement category e in the base-year = the incurred (actual) payment on
claims of type k to which a GAF trend-adjustment both applies and can be
calculated that are incurred by the ith alignment-eligible beneficiary residing
in county r and that accrue to entitlement category e in the base-year C.3.3
County-level GAF trend-adjusted base-year expenditure (before budget neutrality)
For a category of claims, the GAF trend-adjusted expenditure that accrues to a
county is simply the sum of the locality adjusted expenditure in months that
accrue to the entitlement category by all beneficiaries who reside in the county
in the base year: ,k,e,0 where = the Performance-Year t trend-adjusted
expenditure on claims of type k to which a GAF trend-adjustment both applies and
can be calculated that are incurred by alignment- eligible beneficiaries
residing in county r and that accrue to entitlement category e in the base-year
= the Performance-Year t trend-adjusted expenditure on claims of type k to which
a GAF trend-adjustment both applies and can be calculated that are incurred by
the ith NGACO Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg136img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 63
alignment-eligible beneficiary residing in county r and that accrue to
entitlement category e in the base-year C.3.4 Beneficiary-level GAF
trend-adjusted base-year expenditure For a category of claims, the GAF
trend-adjusted expenditure that accrues to a beneficiary is simply the sum of
the locality adjusted expenditure on claims incurred by the beneficiary in
months that accrue to the entitlement category in the base year: i,k, ,j,k,e,0
where = the Performance-Year t trend-adjusted expenditure on claims of type k to
which a GAF trend-adjustment both applies and can be calculated that are
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrue to entitlement category e in the base-year = the Performance-Year t
trend-adjusted payment amount (expenditure) on the jth claim of type k to which
a GAF trend-adjustment both applies and can be calculated that is incurred by
the ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year C.3.5 GAF trend-adjusted base-year
payment amount (expenditure) The GAF trend-adjusted (repriced) payment amount
for an individual claim within a class of GAF- adjustable claims is given
generally by: where = the Performance-Year t trend-adjusted payment amount
(expenditure) on the jth claim of type k to which a GAF trend-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the incurred (actual) payment on the jth claim of type k to
which a GAF trend-adjustment both applies and can be calculated that is incurred
by the ith alignment-eligible beneficiary residing in county r and that accrues
to entitlement category e in the base- year NGACO Benchmarking Methods Rev.
1.02.01



 



 

 

 

[pg137img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 64 = the
geographic (price) adjustment factor that applies in Performance-Year t to
calculate the provider payment on the jth claim of type k to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the geographic (price) adjustment
factor that applies in the base-year to calculate the provider payment on the
jth claim of type k to which a GAF trend-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year When
used to calculate provider payment, the GAFs are generally weighted by a factor
(e.g., the labor- share or the relative value unit). Consequently, a more
complete statement of the trend-adjusted (repriced) payment amount for an
individual claim within a class of GAF-adjustable claims is given generally by:
where = the weight that applies to the geographic (price) adjustment factor in
the base-year to calculate the provider payment on the jth claim of type k to
which a GAF trend- adjustment both applies and can be calculated that is
incurred by the ith alignment- eligible beneficiary residing in county r and
that accrues to entitlement category e in the base-year The specific methods
used to calculate the GAF-adjusted payment amount vary by class of GAF-
adjustable claim. For example, the GAF-adjusted payment amount for acute
inpatient care is also corrected to reflect the Part A deductible. The specific
methods are described in sections C.4 through C.12. C.4 Adjustment of Inpatient
Prospective Payment System (IPPS) claims Using the OACT method the ‘adjusted’
claim amount for acute inpatient services claims that are paid under the
inpatient prospective payment system (IPPS) is calculated as follows: where =
the Performance-Year t trend-adjusted payment amount (expenditure) on the jth
claim of type k (IPPS) to which a GAF trend-adjustment both applies and can be
calculated NGACO Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg138img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 65 that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year = the incurred (actual)
payment on the jth claim of type k (IPPS) to which a GAF trend- adjustment both
applies and can be calculated that is incurred by the ith alignment- eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the area wage index that applies in Performance-Year t to
calculate the provider payment on the jth claim of type k (IPPS) to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k
(IPPS) to which a GAF trend-adjustment both applies and can be calculated that
is incurred by the ith alignment-eligible beneficiary residing in county r and
that accrues to entitlement category e in the base-year = the labor proportion
that applies to the geographic (price) adjustment factor in the base-year to
calculate the provider payment on the jth claim of type k (IPPS) to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the inpatient deductible paid on the
jth claim of type k (IPPS) to which a GAF trend- adjustment both applies and can
be calculated that is incurred by the ith alignment- eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
The area wage indices () and labor proportion ()will be determined based on the
“payment locality” to which the provider is assigned for purposes of making the
wage adjustment. Because the deductible amount is the same in all payment
localities, it must be added to the paid amount before calculating the GAF
trend-adjusted payment and then must be deduced from the adjusted amount. C.5
Adjustment of Inpatient Rehabilitation Facility Prospective Payment System (IRF
PPS) claims Using the OACT method the ‘adjusted’ claim amount for acute
inpatient services claims that are paid under the inpatient prospective payment
system (IRF PPS) is calculated as follows: where NGACO Benchmarking Methods Rev.
1.02.01



 



 

 

 

[pg139img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 66 = the
Performance-Year t trend-adjusted payment amount (expenditure) on the jth claim
of type k (IRF PPS) to which a GAF trend-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year = the
incurred (actual) payment on the jth claim of type k (IRF PPS) to which a GAF
trend- adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
Performance-Year t to calculate the provider payment on the jth claim of type k
(IRF PPS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the area wage
index that applies in the base-year to calculate the provider payment on the jth
claim of type k (IRF PPS) to which a GAF trend-adjustment both applies and can
be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the labor proportion that applies to the geographic (price) adjustment factor
in the base-year to calculate the provider payment on the jth claim of type k
(IRF PPS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the inpatient
deductible paid on the jth claim of type k (IRF PPS) to which a GAF trend-
adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage indices () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. Because the
deductible amount is the same in all payment localities, it must be added to the
paid amount before calculating the GAF trend-adjusted payment and then must be
deduced from the adjusted amount. C.6 Adjustment of Long-term Care Hospital
Prospective Payment System (LTCH PPS) claims Using the OACT method the
‘adjusted’ claim amount for acute inpatient services claims that are paid under
the inpatient prospective payment system (LTCH PPS) is calculated as follows:
where NGACO Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg140img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 67 where = the
Performance-Year t trend-adjusted payment amount (expenditure) on the jth claim
of type k (LTCH PPS) to which a GAF trend-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year = the
incurred (actual) payment on the jth claim of type k (LTCH PPS) to which a GAF
trend- adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
Performance-Year t to calculate the provider payment on the jth claim of type k
(LTCH PPS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the area wage
index that applies in the base-year to calculate the provider payment on the jth
claim of type k (LTCH PPS) to which a GAF trend-adjustment both applies and can
be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the labor proportion that applies to the geographic (price) adjustment factor
in the base-year to calculate the provider payment on the jth claim of type k
(LTCH PPS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the inpatient
deductible paid on the jth claim of type k (LTCH PPS) to which a GAF trend-
adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage indices () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. Because the
deductible amount is the same in all payment localities, it must be added to the
paid amount before calculating the GAF trend-adjusted payment and then must be
deduced from the adjusted amount. C.7 Adjustment of Skilled Nursing Facility
Prospective Payment System (SNF PPS) claims Using the OACT method the ‘adjusted’
claim amount for SNF claims that are paid under the inpatient prospective
payment system (SNF PPS) is calculated as follows: NGACO Benchmarking Methods
Rev. 1.02.01



 



 

 

 

[pg141img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 68 where = the
Performance-Year t trend-adjusted payment amount (expenditure) on the jth claim
of type k (SNF PPS) to which a GAF trend-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year = the
incurred (actual) payment on the jth claim of type k (SNF PPS) to which a GAF
trend- adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
Performance-Year t to calculate the provider payment on the jth claim of type k
(SNF PPS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the area wage
index that applies in the base-year to calculate the provider payment on the jth
claim of type k (SNF PPS) to which a GAF trend-adjustment both applies and can
be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the labor proportion that applies to the geographic (price) adjustment factor
in the base-year to calculate the provider payment on the jth claim of type k
(SNF PPS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the inpatient
deductible paid on the jth claim of type k (SNF PPS) to which a GAF trend-
adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage indices () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. Because the
deductible amount is the same in all payment localities, it should be added to
the paid amount before calculating the GAF trend-adjusted payment and then must
be deduced from the adjusted amount. However, the data available to calculate
the adjusted claim amount may not include the deductible amounts. NGACO
Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg142img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 69 C.8 Adjustment
of Home Health Prospective Payment System (HH PPS) claims Using the OACT method
the ‘adjusted’ claim amount for acute inpatient services claims that are paid
under the inpatient prospective payment system (HH PPS) is calculated as
follows: where = the Performance-Year t trend-adjusted payment amount
(expenditure) on the jth claim of type k (HH PPS) to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the incurred (actual) payment on the
jth claim of type k (HH PPS) to which a GAF trend- adjustment both applies and
can be calculated that is incurred by the ith alignment- eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the area wage index that applies in Performance-Year t to calculate the
provider payment on the jth claim of type k (HH PPS) to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k (HH
PPS) to which a GAF trend-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year = the labor proportion that
applies to the geographic (price) adjustment factor in the base-year to
calculate the provider payment on the jth claim of type k (HH PPS) to which a
GAF trend-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = payments for durable medical equipment
paid on the jth claim of type k (HH PPS) to which a GAF trend-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year The area wage indices () and labor proportion ()will be determined
based on the “payment locality” to which the provider is assigned for purposes
of making the wage adjustment. Durable medical equipment payments are made
outside of the HH PPS and are not subject to the HH NGACO Benchmarking Methods
Rev. 1.02.01



 



 

 

 

[pg143img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 70 area wage
adjustment. They are therefore deducted from the home health payment before
application of the GAF-adjustment and are then added to the adjusted payment
amount. C.9 Adjustment of Hospice Per-diem Payment System (Hospice PDPS) claims
Using the OACT method the ‘adjusted’ claim amount for acute inpatient services
claims that are paid under the inpatient prospective payment system (HOSPICE
PPS) is calculated as follows: where = the Performance-Year t trend-adjusted
payment amount (expenditure) on the jth claim of type k (HOSPICE PPS) to which a
GAF trend-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the incurred (actual) payment on the
jth claim of type k (HOSPICE PPS) to which a GAF trend-adjustment both applies
and can be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the area wage index that applies in Performance-Year t to calculate the
provider payment on the jth claim of type k (HOSPICE PPS) to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k
(HOSPICE PPS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the labor
proportion that applies to the geographic (price) adjustment factor in the
base-year to calculate the provider payment on the jth claim of type k (HOSPICE
PPS) to which a GAF trend-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year The area wage indices () and
labor proportion ()will be determined based on the “payment locality” to which
the provider is assigned for purposes of making the wage adjustment. NGACO
Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg144img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 71 C.10 Adjustment
of Hospital Outpatient Prospective Payment System (OPPS) claims Using the OACT
method the ‘adjusted’ claim amount for acute inpatient services claims that are
paid under the inpatient prospective payment system (OPPS) is calculated as
follows: where = the Performance-Year t trend-adjusted payment amount
(expenditure) on the jth claim of type k (OPPS) to which a GAF trend-adjustment
both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the incurred (actual) payment on the
jth claim of type k (OPPS) to which a GAF trend- adjustment both applies and can
be calculated that is incurred by the ith alignment- eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the area wage index that applies in Performance-Year t to calculate the
provider payment on the jth claim of type k (OPPS) to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k
(OPPS) to which a GAF trend-adjustment both applies and can be calculated that
is incurred by the ith alignment-eligible beneficiary residing in county r and
that accrues to entitlement category e in the base-year = the labor proportion
that applies to the geographic (price) adjustment factor in the base-year to
calculate the provider payment on the jth claim of type k (OPPS) to which a GAF
trend-adjustment both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage indices () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. NGACO
Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg145img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 72 C.11 Adjustment
of ESRD Prospective Payment System (ESRD PPS) claims C.12 Adjustment of
Physician Fee Schedule (PFS) claims Using the OACT method the ‘adjusted’ claim
amount for acute inpatient services claims that are paid under the inpatient
prospective payment system (PFS) is calculated as follows: where = the
Performance-Year t trend-adjusted payment amount (expenditure) on the jth claim
of type k (PFS) to which a GAF trend-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year = the
incurred (actual) payment on the jth claim of type k (PFS) to which a GAF trend-
adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the “work” GPCI that applies in
Performance-Year t to calculate the provider payment on the jth claim of type k
(PFS) to which a GAF trend-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year = the “work” GPCI that
applies in the base-year to calculate the provider payment on the jth claim of
type k (PFS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the “work” RVU
that applies to the geographic (price) adjustment factor in the base-year to
calculate the provider payment on the jth claim of type k (PFS) to which a GAF
trend- adjustment both applies and can be calculated that is incurred by the ith
alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the “practice expense” GPCI that
applies in Performance-Year t to calculate the provider payment on the jth claim
of type k (PFS) to which a GAF trend-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year NGACO
Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg146img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 73 = the “practice
expense” GPCI that applies in the base-year to calculate the provider payment on
the jth claim of type k (PFS) to which a GAF trend-adjustment both applies and
can be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the “practice expense” RVU that applies to the geographic (price) adjustment
factor in the base-year to calculate the provider payment on the jth claim of
type k (PFS) to which a GAF trend-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the “malpractice”
GPCI that applies in Performance-Year t to calculate the provider payment on the
jth claim of type k (PFS) to which a GAF trend-adjustment both applies and can
be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the “malpractice” GPCI that applies in the base-year to calculate the provider
payment on the jth claim of type k (PFS) to which a GAF trend-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the “malpractice” RVU that applies to the geographic (price)
adjustment factor in the base-year to calculate the provider payment on the jth
claim of type k (PFS) to which a GAF trend-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year) and
relative value units ()will be determined based on the The GPCIs ( “pricing
locality” to which the claim is assigned for purposes of pricing. The pricing
locality is based on the MAC and PFS locality within a state. Technical Note
C-1: The NGACO’s regional trend can be calculated as either the product of the
national prospective trend and a person-month weighted average of the
county-level GAF trend-adjustment factors: or as a person-month weighted average
of county-level adjusted trends: NGACO Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg147img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 74 where Proof:
where = the average Performance Year t regional trend of beneficiaries aligned
with NGACO a in the base-year for experience accrued to entitlement category e
in Performance Year t = the national projected trend for entitlement category e
in Performance Year t = the national projected trend for entitlement category e
in Performance Year t = the average Performance Year t regional GAF trend
adjustment factor of beneficiaries aligned with NGACO a in the base-year for
experience accrued to entitlement category e = the Performance Year t regional
GAF trend adjustment factor of base-year alignment- eligible beneficiaries
residing in region (county) r who accrue experience to entitlement category e =
the number of eligible months accrued during the base year to entitlement
category e by beneficiaries aligned with NGACO a who reside in county r NGACO
Benchmarking Methods Rev. 1.02.01



 



 

 

 

[pg148img1_ex10-1.jpg]

 



Appendix C. Technical description of the GAF trend adjustment 75 = the number of
eligible months accrued during the base year to entitlement category e by
beneficiaries aligned with NGACO a in the base year22 22 The total months
accruing to entitlement category e in the base year equals the sum across
counties of the months accruing to the entitlement category by beneficiaries
residing in the county equals in the base year (NGACO Benchmarking Methods Rev.
1.02.01



 



 

 

 

Appendix D. Technical description of the GAF baseline-adjustment 76

 

Appendix D. Technical description of the GAF baseline-adjustment

 

Provider payments under most Medicare fee-for-service (FFS) payment systems
reflect an adjustment for the cost-of-doing business in the local geographic
area in which the provider is located.23 These geographic adjustment factors can
cause differences of up to ±10% or more in the payments that are made for the
same services in different regions. The purpose of the GAF baseline adjustment
in the NGACO Model is to prevent the efficiency adjustment (particularly the
national efficiency adjustment) to the standard discount, and therefore the
benchmark, from being unfairly understated (or overstated) because of
differences between the GAFs that Medicare used to calculate provider payments
in the base-year (CY2014).

 

D.1Overview of the GAF baseline-adjustment

 

The GAF baseline-adjustment factor is a county-level adjustment. The GAF
baseline-adjustment factor for a county is an estimate of the impact of the
base-year Medicare GAFs on the base-year provider payments for services provided
to reference beneficiaries residing in the county. That is, the GAF
baseline-adjustment is an estimate of the amount by which the base-year
expenditure of residents of a county was increased or decreased relative to the
national average based solely on the base-year GAFs that were used to calculate
provider payments.

 

The GAF baseline-adjustment factor for a county will be the ratio of:

 

1.The base-year expenditure24 incurred by residents of a county adjusted to
remove the impact on provider payments of the geographic pricing factors that
Medicare used in the base-year; to,

2.The actual expenditure incurred by residents of a county, which reflects the
geographic pricing factors that Medicare used to calculate provider payments in
the base year.

 

The GAF baseline-adjustment factor will be calculated prospectively for
alignment-eligible beneficiaries in each county in the base year and will have
no impact on the national baseline reference-population expenditure.25

 



 

 

23 Examples of these Geographic Adjustment Factors (GAFs) are the Medicare area
wage index (AWI) and the geographic practice cost index (GPCI).

 

24 The GAF adjustment is the ratio of: (1) the aggregate normalized or
budget-neutral GAF-adjusted provider payment; to (2) the aggregate unadjusted
provider payment. It is not necessary to convert the aggregate provider payment
to a PBPM amount.

 

25 The GAF-trend adjustment will be calculated on a budget-neutral basis so that
the regional GAF baseline- adjustments neither increase nor decrease the total
expenditure of the reference population nationally. That is the baseline
GAF-adjusted claim amount for the reference population will equal the incurred
claim amount.

 

NGACO Benchmarking Methods Rev. 1.02.01

 

 

 

 

[pg150img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 77 The GAF
baseline-adjustment for an ACO will be the person-month weighted average of
county GAF- trend adjustment factors, where the weights are the ACO aligned
beneficiary person months residing in each county. D.1.1 GAF-adjustable claims
All claims will be included in the calculation of the GAF baseline-adjustment.
Only the following classes of claims will be adjusted to reflect the impact of
the base-year GAFs on base-year expenditures: 10. Claims paid under the
Inpatient Prospective Payment System (IPPS); 11. Claims paid under the Inpatient
Rehabilitation Facility Prospective Payment System (IRF PPS); 12. Claims paid
under the Long-term Care Hospital Prospective Payment System (LTCH PPS); 13.
Claims paid under the Skilled Nursing Facility Prospective Payment System (SNF
PPS); 14. Claims paid under the Home Health Prospective Payment System (HH PPS);
15. Claims paid under the Hospice Per-diem Payment System (Hospice PDPS); 16.
Claims paid under the Hospital Outpatient Prospective Payment System (OPPS); 17.
Claims paid under the ESRD Prospective Payment System (ESRD PPS); and, 18.
Claims paid under the Physician Fee Schedule (PFS). For claims that do not
belong to these classes, the “GAF-adjusted” payment amount will be equal to the
incurred (actual) payment amount. D.1.2 Attribution of expenditures to counties
The GAF baseline-adjusted base-year expenditure for a county is an estimate of
the expenditure that would have been incurred in the base-year for claims that
are subject to the GAF baseline-adjustment and for which the GAF
baseline-adjustment can be calculated by beneficiaries residing in the county in
January of the base-year26 if provider payment had been calculated without
applying the GAFs that were used in the base-year. D.2 GAF baseline-adjustment
factor for an NGACO An NGACO’s GAF baseline-adjustment for an entitlement
category is given by: where 26 Expenditures accrue to the county in which the
beneficiary resided in January of the base-year. NGACO Benchmarking Methods Rev.
1.02.01



 

 

 

 

[pg151img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 78 = the
average performance year t regional GAF baseline-adjustment factor of
beneficiaries aligned with NGACO a in the base-year for experience accrued to
entitlement category e = the performance year t GAF baseline-adjustment factor
of base-year alignment-eligible beneficiaries residing in region (county) r who
accrue experience to entitlement category e = the number of eligible months
accrued during the base year to entitlement category e by beneficiaries aligned
with NGACO a who reside in county r = the number of eligible months accrued
during the base year to entitlement category e by beneficiaries aligned with
NGACO a in the base year27 D.3 County-level GAF trend adjustment factor
Conceptually, the county-level GAF baseline-adjustment factor represents the
amount by which the GAFs used in the base-year increased or decreased base-year
provider payments28 for services received by alignment-eligible beneficiaries
who reside in a county relative to the national average payment.
Computationally, the GAF baseline-adjustment factor is the ratio of: • The
average GAF baseline-adjusted expend29 in the base-year of all
alignment-eligible beneficiaries residing in a county; to, • The average
incurred expenditure PBPM in the base-year of all alignment-eligible
beneficiaries residing in a county. Note that a beneficiary residing in a given
county may obtain services from providers located in other counties. A
beneficiary living in San Diego may, for example, receive care from hospitals
located in Los Angeles. The county-level adjustment would reflect the patterns
of care of beneficiaries living in the 27 The total months accruing to
entitlement category e in the base year equals the sum across counties of the
months accruing to the entitlement category by beneficiaries residing in the
county equals in the base year (). 28 The provider payment that is used in the
GAF baseline-adjustment excludes Indirect Medical Education and Disproportionate
Share Hospital payments as well as Uncompensated Care payments. 29 The numerator
and denominator of the GAF baseline-adjustment can be expressed either as a PBPM
or simply as the aggregate of all alignment-eligible beneficiaries. When
expressed as a PBPM the numerator (adjusted expenditure) and denominator
(incurred claims) are both divided by the number of eligible months accrued to
the entitlement category by beneficiaries residing in the county. NGACO
Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg152img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 79 county,
wherever they happened to obtain care. It is, therefore, similar to the locality
adjustment that OACT applies to the Medicare Advantage ratebook. D.3.1 Formal
statement of county-level GAF baseline-adjustment factor Formally: which can
also be stated: where = the GAF baseline-adjustment factor of county r
entitlement category e in the base-year = the baseline-adjusted expenditure on
claims of type k to which a GAF baseline- adjustment both applies and can be
calculated that are incurred by alignment-eligible beneficiaries residing in
county r and that accrue to entitlement category e in the base- year = the
national base-year budget-neutrality factor for claims of type k to which a GAF
baseline-adjustment both applies and can be calculated that are incurred by
alignment- eligible beneficiaries residing in county r and that accrue to
entitlement category e in the base-year = the expenditure on claims of type k to
which a GAF baseline-adjustment both applies and can be calculated that are
incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year = the expenditure on claims of
type k to which a GAF baseline-adjustment applies but cannot be calculated that
are incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year = the expenditure on claims of
type k to which a GAF baseline-adjustment applies but cannot be calculated that
are incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base-year = the expenditure on claims of
type k to which a GAF baseline-adjustment does not apply that are incurred by
alignment-eligible beneficiaries residing in county r and that accrue to
entitlement category e in the base-year NGACO Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg153img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 80 = the
expenditure on claims of type k to which a GAF baseline-adjustment does not
apply that are incurred by alignment-eligible beneficiaries residing in county r
and that accrue to entitlement category e in the base-year For claims that are
not subject to GAF-adjustment or for which the GAF-adjustment cannot be
calculated, the adjusted expenditure is the same as the incurred expenditure
(i.e.,). Consequently, the budget neutrality factors for these two sub-classes
of claims are both equal to 1.0, and the county-level GAF baseline-adjustment
factor can be stated as: D.3.2 Budget-neutrality factor for class of
GAF-adjustable claims Because the application of base-year GAFs to base-year
claims may cause the GAF-adjusted payment across all adjusted claims to be to be
higher or lower than the actual incurred expenditure, a “budget- neutrality”
adjustment is applied to the adjusted payment. The budget-neutrality factor is
the same for all claims within an adjustment class. A separate budget-neutrality
factor is calculated for each class of GAF-adjusted claims (e.g., separate
budget-neutrality factors are calculated for acute inpatient claims paid under
the IPPS, for SNF claims paid under the SNF PPS, for physician claims paid under
the PFS, etD.). For a class of GAF-adjustable claims, the GAF baseline-adjusted
expenditure before the application of the budget neutrality factor is the sum
across all beneficiaries residing in the county of the locality adjusted
expenditure for that type of claim during months that accrue to the entitlement
category during the base year. The budget-neutrality factor for a class of
GAF-adjustable claims is the ratio of: 3. The total GAF baseline-adjusted
expenditure for that class of claims across all counties (or, equivalently,
across all alignment-eligible beneficiaries); to 4. The total incurred (actual)
expenditure for that class of claims across all counties. Formally: where = the
national budget-neutrality factor for claims of type k to which a GAF baseline-
adjustment both applies and can be calculated that are incurred by
alignment-eligible beneficiaries residing in county r and that accrue to
entitlement category e in the base- year NGACO Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg154img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 81 = the
baseline-adjusted expenditure on claims of type k to which a GAF baseline-
adjustment both applies and can be calculated that are incurred by all
alignment-eligible beneficiaries (nationally) that accrue to entitlement
category e in the base-year = the actual payment on claims of type k to which a
GAF baseline-adjustment both applies and can be calculated that are incurred by
all alignment-eligible beneficiaries (nationally) that accrues to entitlement
category e in the base-year = the baseline-adjusted expenditure on claims of
type k to which a GAF baseline- adjustment both applies and can be calculated
that are incurred by alignment-eligible beneficiaries residing in county r and
that accrue to entitlement category e in the base- year = the actual payment on
claims of type k to which a GAF baseline-adjustment both applies and can be
calculated that are incurred by alignment-eligible beneficiaries residing in
county r and that accrue to entitlement category e in the base-year = the
baseline-adjusted expenditure on claims of type k to which a GAF baseline-
adjustment both applies and can be calculated that are incurred by the ith
alignment- eligible beneficiary residing in county r and that accrue to
entitlement category e in the base-year = the incurred (actual) payment on
claims of type k to which a GAF baseline-adjustment both applies and can be
calculated that are incurred by the ith alignment-eligible beneficiary residing
in county r and that accrue to entitlement category e in the base- year D.3.3
County-level GAF trend-adjusted base-year expenditure (before budget neutrality)
For a category of claims, the GAF baseline-adjusted expenditure that accrues to
a county is simply the sum of the baseline-adjusted expenditure in months that
accrue to the entitlement category by all beneficiaries who reside in the county
in the base year: where = the baseline-adjusted expenditure on claims of type k
to which a GAF baseline- adjustment both applies and can be calculated that are
incurred by alignment-eligible beneficiaries residing in county r and that
accrue to entitlement category e in the base- year NGACO Benchmarking Methods
Rev. 1.02.01



 

 

 

 

[pg155img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 82 = the
baseline-adjusted expenditure on claims of type k to which a GAF baseline-
adjustment both applies and can be calculated that are incurred by the ith
alignment- eligible beneficiary residing in county r and that accrue to
entitlement category e in the base-year D.3.4 Beneficiary-level GAF
trend-adjusted base-year expenditure For a category of claims, the GAF
trend-adjusted expenditure that accrues to a beneficiary is simply the sum of
the locality adjusted expenditure on claims incurred by the beneficiary in
months that accrue to the entitlement category in the base year: where = the
baseline-adjusted expenditure on claims of type k to which a GAF baseline-
adjustment both applies and can be calculated that are incurred by the ith
alignment- eligible beneficiary residing in county r and that accrue to
entitlement category e in the base-year = the baseline-adjusted payment amount
(expenditure) on the jth claim of type k to which a GAF baseline-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year D.3.5 GAF trend-adjusted base-year payment amount (expenditure)
The GAF baseline-adjusted (repriced) payment amount for an individual claim
within a class of GAF- adjustable claims is given generally by: where = the
baseline-adjusted payment amount (expenditure) on the jth claim of type k to
which a GAF baseline-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year = the incurred (actual)
payment on the jth claim of type k to which a GAF baseline- adjustment both
applies and can be calculated that is incurred by the ith alignment- NGACO
Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg156img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 83 eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the geographic (price) adjustment factor that applies in the
base-year to calculate the provider payment on the jth claim of type k to which
a GAF baseline-adjustment both applies and can be calculated that is incurred by
the ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year When used to calculate provider payment,
the GAFs are generally weighted by a factor (e.g., the labor- share or the
relative value unit). Consequently, a more complete statement of the
trend-adjusted (repriced) payment amount for an individual claim within a class
of GAF-adjustable claims is given generally by: where = the weight that applies
to the geographic (price) adjustment factor in the base-year to calculate the
provider payment on the jth claim of type k to which a GAF baseline- adjustment
both applies and can be calculated that is incurred by the ith alignment-
eligible beneficiary residing in county r and that accrues to entitlement
category e in the base-year The specific methods used to calculate the
GAF-adjusted payment amount vary by class of GAF- adjustable claim. For example,
the GAF-adjusted payment amount for acute inpatient care is also corrected to
reflect the Part A deductible. The specific methods are described in sections
D.4 through D.12. D.4 Adjustment of Inpatient Prospective Payment System (IPPS)
claims Using the OACT method the ‘adjusted’ claim amount for acute inpatient
services claims that are paid under the inpatient prospective payment system
(IPPS) is calculated as follows: where = the baseline-adjusted payment amount
(expenditure) on the jth claim of type k (IPPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year NGACO Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg157img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 84 = the
incurred (actual) payment on the jth claim of type k (IPPS) to which a GAF
baseline- adjustment both applies and can be calculated that is incurred by the
ith alignment- eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k
(IPPS) to which a GAF baseline-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the labor
proportion that applies to the geographic (price) adjustment factor in the
base-year to calculate the provider payment on the jth claim of type k (IPPS) to
which a GAF baseline-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year = the inpatient deductible
paid on the jth claim of type k (IPPS) to which a GAF baseline- adjustment both
applies and can be calculated that is incurred by the ith alignment- eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year The area wage indices () and labor proportion ()will be determined
based on the “payment locality” to which the provider is assigned for purposes
of making the wage adjustment. Because the deductible amount is the same in all
payment localities, it must be added to the paid amount before calculating the
GAF trend-adjusted payment and then must be deduced from the adjusted amount.
D.5 Adjustment of Inpatient Rehabilitation Facility Prospective Payment System
(IRF PPS) claims Using the OACT method the ‘adjusted’ claim amount for acute
inpatient services claims that are paid under the inpatient prospective payment
system (IRF PPS) is calculated as follows: where = the baseline-adjusted payment
amount (expenditure) on the jth claim of type k (IRF PPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the incurred (actual) payment on the
jth claim of type k (IRF PPS) to which a GAF baseline-adjustment both applies
and can be calculated that is incurred by the ith NGACO Benchmarking Methods
Rev. 1.02.01



 

 

 

 

[pg158img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 85
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k (IRF
PPS) to which a GAF baseline-adjustment both applies and can be calculated that
is incurred by the ith alignment-eligible beneficiary residing in county r and
that accrues to entitlement category e in the base-year = the labor proportion
that applies to the geographic (price) adjustment factor in the base-year to
calculate the provider payment on the jth claim of type k (IRF PPS) to which a
GAF baseline-adjustment both applies and can be calculated that is incurred by
the ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the inpatient deductible paid on the
jth claim of type k (IRF PPS) to which a GAF baseline- adjustment both applies
and can be calculated that is incurred by the ith alignment- eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year The area wage indices () and labor proportion ()will be determined
based on the “payment locality” to which the provider is assigned for purposes
of making the wage adjustment. Because the deductible amount is the same in all
payment localities, it must be added to the paid amount before calculating the
GAF trend-adjusted payment and then must be deduced from the adjusted amount.
D.6 Adjustment of Long-term Care Hospital Prospective Payment System (LTCH PPS)
claims Using the OACT method the ‘adjusted’ claim amount for acute inpatient
services claims that are paid under the inpatient prospective payment system
(LTCH PPS) is calculated as follows: where = the baseline-adjusted payment
amount (expenditure) on the jth claim of type k (LTCH PPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the incurred (actual) payment on the
jth claim of type k (LTCH PPS) to which a GAF baseline-adjustment both applies
and can be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
NGACO Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg159img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 86 = the area
wage index that applies in the base-year to calculate the provider payment on
the jth claim of type k (LTCH PPS) to which a GAF baseline-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the labor proportion that applies to the geographic (price)
adjustment factor in the base-year to calculate the provider payment on the jth
claim of type k (LTCH PPS) to which a GAF baseline-adjustment both applies and
can be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the inpatient deductible paid on the jth claim of type k (LTCH PPS) to which a
GAF baseline-adjustment both applies and can be calculated that is incurred by
the ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage index () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. Because the
deductible amount is the same in all payment localities, it must be added to the
paid amount before calculating the GAF trend-adjusted payment and then must be
deduced from the adjusted amount. D.7 Adjustment of Skilled Nursing Facility
Prospective Payment System (SNF PPS) claims Using the OACT method the ‘adjusted’
claim amount for acute inpatient services claims that are paid under the
inpatient prospective payment system (SNF PPS) is calculated as follows: where =
the baseline-adjusted payment amount (expenditure) on the jth claim of type k
(SNF PPS) to which a GAF baseline-adjustment both applies and can be calculated
that is incurred by the ith alignment-eligible beneficiary residing in county r
and that accrues to entitlement category e in the base-year = the incurred
(actual) payment on the jth claim of type k (SNF PPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k (SNF
PPS) to which a GAF baseline-adjustment both applies and NGACO Benchmarking
Methods Rev. 1.02.01



 

 

 

 

[pg160img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 87 can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year = the
labor proportion that applies to the geographic (price) adjustment factor in the
base-year to calculate the provider payment on the jth claim of type k (SNF PPS)
to which a GAF baseline-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year = the inpatient deductible
paid on the jth claim of type k (SNF PPS) to which a GAF baseline-adjustment
both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage indices () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. Because the
deductible amount is the same in all payment localities, it should be added to
the paid amount before calculating the GAF trend-adjusted payment and then must
be deduced from the adjusted amount. However, deductible amounts may not be
available in the data used to calculate the adjusted payment amount. D.8
Adjustment of Home Health Prospective Payment System (HH PPS) claims Using the
OACT method the ‘adjusted’ claim amount for acute inpatient services claims that
are paid under the inpatient prospective payment system (HH PPS) is calculated
as follows: where = the baseline-adjusted payment amount (expenditure) on the
jth claim of type k (HH PPS) to which a GAF baseline-adjustment both applies and
can be calculated that is incurred by the ith alignment-eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the incurred (actual) payment on the jth claim of type k (HH PPS) to which a
GAF baseline-adjustment both applies and can be calculated that is incurred by
the ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the area wage index that applies in
the base-year to calculate the provider payment on the jth claim of type k (HH
PPS) to which a GAF baseline-adjustment both applies and can NGACO Benchmarking
Methods Rev. 1.02.01



 

 

 

 

[pg161img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 88 be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year = the
labor proportion that applies to the geographic (price) adjustment factor in the
base-year to calculate the provider payment on the jth claim of type k (HH PPS)
to which a GAF baseline-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year ,0 = payments for durable
medical equipment paid on the jth claim of type k (HH PPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage indices () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. Durable medical
equipment payments are made outside of the HH PPS and are not subject to the HH
area wage adjustment. They are therefore deducted from the home health payment
before application of the GAF-adjustment and are then added to the adjusted
payment amount. D.9 Adjustment of Hospice Per-diem Payment System (Hospice PDPS)
claims Using the OACT method the ‘adjusted’ claim amount for acute inpatient
services claims that are paid under the inpatient prospective payment system
(HOSPICE PPS) is calculated as follows: where = the baseline-adjusted payment
amount (expenditure) on the jth claim of type k (HOSPICE PPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the incurred (actual) payment on the
jth claim of type k (HOSPICE PPS) to which a GAF baseline-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the area wage index that applies in the base-year to calculate
the provider payment on the jth claim of type k (HOSPICE PPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year NGACO Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg162img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 89 = the labor
proportion that applies to the geographic (price) adjustment factor in the
base-year to calculate the provider payment on the jth claim of type k (HOSPICE
PPS) to which a GAF baseline-adjustment both applies and can be calculated that
is incurred by the ith alignment-eligible beneficiary residing in county r and
that accrues to entitlement category e in the base-year The area wage indices ()
and labor proportion ()will be determined based on the “payment locality” to
which the provider is assigned for purposes of making the wage adjustment. D.10
Adjustment of Hospital Outpatient Prospective Payment System (OPPS) claims Using
the OACT method the ‘adjusted’ claim amount for acute inpatient services claims
that are paid under the inpatient prospective payment system (OPPS) is
calculated as follows: where = the baseline-adjusted payment amount
(expenditure) on the jth claim of type k (OPPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the incurred (actual) payment on the
jth claim of type k (OPPS) to which a GAF baseline- adjustment both applies and
can be calculated that is incurred by the ith alignment- eligible beneficiary
residing in county r and that accrues to entitlement category e in the base-year
= the area wage index that applies in the base-year to calculate the provider
payment on the jth claim of type k (OPPS) to which a GAF baseline-adjustment
both applies and can be calculated that is incurred by the ith
alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the labor proportion that applies to
the geographic (price) adjustment factor in the base-year to calculate the
provider payment on the jth claim of type k (OPPS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year The area wage indices () and labor
proportion ()will be determined based on the “payment locality” to which the
provider is assigned for purposes of making the wage adjustment. NGACO
Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg163img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 90 D.11
Adjustment of ESRD Prospective Payment System (ESRD PPS) claims D.12 Adjustment
of Physician Fee Schedule (PFS) claims Using the OACT method the ‘adjusted’
claim amount for acute inpatient services claims that are paid under the
inpatient prospective payment system (PFS) is calculated as follows: where = the
baseline-adjusted payment amount (expenditure) on the jth claim of type k (PFS)
to which a GAF baseline-adjustment both applies and can be calculated that is
incurred by the ith alignment-eligible beneficiary residing in county r and that
accrues to entitlement category e in the base-year = the incurred (actual)
payment on the jth claim of type k (PFS) to which a GAF baseline- adjustment
both applies and can be calculated that is incurred by the ith alignment-
eligible beneficiary residing in county r and that accrues to entitlement
category e in the base-year = the “work” GPCI that applies in the base-year to
calculate the provider payment on the jth claim of type k (PFS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the “work” RVU that applies to the
geographic (price) adjustment factor in the base-year to calculate the provider
payment on the jth claim of type k (PFS) to which a GAF baseline-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the “practice expense” GPCI that applies in the base-year to
calculate the provider payment on the jth claim of type k (PFS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year = the “practice expense” RVU that
applies to the geographic (price) adjustment factor in the base-year to
calculate the provider payment on the jth claim of type k (PFS) to which a GAF
baseline-adjustment both applies and can be calculated that is incurred by the
ith alignment-eligible beneficiary residing in county r and that accrues to
entitlement category e in the base-year NGACO Benchmarking Methods Rev. 1.02.01



 

 

 

 

[pg164img1_ex10-1.jpg]

 



Appendix D. Technical description of the GAF baseline-adjustment 91 = the
“malpractice” GPCI that applies in the base-year to calculate the provider
payment on the jth claim of type k (PFS) to which a GAF baseline-adjustment both
applies and can be calculated that is incurred by the ith alignment-eligible
beneficiary residing in county r and that accrues to entitlement category e in
the base-year = the “malpractice” RVU that applies to the geographic (price)
adjustment factor in the base-year to calculate the provider payment on the jth
claim of type k (PFS) to which a GAF baseline-adjustment both applies and can be
calculated that is incurred by the ith alignment-eligible beneficiary residing
in county r and that accrues to entitlement category e in the base-year) and
relative value units ()will be determined based on the The GPCIs ( “pricing
locality” to which the claim is assigned for purposes of pricing. The pricing
locality is based on the MAC and PFS locality within a state. NGACO Benchmarking
Methods Rev. 1.02.01



 

 

 

 



Next Generation ACO Model Participation Agreement

 

Appendix C

 

Voluntary Alignment

 

I.General

 

A.This Appendix C will apply only if the ACO selects participation in Voluntary
Alignment pursuant to Section X of the Agreement.

 

B.If the ACO selects participation in Voluntary Alignment, CMS shall conduct
beneficiary alignment in accordance with Appendix B, except that CMS shall also
align to the ACO any Medicare beneficiary eligible for voluntary alignment under
Section V of this Appendix C.

 

II.Voluntary Alignment Forms

 

A.The ACO shall submit the following to CMS for approval by a time and in a
manner specified by CMS:

 

1.A preliminary list identifying the Medicare Beneficiaries whom the ACO will
contact regarding voluntary alignment; and

 

2.The criteria used by the ACO to identify such Medicare beneficiaries.

 

B.CMS will conduct a sample audit to verify that the beneficiaries on the
preliminary list satisfy the voluntary alignment eligibility requirement under
Section V.A of this Appendix C.

 

C.CMS will determine which beneficiaries on the preliminary list the ACO may
contact regarding voluntary alignment and return to the ACO the final list
(“Voluntary Alignment Beneficiary List”) identifying the Medicare beneficiaries
that the ACO may contact regarding voluntary alignment.

 

D.During a period starting on or after a date determined by CMS, the ACO shall
provide a form (“Voluntary Alignment Form”) and instructions to all Medicare
beneficiaries that are included on the Voluntary Alignment Beneficiary List.

 

E.CMS shall determine the content of the Voluntary Alignment Forms and
instructions. CMS shall provide templates for both the Voluntary Alignment Forms
and instructions to the ACO.

 

F.The ACO shall make no changes to the template forms and instructions, except
for making necessary changes solely for the purpose of formatting for electronic
distribution and/or receipt of submissions and for the insertion of the
following information where indicated on such forms:

 

 1 

 

  

1.The name of the Medicare beneficiary’s main doctor, main provider, and/or the
main place the beneficiary receives care;

 

2.The logo of the ACO or Next Generation Participant;

 

3.Information about unique care coordination and preventive services offered by
the ACO as included in the beneficiary notification or as approved by CMS in
accordance with Section V.E of the Agreement;

 

4.The ACO’s contact information for answering Medicare beneficiaries’ questions;

 

5.Instructions for how the Medicare beneficiary can submit the Voluntary
Alignment Form to the ACO; and

 

6.Such other fields on the Voluntary Alignment form that CMS may identify.

 

G.The ACO may choose to provide Voluntary Alignment Forms at the point of care
only in the offices of Next Generation Participants. The ACO shall notify CMS by
a date specified by CMS if the ACO elects to provide Voluntary Alignment Forms
at the point of care.

 

H.Form Requests

 

1.The ACO shall permit any Medicare beneficiary who is a patient of a Next
Generation Participant to receive a Voluntary Alignment Form upon request. The
ACO shall permit a beneficiary to request a form in person at the office of such
Next Generation Participant or by calling the ACO.

 

2.The ACO shall permit any Medicare beneficiary who has received a Voluntary
Alignment Form to request another Voluntary Alignment Form that identifies a
different Next Generation Participant as the beneficiary's main doctor, main
provider, or main place of care or otherwise reverses his or her voluntary
alignment or that identifies a physician or other individual or entity that is
not a Next Generation Participant as his or her main doctor, main provider, or
main place of care or otherwise reverses his or her voluntary alignment. The ACO
shall permit such requests to be made by calling the ACO.

 

 2 

 

  

3.The ACO shall permit any Medicare beneficiary that has received a Voluntary
Alignment Form to request another form that allows signature by an appointed
representative. Instructions on how to make this request will be included on the
Voluntary Alignment Form. The ACO shall permit such requests to be made by
calling the ACO.

 

I.Maintenance of Records

 

The ACO shall maintain, in accordance with Section XVIII.B of the Agreement,
copies of all Voluntary Alignment Forms sent to Medicare beneficiaries
(including copies of any letters sent with such forms), and, as applicable,
original executed Voluntary Alignment Forms, envelopes in which Voluntary
Alignment Forms were returned to the ACO, written documentation of any oral
communications with a beneficiary regarding the potential or actual reversal of
a Voluntary Alignment Form, all electronic data and files associated with the
distribution and submission of Voluntary Alignment Forms, and all other
documents, records, including beneficiary communications, regarding voluntary
alignment.

 

III.Beneficiary-Next Generation Participant Communications

 

A.The ACO, Next Generation Participants and other individuals or entities
performing functions or services related to ACO Activities, may directly
communicate orally with Medicare beneficiaries regarding voluntary alignment and
the Voluntary Alignment Forms.

 

B.The ACO shall require personnel at the offices of Next Generation Participants
to instruct Medicare beneficiaries to call the ACO for questions about how to
make changes to a Voluntary Alignment Form.

 

C.The ACO may instruct Next Generation Participants to answer questions from
beneficiaries regarding the Voluntary Alignment Form, but must prohibit them
from completing the form on behalf of any beneficiary.

 

IV.Voluntary Alignment Process

 

A.By a date specified by CMS, the ACO shall submit to CMS a list (“Voluntary
Alignment List”). The Voluntary Alignment List must contain the following:

 

1.The name and other required identifying information of each Medicare
Beneficiary who returned one or more valid Voluntary Alignment Forms to the ACO
or a Next Generation Participant (For purposes of this Appendix, a Voluntary
Alignment Form is valid only if it has been signed and dated by the Medicare
beneficiary or his or her appointed representative, was received by the ACO on
or before the date on which the ACO submits its Voluntary Alignment List to
CMS);

 

 3 

 

  

2.For each valid Voluntary Alignment Form submitted by a beneficiary, the date
on which the beneficiary executed the Voluntary Alignment Form, and the identity
of the Next Generation Participant that the beneficiary has identified as his or
her main doctor, main provider, or main place of care; and

 

3.A certification by an executive of the ACO that, to the best of his or her
knowledge, information, and belief, the information contained on the Voluntary
Alignment List is true, accurate, and complete and identifies only those
Medicare beneficiaries who have submitted a valid Voluntary Alignment Form to
the ACO.

 

B.CMS will use the Voluntary Alignment List submitted by the ACO to conduct
alignment of Medicare beneficiaries for the subsequent Performance Year.

 

1.CMS will align Medicare beneficiaries that were included on the ACO’s
Voluntary Alignment List to the ACO in accordance with the criteria set forth in
Section V of this Appendix.

 

2.If a Medicare beneficiary returns more than one Voluntary Alignment Form to an
ACO or returns such forms to multiple ACOs, CMS will honor the Voluntary
Alignment Form with the latest execution date.

 

C.CMS will audit the ACO’s Voluntary Alignment List for accuracy in accordance
with Section XVII of this Agreement.

 

D.For each Performance Year in which the ACO participates in voluntary
alignment, CMS may survey Next Generation Beneficiaries as a part of the
voluntary alignment audit process.

 

V.Voluntary Alignment Eligibility Criteria

 

CMS shall align a Medicare beneficiary to the ACO for a Performance Year if the
following conditions are satisfied:

 

A.The Medicare beneficiary has at least one paid claim for a Qualified
Evaluation and Management service, as defined in Appendix B of this Agreement,
furnished by a Next Generation Participant on or after a date specified by CMS.

 

B.On or before a deadline specified by CMS, the Pioneer ACO received a valid
Voluntary Alignment Form from the Medicare beneficiary identifying a Next
Generation Participant as his or her main doctor, main provider, or main place
of care.

 

C.The Medicare beneficiary has not, on or before such deadline specified by CMS,
subsequently identified a physician or other individual or entity that is not a
Next Generation Participant as his or her main doctor, main provider, or main
place of care or otherwise reversed his or her voluntary alignment.

 

 4 

 

  

D.At the time the ACO’s beneficiary alignment is conducted, the Medicare
beneficiary meets the eligibility criteria set forth in Appendix B of this
Agreement.

 

E.At the time CMS conducts beneficiary alignment, CMS has not aligned the
Medicare beneficiary to another model or demonstration including, but not
limited to, the Independence at Home Demonstration, the Multi-payer Advanced
Primary Care Practice Demonstration (MAPCP), or the Duals Demonstrations.

 

VI.Transitioning Voluntary Alignment Decisions from Other ACO Initiatives

 

If an ACO participates in a voluntary alignment process in another ACO
initiative during the year prior to the ACO’s first Performance Year in the Next
Generation ACO Model, CMS will align Medicare beneficiaries that were included
on the ACO’s Voluntary Alignment List (or equivalent record of beneficiary
submissions used in the other initiative) for the performance year under the
other initiative that corresponds with the ACO’s first Performance Year in the
Next Generation ACO Model to the ACO in accordance with the criteria set forth
in Section V of this Appendix C.

 

 5 

 

 

Next Generation ACO Model Participation Agreement

 

Appendix D

 

HIPAA-Covered Disclosure Request Attestation and Data Specification Worksheet

 

I.HIPAA-Covered Disclosure Request Attestation

 

The ACO requests the CMS data listed in the Data Specification Worksheet below
and makes the following assertions regarding its ability to meet the HIPAA
requirements for receiving such data:

 

The ACO is (select one):

oA HIPAA Covered Entity (CE) as defined in 45 CFR § 160.103.

oThe business associate (BA) of a HIPAA CE as defined in 45 CFR § 160.103.

oNeither a HIPAA CE nor a BA of a HIPAA CE.

 

The ACO is seeking protected health information (PHI), as defined in 45 CFR §
160.103 (select one):

oFor its own use.

oOn behalf of a CE for which the ACO is a BA.

oOther: Please attach a description of the intended purpose (e.g., for
“research” purposes, for “public health” purposes, etc.).

 

The ACO requests (select one):

oFor the Medicare beneficiaries that have been aligned to the ACO under the
Model using the methodology described in this Agreement: (i) three years of
historical data files for the data elements identified in the Data Specification
Worksheet; and (ii) monthly claims data files for the duration of the ACO’s
participation in the Model for the data elements identified in the Data
Specification Worksheet, from the following CMS data files:

 

File   Years(s)   System of Record HIGLAS - Payment Data   2008-2011   N/A NLR -
Meaningful Use Data   2008-2011   NCH (71 FR 67137 / 11/20/2006) RAS - Risk
Adjustment Data   2008-2011   IDR (71 FR 74915 / 12/13/2006) CAHPS - Beneficiary
Survey Data   2008-2011   IDR (71 FR 74915 / 12/13/2006) GPRO - Quality
Measurement Data   2008-2011   NCH (71 FR 67137 / 11/20/2006) NPICS - NPI
Crosswalk   2008-2011   NPS (63 FR 40297 / 7/28/1998) PECOS - Provider
Enrollment Data   2008-2011   PECOS (71 FR 60536/ 10/13/2006) CME - Beneficiary
Enrollment Data   2008-2011   EDB (73 FR 10249 / 2/26/2008) IDR - Parts A, B,
and D Claims   2008-2011   IDR (71 FR 74915 / 12/13/2006)

 

 1 

 

 

oOther: Please attach a detailed description the data requested.

 

The ACO intends to use the requested data to carry out (select one):

o“Health care operations” that fall within the first and second paragraphs of
the definition of that phrase under the HIPAA Privacy Rule (45 CFR § 164.501).

oOther: Please attach a description of the intended purpose (e.g., for
“research” purposes, for “public health” purposes, etc.).

 

The data requested is (select one):

oThe "minimum necessary" (as defined at 45 CFR § 164.502) to carry out the
health care operations activities described above.

oOther: Please attach a description of how (if applicable) the data requested
exceeds what is needed to carry out the work described above.

 

The ACO’s data custodian for the requested data is:     (name)       (phone
number)

  

By:     Date:     

 

            Name of authorized signatory                             Title      

 

 2 

 

 

II.Data Specification Worksheet

 

Data
Element
Source  

 

 

Data Element

 

 

 

Data Element Description

Part A Claims   Current Claim Unique Identifier  

A unique identification number assigned to the claim.

   

 

Provider OSCAR Number

  A facility’s Medicare/Medicaid identification number.  It is also known as a
Medicare/Medicaid Provider Number, or CCN. This number verifies that a provider
has been Medicare certified for a particular type of service.     Beneficiary
HIC Number  



A beneficiary identifier.

    Claim Type Code  

Signifies the type of claim being submitted through the Medicare or Medicaid
programs. Claim type codes are:

10=HHA claim

20=Non swing bed SNF claim 30=Swing bed SNF claim
40=Outpatient claim

       

50=Hospice claim
60=Inpatient claim

61=Inpatient “Full-Encounter” claim

  Claim From Date   The first day on the billing statement that covers services
rendered to the beneficiary.   Claim Thru Date   The last day on the billing
statement that covers services rendered to the beneficiary.  

Claim Bill Facility Type Code

 

The first digit of the type of bill (TOB1) is used to identify the type of
facility that provided care to the beneficiary (e.g., hospital or SNF).

Claim Facility Type Codes are: 1=Hospital

2=SNF

3=HHA

4=Religious non-medical (hospital) 5=Religious non-medical (extended care)
6=Intermediate care

7=Clinic or hospital-based renal dialysis facility

8=Specialty facility or Ambulatory Surgical Center (ASC) surgery 9=Reserved

 

Claim Bill Facility Type Code

 

The first digit of the type of bill (TOB1) is used to identify the type of
facility that provided care to the beneficiary (e.g., hospital or SNF).

Claim Facility Type Codes are:

1=Hospital

2=SNF

3=HHA

4=Religious non-medical (hospital)

5=Religious non-medical (extended care)

6=Intermediate care

7=Clinic or hospital-based renal dialysis facility

8=Specialty facility or Ambulatory Surgical Center (ASC) surgery

9=Reserved

  Claim Bill Classification Code   The second digit of the type of bill (TOB2)
is used to indicate with greater specificity where the service was provided
(e.g., a department within a hospital).   Principal Diagnosis Code   The
International Classification of Diseases (ICD)-9/10 diagnosis code identifies
the beneficiary’s principal illness or disability.   Admitting Diagnosis Code  
The ICD-9/10 diagnosis code identifies the illness or disability for which the
beneficiary was admitted.   Claim Medicare Non Payment Reason Code  

Indicates the reason payment on an institutional claim is denied.

  Claim Payment Amount   Amount that Medicare paid on the claim.   Claim NCH
Primary Payer Code   If a payer other than Medicare has primary responsibility
for payment of the beneficiary’s health insurance bills, this code indicates the
responsible primary payer.   Federal Information Processing Standards FIPS State
Code  

Identifies the state where the facility providing services is located.

  Beneficiary Patient Status Code   Indicates the patient's discharge status as
of the Claim Through Date.  For example, it may indicate where a patient was
discharged to (e.g., home, another facility) or the circumstances of a discharge
(e.g., against medical advice, or patient death).   Diagnosis Related Group Code
  Indicates the diagnostic related group to which a hospital claim belongs for
prospective payment purposes.   Claim Outpatient Service Type Code  

Indicates the type and priority of outpatient service.

Claim Outpatient Service Type Codes are:

0=Blank

1=Emergency

 

 3 

 

 

       

2=Urgent

3=Elective

5-8=Reserved

9=Unknown

  Facility Provider NPI Number   Identifies the facility associated with the
claim. Each facility is assigned its own unique NPI.   Operating Provider NPI
Number   Identifies the operating provider associated with the claim. Each
provider is assigned its own unique NPI.   Attending Provider NPI Number  
Identifies the attending provider associated with the claim. Each provider is
assigned its own unique NPI.   Other Provider NPI Number   Identifies the other
providers associated with the claim. Each provider is assigned its own unique
NPI.   Claim Adjustment Type Code   Claim adjustment types (Original,
Adjustment, Deleted, Resubmitted, etc.)   Claim Effective Date   Date the claim
was processed and added to the NCH. Also referred to as the NCH Weekly
Processing Date.   Claim IDR Load Date   When the claim was loaded into the IDR.
  Beneficiary Equitable BIC HICN Number  

This number is an “umbrella” HICN that groups certain HICNs together at the
beneficiary level.

 

Claim Admission Type Code

  Indicates the type and priority of inpatient services.     Claim Admission
Type Codes are:     0=Blank     1=Emergency     2=Urgent     3=Elective    
4=Newborn     5=Trauma Center     6-8=Reserved     9=Unknown   Claim Admission
Source Code   Indicates the source of the beneficiary’s referral for admission
or visit (e.g., a physician or another facility).     Find Admission Source
Codes here: http://www.resdac.org/cms-data/variables/Claim-Source-Inpatient-
Admission-Code  

 

Claim Bill Frequency Code

  The third digit of the type of bill (TOB3) code.  It indicates the sequence of
the claim in the beneficiary's current episode of care (e.g., interim or
voided).     Find Claim Frequency Codes here:
http://www.resdac.org/cms-data/variables/Claim-Frequency-Code.  

Claim Query Code

  Indicates the type of claim record being processed with respect to payment
(e.g., debit/credit indicator or interim/final indicator).     Claim Query Codes
are:     0=Credit adjustment     1=Interim bill     2=HHA benefits exhausted    
3=Final bill     4=Discharge notice     5=Debit adjustment   Beneficiary
Surrogate Key   A IDR assigned surrogate key used to uniquely identify a
beneficiary   ACO Identifier   The unique identifier of an ACO   Calendar
Century Year Month Number  

 

The year and calendar month number combination in the format 'YYYYMM'. e.g.
200701, 200702, etc.

  Meta Process Date   The date the CCLF process loaded the historical record in
the table Part A Claims Revenue Center Details   Current Claim Unique Identifier
  A unique identification number assigned to the claim.   Claim Line Number   A
sequential number that identifies a specific claim line   Beneficiary HIC Number
  A beneficiary identifier.   Claim Type Code   Signifies the type of claim
being submitted through the Medicare or Medicaid programs.     Claim type codes
are:

 

 4 

 

 

 

        10=HHA claim     20=Non swing bed SNF claim     30=Swing bed SNF claim  
  40=Outpatient claim     50=Hospice claim     60=Inpatient claim    
61=Inpatient “Full-Encounter” claim   Claim Line From Date   The date the
service associated with the line item began.   Claim Line Thru Date   The date
the service associated with the line item ended.   Product Revenue Center Code  
The number a provider assigns to the cost center to which a particular charge is
billed (e.g., accommodations or supplies).   Claim Line Institutional Revenue
Center Date  

The date that applies to the service associated with the Revenue Center code.

  HCPCS Code   The HCPCS code representing the procedure, supply, product,
and/or service provided to the beneficiary.   Beneficiary Equitable BIC HICN
Number  

This number is an “umbrella” HICN that groups certain HICNs together at the
beneficiary level.

  Provider OSCAR Number   A facility’s Medicare/Medicaid identification number.
 It is also known as a Medicare/Medicaid Provider Number, or CCN. This number
verifies that a provider has been Medicare certified for a particular type of
service.   Claim From Date   The first day on the billing statement that covers
services rendered to the beneficiary.   Claim Thru Date   The last day on the
billing statement that covers services rendered to the beneficiary.   Claim Line
Service Unit Quantity  

The number of dosage units of medication that were dispensed in this fill.

  Claim Line Covered Paid Amount  

The amount Medicare reimbursed the provider for covered services associated with
the claim-line.

  HCPCS First Modifier Code   The first code to modify the HCPCS procedure code
associated with the claim-line. This provides more specific procedure
identification for the line item service.   HCPCS Second Modifier Code   The
second code to modify the HCPCS procedure code associated with the claim-line.
This provides more specific procedure identification for the line item service.
  HCPCS Third Modifier Code   The third code to modify the HCPCS procedure code
associated with the claim-line. This provides more specific procedure
identification for the line item service.   HCPCS Fourth Modifier Code   The
fourth code to modify the HCPCS procedure code associated with the claim-line.
This provides more specific procedure identification for the line item service.
  HCPCS Fifth Modifier Code   The fifth code to modify the HCPCS procedure code
associated with the claim-line. This provides more specific procedure
identification for the line item service.   Beneficiary Surrogate Key   A IDR
assigned surrogate key used to uniquely identify a beneficiary   ACO Identifier
  The unique identifier of an ACO   Calendar Century Year Month Number  

The year and calendar month number combination in the format 'YYYYMM'. e.g.
200701, 200702, etc.

  Meta Process Date   The date the CCLF process loaded the historical record in
the table Part A Procedure Codes   Current Claim Unique Identifier   A unique
identification number assigned to the claim.   Beneficiary HIC Number   A
beneficiary identifier.  

Claim Type Code

  Signifies the type of claim being submitted through the Medicare or Medicaid
programs.     Claim type codes are:     10=HHA claim     20=Non swing bed SNF
claim     30=Swing bed SNF claim     40=Outpatient claim     50=Hospice claim  
  60=Inpatient claim

 

 5 

 

 



        61=Inpatient “Full-Encounter” claim   Claim Value Sequence Number   An
arbitrary sequential number that uniquely identifies a procedure code record
within the claim.   Procedure Code   The ICD-9/10 code that indicates the
procedure performed during the period covered by the claim.   Procedure
Performed Date   The date the indicated procedure was performed.   Beneficiary
Equitable BIC HICN Number   This number is an “umbrella” HICN that groups
certain HICNs together at the beneficiary level.   Provider OSCAR Number   A
facility’s Medicare/Medicaid identification number.  It is also known as a
Medicare/Medicaid Provider Number, or CCN. This number verifies that a provider
has been Medicare certified for a particular type of service.   Claim From Date
  The first day on the billing statement that covers services rendered to the
beneficiary.   Beneficiary Surrogate Key   A IDR assigned surrogate key used to
uniquely identify a beneficiary   ACO Identifier   The unique identifier of an
ACO   Calendar Century Year Month Number   The year and calendar month number
combination in the format 'YYYYMM'. e.g. 200701, 200702, etc.   Meta Process
Date   The date the CCLF process loaded the historical record in the table Part
A Diagnosis Codes   Current Claim Unique Identifier   A unique identification
number assigned to the claim.   Claim Value Sequence Number   An arbitrary
sequential number that uniquely identifies a procedure code record within the
claim.   Claim Product Type Code   Codes classifying the diagnosis category:    
E=Accident diagnosis code     1=First diagnosis E code     D=Other diagnosis
codes   Beneficiary HIC Number   A beneficiary identifier.   Claim Type Code  
Signifies the type of claim being submitted through the Medicare or Medicaid
programs.     Claim type codes are:     10=HHA claim     20=Non swing bed SNF
claim     30=Swing bed SNF claim     40=Outpatient claim     50=Hospice claim  
  60=Inpatient claim     61=Inpatient “Full-Encounter” claim   Diagnosis Code  
The ICD-9/10 diagnosis code identifying the beneficiary’s illness or disability.
  Beneficiary Equitable BIC HICN Number   This number is an “umbrella” HICN that
groups certain HICNs together at the beneficiary level.  For example, if a
beneficiary’s spouse becomes widowed, the HICN will change, but the Beneficiary
Equitable BIC HICN will not.  This groups the pre- and post-widow status HICNs
together.  Note that the ONLY use of this field is to link together claims that
all represent the same event, using the natural key.   Provider OSCAR Number   A
facility’s Medicare/Medicaid identification number.  It is also known as a
Medicare/Medicaid Provider Number, or CCN. This number verifies that a provider
has been Medicare certified for a particular type of service.   Claim From Date
  The first day on the billing statement that covers services rendered to the
beneficiary.     Also known as “Statement Covers From Date.”   Claim Thru Date  
The last day on the billing statement that covers services rendered to the
beneficiary.   Claim Present on Admission Indicator   Indicates whether a
patient had the condition listed on the claim line at the time of admission to
the facility. Find Present-on-Admission values here:   Beneficiary Surrogate Key
  A IDR assigned surrogate key used to uniquely identify a beneficiary   ACO
Identifier   The unique identifier of an ACO     Calendar Century Year Month
Number   The year and calendar month number combination in the format 'YYYYMM'.
e.g. 200701, 200702, etc.     Meta Process Date   The date the CCLF process
loaded the historical record in the table



 

 6 

 

 

Part B Physicians   Current Claim Unique Identifier   A unique identification
number assigned to the claim.   Claim Line Number   A sequential number that
identifies a specific claim line   Beneficiary HIC Number   A beneficiary
identifier.  

Claim Type Code

  Signifies the type of claim being submitted through the Medicare or Medicaid
programs.     Claim type codes are:     10=HHA claim     20=Non swing bed SNF
claim     30=Swing bed SNF claim     40=Outpatient claim     50=Hospice claim  
  60=Inpatient claim     61=Inpatient “Full-Encounter” claim   Claim From Date  
The first day on the billing statement that covers services rendered to the
beneficiary.   Provider Type Code   Identifies the type of Provider Identifier.
  Rendering Provider FIPS State Code  

Identifies the state that the provider providing the service is located in.

  Claim Rendering Federal Provider Specialty Code   Indicates the CMS specialty
code associated with the provider of services. CMS used this number to price the
service on the line-item.   Claim Federal Type Service Code   Indicates the type
of service (e.g., consultation, surgery) provided to the beneficiary.  Types of
Service Codes are defined in the Medicare Carrier Manual.   Claim Line From Date
  The date the service associated with the line item began.   Claim Line Thru
Date   The date the service associated with the line item ended.   HCPCS Code  
The HCPCS code representing the procedure, supply, product, and/or service
provided to the beneficiary.   Claim Line Covered Paid Amount  

The amount Medicare reimbursed the provider for covered services associated with
the claim-line.

  Claim Primary Payer Code   If a payer other than Medicare has primary
responsibility for payment of the service indicated on the claim line, this code
indicates the primary payer. This field is also known as the Line Beneficiary
Primary Payer Code.   Diagnosis Code   The ICD-9/10 diagnosis code identifying
the beneficiary’s principal illness or disability.   Claim Provider Tax Number  
The SSN or Employee Identification Number (EIN) of the provider of the indicated
service.  This number identifies who receives payment for the indicated service.
  Rendering Provider NPI Number   A number that identifies the provider
rendering the indicated service on the claim line. Each provider is assigned its
own unique NPI.   Claim Carrier Payment Denial Code  

Indicates to whom payment was made (e.g., physician, beneficiary), or if the
claim was denied.

  Claim Line Processing Indicator Code  

Indicates whether the service indicated on the claim line was allowed or the
reason it was denied.

  Claim Adjustment Type Code   Claim adjustment types (Original, Adjustment,
Deleted, Resubmitted, etc.)   Claim Effective Date   Date the claim was
processed and added to the NCH.   Claim IDR Load Date   When the claim was
loaded into the IDR.   Claim Control Number   A unique number assigned to a
claim by the Medicare carrier.   Beneficiary Equitable BIC HICN Number  

This number is an “umbrella” HICN that groups certain HICNs together at the
beneficiary level.

  Claim Line Allowed Charges Amount  

The amount Medicare approved for payment to the provider.

 

 7 

 

 

    Claim Line Service Unit Quantity  

The number of dosage units of medication that were dispensed in this fill.

  HCPCS First Modifier Code   The first code to modify the HCPCS procedure code
associated with the claim-line. This provides more specific procedure
identification for the line item service.   HCPCS Second Modifier Code   The
second code to modify the HCPCS procedure code associated with the claim-line.
This provides more specific procedure identification for the line item service.
  HCPCS Third Modifier Code   The third code to modify the HCPCS procedure code
associated with the claim-line. This provides more specific procedure
identification for the line item service.   HCPCS Fourth Modifier Code   The
fourth code to modify the HCPCS procedure code associated with the claim-line.
This provides more specific procedure identification for the line item service.
  HCPCS Fifth Modifier Code   The fifth code to modify the HCPCS procedure code
associated with the claim-line. This provides more specific procedure
identification for the line item service.  

Claim Disposition Code

  Information regarding payment actions on the claim.     Claim Disposition
Codes are:     01=Debit accepted     02=Debit accepted (automatic adjustment)  
  03=Cancel accepted   Claim Diagnosis First Code   The first of eight allowable
ICD-9/10 diagnosis codes identifying the beneficiary’s illness or disability.  
Claim Diagnosis Second Code   The second of eight allowable ICD-9/10 diagnosis
codes identifying the beneficiary’s illness or disability.   Claim Diagnosis
Third Code   The third of eight allowable ICD-9/10 diagnosis codes identifying
the beneficiary’s illness or disability.   Claim Diagnosis Fourth Code   The
fourth of eight allowable ICD-9/10 diagnosis codes identifying the beneficiary’s
illness or disability.   Claim Diagnosis Fifth Code   The fifth of eight
allowable ICD-9/10 diagnosis codes identifying the beneficiary’s illness or
disability.   Claim Diagnosis Sixth Code   The sixth of eight allowable ICD-9/10
diagnosis codes identifying the beneficiary’s illness or disability.   Claim
Diagnosis Seventh Code   The seventh of eight allowable ICD-9/10 diagnosis codes
identifying the beneficiary’s illness or disability.   Claim Diagnosis Eighth
Code   The eighth of eight allowable ICD-9/10 diagnosis codes identifying the
beneficiary’s illness or disability.   Beneficiary Surrogate Key   A IDR
assigned surrogate key used to uniquely identify a beneficiary   ACO Identifier
  The unique identifier of an ACO   Calendar Century Year Month Number  

The year and calendar month number combination in the format 'YYYYMM'. e.g.
200701, 200702, etc.

  Meta Process Date   The date the CCLF process loaded the historical record in
the table Part B DMEs   Current Claim Unique Identifier   A unique
identification number assigned to the claim.   Claim Line Number   A sequential
number that identifies a specific claim line   Beneficiary HIC Number   A
beneficiary identifier.  

Claim Type Code

  Signifies the type of claim being submitted through the Medicare or Medicaid
programs.     Claim type codes are:     10=HHA claim     20=Non swing bed SNF
claim     30=Swing bed SNF claim     40=Outpatient claim     50=Hospice claim  
  60=Inpatient claim     61=Inpatient “Full-Encounter” claim   Claim From Date  
The first day on the billing statement that covers services rendered to the
beneficiary.   Claim Thru Date   The last day on the billing statement that
covers services rendered to the beneficiary.   Claim Federal Type Service Code  
Indicates the type of service (e.g., consultation, surgery) provided to the
beneficiary. Types of Service Codes are defined in the Medicare Carrier Manual.

 

 8 

 

 

    Claim Place of Service Code   Indicates the place where the indicated
service was provided (e.g., ambulance, school).  Places of service are defined
in the Medicare Carrier Manual.   Claim Line From Date   The date the service
associated with the line item began.   Claim Line Thru Date   The date the
service associated with the line item ended.   HCPCS Code   The HCPCS code
representing the procedure, supply, product, and/or service provided to the
beneficiary.   Claim Line Covered Paid Amount  

The amount Medicare reimbursed the provider for covered services associated with
the claim-line.

  Claim Primary Payer Code   If a payer other than Medicare has primary
responsibility for payment of the service indicated on the claim line, this code
indicates the primary payer.   Pay to Provider NPI Number   A number that
identifies the provider billing for the indicated service on the claim line.
Each provider is assigned its own unique NPI.   Ordering Provider NPI Number   A
number that identifies the provider ordering the indicated service on the claim
line. Each provider is assigned its own unique NPI.   Claim Carrier Payment
Denial Code   Indicates to whom payment was made (e.g., physician, beneficiary),
or if the claim was denied.     Find Carrier Payment Denial Codes here:   Claim
Line Processing Indicator Code  

Indicates whether the service indicated on the claim line was allowed or the
reason it was denied.

  Claim Adjustment Type Code   Claim adjustment types (Original, Adjustment,
Deleted, Resubmitted, etc.)   Claim Effective Date   Date the claim was
processed and added to the NCH. Also referred to as the NCH Weekly Processing
Date.   Claim IDR Load Date   When the claim was loaded into the IDR.   Claim
Control Number   A unique number assigned to a claim by the Medicare carrier.  
Beneficiary Equitable BIC HICN Number  

This number is an “umbrella” HICN that groups certain HICNs together at the
beneficiary level.

  Claim Line Allowed Charges Amount  

The amount Medicare approved for payment to the provider.

 

 

 

Claim Disposition Code

  Information regarding payment actions on the claim.     Claim Disposition
Codes are:     01=Debit accepted     02=Debit accepted (automatic adjustment)  
  03=Cancel accepted   Beneficiary Surrogate Key   A IDR assigned surrogate key
used to uniquely identify a beneficiary   ACO Identifier   The unique identifier
of an ACO   Calendar Century Year Month Number  

The year and calendar month number combination in the format 'YYYYMM'. .

  Meta Process Date   The date the CCLF process loaded the historical record in
the table Part D   Current Claim Unique Identifier   A unique identification
number assigned to the claim.   Beneficiary HIC Number   A beneficiary
identifier.   NDC Code   A universal unique product identifier for human drugs.
 

Claim Type Code

  Signifies the type of claim being submitted through the Medicare or Medicaid
programs.     Claim type codes are:     10=HHA claim     20=Non swing bed SNF
claim     30=Swing bed SNF claim     40=Outpatient claim     50=Hospice claim  
  60=Inpatient claim     61=Inpatient “Full-Encounter” claim

 

 9 

 

 

    Claim Line From Date   The date the service associated with the line item
began.  

Provider Service Identifier Qualifier Code

  Indicates the type of number used to identify the pharmacy providing the
services:     01= NPI Number     06=Unique Physician Identification Number
(UPIN)     07=National Council for Prescription Drug Programs (NCPDP) Number    
08=State License Number     11=TIN     99=Other mandatory for Standard Data
Format   Claim Service Provider Generic ID Number  

The number associated with the indicated code in the Provider Service
Identification Qualifier Code field.

 

 

Claim Dispensing Status Code

  Indicates the status of prescription fulfillment.     Dispensing Codes are:  
  P=Partially filled     C=Completely filled  

Claim Dispense as Written DAW Product Selection Code

  Indicates the prescriber's instructions regarding generic substitution or how
those instructions were followed.     DAW Product Selection Codes are:     0=No
product selection indicated     1=Substitution not allowed by prescriber    
2=Substitution allowed – Patient requested that brand be dispensed    
3=Substitution allowed – Pharmacist selected product dispensed    
4=Substitution allowed – Generic not in stock     5=Substitution allowed – Brand
drug dispensed as generic     6=Override     7=Substitution not allowed – Brand
drug mandated by law     8=Substitution allowed – Generic drug not available in
marketplace     9=Other   Claim Line Service Unit Quantity  

The number of dosage units of medication that were dispensed in this fill.

  Claim Line Days’ Supply Quantity   The number of days the supply of medication
dispensed by the pharmacy will cover.  

Provider Prescribing ID Qualifier Code

  The number of days the supply of medication dispensed by the pharmacy will
cover.     Indicates the type of number used to identify the prescribing
provider:     01= NPI Number     06= UPIN     07= NCPDP Number     08=State
License Number     11=TIN     99=Other mandatory for Standard Data Format  
Claim Prescribing Provider Generic ID Number   The number associated with the
indicated code in the Provider Prescribing Service Identification Qualifier Code
field.   Claim Line Beneficiary Payment Amount   The dollar amount paid by the
beneficiary that is not reimbursed by a third party (e.g., copayments,
coinsurance, deductible or other patient pay amounts).   Claim Adjustment Type
Code   Claim adjustment types (Original, Adjustment, Deleted, Resubmitted, etc.)
  Claim Effective Date   Date the claim was processed and added to the NCH. Also
referred to as the NCH Weekly Processing Date.   Claim IDR Load Date   When the
claim was loaded into the IDR.   Claim Line Prescription Service Reference
Number  

Identifies a prescription dispensed by a particular service provider on a
particular service date.

  Claim Line Prescription Fill Number Assigned to the current dispensed supply
by the pharmacy.  It designates the sequential order of the original fill or
subsequent refills of a prescription.

 

 10 

 

 

    Beneficiary Surrogate Key   A IDR assigned surrogate key used to uniquely
identify a beneficiary   ACO Identifier   The unique identifier of an ACO  
Calendar Century Year Month Number  

The year and calendar month number combination in the format 'YYYYMM'. e.g.
200701, 200702, etc.

  Meta Process Date   The date the CCLF process loaded the historical record in
the table Beneficiary Demographics   Beneficiary HICN Number   This number is an
“umbrella” HICN that groups certain HICNs together at the beneficiary level.  
Beneficiary FIPS State Code   Identifies the state where the beneficiary
receiving services resides.   Beneficiary FIPS County Code   Identifies the
county where the beneficiary receiving services resides.   Beneficiary ZIP Code
  The beneficiary’s ZIP code as indicated in their Medicare enrollment record.  
Beneficiary Date of Birth   The month, day, and year of the beneficiary’s birth.
 

Beneficiary Sex Code

  The beneficiary’s sex:     1=Male     2=Female     0=Unknown  

Beneficiary Race Code

  The beneficiary's race:     0=Unknown     1=White     2=Black     3=Other    
4=Asian     5=Hispanic     6=North American Native   Beneficiary Age   The
beneficiary’s current age, as calculated by subtracting the beneficiary’s date
of birth from the current date.  

Beneficiary Medicare Status Code

  Indicates the reason for a beneficiary's entitlement to Medicare benefits as
of a particular date, broken  down by the following categories: Old Age &
Survivors Insurance (OASI), Disabled, and End Stage Renal Disease (ESRD), and by
appropriate combinations of these categories:     10=Aged without ESRD    
11=Aged with ESRD     20=Disabled without ESRD     21=Disabled with ESRD    
31=ESRD only   Beneficiary Dual Status Code   Identifies the most recent
entitlement status of beneficiaries eligible for a program(s) in addition to
Medicare (e.g., Medicaid).   Beneficiary Death Date   The month, day, and year
of a beneficiary’s death.   Date beneficiary enrolled in Hospice  

The date the beneficiary enrolled in Hospice.

  Date beneficiary ended Hospice   The date the beneficiary is-enrolled in
hospice.   Beneficiary First Name   The first name of the beneficiary.  
Beneficiary Middle Name   The middle name of the beneficiary.   Beneficiary Last
Name   The last name of the beneficiary.  

Beneficiary Original Entitlement Reason Code

  Original Reason for the beneficiary's entitlement to Medicare Benefits.    
Values are:     0  Beneficiary insured due to age (OASI);     1 Beneficiary
insured due to disability;     2  Beneficiary insured due to End Stage; Renal
Disease (ESRD);     3  Beneficiary insured due to disability and current ESRD.  
  4. None of the above

 

 11 

 

 

    Beneficiary Entitlement Buy In Indicator   Indicates for each month of the
Denominator reference year, the entitlement of the beneficiary to Medicare Part
A, Medicare Part B, or Medicare Parts A and B both, as well as whether or not
the beneficiary’s state of residence was liable and paid for the beneficiary’s
Medicare Part B monthly premiums.     Beneficiary Surrogate Key   A IDR assigned
surrogate key used to uniquely identify a beneficiary     ACO Identifier   The
unique identifier of an ACO     Calendar Century Year Month Number  

The year and calendar month number combination in the format 'YYYYMM'. e.g.
200701, 200702, etc.

    Meta Process Date   The date the CCLF process loaded the historical record
in the table Beneficiary XREF   Current HIC Number   A beneficiary identifier.  
  Previous HIC Number   The HICN that appears in this field is the beneficiary’s
previous HICN.     Previous HICN Effective Date   The date the previous HICN
became active.     Previous HICN Obsolete Date   The date the previous HICN
ceased to be active.     Beneficiary Railroad Board Number  

The external (to Medicare) HICN for beneficiaries that are RRB members.

    Beneficiary Surrogate Key   A IDR assigned surrogate key used to uniquely
identify a beneficiary     ACO Identifier   The unique identifier of an ACO    
Calendar Century Year Month Number  

The year and calendar month number combination in the format 'YYYYMM'. e.g.
200701, 200702, etc.

    Meta Process Date   The date the CCLF process loaded the historical record
in the table

Summary Statistics

  ACO Identifier   The unique identifier of an ACO     File Type   The CCLF File
Type     Calendar Century Year Month Number  

The year and calendar month number combination in the format 'YYYYMM'. e.g.
200701, 200702, etc.

    Meta Process Date   The date the CCLF process loaded the historical record
in the table     File Description   The description of the CCLF File     Total
Records Count   The total number of records in the file     Record Length   The
length of the record for the file     File Name   The name the CCLF extract file
that was sent to be swept by the EFT process

 

 12 

 

 

Next Generation ACO Model Participation Agreement

 

Appendix F

 

Quality Measures

 

I.CY2016 Quality Measures

 

The following quality measures are the measures for use in establishing quality
performance standards in the first Performance Year of the Model (CY2016).

 

 

 

Domain

 

 

 

ACO

Measure

#

 

 

 

Measure Title

 

 

 

Method of
Data
Submission

  Pay for Performance
Phase In
R—Reporting
P—Performance
PY1 AIM: Better Care for Individuals Patient / Caregiver Experience   ACO - 1  
CAHPS: Getting Timely Care, Appointments, and Information   Survey   R   ACO - 2
  CAHPS: How Well Your Providers Communicate   Survey   R   ACO - 3   CAHPS:
Patients' Rating of Provider   Survey   R   ACO - 4   CAHPS: Access to
Specialists   Survey   R   ACO - 5   CAHPS: Health Promotion and Education  
Survey   R   ACO - 6   CAHPS: Shared Decision Making   Survey   R   ACO - 7  
CAHPS: Health Status/Functional Status   Survey   R   ACO - 34   CAHPS:
Stewardship of Patient Resources   Survey   R

Care Coordination / Patient Safety

  ACO - 8   Risk-Standardized, All Condition Readmission   Claims   R   ACO - 35
  Skilled Nursing Facility 30-Day All-Cause Readmission Measure (SNFRM)   Claims
  R   ACO - 36   All-Cause Unplanned Admissions for Patients with Diabetes  
Claims   R   ACO - 37   All-Cause Unplanned Admissions for Patients with Heart
Failure   Claims   R   ACO - 38   All-Cause Unplanned Admissions for Patients
with Multiple Chronic Conditions   Claims   R   ACO - 9   Ambulatory Sensitive
Conditions Admissions: Chronic Obstructive Pulmonary Disease or Asthma in Older
Adults (AHRQ Prevention Quality Indicator (PQI) #5)   Claims   R   ACO - 10  
Ambulatory Sensitive Conditions Admissions: Heart Failure (AHRQ Prevention
Quality Indicator (PQI) #8 )   Claims   R   ACO - 39   Documentation of Current
Medications in the Medical Record   CMS Web Interface   R   ACO - 13   Falls:
Screening for Future Fall Risk   CMS Web Interface   R AIM: Better Care for
Populations

 

 1 

 

 

Domain  

ACO

Measure

#

  Measure Title   Method of
Data
Submission   Pay for Performance
Phase In
R—Reporting
P—Performance
PY1 Preventive Health   ACO - 14   Preventive Care and Screening: Influenza
Immunization   CMS Web Interface   R     ACO - 15   Pneumonia Vaccination Status
for Older Adults   CMS Web Interface   R     ACO - 16   Preventive Care and
Screening: Body Mass Index (BMI) Screening and Follow Up   CMS Web Interface   R
                      ACO - 17   Preventive Care and Screening: Tobacco Use:
Screening and Cessation Intervention   CMS Web Interface   R                    
  ACO - 18   Preventive Care and Screening: Screening for Clinical Depression
and Follow-up Plan   CMS Web Interface   R                       ACO - 19  
Colorectal Cancer Screening   CMS Web Interface   R                       ACO -
20   Breast Cancer Screening   CMS Web Interface   R                       ACO -
21   Preventive Care and Screening: Screening for High Blood Pressure and
Follow-up Documented   CMS Web Interface   R     ACO - 42   Statin Therapy for
the Prevention and Treatment of Cardiovascular Disease   CMS Web Interface   R
Clinical Care for At Risk Population - Depression   ACO - 40   Depression
Remission at Twelve Months   CMS Web Interface   R Clinical Care for At Risk
Population - Diabetes   ACO - 27  

Diabetes Composite (All or Nothing Scoring): ACO - 27: Diabetes Mellitus:
Hemoglobin A1c Poor Control

ACO - 41: Diabetes: Eye Exam

  CMS Web Interface   R     ACO - 41             Clinical Care for At Risk
Population - Hypertension   ACO - 28   Hypertension (HTN): Controlling High
Blood Pressure   CMS Web Interface   R Clinical Care for At Risk Population -
Ischemic Vascular Disease   ACO - 30   Ischemic Vascular Disease (IVD): Use of
Aspirin or Another Antithrombotic   CMS Web Interface   R Clinical Care for At
Risk   ACO - 31   Heart Failure (HF): Beta-Blocker Therapy for Left Ventricular
Systolic Dysfunction (LVSD)   CMS Web Interface   R

 

 2 

 

 

 

 

Domain

 

 

 

ACO

Measure

#

 

 

 

Measure Title

 

 

 

Method of
Data
Submission

  Pay for Performance
Phase In
R—Reporting
P—Performance
PY1 Population - Heart Failure                 Clinical Care for At Risk
Population – Coronary Artery Disease   ACO - 33   Angiotensin-Converting Enzyme
(ACE) Inhibitor or Angiotensin Receptor Blocker (ARB) Therapy – for patients
with CAD and Diabetes or Left Ventricular Systolic Dysfunction (LVEF<40%)   CMS
Web Interface   R

 

 3 

 

 

II.CY2017 Quality Measures

The following quality measures are the measures for use in establishing quality
performance standards in the second Performance Year of the Model (CY2017).

 

The column “2017 Starters (ACO PY1)” represents that all measures are pay-for-
reporting (“R”) for ACOs that began participation in the Model January 1, 2017,
and the column “2016 Starters (ACO PY2) represents whether the measure is
pay-for-reporting (“R”) or pay-for-performance (“P”) for ACOs that began
participation in the Model January 1, 2016.

 



                R—Reporting
P—Performance Domain  

ACO

Measure

#

 

 

 

Measure Title

  Method of
Data
Submission  

2017

Starters (ACO PY1)

 

2016

Starters (ACO PY2)

AIM: Better Care for Individuals Patient / Caregiver Experience   ACO - 1  
CAHPS: Getting Timely Care, Appointments, and Information   Survey   R   P   ACO
- 2   CAHPS: How Well Your Providers Communicate   Survey   R   P   ACO - 3  
CAHPS: Patients' Rating of Provider   Survey   R   P   ACO - 4   CAHPS: Access
to Specialists   Survey   R   P   ACO - 5   CAHPS: Health Promotion and
Education   Survey   R   P   ACO - 6   CAHPS: Shared Decision Making   Survey  
R   P   ACO - 7   CAHPS: Health Status/Functional Status   Survey   R   R   ACO
- 34   CAHPS: Stewardship of Patient Resources   Survey   R   P Care
Coordination / Patient Safety   ACO - 8   Risk-Standardized, All Condition
Readmission   Claims   R   R   ACO - 35   Skilled Nursing Facility 30-Day
All-Cause Readmission Measure (SNFRM)   Claims   R   R   ACO - 36   All-Cause
Unplanned Admissions for Patients with Diabetes   Claims   R   R   ACO - 37  
All-Cause Unplanned Admissions for Patients with Heart Failure   Claims   R   R
  ACO - 38   All-Cause Unplanned Admissions for Patients with Multiple Chronic
Conditions   Claims   R   R   ACO - 43   Ambulatory Sensitive Condition Acute
Composite (AHRQ Prevention Quality Indicator [PQI] #91)   Claims   R   R*   ACO
- 44   Use of Imaging Studies for Low Back Pain   Claims   R   R   ACO - 12  
Medication Reconciliation Post-Discharge   CMS Web Interface   R   R*   ACO -13
  Falls: Screening for Future Fall Risk   CMS Web Interface   R   P AIM: Better
Care for Populations



 

 4 

 

 



                R—Reporting
P—Performance Domain  

ACO

Measure

#

 

 

 

Measure Title

  Method of
Data
Submission  

2017

Starters
(ACO PY1)

 

2016

Starters
(ACO PY2)

Preventive Health   ACO - 14   Preventive Care and Screening: Influenza
Immunization   CMS Web Interface   R   P   ACO - 15   Pneumonia Vaccination
Status for Older Adults   CMS Web Interface   R   P   ACO - 16   Preventive Care
and Screening: Body Mass Index (BMI) Screening and Follow Up   CMS Web Interface
  R   P   ACO - 17   Preventive Care and Screening: Tobacco Use: Screening and
Cessation Intervention   CMS Web Interface   R   P   ACO - 18   Preventive Care
and Screening: Screening for Clinical Depression and Follow-up Plan   CMS Web
Interface   R   P   ACO - 19   Colorectal Cancer Screening   CMS Web Interface  
R   R   ACO - 20   Breast Cancer Screening   CMS Web Interface   R   R   ACO -
42   Statin Therapy for the Prevention and Treatment of Cardiovascular Disease  
CMS Web Interface   R   R Clinical Care for At Risk Population - Depression  
ACO - 40   Depression Remission at Twelve Months   CMS Web Interface   R   R
Clinical Care for At Risk Population - Diabetes  

ACO – 27

 

ACO - 41

 

Diabetes Composite (All or Nothing Scoring):

ACO - 27: Diabetes Mellitus: Hemoglobin A1c Poor Control

ACO - 41: Diabetes: Eye Exam

  CMS Web Interface   R   P Clinical Care for At Risk Population - Hypertension
  ACO - 28   Hypertension (HTN): Controlling High Blood Pressure   CMS Web
Interface   R   P Clinical Care for At Risk Population - Ischemic Vascular
Disease (IVD)   ACO - 30   Ischemic Vascular Disease (IVD): Use of Aspirin or
Another Antithrombotic   CMS Web Interface   R   P

 

* Measure introduced in the 2017 Physician Fee Schedule, and will remain
Pay-for-Reporting in 2017 and 2018; after that, the phase-in schedule will
apply. Measure will be Pay-for-Performance for all NGACOs in the Model in 2019.

 

 5 

 

 

 



Next Generation ACO Model Participation Agreement

 

Appendix G

 

Alternative Payment Mechanism - Infrastructure Payments

 

I.Infrastructure Payment Election

 

A.CMS may reject the ACO’s election to participate in Infrastructure Payments
for a performance year if CMS has imposed any remedial actions pursuant to
Section XIX of this Agreement, or similar remedial actions pursuant to
participation in another Medicare ACO program during the two performance years
prior to the applicable performance year.

 

B.If CMS rejects the ACO’s election to participate in Infrastructure Payments
for a Performance Year (in accordance with Section X.C), the ACO will defer to
traditional FFS, a non-alternative payment mechanism, for the Performance Year.
The ACO will not have the ability to choose another alternative payment
mechanism for the Performance Year.

 

II.Calculation

 

A.Determining Aligned Population

 

CMS will calculate the amount of the ACO’s Infrastructure Payments using an
estimation of the Performance-Year aligned population, calculated as follows:

 

1.Calibration Year Used to Estimate PY Exclusions

 

CMS will use exclusions from a calibration year to estimate the proportion of
initially aligned Beneficiaries that will be excluded because of
alignment-eligibility requirements and service area requirements are not met and
to estimate the number of person-months that each aligned Beneficiary will
accrue during the Performance Year. The calibration year is the most recent
calendar year for which complete data needed to perform alignment-eligibility
exclusions and service area exclusions are available.

 

2.Estimation of Performance-Year Aligned Population Person-Months

 

The estimate of the number of person-months that will accrue during the
Performance Year is the product of:

 

a.The number of initially aligned Beneficiaries prospectively aligned with the
ACO for the Performance Year; and

b.The proportion of Beneficiaries aligned in the calibration year who were
excluded on the basis of alignment-eligibility and service area requirements;
and

 

 1 

 

 

c.The number of person-months accrued per remaining (non-excluded) aligned
Beneficiary during the calibration year.

 

B.PBPM Payment

 

1.If the ACO elects to participate in Infrastructure Payments through the annual
selections process under Section X of this Agreement, the ACO must select the
dollar amount of the per-beneficiary per-month (“PBPM”) payment.

 

2.The PBPM amount may not exceed $6.00 PBPM.

 

C.Monthly Payment

 

1.The amount of the monthly Infrastructure Payment:

 

(a)Is the mathematical product of the number of aligned beneficiaries in II.A
and the selected PBPM amount in II.B;

 

(b)Will be calculated by CMS prior to the start of each Performance Year in
which the ACO has elected to participate in Infrastructure Payments; and

 

(c)Will not be updated during the Performance Year.

 

2.CMS will make Infrastructure Payments as a monthly lump sum payment to the
ACO.

 

3.Infrastructure Payments may be subject to budget sequestration.

 

D.Claims Payment

 

In a Performance Year in which the ACO has elected to receive Infrastructure
Payments, CMS will continue to pay all claims for services furnished to Next
Generation Beneficiaries as normal through the FFS claims system.

 

E.Reconciliation of Infrastructure Payments

 

1.The ACO shall repay CMS all Infrastructure Payments amounts received during a
Performance Year as Other Monies Owed at the Performance Year settlement or
through settlement reports issued at such other times as may be required under
this Agreement under Section XIV.

 

2.Infrastructure Payments do not affect the calculation of Shared
Savings/Losses, which will continue to be based on total FFS expenditures during
the Performance Year for Next Generation Beneficiaries (see Appendix B for more
detail).

 

 2 

 

 

3.The reconciliation of Infrastructure Payments does not affect and is not
affected by the ACO’s selected risk arrangement or savings/losses cap.

 

4.Infrastructure Payments will be reconciled as Other Monies Owed during the
Performance Year financial settlement or through a settlement report at such
other time as may be required under this Agreement.

 

5.To reduce the number of transactions between the ACO and CMS, the amount of
Infrastructure Payments owed will be added to any Shared Losses to be paid to
CMS or deducted from any Shared Savings to be paid to the ACO, such that the ACO
may owe CMS a payment despite earning Shared Savings.

 

6.Settlement and repayment of Infrastructure Payments will occur in accordance
with Section XIV of this Agreement.

 

 3 

 

 

Next Generation ACO Model

 

Appendix H

 

Alternative Payment Mechanism - Population-Based Payments (PBP)

 

I.PBP Election

 

A.If the ACO wishes to participate in PBP, it must -

 

1.Timely submit to CMS its selection of PBP as an Alternative Payment Mechanism
for a Performance Year in accordance with Section X.A of this Agreement;

 

2.Submit in accordance with Section IV of this Agreement an accurate and
complete list of Next Generation Participants that have agreed to participate in
PBP and an accurate and complete list of Preferred Providers that have agreed to
participate in PBP;

 

3.Timely submit a fully executed “Next Generation ACO Model: Population-Based
Payments Fee Reduction Agreement” for each Next Generation Participant and
Preferred Provider that is identified as participating in PBP, as set forth on
the lists submitted in accordance with Section I.A.2 of this Appendix; and

 

4.Submit by a date and in a manner specified by CMS a certification that the ACO
has satisfied the notice and education requirement under Section II.A of this
Appendix.

 

B.CMS may reject the ACO’s election to participate in PBP for a Performance Year
if:

 

1.CMS has taken any remedial actions pursuant to Section XIX of this Agreement;

 

2.CMS has taken any remedial actions against the ACO in connection with its
participation in another Medicare ACO initiative during either of the ACO’s last
two performance years in that initiative;

 

3.CMS determines on the basis of a program integrity screening or other
information that the ACO’s participation in PBP might compromise the integrity
of the Model; or

 

4.The ACO’s election to participate in PBP is for its first Performance Year in
the Model and the ACO has not participated in any Medicare ACO initiative prior
to its participation in the Model.

 

C.CMS may prohibit the ACO from having a PBP Payment Arrangement (as defined in
Section III of this Appendix) with a Next Generation Participant or Preferred
Provider if:

 

1.The conduct of the Next Generation Participant or Preferred Provider has
caused CMS to impose remedial action pursuant to Section XIX of this Agreement
or to impose a sanction under any CMS administrative authority; or

 

2.CMS determines on the basis of a program integrity screening or other
information that the Next Generation Participant’s or Preferred Provider’s
participation in PBP might compromise the integrity of the Model.

 

 1 

 

 

D.If CMS rejects or later terminates the ACO’s election to participate in PBP
for a Performance Year (in accordance with Section X.C or XIX.A. of this
Agreement, respectively), payments to the ACO’s Next Generation Participants and
Preferred Providers will default to traditional FFS for remainder of the
Performance Year. The ACO will not have the ability to choose a different
Alternative Payment Mechanism for the Performance Year.

 

II.PBP Fee Reduction

 

A.If the ACO elects to participate in PBP for a Performance Year in accordance
with Section I.A of this Appendix, the ACO shall, by a date specified by CMS,
notify and educate all Next Generation Participants and Preferred Providers
about the ACO’s intended participation in PBP and the associated PBP Fee
Reductions. Providing a copy of the PBP Fee Reduction Agreement does not
constitute notification and education for purposes of this requirement. If the
ACO’s election to participate in PBP for a Performance year is rejected, the ACO
shall notify all Next Generation Participants and Preferred Providers that it is
not participating in PBP for that Performance Year.

 

B.A Next Generation Participant or Preferred Provider may participate in PBP for
a Performance Year only if the Next Generation Participant or Preferred Provider
was included on the ACO’s Participant List or Preferred Provider List,
respectively, at the start of that Performance Year. Next Generation
Participants and Preferred Providers who were added to the ACO’s Participant
List or Preferred Provider List during a Performance Year may participate in PBP
in a subsequent Performance Year only if they are included on the ACO’s
Participant List or Preferred Provider List at the start of the subsequent
Performance Year.

 

C.Not all Next Generation Participants and Preferred Providers must agree to
participate in PBP for the ACO to participate in PBP.

 

D.Not all Next Generation Participants and Preferred Providers billing under a
TIN must agree to participate in PBP for other Next Generation Participants and
Preferred Providers billing under the same TIN to participate in PBP.

 

E.CMS will reduce FFS payments on claims for services furnished to Next
Generation Beneficiaries by the agreed PBP Fee Reduction percentage only for
those Next Generation Participants and Preferred Providers that have consented
to receive the PBP Fee Reduction and with whom the ACO is not prohibited under
Section I.C of this Appendix from having a PBP Payment Arrangement.

 

F.A hospital paid under the Inpatient Prospective Payment System that is a Next
Generation Participant or Preferred Provider that has agreed to receive the PBP
Fee Reduction will continue to receive IME, DSH, inpatient outlier, and
inpatient new technology payments calculated in accordance with the applicable
statutory and regulatory provisions.

 

G.For certain types of institutional providers, such as Method II CAHs and
FQHCs, that are Next Generation Participants or Preferred Providers and are
participating in PBP, CMS will reduce by the agreed PBP Fee Reduction percentage
all FFS payments for services furnished to Next Generation Beneficiaries that
are billed under that institution’s CCN and organizational NPI regardless of
whether the individual NPIs rendering the service are Next Generation
Participants or Preferred Providers.

 

 2 

 

  

H.Written Confirmation of Consent

 

1.The ACO shall obtain written confirmation that each PBP-participating Next
Generation Participant or Preferred Provider has consented to receive the PBP
Fee Reduction. Such written confirmation of consent must be in the form of a
completed PBP Fee Reduction Agreement signed by an individual legally authorized
to act for the entity through whose TIN the Next Generation Participant or
Preferred Provider bills Medicare.

 

2.As part of the written confirmation of consent, the individual legally
authorized to act for the entity through whose TIN the Next Generation
Participant or Preferred Provider bills Medicare must verify the accuracy of the
list of Next Generation Participants and Preferred Providers that have
affirmatively consented to receiving the PBP Fee Reduction.

 

3.A Next Generation Participant’s or Preferred Provider’s consent to receive the
PBP Fee Reduction must apply for the full Performance Year and must be renewed
annually in order for the Next Generation Participant or Preferred Provider to
continue to participate in PBP.

 

4.Consent to participate in PBP by a Next Generation Participant or Preferred
Provider must be voluntary and must not be contingent on or related to receipt
of referrals from the ACO, its Next Generation Participants, or Preferred
Providers.

 

III.PBP Payment Arrangement

 

A.The ACO shall have a written payment arrangement with each PBP-participating
Next Generation Participant or Preferred Provider that establishes how the ACO
will compensate the PBP-participating Next Generation Participant or Preferred
Provider for Covered Services that are subject to the PBP Fee Reduction (“PBP
Payment Arrangement”).

 

B.In establishing the terms of any PBP Payment Arrangement, neither party gives
or receives remuneration in return for or to induce business other than business
covered by the PBP Payment Arrangement.

 

C.The compensation paid by the ACO under a PBP Payment Arrangement may not be
made knowingly to induce the PBP-participating Next Generation Participant or
Preferred Provider to reduce or limit Medically Necessary items or services to
Beneficiaries.

 

D.The compensation paid by the ACO under a PBP Payment Arrangement must be
negotiated in good faith and may be monetary or nonmonetary, or both.

 

E.The ACO shall maintain, in accordance with Section XVIII.B. records of all
payments made pursuant to each PBP Payment Arrangement.

 

 3 

 

 

F.The PBP Payment Arrangement must:

 

1.Require the Next Generation Participant or Preferred Provider to make
Medically Necessary Covered Services available to Next Generation Beneficiaries
in accordance with all applicable laws and regulations.

 

2.Prohibit the ACO from requiring prior authorization for services furnished to
Next Generation Beneficiaries.

 

3.Prohibit the ACO and Next Generation Participant or Preferred Provider from
interfering with a Next Generation Beneficiary’s freedom to receive Covered
Services from the Medicare-enrolled provider or supplier of his or her choice,
regardless of whether the provider or supplier is participating in PBP or with
the ACO.

 

4.Require the Next Generation Participant or Preferred Provider to maintain
records regarding the PBP Payment Arrangement (including records of any
compensation paid under the arrangement) in accordance with Section XVIII.B of
the Agreement.

 

5.Require the Next Generation Participant or Preferred Provider to provide the
Government with access to records regarding the PBP Payment Arrangement
(including records of any payments made under the arrangement) in accordance
with Section XVIII.A. of the Agreement.

 

IV.Calculation of the Population-Based Payment

 

A.Overview

 

1.CMS shall calculate the Monthly PBP Payment in accordance with Section IV.B of
this Appendix.

 

2.CMS will make a Monthly PBP Payment to the ACO for each month that the ACO
participates in PBP during the Performance Year.

 

3.CMS shall not make any Monthly PBP Payments to the ACO after the effective
date of termination of this Agreement.

 

4.CMS shall not make any Monthly PBP Payments after the effective date of CMS’s
termination (in accordance with Section XIX.A. of this Agreement) of the ACO’s
election to participate in PBP.

 

B.PBP Payment Calculation

 

1.Calibration Year Used to Estimate the Reduction in FFS Payments

 

CMS will use FFS payments from a calibration year to estimate the reduction in
FFS payments to PBP-participating Next Generation Participants and Preferred
Providers for Parts A and B services furnished to Next Generation Beneficiaries
during the applicable Performance Year. The calibration year is the calendar
year prior to the Performance Year.

 



 4 

 

 

2.Population Used to Estimate the Reduction in FFS Payments

 

The population used to estimate the reduction in FFS Payments to
PBP-participating Next Generation Participants and Preferred Providers for a
Performance Year consists of those Beneficiaries that would have been aligned
with the ACO for the calibration year on the basis of Performance Year Next
Generation Participants. This population includes Beneficiaries who were alive
on January 1 of the calibration year and not enrolled in a managed care plan in
January of that year. This population also includes Beneficiaries who would
later have been excluded from alignment to the ACO because they did not meet
alignment-eligibility requirements during the calibration year or who would have
been excluded based on service-area restrictions that are applied
retrospectively.

 

3.Use of Completion Factors to Estimate PBP Monthly Payment

 

i.CMS will use a partial year of claims experience, without run-out, to
calculate the estimated reduction in FFS payments to PBP-participating Next
Generation Participants and Preferred Providers because the total PBP payment
amounts is generally calculated prior to or at the start of the Performance
Year.

 

ii.To adjust for run-out and claims not yet incurred, a completion factor is
applied based on the experience of the most recent calendar year for which
complete experience is available. The most recent calendar year for which
complete experience is available is typically the calendar year that is two
years prior to the Performance Year. (For example, for PY2017, the completion
factor will be based on claims from CY2015 and applied to the CY2016 calibration
year.)

 

iii.A completion factor will be calculated and applied for each claim type
(e.g., inpatient hospital, skilled nursing facility, home health agency,
hospice, physician, and outpatient hospital service, etc.).

 

iv.The completion factor is calculated using the ratio of total expenditures for
claims paid for the completion year through December 1 of that year (e.g.,
December 1, 2015, for PY2017) to expenditures for claims incurred and paid for
the completion factor year through a three-month run-out period into the
following calendar year. (If CY2015 is the completion factor year, this would be
March 31, 2016.)

 

4.Calculation of Total PBP Payment and Monthly PBP Payment

 

The total amount of PBP payments to the ACO for a Performance Year is calculated
by determining the total estimated PBP Fee Reduction for each PBP-participating
Next Generation Participant and Preferred Provider, which is equal to:

 

i.The aggregate Parts A and B payments made for services rendered by all of the
PBP-participating Next Generation Participants and Preferred Providers in the
calibration year;

 

ii.Multiplied by the PBP reduction for each PBP-participating Next Generation
Participant or Preferred Provider;

 

iii.Multiplied by the completion factor for the relevant claim type;

 

 5 

 

 

iv.Multiplied by the ratio of the number of Next Generation Beneficiaries for
the Performance Year to the number of aligned Beneficiaries for the calibration
year; and

 

v.Multiplied by 0.98 (i.e., reduced by 2%) if budget sequestration is in effect
for the Performance Year.

 

The resulting amount is then divided by 12 to determine the Monthly PBP payment.

 

C.PBP Payment Recalculation

 

1.CMS will not recalculate the total amount of the PBP payment for the
Performance Year and the Monthly PBP Payment during the Performance Year, except
as otherwise provided for in this section.

 

2.CMS will review actual PBP Fee Reductions during the Performance Year. If
Performance Year performance data shows, after two quarters, that the Monthly
PBP Payments for the previous quarter are at least 25% greater than or 25% less
than the total actual PBP Fee Reductions taken in the previous quarter, CMS may
recalculate the amount of the monthly PBP Payment calculated under Section
IV.B.4 based on Performance Year data and make monthly PBP payments in this
revised amounts for future months of the Performance Year. The revised Monthly
PBP Payment shall be payable on a prospective basis only. CMS will provide a
report of the recalculated amount to the ACO.

 

V.Reconciliation of Total Monthly PBP Payments

 

A.CMS will reconcile total Monthly PBP payments with total PBP Fee Reductions
for each Performance Year the ACO participates in PBP, by calculating the
difference between the total Monthly PBP payments CMS paid to the ACO during the
Performance Year and the total PBP Fee Reductions taken during the Performance
Year. Any difference will constitute Other Monies Owed and may be subject to
recoupment during annual financial settlement as described in Section XIV.C of
this Agreement:

 

1.The ACO shall pay CMS the difference in accordance with Section V.E of this
Appendix if the amount CMS paid in Monthly PBP payments is greater than the
total PBP Fee Reductions, and

 

2.CMS shall pay the ACO the difference in accordance with Section V.D of this
Appendix if the amount CMS paid in Monthly PBP payments is less than the total
PBP Fee Reductions.

 

B.CMS will reconcile total Monthly PBP Payments separately from the annual
financial settlement with the ACO’s benchmark under Appendix B to determine the
ACO’s Shared Savings or Shared Losses. The PBP Fee Reductions do not affect the
calculation of Shared Savings or Shared Losses, which will continue to be based
on the amount of the FFS payments that would have been made in the absence of
the PBP Fee Reduction. The reconciliation of total Monthly PBP Payments and
total PBP Fee Reductions does not affect and is not affected by the sharing rate
or savings/loss cap.

 

C.During the annual financial settlement, CMS will include any Other Monies Owed
due to reconciliation of total Monthly PBP Payments, with the Shared Savings or
Shared Losses on the settlement report issued under Section XIV.C.1. of this
Agreement, such that the settlement report will show the amount of Shared
Savings or Shared Losses, the amount of Other Monies Owed by either CMS or the
ACO, as well as the net amount owed by either CMS or the ACO.

 

 6 

 

  

D.If the total PBP Fee Reductions exceed the total Monthly PBP Payments paid to
the ACO, CMS will:

 

1.Add the difference to the amount paid to the ACO if the ACO has earned Shared
Savings;

 

2.Subtract the difference from the amount of the Shared Losses owed by the ACO
if the ACO owes Shared Losses; or

 

3.Pay the amount to the ACO as Other Monies Owed if no Shared Savings are earned
and no Shared Losses are owed.

 

E.If the total Monthly PBP Payments paid to the ACO exceed the total PBP Fee
Reductions, CMS will:

 

1.Subtract the difference from the amount paid to the ACO if the ACO has earned
Shared Savings;

 

2.Add the difference to the amount owed to CMS by the ACO if the ACO owes Shared
Losses; or

 

3.Recover the difference from the ACO as Other Monies Owed if no Shared Savings
are earned and no Shared Losses are owed.

 

F.In the event that a PBP-participating ACO elects to withdraw and terminate
without financial reconciliation in accordance with XIX.C.1 and XIX.D.3 of the
Agreement, CMS will reconcile total Monthly PBP Payments within three (3) months
after the ACO’s effective termination date, and the ACO must pay any Other
Monies Owed to CMS in accordance with XIV.C.5 of the Agreement.

 

G.CMS will include in the reconciliation of total Monthly PBP Payments any PBP
Fee Reductions for services provided to Beneficiaries who were Next Generation
Beneficiaries at the time the services were furnished but were later excluded
from the aligned population during the Performance Year because they did not
meet alignment- eligibility requirements.

 

H.If, as a result of provider appeals or additional claims adjustments after the
initial PBP reconciliation, CMS pays an amount in excess of the Reduced FFS
Payment for any item or service furnished to a Next Generation Beneficiary by a
Next Generation Participant or Preferred Provider participating in PBP, the ACO
shall owe CMS the difference between the total amount CMS actually paid for such
item or service and the total amount of the Reduced FFS Payment for such claim.
Such difference would constitute Other Monies Owed and be subject to recoupment
during settlement under Section XIV.C of this Agreement.

 

I.Adjusted Settlement

 

1.For each Performance Year in which the ACO participates in PBP, CMS shall
conduct a second PBP Reconciliation one year after the original PBP
Reconciliation at the same time that CMS issues the settlement report for the
subsequent Performance Year.

 

 7 

 

  

2.If, as a result of the second PBP Reconciliation, CMS determines that:

 

a.The total PBP Fee Reductions exceeds the total amount of PBP Payments made to
the ACO as Monthly PBP Payments during the Performance Year, as reconciled
during the initial PBP Reconciliation for the applicable Performance Year under
Section V.A of this Appendix, the difference will be deemed Other Monies Owed
and CMS will pay the amount to the ACO pursuant to Section XIV.C.5 of the
Agreement;



 

b.The total amount of PBP payments made to the ACO as Monthly PBP Payments
during the Performance Year, reconciled during the initial PBP Reconciliation
for the applicable Performance Year under Section V.A of this Appendix, exceeds
the total PBP Fee Reductions during the Performance Year, the difference will be
deemed Other Monies Owed and the ACO will pay the amount to CMS pursuant to
Section XIV.C.5 of the Agreement;

 

3.In the case of the final year of the Agreement Term or termination of the
Agreement by the ACO before the date determined under Section XIX.D.3 of the
Agreement:

 

a.CMS will make reasonable efforts to conduct the second PBP Reconciliation
within 12 months after the issuance of the original settlement report for the
applicable Performance Year;

 

b.CMS will issue an adjusted settlement report to the ACO setting forth the
results of the second PBP Reconciliation and identifying any Other Monies Owed
by the ACO to CMS, or by CMS to the ACO, as a result of this second PBP
Reconciliation.

 

c.Any amounts owed by the ACO to CMS, or by CMS to the ACO, as a result of this
second PBP Reconciliation will be payable in accordance with XIV.C.5 of the
Agreement.

 

 8 

 

 

Next Generation ACO Model Participation Agreement

 

Appendix I

 

3-Day SNF Rule Waiver Benefit Enhancement

 

I.Election of the 3-Day SNF Rule Waiver Benefit Enhancement

 

If the ACO wishes to offer the 3-Day SNF Rule Waiver Benefit Enhancement during
a Performance Year it must –

 

A.Timely submit to CMS its election of the 3-Day SNF Rule Waiver as a Benefit
Enhancement in accordance with Section X.A of this Agreement and an
Implementation Plan in accordance with Section XI of this Agreement; and

 

B.Submit in accordance with Section IV of this Agreement an accurate and
complete list of Next Generation Participants that have agreed to participate in
the 3-Day SNF Rule Waiver Benefit Enhancement and an accurate and complete list
of Preferred Providers that have agreed to participate in the 3-Day SNF Rule
Waiver Benefit Enhancement.

 

II.Waiver

 

CMS waives the requirement in section 1861(i) of the Social Security Act for a
three-day inpatient hospital stay prior to the provision of otherwise covered
Medicare post-hospital extended care services (“SNF Services”) furnished under
the terms and conditions set forth in this Appendix (“3-Day SNF Rule Waiver”).

 

III.Eligible SNFs

 

A.For purposes of this waiver, an “Eligible SNF” is a skilled nursing facility
(“SNF”) or a hospital or critical access hospital (“CAH”) that has swing-bed
approval for SNF services (“swing-bed hospital”) that is a Next Generation
Participant or Preferred Provider that has (i) entered into a written agreement
with the ACO to provide SNF Services in accordance with the SNF 3-Day Rule
Waiver under Section II of this Appendix; (ii) been identified by the ACO as
having agreed to participate in the 3-Day SNF Rule Waiver Benefit Enhancement in
accordance with Section I.B of this Appendix; and (iii) been approved by CMS to
participate under the 3-Day SNF Rule Waiver following a review of the
qualifications of the SNF to accept admissions without a prior inpatient
hospital stay (“Direct SNF Admissions”) or admissions after an inpatient stay of
fewer than three days.

 

B.CMS review and approval of a SNF to provide services in accordance with the
3-Day SNF Rule Waiver Benefit Enhancement under Section II of this Appendix
includes consideration of the program integrity history of the SNF and any other
factors that CMS determines may affect the qualifications of the SNF to provide
SNF Services under the terms of the 3-Day SNF Rule Waiver. Additionally, at the
time of CMS review and approval of the SNF to participate under the 3-Day SNF
Rule Waiver, the SNF must have an overall rating of three or more stars under
the CMS 5-Star Quality Rating System, as reported on the Nursing Home Compare
website.

 

 1 

 

  

C.Eligibility of SNFs and swing bed hospitals to provide services under this
3-Day SNF Rule Waiver will be reassessed annually, prior to the start of each
Performance Year.

 

D.The ACO shall maintain and provide to its Next Generation Participants and
Preferred Providers an accurate and complete list of Eligible SNFs and shall
furnish updated lists as necessary to reflect any changes in SNF eligibility.
The ACO shall also furnish these lists to a Next Generation Beneficiary, upon
request.

 

E.The ACO must provide written notification to CMS within 10 days of any changes
its list of Eligible SNFs. Within 10 days following the removal of any Eligible
SNF from the list of Eligible SNFs, the ACO must also provide written
notification to the SNF or swing-bed hospital that it has been removed from the
list and that it no longer qualifies to use this 3-Day SNF Rule Waiver.

 

F.The ACO shall provide a copy of this 3-Day SNF Rule Waiver to each Eligible
SNF to which Next Generation Beneficiaries are referred.

 

IV.Beneficiary Eligibilty Requirements

 

A.To be eligible for reimbursement under the terms of the 3-Day SNF Rule Waiver
under Section II of this Appendix the Beneficiary must be:

 

1.A Next Generation Beneficiary at the time of SNF admission under this waiver
or within the grace period under Section VI of this Appendix; and

 

2.Not residing in a SNF or long-term care facility at the time of SNF admission
under this waiver. For purposes of this waiver, independent living facilities
and assisted living facilities shall not be deemed long-term care facilities.

 

B.A Direct SNF Admission will be covered under the terms of the 3-Day SNF Rule
Waiver under Section II of this Appendix only if, at the time of admission, the
Eligible Next Generation Beneficiary:

 

1.Is medically stable;

 

2.Has confirmed diagnoses;

 

3.Has been evaluated by a physician or other practitioner licensed to perform
the evaluation within three days prior to SNF admission;

 

4.Does not require inpatient hospital evaluation or treatment; and

 

5.Has a skilled nursing or rehabilitation need that is identified by the
evaluating physician and cannot be provided as an outpatient.

 

C.A SNF admission will be covered for a Beneficiary who is discharged to an
Eligible SNF after fewer than three days of inpatient hospitalization only if at
the time of admission the Beneficiary:

 

1.Is medically stable;

 

2.Has confirmed diagnoses;

 

 2 

 

 

3.Does not require further inpatient hospital evaluation or treatment; and

 

4.Has a skilled nursing or rehabilitation need that has been identified by a
physician during the inpatient hospitalization and that cannot be provided on an
outpatient basis.

 

V.Grace Period for Excluded Beneficiaries

 

In the case of a former Next Generation Beneficiary, that is, a Beneficiary who
was aligned to the ACO at the start of the applicable Performance Year but who
is later excluded from alignment to the ACO, CMS shall make payment for SNF
Services furnished to such a Beneficiary without a prior 3 day inpatient
hospitalization by an Eligible SNF under the terms of the 3-Day SNF Rule Waiver
under the terms of the waiver in Section II of this Appendix as if the
Beneficiary were still aligned to the ACO when the admission to the Eligible SNF
occurs within 90 days following the date of the alignment exclusion and all
requirements under Section IV of this Appendix are met.

 

VI.SNF Services Provided to Non-Eligible Next Generation Beneficiaries

 

If an Eligible SNF provides SNF Services under this 3-Day SNF Rule Waiver to a
Next Generation Beneficiary who does not meet the Beneficiary Eligibility
Requirements in Section IV of this Appendix, the following rules shall apply:

 

A.CMS shall make no payment to the Eligible SNF for such services;

 

B.The ACO shall ensure that the Eligible SNF that provided the SNF Services does
not charge the Next Generation Beneficiary for the expenses incurred for such
services;

 

C.The ACO shall ensure that the Eligible SNF that provided the SNF Services
returns to the Next Generation Beneficiary any monies collected from the Next
Generation Beneficiary.

 

VII.Responsibility for Denied Claims

 

A.If a claim for any SNF Services furnished to a Beneficiary by an Eligible SNF
is denied as a result of a CMS error and the Eligible SNF did not know, and
could not reasonably have been expected to know, as determined by CMS, that the
claim would be denied, payment shall, notwithstanding such denial, be made by
CMS for such SNF Services under the terms of the waiver in Section II of this
Appendix as though the coverage denial had not occurred.

 

B.If a claim for any SNF Services furnished to a Beneficiary by an Eligible SNF
is denied for any reason other than a CMS error and CMS determines that that the
Eligible SNF did not know, and could not reasonably have been expected to know,
that payment would not be made for such items or services under Part A or Part B
of Title XVIII:

 

1.CMS shall, notwithstanding such determination, pay for such SNF Services under
the terms of the waiver in Section II of this Appendix as though the coverage
denial had not occurred, but CMS will recoup these payments from the ACO. The
ACO shall owe CMS the amount of any such payments, payable as Other Monies Owed
for that Performance Year;

 

 3 

 

 

2.The ACO shall ensure that the Eligible SNF that provided the SNF Services does
not charge the Beneficiary for the expenses incurred by such services; and

 

3.The ACO shall ensure that the Eligible SNF that provided the SNF Services
returns to the Beneficiary any monies collected from the Beneficiary.

 

C.If a claim for any SNF Services furnished to a Beneficiary by an Eligible SNF
is denied and the Eligible SNF knew, or reasonably could be expected to have
known, as determined by CMS, that payment would not be made for such items or
services under Part A or Part B of Title XVIII:

 

1.CMS shall not make payment to the Eligible SNF for such services;

 

2.The ACO shall ensure that the Eligible SNF that provided the SNF Services does
not charge the Beneficiary for the expenses incurred by such services; and

 

3.The ACO shall ensure that the Eligible SNF that provided the SNF Services
returns to the Beneficiary any monies collected from the Beneficiary.

 

D.If a Next Generation Participant or Preferred Provider that is not an Eligible
SNF submits a claim for SNF Services under this 3-Day SNF Rule Waiver, furnishes
services to a Beneficiary for which CMS only would have made payment if the Next
Generation Participant or Preferred Provider was an Eligible SNF participating
in the 3-Day SNF Rule Waiver in Section II of this Appendix at the time of
service:

 

1.CMS shall not make payment to the Next Generation Participant or Preferred
Provider for such services;

 

2.The ACO shall ensure that the Next Generation Participant or Preferred
Provider that provided the SNF Services does not charge the Beneficiary for the
expenses incurred by such services; and

 

3.The ACO shall ensure that the Next Generation Participant or Preferred
Provider that provided the SNF Services returns to the Beneficiary any monies
collected from the Beneficiary.

 

VIII.Compliance and Enforcement

 

A.CMS may revoke its approval of a Next Generation Participant or Preferred
Provider to participate as an Eligible SNF under the 3-Day SNF Rule Waiver
Benefit Enhancement at any time if the Next Generation Participant or Preferred
Provider’s continued participation in this 3-Day SNF Rule Waiver Benefit
Enhancement might compromise the integrity of the Model.

 

B.The ACO must have appropriate procedures in place to ensure that Next
Generation Participants and Preferred Providers have access to the most
up-to-date information regarding Next Generation Beneficiary alignment to the
ACO.

 

C.The ACO shall submit quarterly reports to CMS, in a manner to be determined by
CMS, regarding its use of the 3-Day SNF Rule Waiver under Section II of this
Appendix. The ACO shall provide CMS with supplemental information upon request
regarding its use of the 3-Day SNF Rule Waiver.

 

 4 

 

 

D.CMS will monitor the ACO’s use of the 3-Day SNF Rule Waiver under Section II
of this Appendix to ensure that services furnished under the waiver are
medically appropriate and consistent with the terms of this waiver.

 

E.In accordance with Section XIX of the Agreement, CMS may terminate or suspend
the 3- Day SNF Rule Waiver under Section II of this Appendix or take other
remedial action, as appropriate, if the ACO or any of its Next Generation
Participants or Preferred Providers fails to comply with the terms and
conditions of the 3-Day SNF Rule Waiver.

 

F.Notwithstanding Section XXI.D of the Agreement, CMS may amend this Appendix I
without the ACO’s consent. To the extent practicable, CMS shall provide the ACO
with 30 calendar days advance written notice of any such unilateral amendment,
which notice shall specify the amendment’s effective date.

 

 5 

 

 

Next Generation ACO Model Participation Agreement

 

Appendix J

 

Telehealth Expansion Benefit Enhancement

 

I.Election of the Telehealth Expansion Benefit Enhancement

 

If the ACO wishes to offer the Telehealth Expansion Benefit Enhancement during a
Performance Year it must –

 

A.Timely submit to CMS its election of Telehealth Expansion as a Benefit
Enhancement in accordance with Section X.A of this Agreement and an
Implementation Plan in accordance with Section XI of this Agreement; and

 

B.Submit in accordance with Section IV of this Agreement an accurate and
complete list of Next Generation Participants that have agreed to participate in
the Telehealth Expansion Benefit Enhancement and an accurate and complete list
of Preferred Providers that have agreed to participate in the Telehealth
Expansion Benefit Enhancement Waiver.

 

II.Waiver

 

CMS waives the following provisions with respect to otherwise covered telehealth
services furnished to a Next Generation Beneficiary by an Eligible Telehealth
Provider and in such other circumstances as provided in this Appendix:

 

a.Waiver of Originating Site Requirements: CMS waives the requirements in
section 1834(m)(4)(C) of the Social Security Act and 42 C.F.R. §
410.78(b)(3)–(4) with respect to telehealth services furnished in accordance
with this Appendix.

 

b.Waiver of Originating Site Requirement in the Eligible Telehealth Individual
Provision: CMS waives the requirement that telehealth services be “furnished at
an originating site” from section 1834(m)(4)(B) of the Social Security Act when
furnished in accordance with this Appendix.

 

c.Waiver of Originating Site Facility Fee provision: CMS waives section
1834(m)(2)(B) and 42 C.F.R. § 414.65(b) with respect to telehealth services
furnished to a beneficiary at his/her home or place of residence when furnished
in accordance with this Appendix.

 

III.Eligible Telehealth Providers

 

For purposes of this Telehealth Expansion Benefit Enhancement, an “Eligible
Telehealth Provider” is a Next Generation Professional or Preferred Provider who
is a physician or other practitioner listed at 42 C.F.R. § 410.78(b)(2) and
meets the requirements under Section XI.C.2 of the Agreement.

 

III.Eligibility Requirements

 

A.In order for telehealth services to be eligible for reimbursement under the
terms of the waiver under Section II of this Appendix the Beneficiary must be
located at an originating site that is either:

 

 1 

 

 

1.One of the sites listed in section 1834(m)(4)(C)(ii) of the Social Security
Act; or

 

2.The Beneficiary’s home or place of residence.

 

B.Claims will be denied for the following telehealth services furnished to a
Beneficiary located at his/her home or place residence:

 

1.Follow-up inpatient telehealth consultations furnished to beneficiaries in
hospitals or SNFs. HCPCS codes G0406 - G0408;

 

2.Subsequent hospital care services, with the limitation of one telehealth
visits every three days. CPT codes 99231 – 99233; and

 

3.Subsequent nursing facility care services, with the limitation of one
telehealth visit every 30 days. CPT codes 99307 - 99310.

 

C.In the event that technical issues with telecommunications equipment required
for telehealth services cause an inability to appropriately furnish such
telehealth services, the Eligible Telehealth Provider shall not submit a claim
for such telehealth services.

 

D.All telehealth services must be furnished in accordance with all other
applicable state and Federal laws and all other Medicare coverage and payment
criteria, including the remaining portions of section 1834(m) of the Social
Security Act and 42 C.F.R. §§ 410.78 and 414.65.



 

E.An Eligible Telehealth Provider shall not furnish telehealth services in lieu
of in person services or encourage, coerce, or otherwise influence a Next
Generation Beneficiary to seek or receive telehealth services in lieu of in
person services when the Eligible Telehealth Provider knows or should know in
person services are medically necessary.

 

IV.Grace Period for Excluded Beneficiaries

 

In the case of a former Next Generation Beneficiary, that is, a Beneficiary who
had been aligned with the ACO at the start of the applicable Performance Year
and is later excluded from alignment to the ACO, CMS shall make payment for
telehealth services furnished to the such a Beneficiary that occur within 90
days following the date of the alignment exclusion under the terms of the waiver
in Section II of this Appendix as if the Beneficiary were still aligned to the
ACO.

 

V.Responsibility for Denied Claims

 

A.If a claim for any telehealth services furnished to a Next Generation
Beneficiary by an Eligible Telehealth Provider is denied as a result of a CMS
error and the Eligible Telehealth Provider did not know, and could not
reasonably have been expected to know, as determined by CMS, that the claim
would be denied, payment shall, notwithstanding such denial, be made by CMS for
such telehealth services under the terms of the waiver in Section II of this
Appendix as though the coverage denial had not occurred.

 

B.If a claim for any telehealth services furnished to a Beneficiary by an
Eligible Telehealth Provider is denied for any reason other than a CMS error and
CMS determines that the Eligible Telehealth Provider did not know, and could not
reasonably have been expected to know, as determined by CMS, that payment would
not be made for such items or services under Part A or Part B of Title XVIII:

 

 2 

 

 

1.CMS shall, notwithstanding such denial, pay for such telehealth services under
the terms of the waiver in Section II of this Appendix as though the coverage
denial had not occurred, but CMS will recoup these payments from the ACO. The
ACO shall owe CMS the amount of any such payments, payable as Other Monies Owed
for that Performance Year;

 

2.The ACO shall ensure that the Eligible Telehealth Provider that provided the
telehealth services does not charge the Beneficiary for the expenses incurred by
such services; and

 

3.The ACO shall ensure that the Eligible Telehealth Provider that provided the
telehealth services returns to the Beneficiary any monies collected from the
Beneficiary.

 

C.If a claim for any telehealth services furnished to a Beneficiary by an
Eligible Telehealth Provider that has been identified as a provider
participating in this Benefit Enhancement pursuant to Section IV of the
Agreement is denied and the Eligible Telehealth Provider knew, or reasonably
could be expected to have known, as determined by CMS, that payment would not be
made for such items or services under Part A or Part B of Title XVIII:

 

1.CMS shall not make payment to the Eligible Telehealth Provider for such
services;

 

2.The ACO shall ensure that the Eligible Telehealth Provider that provided the
telehealth services does not charge the Beneficiary for the expenses incurred by
such services; and

 

3.The ACO shall ensure that the Eligible Telehealth Provider that provided the
telehealth services returns to the Beneficiary any monies collected from the
Beneficiary.

 

D.If a Next Generation Participant or Preferred Provider that is not an Eligible
Telehealth Provider submits claims for telehealth services under this Telehealth
Expansion Benefit Enhancement for which CMS only would have made payment if the
Next Generation Participant or Preferred Provider was an Eligible Telehealth
Provider participating in the this Telehealth Expansion Benefit Enhancement at
the time of service:

 

1.CMS shall not make payment to the Next Generation Participant or Preferred
Provider for such services;

 

2.The ACO shall ensure that the Next Generation Participant or Preferred
Provider that provided the telehealth services does not charge the Beneficiary
for the expenses incurred by such services; and

 

3.The ACO shall ensure that the Next Generation Participant or Preferred
Provider that provided the telehealth returns to the Beneficiary any monies
collected from the Beneficiary.

 

VI.Compliance and Enforcement

 

A.CMS may reject the ACO’s designation of a Next Generation Participant or
Preferred Provider as an Eligible Telehealth Provider at any time if the Next
Generation Participant or Preferred participate in this Telehealth Expansion
Benefit Enhancement at any time if the Next Generation Participant or Preferred
Provider’s participation in this Telehealth Expansion Benefit Enhancement might
compromise the integrity of the Model.

 

 3 

 

 

B.The ACO must have appropriate procedures in place to ensure that Next
Generation Participants and Preferred Providers have access to the most
up-to-date information regarding Next Generation Beneficiary alignment to the
ACO.

 

C.As a condition of this waiver, the ACO is required to submit quarterly reports
to CMS, in a manner to be determined by CMS, regarding its use of this waiver
and to provide CMS with supplemental information upon request regarding its use
of the waiver.

 

D.CMS will monitor the ACO’s use of the waiver under Section II of this Appendix
to ensure that services furnished under the waiver are medically appropriate and
consistent with the terms of the waiver.

 

E.In accordance with Section XIX of this Agreement, CMS may terminate or suspend
this waiver or take other remedial action if the ACO or any of its Next
Generation Participants or Preferred Providers fails to comply with the terms
and conditions of the waiver under Section II of this Appendix.

 

F.Notwithstanding Section XXI.D of the Agreement, CMS may amend this Appendix J
without the ACO’s consent. To the extent practicable, CMS shall provide the ACO
with 30 calendar days advance written notice of any such unilateral amendment,
which notice shall specify the amendment’s effective date.

 

 4 

 

 

Next Generation ACO Model Participation Agreement

 

Appendix K

 

Post-Discharge Home Visits Benefit Enhancement

 

This Post-Discharge Home Visits Benefit Enhancement increases the availability
to beneficiaries of in-home care following discharge from an acute inpatient
hospital, inpatient psychiatric facility, inpatient rehabilitation facility,
long-term care hospital, or skilled nursing facility by altering the supervision
level for “incident to” services to allow personnel under a physician’s general
supervision (instead of direct supervision) to make home visits under certain
conditions.

 

I.Post-Discharge Home Visits Benefit Enhancement Election

 

If the ACO wishes to offer the Post-Discharge Home Visits Benefit Enhancement
during a Performance Year it must –

 

A.Timely submit to CMS its election of Post-Discharge Home Visits as a Benefit
Enhancement in accordance with Section X.A of this Agreement and an
Implementation Plan in accordance with Section XI of this Agreement; and

B.Submit in accordance with Section IV of this Agreement an accurate and
complete list of Next Generation Participants that have agreed to participate in
the Post-Discharge Home Visits Benefit Enhancement and an accurate and complete
list of Preferred Providers that have agreed to participate in the
Post-Discharge Home Visits Benefit Enhancement.

 

II.Waiver and Terms

 

CMS waives the requirement in 42 C.F.R. § 410.26(b)(5) that services and
supplies furnished incident to the service of a physician (or other
practitioner) (“incident to” services) must be furnished under the direct
supervision of the physician (or other practitioner)1, provided that such
services are furnished as follows:

 

A.The services are furnished to a Next Generation Beneficiary who either does
not qualify for Medicare coverage of home health services under 42 C.F.R. §
409.42 or who qualifies for Medicare coverage of home health services on the
sole basis of living in a medically underserved area, as provided in Medicare
Benefit Policy Manual, Chapter 15 § 60.4;



B.The services are furnished in the Next Generation Beneficiary’s home after the
beneficiary has been discharged from an acute inpatient hospital, inpatient
psychiatric facility, inpatient rehabilitation facility, long-term care
hospital, or skilled nursing facility;

 



 



1 For additional guidance on “incident to” billing, the ACO may refer to the
Medicare Benefit Policy Manual, Chapter 15 § 60, found at:
http://www.cms.gov/Regulations-and-
Guidance/Guidance/Manuals/Downloads/bp102c15.pdf, excepting the references
therein to direct supervision.

 

 1 

 

 



C.The services are furnished by “auxiliary personnel,” as defined in 42 C.F.R. §
410.26(a)(1), under the general supervision, as defined in 42 C.F.R. §
410.32(b)(3)(i), of a Next Generation Professional or Preferred Provider
identified on the ACO’s Participant List or Preferred Provider List submitted in
accordance with Section IV of this Agreement as participating in the
Post-Discharge Home Visits Benefit Enhancement under the terms of this Appendix
who is a physician or other practitioner and meets the requirements under
Section XI.D.2 of the Agreement;



D.The claims for such services are billed by the supervising Next Generation
Professional or Preferred Provider who is a physician or other practitioner;

E.The services are furnished not more than twice: one time in the first ten (10)
days following discharge and one additional time in the first thirty (30) days
following discharge; and

F.The two services described in Section II.E. of this Appendix cannot be
accumulated: if the beneficiary is readmitted prior to receiving the second
allowed service, that second allowed service is voided by the readmission and
following discharge the beneficiary may receive only the two services described
in Section II.E. above in connection with the most recent discharge and the
provision of such services should be documented and records maintained by the
ACO in accordance with Section XVIII.B. of the Agreement; and

G.The services are furnished in accordance with all other applicable state and
Federal laws and all other Medicare coverage and payment criteria, including the
remaining provisions of 42 C.F.R. § 410.26(b).

 

CMS also waives the direct supervision requirement in 42 C.F.R. § 410.26(b)(5)
under such other circumstances as provided in this Appendix.

 

III.Grace Period for Excluded Beneficiaries

 

In the case of a former Next Generation Beneficiary, that is, a Beneficiary who
had been aligned with the ACO at the start of the applicable Performance Year
and is later excluded from alignment to the ACO, CMS shall make payment the
Post-Discharge Home Visits services furnished to such a Beneficiary that occur
within 90 days following the date of the alignment exclusion under the terms of
the waiver in Section II of this Appendix as if the Beneficiary were still
aligned to the ACO.

 

IV.Responsibility for Denied Claims

 

A.If a claim for any Post-Discharge Home Visits services furnished to a Next
Generation Beneficiary by a Next Generation Professional or Preferred Provider
that has been identified as a provider participating in this Benefit Enhancement
pursuant to Section IV of the Agreement is denied as a result of a CMS error and
the Next Generation Professional or Preferred Provider did not know, and could
not reasonably have been expected to know, as determined by CMS, that the claim
would be denied, payment shall, notwithstanding such denial, be made by CMS for
such services (and for such period of time as CMS finds will carry out the
objectives of Title XVIII) under the terms of the waiver in Section II of this
Appendix as though the coverage denial had not occurred.

 



 2 

 

 

B.If a claim for any Post-Discharge Home Visits services furnished to a
Beneficiary by a Next Generation Professional or Preferred Provider that has
been identified as provider participating in this Benefit Enhancement pursuant
to Section IV of the Agreement is denied for any reason other than a CMS error
and the Next Generation Professional or Preferred Provider did not know, and
could not reasonably have been expected to know, as determined by CMS, that
payment would not be made for such items or services under Part A or Part B of
Title XVIII:

  

1.CMS shall, notwithstanding such determination, pay for such Post-Discharge
Home Visits services under the terms of the waiver in Section II of this
Appendix as though the coverage denial had not occurred, but CMS will recoup
these payments from the ACO. The ACO shall owe CMS the amount of any such
payments, payable as Other Monies Owed for that Performance Year;

 

2.The ACO shall ensure that the Next Generation Professional or Preferred
Provider that provided Post-Discharge Home Visits services does not charge the
Beneficiary for the expenses incurred for such services; and

 

3.The ACO shall ensure that the Next Generation Professional or Preferred
Provider that provided the Post-Discharge Home Visits services returns to the
Beneficiary any monies collected from the Beneficiary.

 

C.If a claim for any Post-Discharge Home Visits services furnished to a
Beneficiary by a Next Generation Professional or Preferred Provider that has
been identified as provider participating in this Benefit Enhancement pursuant
to Section IV of the Agreement is denied and the Next Generation Professional or
Preferred Provider knew, or reasonably could be expected to have known, as
determined by CMS, that payment would not be made for such items or services
under Part A or Part B of Title XVIII:

 

1.CMS shall not make payment to the Next Generation Professional or Preferred
Provider for such services;

 

2.The ACO shall ensure that the Next Generation Professional or Preferred
Provider that provided the Post-Discharge Home Visits services does not charge
the Beneficiary for the expenses incurred for such services; and

 

3.The ACO shall ensure that the Next Generation Professional or Preferred
Provider that provided the Post-Discharge Home Visits services returns to the
Beneficiary any monies collected from the Beneficiary.

 

D.If a Next Generation Participant or Preferred Provider that has not been
identified as participating in this Benefit Enhancement pursuant to Section IV
of the Agreement furnishes Post-Discharge Home Visits services to a Beneficiary
for which CMS only would have made payment if the Next Generation Participant or
Preferred Provider had been identified as participating in this Benefit
Enhancement at the time of service:

 

1.CMS shall make no payment to the Next Generation Participant or Preferred
Provider for such services;

 

 3 

 

 

2.The ACO shall ensure that the Next Generation Participant or Preferred
Provider that provided the Post-Discharge Home Visits services does not charge
the Beneficiary for the expenses incurred for such services; and

 

3.The ACO shall ensure that the Next Generation Participant or Preferred
Provider that provided the Post-Discharge Home Visits services returns to the
Beneficiary any monies collect from the Beneficiary.

 

V.Compliance and Enforcement

 

A.The ACO shall ensure, through its agreement with each Next Generation
Professional and Preferred Provider that will be participating in the
Post-Discharge Home Visits Benefit Enhancement, that the Next Generation
Professional or Preferred Provider shall require all auxiliary personnel to
comply with the terms of this Agreement and Appendix.

 

B.CMS may remove a Next Generation Professional or Preferred Provider from the
list of Next Generation Professionals or Preferred Providers that may
participate in this Post- Discharge Home Visits Benefit Enhancement at any time
if the Next Generation Professional or Preferred Provider’s participation in
this Post-Discharge Home Visits Benefits Enhancement might compromise the
integrity of the Model.

 

C.The ACO must have appropriate procedures in place to ensure that Next
Generation Participants and Preferred Providers have access to the most
up-to-date information regarding Next Generation Beneficiary alignment to the
ACO.

 

D.As a condition of this waiver, the ACO is required to submit quarterly reports
to CMS, in a manner to be determined by CMS, regarding its use of this waiver
and to provide CMS with supplemental information upon request regarding its use
of the waiver.

 

E.CMS will monitor the ACO’s use of the waiver under Section II of this Appendix
to ensure that services furnished under the waiver are medically appropriate and
consistent with the terms of this waiver.

 

F.In accordance with Section XIX of this Agreement, CMS may terminate or suspend
this waiver or take other remedial action if the ACO or any of its Next
Generation Participants or Preferred Providers fails to comply with the terms
and conditions of the waiver under Section II of this Appendix..

 

G.Notwithstanding Section XXI.D of the Agreement, CMS may amend this Appendix K
without the ACO’s consent. To the extent practicable, CMS shall provide the ACO
with 30 calendar days advance written notice of any such unilateral amendment,
which notice shall specify the amendment’s effective date.

 

 4 

 

 

Next Generation ACO Model Participation Agreement

 

Appendix L

 

Financial Guarantee

 

This Appendix provides requirements regarding the ACO’s financial guarantee for
repayment of amounts owed to CMS as Shared Losses and/or Other Monies Owed, as
required under Section XIV.D of this Agreement.

 

1.Form of Financial Guarantee

 

1.1.The financial guarantee must be in one or more of the following forms:

(a)Funds placed in escrow;

(b)A line of credit as evidenced by a letter of credit upon which CMS may draw;

(c)Surety bond.

 

1.2.CMS may reject any financial guarantee that does not comply with the terms
of this Appendix L.

1.3.Consistent with Section XIV.D.3 of the Agreement, any changes made to a
financial guarantee must be approved in advance by CMS.

 

2.Amount of the Financial Guarantee

 

2.1.For each Performance Year, the ACO shall obtain a financial guarantee in an
amount equal to two percent of its total capped Medicare Parts A and B
fee-for-service expenditures for beneficiaries, which represents the ACO’s
baseline expenditures for the relevant Performance Year.

2.2.CMS shall provide written notice to the ACO annually of the amount that must
be funded by the financial guarantee. The amount will be calculated by CMS using
a financial report that will be provided to the ACO prior to the start of the
Performance Year.

2.3.For each Performance Year during which the ACO participates in the Model,
the ACO shall obtain a financial guarantee in the amount specified by CMS in the
annual written notice furnished to the ACO under paragraph 2.2.

2.4.The ACO shall submit to CMS written documentation of the form and amount of
its financial guarantee for the Performance Year for CMS review within 60 days
of the date of the annual written notice furnished to the ACO under paragraph
2.2

 

3.Duration of the Financial Guarantee

 

3.1.Except as set forth in paragraph 3.2, the financial guarantee for each
Performance Year must remain in effect (or the amount funded for a Performance
Year in a financial guarantee that funds multiple Performance Years must remain
available to CMS) until the earliest of the earliest of the following:

(a)The ACO has fully repaid CMS any Shared Losses and/or Other Monies Owed for
the Performance Year;

(b)CMS has exhausted the amount funded by the financial guarantee for the
Performance Year and CMS determines that the ACO does not need to replenish the
financial guarantee in accordance with paragraph 3.3; or

 

 1 

 

 

(c)CMS determines that the ACO does not owe any Shared Losses and/or Other
Monies Owed under this Model for the Performance Year.

3.2.The ACO shall maintain its financial guarantee until the earlier of the
following with respect to the final Performance Year:

(a)The date on which the settlement report for the final Performance Year,
including any second AIPBP reconciliation or PBP reconciliation for the final
Performance Year, is deemed final, if such settlement report indicates that the
ACO does not owe any Shared Losses or Other Monies Owed for any Performance
Year; or

(b)The date on which the ACO makes payment in full for all Shared Losses or
Other Monies Owed for any Performance Year.

3.3.If any portion of the financial guarantee is used to repay Shared Losses or
Other Monies Owed to CMS for a Performance Year and the financial guarantee for
the Performance Year must remain in effect in accordance with paragraph 3.1 or
the financial guanrantee funds multiple Performance years, the ACO must, within
90 days of the date that CMS draws on the financial guarantee: (1) replenish the
amount of its financial guarantee or establish another financial guarantee to
ensure it maintains coverage equal to the amount required under paragraph 2.1;
and (2) submit to CMS documentation demonstrating that it has complied with this
provision.

 

4.Other requirements

 

4.1.Beneficiary/Obligee: The ACO shall designate CMS as the sole beneficiary or
obligee of the financial guarantee. CMS’s address is 7500 Security Boulevard,
Baltimore, MD 21244.

4.2.Condition for calling funds: The financial guarantee should indicate that
the ACO is obligated to repay money it owes to CMS as a result of participation
in the Next Generation ACO Model, citing the Next Generation ACO Participation
Agreement.

Example:

 

The ACO is obligated to repay money it owes to CMS under the Next Generation ACO
Model, as required by the Next Generation ACO Participation Agreement. The
amount of Shared Losses and/or Other Monies Owed will be noted in a demand
letter to the ACO from CMS.

 

4.3.Demand letter: The financial guarantee must allow for payment to CMS in
response to a demand letter from CMS.

4.4.Account fees: Account fees or other fees associated with establishing,
maintaining, or cancelling a financial guarantee are the responsibility of the
ACO and must not be paid out of the principal for the financial guarantee.

 

5.Requirements for specific financial guarantee mechanisms

 

5.1.Funds placed in Escrow

 

CMS and U.S. Bank National Association (“U.S. Bank”) have a standard escrow
account agreement available for use between U.S. Bank, CMS, and third parties,
where CMS is the recipient of funds held in escrow if payment is due to CMS. The
ACO should contact the Next Generation ACO Model (as specified below) to open a
U.S. Bank escrow account.

 

 2 

 

 

If the ACO wants to establish an escrow account at a different institution, CMS
must approve the escrow agreement and the instructions for disbursement of the
assets. Generally, CMS will accept an escrow agreement with a different
institution under the following conditions:

 

(a)The funds are invested in Treasury-backed securities or a money market fund;

(b)The instructions for disbursement of the assets are consistent with CMS’
standard escrow instructions (see Escrow Instructions of Depositor below);

(c)The costs, fees, and expenses associated with the escrow account, including
any legal expenses incurred by the escrow agent or the ACO, are not borne by CMS
and such costs are not charged to principal;

(d)The principal cannot be encumbered for any purpose other than repaying Shared
Losses and/or Other Monies Owed by the ACO to CMS;

(e)CMS is not required to indemnify any person or entity against any loss,
claim, damages, liabilities, or expenses, including the costs of litigation
arising from the escrow agreement or the subject of the agreement;

(f)CMS will receive advance notice of early termination of the escrow account
and any change in the amount of funds held in escrow.

 

5.2.Letter of Credit

 

(a)CMS will generally accept a Letter of Credit under the following conditions:

i.The letter of credit is irrevocable;

ii.CMS is designated as the sole beneficiary;

iii.The appropriate credit amount is specified;

iv.The terms allow an authorized official of CMS to draw on the letter of credit
upon submission to the issuing bank of the following items: (a) a certification
that “The amount of the drawing under this credit represents funds due to CMS
from [ACO Name] under the Next Generation ACO Model and which have remained
unpaid for at least 30 days”; and (b) a copy of the appropriate written notice
to the ACO of the amount owed; and

v.The letter must show that CMS will receive advance notice if there is any
change in the amount of credit.

(b)Auto renewal clauses: ACO must not use clauses providing for the automatic
renewal of an irrevocable standby letter of credit to establish the required
term. The ACO may, however, use these clauses to automatically renew the letter
of credit for a period of time beyond the required term. If the ACO uses an auto
renewal clause, it should state that the lender will notify CMS and the ACO at
least 90 days in advance if electing not to renew.

(c)Sanctioned entity clauses: The bank issuing the letter of credit must omit
these clauses entirely, or, if included, exclude entities sanctioned by a
federal health care program or by any federal agency.

 

5.3.Surety Bond

 

(a)Surety Companies: The surety bond should be issued from a company included on
the U.S. Department of Treasury’s Listing of Certified (Surety Bond) Companies
(https://www.fiscal.treasury.gov/fsreports/ref/suretyBnd/c570_a-z.htm). If the
ACO uses a bond from a company not included on the Department of Treasury
listing, it may be subject to additional scrutiny to make sure appropriate
safeguards are in place.



(b)Surety Bond Terms: The bond must contain:

 

 3 

 

 

i.A statement that the surety is liable for assessments that occur during the
term of the bond;

ii.The surety's name, street address or post office box number, city, state, and
zip code; and

iii.A statement naming the ACO as the Principal, CMS as the Obligee, and the
surety (and its heirs, executors, administrators, successors and assignees,
jointly and severally) as surety.

 

 4 

 

 

Escrow Instructions of Depositor

 

1)Immediately upon deposit, all monies (“Assets”) held in the Account shall be
invested by Agent in Treasury-backed securities. Upon deposit and at such other
times as may be requested by Recipient, Agent shall notify Recipient of the date
and amount of each deposit and other Account transaction.

2)Agent shall dispose of the Assets only upon written instruction from an
authorized representative of Recipient. Such written instructions shall:

a)Identify the amount, if any, of Shared Losses and/or Other Monies Owed
incurred by the Depositor for the relevant performance year, as determined by
CMS and set forth in a final settlement report, as revised if applicable, issued
by CMS pursuant to Section XIV.C of the Next Generation ACO Agreement.

b)Identify the amount of such Shared Losses and/or Other Monies Owed that
Depositor has failed to pay (the “Debt”) within 30 days of the date of the
settlement report.

c)Instruct Agent to convert the Assets to cash and pay the amount of the Debt to
Recipient. If the Assets will be zero after delivering the amount of the Debt to
Recipient, Agent shall notify Recipient, and Recipient shall provide further
instructions, in consultation with Depositor, for the replenishment of assets or
closure of the Account.

d)In the event of the expiration or termination of the Depositor’s Next
Generation ACO Model Participation Agreement or other circumstances requiring
closure of the Account, the Depositor will notify the Agent and instruct Agent
to convert the Assets to cash and dispose of them as follows:

i)If the Debt is zero, Agent shall return the full cash value of the Assets to
Depositor, less Agent’s unpaid fees, costs and expenses.

ii)If the cash value of the Assets is less than or equal to the amount of the
Debt, Agent shall deliver to Recipient payment by check or wire transfer in the
amount of the full cash value of the Assets.

iii)If the cash value of the Assets exceeds the amount of the Debt, Agent shall
deliver to Recipient payment by check or wire transfer in the amount of the Debt
and shall return the remaining Assets to Depositor, less Agent’s unpaid fees,
costs and expenses.

3)Upon disposition of the Assets as specified in paragraph 2(d), Agent shall
close the Account and the Escrow Agreement shall terminate.

4)Unless otherwise specified by written notice of the Parties, the following
persons are authorized to provide instructions from Depositor or Recipient, as
the case may be, to Agent, consistent with the terms of this Agreement:

 

Depositor             Name:             Specimen Signature Title:      

 

Recipient

 

Name:             Specimen Signature Title:      

 

 5 

 

 

Next Generation ACO Model Participation Agreement

 

Appendix M

 

ACO Proprietary and Confidential Information

 

The following are specific examples, without limitation, of what the ACO
considersproprietary and confidential information currently contained in its
program that should not be publicly disclosed:

 

1)

 

2)

 

3)

 

In accordance with Section XV.D of the Agreement, this information shall remain
the sole property of the ACO and, except as required by federal law, shall not
be released by CMS without the express written consent of the ACO.

 

 1 

 

 

Next Generation ACO Model

 

Appendix N

 

Alternative Payment Mechanism – All-Inclusive Population-Based Payments (AIPBP)

 

I.AIPBP Election

 

A.If the ACO wishes to participate in AIPBP, it must —

 

1.Timely submit to CMS its selection of AIPBP as an Alternative Payment
Mechanism for a Performance Year in accordance with Section X.A of this
Agreement;

 

2.Submit in accordance with Section IV of this Agreement an accurate and
complete list of Next Generation Participants that have agreed to participate in
AIPBP and an accurate and complete list of Preferred Providers that have agreed
to participate in AIPBP;

 

3.Timely submit a fully executed “Next Generation ACO Model: All-Inclusive
Population-Based Payments Fee Reduction Agreement” for each Next Generation
Participant and Preferred Provider that is identified as participating in AIPBP,
as set forth on the lists submitted in accordance with Section I.A.2 of this
Appendix;

 

4.Submit by a date and in a manner specified by CMS a certification that the ACO
has satisfied the notice and education requirement under Section II.B of this
Appendix; and

 

5.Submit by a date and in a manner specified by CMS a certification that the ACO
has the necessary infrastructure to be able to pay its AIPBP-participating Next
Generation Participants and Preferred Providers promptly in accordance with
Section IV.F.2 of this Appendix.

 

B.CMS may reject the ACO’s election to participate in AIPBP for a Performance
Year if:

 

1.CMS has taken any remedial actions against the ACO pursuant to Section XIX of
this Agreement;

 

2.CMS has taken any remedial actions against the ACO in connection with its
participation in another Medicare ACO initiative during either of the ACO’s last
two performance years in that initiative;

 

3.CMS determines on the basis of a program integrity screening or other
information that the ACO’s participation in AIPBP might compromise the integrity
of the Model; or

 

4.The ACO’s election to participate in AIPBP is for its first Performance Year
in the Next Generation ACO Model and the ACO has not participated in any
Medicare ACO initiative prior to its participation in the Model.

 

C.CMS may prohibit the ACO from having an AIPBP Payment Arrangement (as defined
in Section III of this Appendix) with a Next Generation Participant or Preferred
Provider if:

  

 1 

 

 

1.The conduct of the Next Generation Participant or Preferred Provider has
caused CMS to impose remedial action pursuant to Section XIX of this Agreement
or to impose a sanction under any CMS administrative authority; or

 

2.CMS determines on the basis of a program integrity screening or other
information that the Next Generation Participant’s or Preferred Provider’s
Participation in AIPBP might compromise the integrity of the Model.

 

D.If CMS rejects or later terminates the ACO’s election to participate in AIPBP
for a Performance Year (in accordance with Section X.C or XIX.A of this
Agreement, respectively), payments to the ACO and its Next Generation
Participants and Preferred Providers will default to traditional FFS for the
Performance Year. The ACO will not have the ability to choose a different
Alternative Payment Mechanism for the Performance Year.

 

II.AIPBP Fee Reduction

 

A.If the ACO elects to participate in AIPBP for the 2017 Performance Year,
Monthly AIPBP Payments to the ACO and AIPBP Fee Reductions in payments to Next
Generation Participants and Preferred Providers that have agreed to accept the
AIPBP Fee Reduction (100% Reduced FFS Payments) in the Performance Year will be
made only for the period from April 1 through December 31, 2017. For the period
from January 1 through March 31, 2017, no Monthly AIPBP Payments will be made to
the ACO and no AIPBP Fee Reductions will be made to payments to Next Generation
Participants and Preferred Providers who have agreed to receive the AIPBP Fee
Reduction for the 2017 Performance Year.

 

B.If the ACO has elected to participate in AIPBP for a Performance Year in
accordance with Section I.A, the ACO shall, by a date specified by CMS, notify
and educate all Next Generation Participants and Preferred Providers about the
ACO’s intended participation in AIPBP and the associated AIPBP Fee Reduction.
Providing a copy of the AIPBP Fee Reduction Agreement does not constitute
notification and education for purposes of this requirement. If the ACO’s
election to participate in AIPBP for a Performance Year is rejected, the ACO
shall notify all Next Generation Participants and Preferred Providers that it is
not participating in AIPBP for that Performance Year.

 

C.A Next Generation Participant or Preferred Provider may participate in AIPBP
for a Performance Year only if the Next Generation Participant or Preferred
Provider was included on the ACO’s Participant List or Preferred Provider List,
respectively, at the start of that Performance Year. Next Generation
Participants and Preferred Providers who were added to the ACO’s Participant
List or Preferred Provider List during a Performance Year may participate in
AIPBP in a subsequent Performance Year only if they are included on the ACO’s
Participant List or Preferred Provider List at the start of the subsequent
Performance Year.

 

D.Not all Next Generation Participants and Preferred Providers must agree to
participate in AIPBP for the ACO to participate in AIPBP.

 

E.Not all Next Generation Participants and Preferred Providers billing under a
TIN must agree to participate in AIPBP for other Next Generation Participants
and Preferred Providers billing under the same TIN to participate in AIPBP.

 

 2 

 

 

F.CMS will reduce FFS Payments on claims for services furnished to Next
Generation Beneficiaries by 100% only for those Next Generation Participants and
Preferred Providers that have consented to receive the AIPBP Fee Reduction and
with whom the ACO is not prohibited under Section I.C of this Appendix from
having an AIPBP Payment Arrangement.

 

G.A hospital paid under the Inpatient Prospective Payment System that is a Next
Generation Participant or Preferred Provider that has agreed to receive the
AIPBP Fee Reduction will continue to receive IME, DSH, inpatient outlier, and
inpatient new technology payments calculated in accordance with the applicable
statutory and regulatory provisions.

 

H.For certain types of institutional providers, such as Method II CAHs and
FQHCs, that are Next Generation Participants or Preferred Providers and are
participating in AIPBP, CMS will reduce by 100% all FFS payments for services
furnished to Next Generation Beneficiaries that are billed under that
institution’s CCN and organizational NPI regardless of whether the individual
NPIs rendering the service are Next Generation Participants or Preferred
Providers.

 

I.CMS will not reduce FFS Payments on claims for services furnished to Next
Generation Beneficiaries who elect to decline data sharing or for claims for
services related to the diagnosis and treatment of substance abuse furnished to
Next Generation Beneficiaries.

 

J.Written Confirmation of Consent

 

1.The ACO shall obtain written confirmation that each AIPBP-participating Next
Generation Participant and Preferred Provider has consented to receive the AIPBP
Fee Reduction. Such written confirmation of consent must be in the form of a
completed AIPBP Fee Reduction Agreement signed by an individual legally
authorized to act for the entity through whose TIN the Next Generation
Participant or Preferred Provider bills Medicare.

 

2.As part of the written confirmation of consent, the legally authorized
individual must verify the accuracy of the list of Next Generation Participants
and Preferred Providers billing under that TIN that have affirmatively consented
to AIPBP Fee Reductions.

 

3.A Next Generation Participant’s or Preferred Provider’s consent to receive the
AIPBP Fee Reduction must apply for the full Performance Year and must be renewed
annually in order for the Next Generation Participant or Preferred Provider to
continue to participate in AIPBP.

 

4.Consent to participate in AIPBP by a Next Generation Participant or Preferred
Provider must be voluntary and must not be contingent on or related to receipt
of referrals from the ACO, its Next Generation Participants, or Preferred
Providers.

 

III.AIPBP Payment Arrangements

 

A.The ACO shall have a written payment arrangement with each AIPBP-participating
Next Generation Participant or Preferred Provider that establishes how the ACO
will make payments for Covered Services that are subject to the AIPBP Fee
Reduction (“AIPBP Payment Arrangement”).

 

 3 

 

 

B.In establishing the terms of any AIPBP Payment Arrangement, neither party
gives or receives remuneration in return for or to induce business other than
business covered by the AIPBP Payment Arrangement.

 

C.The payments made by the ACO under an AIPBP Payment Arrangement may not be
made knowingly to induce AIPBP-participating Next Generation Participants and
Preferred Providers to reduce or limit Medically Necessary items or services to
Beneficiaries.

 

D.All payments the ACO makes for Covered Services under an AIPBP Payment
Arrangement must be monetary payments that have been negotiated in good faith
and are consistent with fair market value (which may be more or less than the
Medicare Payment amount for a given Medicare-reimbursable service).

 

E.The ACO shall maintain, in accordance with Section XVIII.B, records of all
payments made pursuant to each AIPBP Payment Arrangement.

 

F.The AIPBP Payment Arrangement must:

 

1.Require the ACO to reimburse Next Generation Participants and Preferred
Providers for all Covered Services that Medicare would have otherwise paid for,
but for the AIPBP Fee Reduction.

 

2.Require the ACO to pay for Covered Services furnished by AIPBP-participating
Next Generation Participants and Preferred Providers no later than 30 days after
receiving notice of the processed claim, as indicated on a weekly report from
CMS to the ACO.

 

3.Require the Next Generation Participant or Preferred Provider to make
Medically Necessary Covered Services available to Next Generation Beneficiaries
in accordance with all applicable laws and regulations.

 

4.Prohibit the ACO from requiring prior authorization for services furnished to
Next Generation Beneficiaries.

 

5.Prohibit the ACO and the Next Generation Participant or Preferred Provider
from interfering with a Next Generation Beneficiary’s freedom to receive Covered
Services from the Medicare-enrolled provider or supplier of his or her choice,
regardless of whether the provider or supplier is participating in AIPBP or with
the ACO.

 

6.Require the Next Generation Participant or Preferred Provider to maintain
records regarding the AIPBP Payment Arrangement (including records of any
payments made or received under the arrangement) in accordance with Section
XVIII.B of the Agreement.

 

7.Require the Next Generation Participant or Preferred Provider to provide the
Government with access to records regarding the AIPBP Payment Arrangement
(including records of any payments made or received under the arrangement) in
accordance with Section XVIII.A of the Agreement.

 

G.The ACO shall ensure that it has and will maintain the capability and funds to
reimburse AIPBP-participating Next Generation Participants and Preferred
Providers for all Covered Services that they furnish, and that it will promptly
make such payments in accordance with Section III.F.2 of this Appendix.

 

 4 

 

 

IV.Beneficiary Disputes

 

A.CMS will process all claims submitted by AIPBP-participating Next Generation
Participants and Preferred Providers, and assess coverage for such services and
any Beneficiary liability using the same standards that apply under traditional
Medicare fee- for-service.

 

B.All disputes brought by Beneficiaries regarding denied claims will be
adjudicated under the claims appeals process at 42 C.F.R. Part 405, subpart I.

 

V.Provider Payment Dispute Resolution

 

The ACO must establish procedures under which AIPBP-participating Next
Generation Participants and Preferred Providers may request reconsideration by
the ACO of a payment determination. The procedures for requesting
reconsideration must be included in the written AIPBP Payment Arrangement
between the ACO and the AIPBP-participating Next Generation Participant or
Preferred Provider required under Section III.A of this Appendix.

 

VI.Calculation of the All-Inclusive Population-Based Payment

 

A.Overview

 

1.CMS shall calculate the Monthly AIPBP Payment in accordance with Section VI.B
of this Appendix.

 

2.CMS will make a Monthly AIPBP Payment to the ACO for each month that the ACO
participates in AIPBP during the Performance Year.

 

3.CMS shall not make any Monthly AIPBP Payments to the ACO after the effective
date of the termination of this Agreement.

 

4.CMS shall not make any Monthly AIPBP Payments after the effective date of CMS’
termination (in accordance with Section XIX.A of this Agreement) of the ACO’s
election to participate in AIPBP.

 

B.AIPBP Payment Calculation

 

1.Calibration Year Used to Estimate the Reduction in FFS Payments

 

CMS will use FFS payments from a calibration year to estimate the reduction in
FFS payments to AIPBP-participating Next Generation Participants and Preferred
Providers for Parts A and B services furnished to Next Generation Beneficiaries
during the applicable Performance Year. The calibration year is the calendar
year prior to the Performance Year.

 

2.Population Used to Estimate the Reduction in FFS Payments

 

The population used to estimate the reduction in FFS Payments to
AIPBP-participating Next Generation Participants and Preferred Providers for a
Performance Year consists of those Beneficiaries that would have been aligned
with the ACO during the calibration year on the basis of Performance Year Next
Generation Participants. This population includes Beneficiaries who were alive
on January 1 of the calibration year and not enrolled in a managed care plan in
January of that year. This population includes Beneficiaries who would later
have been excluded from alignment to the ACO because they did not meet
alignment-eligibility requirements during the calibration year or who would have
been excluded based on service-area restrictions that are applied
retrospectively.

 

 5 

 

  

3.Use of Completion Factors to Estimate the Reduction in FFS Payments

 

i.CMS will use a partial year of claims experience, without run-out, to
calculate the estimated reduction in FFS payments to AIPBP-participating Next
Generation Participants and Preferred Providers because the AIPBP payment amount
is generally calculated prior to or at the start of the Performance Year.

 

ii.To adjust for run-out and claims not yet incurred, a completion factor is
applied based on the experience of the most recent calendar year for which
complete experience is available. The most recent calendar year for which
complete experience is available is typically the calendar year that is two
years prior to the Performance Year. (For example, for PY2017, the completion
factor will be based on claims from CY2015 and applied to the CY2016 calibration
year).

 

iii.A completion factor will be calculated and applied for each claim type
(e.g., inpatient hospital, skilled nursing facility, home health agency,
hospice, physician, outpatient hospital service, etc.).

 

iv.The completion factor is calculated using the ratio of total expenditures for
claims paid for the completion year through December 1 of that year (e.g.,
December 1, 2015, for PY2017) to expenditures for claims paid for the completion
factor year through a three-month run-out period into the following calendar
year. (If CY2015 is the completion factor year, this would be March 31, 2016.)

 

4.Calculation of Total AIPBP Payment and Monthly AIPBP Payment

 

The total amount of AIPBP payments to the ACO for a Performance Year is
calculated by determining the total estimated AIPBP Fee Reduction for each
AIPBP-participating Next Generation Participant and Preferred Provider, which is
equal to:

 

i.The aggregate Parts A and B payments made for services rendered by all
AIPBP-participating Next Generation Participants and Preferred Providers in the
calibration year;

 

ii.Multiplied by the completion factor for the relevant claim type;

 

iii.Multiplied by the ratio of the number of Next Generation Beneficiaries for
the Performance Year to the number of aligned Beneficiaries for the calibration
year; and

 

iv.Multiplied by 0.98 (i.e. reduced by 2%) if budget sequestration is in effect
for the Performance Year.

 

The resulting amount is then divided by 12 to determine the Monthly AIPBP
Payment.

 

C.AIPBP Payment Recalculation

 

 6 

 

 

1.CMS will not recalculate the total amount of the AIPBP payment for the
Performance Year and the Monthly AIPBP Payment during the Performance Year,
except as provided for in this section.

 

2.CMS will review actual AIPBP Fee Reductions during the Performance Year. If
Performance Year performance data shows, after two quarters, that the Monthly
AIPBP Payments for the previous quarter are at least 25% greater or 25% less
than total actual AIPBP Fee Reductions taken in the previous quarter, CMS may
recalculate and revise the total amount of the AIPBP payment for the Performance
Year and the amount of the Monthly AIPBP Payment calculated under Section IV.B.4
based on Performance Year data. The revised Monthly AIPBP Payment shall be
payable on a prospective basis only. CMS will provide a report of the
recalculated amounts to the ACO.

 

VII.Reconciliation of the Total Monthly AIPBP Payments

 

A.CMS will reconcile total Monthly AIPBP payments with total AIPBP Fee
Reductions for each Performance Year the ACO participates in AIPBP, by
calculating the difference between the total Monthly AIPBP payments CMS paid to
the ACO during the Performance Year and the total AIPBP Fee Reductions taken
during the Performance Year. Any difference will constitute Other Monies Owed
and may be subject to recoupment during annual financial settlement as described
in Section XIV.C of this Agreement:

 

1.The ACO shall pay CMS the difference in accordance with Section VII.E of this
Appendix if the amount CMS paid in Monthly AIPBP payments is greater than the
total AIPBP Fee Reductions, and

 

2.CMS shall pay the ACO the difference in accordance with Section VII.D of this
Appendix if the amount CMS paid in Monthly AIPBP payments is less than the total
AIPBP Fee Reductions.

 

B.CMS will reconcile total Monthly AIPBP Payments separately from the annual
financial settlement with the ACO’s benchmark under Appendix B to determine the
ACO’s Shared Savings or Shared Losses. The AIPBP Fee Reductions do not affect
the calculation of Shared Savings or Shared Losses, which will continue to be
based on the amount of the FFS payments that would have been made in the absence
of the AIPBP Fee Reduction. The reconciliation of total Monthly AIPBP Payments
and the total AIPBP Fee Reductions does not affect and is not affected by the
sharing rate or savings/loss cap.

 

C.During the annual financial settlement, CMS will include any Other Monies Owed
due to reconciliation of the total Monthly AIPBP Payments, with the Shared
Savings or Shared Losses on the settlement report issued under Section XIV.C.1.
of this Agreement, such that the settlement report will show the amount of
Shared Savings or Shared Losses, the amount of Other Monies Owed by either CMS
or the ACO, as well as the net amount owed by either CMS or the ACO.

 

D.If the total AIPBP Fee Reductions exceed the total Monthly AIPBP Payments paid
to the ACO, CMS will:

 

 7 

 

 

1.Add the difference to the amount paid to the ACO if the ACO has earned Shared
Savings;

 

2.Subtract the difference from the amount of the Shared Losses owed by the ACO
if the ACO owes Shared Losses; or

 

3.Pay the amount to the ACO as Other Monies Owed if no Shared Savings are earned
and no Shared Losses are owed.

 

E.If the total Monthly AIPBP Payments paid to the ACO exceed the total AIPBP Fee
Reductions, CMS will:

 

1.Subtract the difference from the amount paid to the ACO if the ACO has earned
Shared Savings;

 

2.Add the difference to the amount owed to CMS by the ACO if the ACO owes Shared
Losses; or

 

3.Recover the difference from the ACO as Other Monies Owed if no Shared Savings
are earned and no Shared Losses are owed.

 

F.In the event that an AIPBP-participating ACO elects to withdraw and terminate
without financial reconciliation in accordance with XIX.C.1 and XIX.D.3 of the
Agreement, CMS will reconcile total Monthly AIPBP Payments within three (3)
months after the ACO’s effective termination date, and the ACO must pay any
Other Monies Owed to CMS in accordance with XIV.C.5.

 

G.CMS will include in the reconciliation of total Monthly AIPBP Payments any
AIPBP Fee Reductions for services provided to Beneficiaries who were Next
Generation Beneficiaries at the time the services were furnished but were later
excluded from the aligned population during the Performance Year because they
did not meet alignment- eligibility requirements.

 

H.Adjusted Settlement

 

1.For each Performance Year in which the ACO participates in AIPBP, CMS shall
conduct a second AIPBP Reconciliation one year after the original AIPBP
Reconciliation at the same time that CMS issues the settlement report for the
subsequent Performance Year.

 

2.If, as a result of the second AIPBP Reconciliation, CMS determines that:

 

a.The total AIPBP Fee Reductions exceeds the total amount of AIPBP Payments made
to the ACO as Monthly AIPBP Payments during the Performance Year, as reconciled
during the initial AIPBP Reconciliation for the applicable Performance Year
under Section VII.A of this Appendix, the difference will be deemed Other Monies
Owed and CMS will pay the amount to the ACO pursuant to section XIV.C.5 of the
Agreement;

 

b.The total amount of AIPBP payments made to the ACO as Monthly AIPBP Payments
during the Performance Year, as reconciled during the initial AIPBP
Reconciliation for the applicable Performance Year under Section VII.A of this
Appendix, exceeds the total AIPBP Fee Reductions during the Performance Year,
the difference will be deemed Other Monies Owed and the ACO will pay the amount
to CMS pursuant to section XIV.C.5 of the Agreement;

 

 8 

 

  

3.In the case of the final year of the Agreement Term or termination of the
Agreement by the ACO before the date determined under Section XIX.D.3:

 

a.CMS will make reasonable efforts to conduct the second AIPBP Reconciliation
within 12 months after the issuance of the original settlement report for the
applicable Performance Year;

 

b.CMS will issue an adjusted settlement report to the ACO setting forth the
results of the second AIPBP Reconciliation and identifying any Other Monies Owed
by the ACO to CMS, or by CMS to the ACO, as a result of this second AIPBP
Reconciliation.

 

c.Any amounts owed by the ACO to CMS, or by CMS to the ACO, as a result of this
second AIPBP Reconciliation will be payable in accordance with XIV.C.5 of the
Agreement.

 



 9 

 